Case 1:18-Cv-01539-DDD-.]PI\/| Document 1 Filed 11/26/18 Page 1 of 5 Page|D #: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
UNITED STATES OF AMERICA CIVIL ACTION NO.
VERSUS JUDGE
JAMES RANDY LAFLEUR and
BONNIE ROBERT LAFLEUR lVlAGISTRATE JUDGE
COMPLAINT

The UNITED STATES OF AMERICA (“Plaintiff’) for the FARMERS
HOME ADMINISTRATION (“FmHA”), now known as FARM SERVICE AGENCY
(“FSA”) of the UNITED STATES DEPARTl\/IENT OF AGRICULTURE, through H.
JAl\/[ES LOSSIN, SR., attorney for the WESTERN DISTRICT OF LOUISIANA, for its
cause of action alleges:
l.
Jurisdiction in this action is predicated on 28 U.S.C. 31345.
2.
Plaintiff is the holder in due course and owner of those certain Prornissory Notes
(“Notes”) made payable to the order of the UNITEI) STATES OF AMERICA acting through
the FARM SERVICE AGENCY (“FSA”), UNITEI) STA’I`ES DEPARTl\/IENT OF
AGRICULTURE by Defendants, JAMES RANDY LAFLEUR and BONNIE ROBERT
LAFLEUR, domiciled in Avoyelles Parish with a mailing address of 504 Soutn K.noll Street,

Bunl<ie, Louisiana 71322, described as follows:

 

Case 1:18-Cv-01539-DDD-.]PI\/| Document 1 Filed 11/26/18 Page 2 of 5 Page|D #: 2

Loan Code
OL (44~11)

EM (43-55)
Resch
Resch
Resch

EM (43-56)
Resch
Resch
Resch
Resch
Resch
Resch
Resch

EM (43-57')
Resch
Resch
Resch
Resch
Resch
Resch
Resch
Resch

EM (43~58)
Resch
Resch
Resch
Resch
Resch
Resch
Resch
Resch
Resch

Copies of the Notes are attached as Exhibits A~l, A-2, A-S, A-4 and A-5.

Date
03-17-2014

03-17~2014
03-05-2012
05-06-2010
04~09~2009

03-17»20 14
03 -05-2012
05-06-2010
04-09~2009
03 -01~2007
02-16-2006
04-20~2004
05-12-2003

03-17-2014
03~05-2012
05 F06-20l 0
04-09-2009
03~01-2007
02-16~2006
04-20-2004
05 -0'7~2003
02-21~2002

03-17-2014
03 -05 -2012
05-06-2010
04~09-2009
03 ~01-2007
02-16~2006
04-20-2004
05~07-2003
02-21-2002
03 -25-1 999

Face Amount

$89,900.00

$109,563.34
$l l l ,237.74
$113,833-81
3109,470.00

$55,737.84
$56,590.33
$57,906.24
$55,664.42
$56,311.37
$54,206.23
S52,574.97
352,690.00

$102,434.47
$104,000.57
$106,4l8.17
3102,298.22
3103,487.58
$ 99,618.82
$ 96,620.93
3 98,450.99
$ 94,230.00

323,610.63
s23,971,94
$24,529.35
523,579.'70
$23,854_45
322,962.63
322,271.65
322,693.63
$21,712.13
323,430.00

3.

M,B
2.00%

3.75%
3.75%
3.75%
3.75%

3.75%
3.75%
3.75%
3.75%
3.75%
3.75%
3.75%
3.75%

3.75%
3.75%
3.75%
3.75%
3.75%
3.75%
3.75%
3.75%
3.75%

3.75%
3.75%
3.75%
3.75%
3.'75%
3.75%
3.75%
3.75%
3.75%
3.75%

In order to secure the indebtedness the following lien instruments, Exhibits B-l,

B-Z, B~3, B~4, B-S, B-6, B-7, B-8, B-9, B-10 and B-11 attached, Were executed:

 

Case 1:18-cv-01539-DDD-.]PI\/| Document 1 Filed 11/26/18 Page 3 of 5 Page|D #: 3

 

Date of

Instrument Tvpe Mortgage Amount Recording Information
2-21-2002 Real Estate/Avoyelles 8125,684.81 02001469 BK 104
2/16/2006 Real Estate/Avoyelles $355,463.80 00001218 BK 553 PG 406
03/01/2007 Real Estate/Avoyelles $357,184.00 00001532 BK 5 82 PG 885
04/09/2009 Real Estate/Avoyelles 8229,470.00 00002332 BK 634 PG 782
03/l 7/2014 Real Estate/Avoyelles 8 89,900.00 00001460 BK 744 PG 824

Re-inscription of Mortgages

02/16/2006 Real Estate/Re-inscription 00001219 BK 553 PG 412
03/01/2007 Real Estate/Re-inscription 00001533 BK 582 PG 892
04/09/2009 Real Estate/Re”inscription 00002333 BK 634 PG 788
03/17/2014 Real EstatefRe~inscription 00001459 BK 744 PG 820
03/16/2015 Real EstatefRe-inscription 00001408 BK 766 PG 15
Request for Notice of Seizure of lmrnovable Property Recorded Book 476

Febrnary 21, 2002

Entry #02001470

covering four (4) tracts of land shown With each mortgage
4.

Tracts One and TWo Were sold and a Partial Release Was recorded on October l,
2015, in l\/iortgage Book 779, Page 325, Instrument #2015-00005845, releasing Tracts One and
TWo.

5.

The immovable property listed on Exhibit C-l, attached hereto and made a part
hereof as referenced thereto, shows the original Tracts 'l`hree and Four of the aforementioned
mortgages and is the property being foreclosed on and to be seized and sold.

6.

Defendants, JAMES RANDY LAFLEUR and BONNIE ROBERT

LAFLEUR, are in default on payments due under the Notes, the entire balance is now due and

payable as a result of acceleration of maturity of the unpaid principal and interest by Plaintiff or

 

Case 1:18-cv-01539-DDD-.]PI\/| Document 1 Filed 11/26/18 Page 4 of 5 Page|D #: 4

by virtue of the terms for payment of the Notes and ali conditions precedent to the
commencement of this action have been satisfied
7.

There is presently due and outstanding under the Notes the following amounts:

Loan Code Un§aid Principal Unpaid lnterest Daily Accrual
44-11 8 89,093.62 8 2,143.68 8 4.8818
43-55 8 68,516.35 8 6,328.38 8 7.0394
43-56 8 55,737.84 8 8,961.96 8 5.7265
43-5'7 8102,434.47 816,470.21 810.5241
43-58 8 23,310.68 8 3,796.31 8 2.4258

Recoverable Cost
43-95 8 700.00 8 22.23 8 .0719

as of fuly 30, 2018, the Defendants, JAMES RANDY LAFLEUR and BONNIE ROBERT
LAFLEUR, owes an unpaid principal balance of 8340,092.96, plus accrued interest in the
amount of 837,722.77 for a total balance of 8377,815.73, plus interest accruing thereafter at the
daily rate of 830.6695, together with interest at the note rates of 3.75% per annum untii paid in
full. Attached hereto and made a part hereof as Exhi`bit D»l is an Affidavit executed by Plaintiff,
verifying the amounts due and owing.

8-

Plaintiff desires to enforce its rights in this action in rem only, and does
not assert or seek to recover a claim against any party in personam for the amounts due and
owing Plaintiff as set forth in Paragraph 7 above, plus additional interest to which Plaintiff may
be entitled and all costs of this action.

WHEREFORE, PLAINTIFF PRAYS for ludgment in its favor and against
Defendants, JAMES RANDY LAFLEUR and BON`NIE ROBERT LAFLEUR, in rem only

and not in personam, for the amounts due and owing Plaintiff as set forth in Paragraph 7 above,

 

 

Case 1:18-cv-01539-DDD-.]PI\/| Document 1 Filed 11/26/18 Page 5 of 5 Page|D #: 5

plus additional interest to which Plaintiff may be entitled and all costs of this action.
WHEREFORE, PLAINTIFF PRAYS that the Mortgage he recognized and
maintained upon the property subject to the Mortgage, and that said property be sold, without
appraisal and according to law, at public auction to the highest hidder, and that out of the
proceeds of said sale of the Plaintiff be paid in preference and priority to all other persons
whomsoever the amount of its claim in accordance with the terms of the l\/lortgage, and that the
amount replied from the sale be credited pro tanto upon the amount of the judgment herein; and
WHEREFORE, PLAINTIFF FURTHER PRAYS for all orders and decrees
necessary in the premises and for all general and equitable relief to which it may be entitled

n Ja%@ingtsin, sr. #3799 """`°""'"“"'“-~
Attorney for USA-FSA

Post Office Box 398

lonesville, Louisiana 71343

Phone: (3l8) 339-7238

Fax: (318) 339~7233

 
 

 
    

  

w

  

 

 

Case 1:18-cv-01539-DDD-.]PI\/| Document 1-1 Filed 11/26/18 Page 1 of 1 Page|D #: 6
CIVlL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor sup lenient the filing and service of pieadings or other papers as required by law, except as

rs 44 (Rev. 12712)

provided by locai rules of court. This form, approved by the iudicial Conference of the nited States in

purpose of initiating the civil docket sheet (SEE INS?"R UCTIONS ON NEXTPAGE OF TH!S FORM.)

epternber 1974, is required for the use of the Clerk of Cc>urt for the

 

r. (a) PLAINTIFFS

UNl'E`ED STATES OF A!VlERlCA

(b) County ofResidence ofFirst I..isted Plaintiff
(EXCEPT!N U.S. PLUNTIFF C‘iSE.S)

(C) AttOmeyS (Fr'rm Nam'e, Address, and Te!ephone Number)

l-i_ James Lossin1 Sr.
P. O. Box 398
Jonesvi§|e, LA 71343

318-339~7238

DEFENDAN'I`S

Attomeys (1jr an=n)

 

Connty ofResidence ofFirst Listed Defendant

JA[V[ES RANDY LAFE_EUR and
BONN|E ROBERT LAFLEUR

Avoye||es

(lN U.S. FLAINHFF CASES ONL}')

NO'I'E: IN LAND CONDEMNAT£ON CASES, USE THE LOCA'I`ION OF
THE TRACT OF LAND iNVOl.VF.D.

 

II. BASIS OF JUR_ISDICTION (Pz'acean “X" fn OneBax Onfy)

 

(Fcr Dr'versig/ Cases On.'y)

III. CITIZENSHIP OF PRINCIPA_L PARTIES (P.'ace an “X" in One Boxfor P¢’aimgj‘”

and One chfor Defendam)

 

 

    

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5 1 U.S. Govemment 5 3 Federal Questioo PTF DEF P'FF DEF
Plaintiff (U.S, Governmem Nor a Par!y) Citizen ofThis State 5 l E i Inccrporated or Principal i’iace 5 4 5 4
of Business I.n 'l'ln's State
5 2 U.S. Government 5 4 Diversity Citizen of Anorher State 5 2 5 2 incorporated andPrincipal Place 5 5 5 5
Defendm'rt (]ndr'ca.'e Ciri:enshr}: afParries in hem HI) of Business In Another State
Cirizeri or Subject cfa 5 3 5 3 Foreign Nation 5 6 5 6
Foreign Counny
IV- NAT__W OF SUIT (Pl’ace an “X" `n One Box Om'y)
| - : -.=:coNTRAcr.-; . '.: -- ronrs ;-- : .----Fomrrnks£§mnw_ -- -- .BANKRUPrcY---. .- .. . . = .- .-cT:HEn srA'rIrrss - |
5 110 lnsnrancc PERSONAL EN.`JURY PERSONAL INJURY 5 625 Drug Related Seizure 5 422 Appeai 28 USC 158 5 375 False Clai'ms Act
5 120 Marine 5 310 Airplane 5 365 Personal Injury - ofProperty 21 USC 881 5 423 Withdrawal 5 400 State Reapportionment
5 130 Miller Al:t 5 315 Airplane Product Produ\:t liability 5 690 Other 28 USC 157 5 410 Antitrust
5 140 Negotiable lnstrument Liability 5 367 Health Carerl 5 430 Banks and Banking
5 150 Recovery chvernayment 5 320 Assault, Libe] & Pharmaceurieai ': -P.ROPERTY--RIGHTS - 5 450 Commerce
& E.ni`orcement ofJuclgrnent Slander Personal Injury 5 820 Copyrights 5 460 Depomtion
5 151 Medicare Act 5 330 Federal Ernplcyers’ Product liability 5 830 Patenr 5 470 Racketecr lni]u-ced and
5 152 Recovery chefaulted Liability 5 368 Asbestos Personnl 5 840 Trademark Corrupt Organizations
Srudent Lcans 5 340 Marine Injury Product 5 480 Consurner Credit
(Excludes Veterans) 5 345 Marine Product liability -- '- "-LABOR- '. -' ' -.SOC!AL'SECUR!TY. ¢.' ' ' 5 490 CablefSatTV
5 153 Recovery of Ovezpayment i.iability PERSONAL PROPERT¥ 5 710 Fair Labor Standards 5 861 HIA (1395ft) 5 850 Se¢:'uritit:s/Cornincn:litiesil
ofVeteran’s Bene§ts 5 350 Mctor Veh.icie 5 370 Otlier Fraud Act 5 862 Black Lung (923) Excbange
5 160 Stockholders` Suits 5 355 Motor Veh.icle 5 371 Truth in Lcnding 5 720 Labor/'Management 5 863 DIWC!DIWW (405{§)) 5 890 O'dier Statntory Actions
5 190 Otlaer Concract Product i_.iability 5 380 Other Personal Relations 5 864 SSED Title XVI 5 891 Agri¢:ulni:al Acts
5 195 Contract Product Liability 5 360 Other Per'sonal Properry Damage 5 740 Raiiway Labor Act 5 865 RSi (405(3)) 5 893 Environmental Matrers
5 196 Fra.ncl'lise lnjury 5 385 Properly Damage 5 751 Fam.ily and Med.ical 5 895 Freedom of lnforrnat.ion
5 362 Personal lnjury » Product Liabil_ity Leave Act Act
Medica] Malprac|:il:e 5 790 Otber `i_,abcr Litigat.ion 5 896 Arbitration
- ='..REAL PROPERT-Y-. -.: . :i -' . .CIVIL:RIGHTS='. ' "PRISONER PETIT!ONS'-`- 5 791Employee Retirement :.'E: FEDERAL--TAX-SUITS 5 899 Administ:rative Procedu.re
5 210 Land Condemnan`on 5 440 Otber Civil Right.s Habeas Corpus: income Secim'ty Act 5 870 Taxes (U.S. Piainriff Act/'Rcv'iew or Appeal of
5 220 Foreciosure 5 441 Voting 5 463 Alien Deta.inee or Defendant} Agency Decision
5 230 Rent Lease & Ejectment 5 442 Employment 5 510 Motions to Vacate 5 871 IRS~_'l'hird Parry 5 950 Constituticrlality cf
5 240 Torts to Land 5 443 Housing/ Sentence 26 USC 7609 State Statutes
5 245 'l'ort Product Liability Accommodations 5 530 General
5 290 All Otber Real Properry 5 445 Amcr. w/Disabilities- 5 535 Death Penalty : __ ._'..::-1MMIGRATION. '._.._.._ g
Ernployment Orher: 5 462 Naruralizarion Application
5 446 Amer. w/Disabilities » 5 540 Mandamus & Other 5 465 Other Immig'mtion
Ot.her 5 550 Civil Rigiits Actions
5 448 Education 5 555 Pr'iscn Condiu`on
5 560 Civ'il Detaincc -
Conditions of
Coniinernent

 

V. ORIGIN (Place cm “X” in One ch Onfy)

351 Original 5 2 Rernoved ii'om 5 3 Rernanded ‘n`”om 5 4 Reinstated or 5 5 Trarisi`erred from 5 6 Multidistrict
Proceedlng State Conrt Appellate Court Reopened ?not§;;r District litigation
speer

 

VI. CAUSE OF ACTION

28 U.S.C. 'i345

Brief description of cause:

 

Cit€ T.l’lE U.S. Civil S'tal.'ute under Wl'llch you are filing (Dn not cite jurisdictional statutes carlos diven¥c`hr).'

 

 

 

 

   

 

 

VII. REQUESTED IN 5 cHECK rr THrs is A CLAss ACTION DEMAND $ CHECK YES Onlr ifd@mand¢d in Complaimr
COMPLAINT; UNDER nunn 23,F.R.Cv.1=. 377,815.73 JURY r)EMANn.- n Yes in No
VIlI. RELATED CASE(S) fs
- ' .r ' :
IF ANY ee ms mcrlons) IUDGE ;" ! f DOCKET ER
DATE SIGN ': -B F A'l'i`ORNE OF RECORD f
11/26/2018 -~... .___ _
ron orFICE USE oNLY w * ""` `“`"
chsir>r# mem APPterc irr> races MAG. inner

 

 

 

 

“, CaSe 1:18-cv-01539-Dl l-JPF|XWYdd-ment l-2 Filed 11/26/18 Page 1 of 3 Page|D #: 7

Form Approved - OMB No. 0560-0237
(See Page 3 for Pn'vacy Aot and Papenvork Reduotion Act Statements.)

  

this form is available electronically

 

 

 

 

 

 

FSA..ZOZG OF AGR|CULTURE - Posltion 2
(12_05_12) Farm Service Ageney
PROM|SSOR¥ NOTE
1. Name ' 2. State 3. County
LAFLEUR, James Randy Lou:i.eiana , Avoyelles
4. Case Number 5. Fund Code 6.'Loan Number ' 7. Dete 7
22-05-1555{}(2049 44 ll March 17, 2014 .
8. TYPE OF ASS!STANCE 9. ACT|ON REQU|R|NG PRO|V||SSOR\’ NOTE:
OL
|:l initial loan l:l Conservation easement [:l Deferred payments
ij Consolidation [:1 Rescheduling [:l Debt write down
Subsequent loan E Reamortization

 

 

 

10. FOR VALUE R_ECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the

United States of America, acting through the Farm Service Agency, United States Deparnnent ongricolture (“Government”), or its
' assigns, at its office in (a) 629 'I'unica or . West, Marksville, LA or at such other place as the Government may later

designate in writing, the principal sum of (b) stoner-rlan erronst NINE neumann AND No/i.o c -------------------

 

 

 

 

 

 

dollars (c) (S s 9 , 9 0 0 . 0 0 , plus interest on
the unpaid principal balance at the RATE of (a) TWO
percent (e) 2 . 0 %) per annum. If this note is for a Limited Resource loan (indicated in Iteln 8) the Government may

CHANGE THE RATE OF IN’I`EREST in accordance with its regulations, by giving the borrower thirty (3 0) days prior written
notice by mail to the borrower's last known address 'I`he new interest rate shall not exceed the highest rate established in the
Government's regulations for the type of loan indicated in item S.

11. Prmeipai and interest shall be paid in (a) 3
installments as indicated below, except as modiied by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

 

 

(b) Installment amount (c) Due Date (b) Installment amount - (c) Due Date '
$ 91,698.00 7 01-01“15 $
S $
$ $
$ $
and (aD $ thereaner on the (e) oi- 01- ` of each (r) YEAR until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable (g) :L years from the date of this note, and except that prepayments may

be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments

12. If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Governlnent. Approval by the Governrnent will be given, provided the advance is
requested for a purpose authorized by the Government. luterest shall accrue on the amount of each advance from the actual date
disbursed

Tho U.S. Departmeht of Agn'cuiture {USDA) prohibits discrimination in all of:`ts programs and activities on the basis of mce, colon nedonel origin, age, disabling and where applicable sex, mental status
familial statusl parental status, refigion, sexual on'entatr'oh, political beliefs genetic information wpdset or because all orpa:t ofan indi\n`duaf's income is derived from any public assistance program (Not
all prohibited bases apply to all progrems.) Persons with disabilities who require alternative means for communication of program infomah`cn (Br'allie, large print audlotape, etc.) should wntact USDA'$
TARGET Cehter al (202) 720-2600 (vo."oe end TDD). To tile a complaint of discrimination write to USDA, Assistant Secretery for Civii' Rights, Oflioe of the Assl`stanf Secrete:y for C.er'l R:'ghts, 1400
independence Avenue, S.W., Stop 9410, Weshlngron, DC 20250-9410, or call foil-free at (866) 632-9992 (English) or (BGD) 877-8339 (TDD) or (866) 377-8642 (Erlg!lsh Feo'erel-rei'ey) or (BGO) 845-6136
(Spanish Federel-relay). USDA is an equal opportunity provider and employee

%z Date 3 ,/7 iga/7

 

'~" Case 1:18-cv-01539-DDD-.]PI\/| Document 1-2 Filed 11/26/18 Page 2 of 3 Page|D #: 8
' FSA-ZDZS (12-05-12) 1 ' Page 2 of 3

13. Any amount advanced or expended by the Govennn`ent for the collection of this note or to preserve or protect any security for the

_ loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 'i CFR Part 765, or
any successor regulation

15. Prepaynient of scheduled installments, or any portion of these installnients, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be appiied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shail not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Governnient. Unless
the Governn_aent consents otherwise in writing, the Borrower will operate such property as a farin.

17. If "Debt Write Down, " "Consoiidation, " "Rescheduling," or "Rearnoi'tization" is indicated in Itein 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms: l

 

 

 

 

 

 

 

 

 

a n d (f)
FE§§}§§§:E/ rACE ground misaé§)”r iian MM[_};A§FM oRIGiNAL(;)oRROwER ::§3§5::;
s l % 7 t l
$ %
s %
$ %
$ %
3 %
$ 7 %

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation write down, rescheduling, or reamortization. Tiiese security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations

19. lfat any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan' in suH'icient amount to pay this note in full and7 if the lender is a cooperative, to pay
for any necessary stock. 'l`iie provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprogram ioan or a Conservation Loan.

Initiai %"i/ Date l 3’/7'?20/7

 

 

Case 1:18-cv-01539-DDD-.]PI\/| Document 1-2 Filed 11/26/18 Page 3 of 3 Page|D #: 9
FSA-2026 (12-05-12) l Page 3 era

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly credible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, EXhibit M, or any successor regulation

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Goveriiment or securing or otherwise
relating to such deht; and default under any such other instrument shall constitute default under this note. Upon such default, the
Government at its option may declare all or any part of any such indebtedness immediately due and payable _

22. _This note is given as evidence cfa loan to the Borrower made by the Government pursuant to the Consolidated Farin and Rurai
Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Govezninent and to its future regulations not inconsistent with the express provisions of this note.

23. Presentment, protest, and notice are waived-

Signature(s) As Described In State Suppieinent:

pa c aaa

annot LAFLEUR'

counts aonnnr manson " V

504 South Krioll S'C.
Bunki€, LA 71322

 

NOTE: The following statement is made in accordance with the Pdvacy Act of 1974 (5 U.S. C. 552a - as amended). "l'he authority for requesting
the lnfonnalloh identified oh this form ls the Consolldated Fami and Rural Development Act, as amended (7 U.S. C. 1921 gt M.). 'l'he
lhfoh'nation will be used to determine eligibility and feasibility for loans and loan guarantees and servicing of loans and loan guarantees
Tlie lhfonnatlon collected on this form may he disclosed to other Federal, Slate, and local government agencies Trlbal age.riclc-)sr and
nongovernmental entitles that have been authorized access to the lhfomiali'on by statute or regulation and/or as described ln the applicable
Routine Uses ldentli?ed fn the Systsm ofRecords Notice for USDA/l'-'SA-14, AppllcandBorrower. Provldlng the requested information is
voluntary However, failure to furnish the requested information may result in a denial for loans and loan guaranteesr and servlclhg of loans
and loan guarantees The provisions of criminal and civil fraud, privacy, and other statutes may he applicable to the information provided

Accordlng to the Paperwork Reductlon Act of 1995, an agency may not conductor sponsor, and a person is not required to respond to, a
collection of information unless lt displays a valid OMB control number. The valid OMB control number for this information collection ls
0560-0237. The time required to complete this lnfonnatlon collection is estimated to average 20 minutes per respohso, including the time
for reviewing instructions searching existing data sources gathering and maintaining the data needed, and completing and reviewing the
collection oflnformatlon. RETURN THlS COMPLETED FORM TO.YOUR COUNTY FSA OFFlCE.

 

 

 

  
   

D-.]Pl|:vlu-BBOlc-llm'enl-S Filed 11/26/18 Page 1.0f 13 Page|D #:l 10

Case 1:13>cv-01539-D
n ""H Fonn Approved - oMB No. 0560»0237

 

 

  

 

 

 

 

 

this form is available electronically. _ (See Page 3 for` Privacy Act and Paperwork Reduction Act Staternents.)
‘ FSA~ZOZG _' T OF AGR!CULTURE Position 2
(12_05_12) Farm Service Agency
PROM|SSORY NOTE
1. Name- 2. State ` 3. County
LAFLEU'R, James Randy 7 louisiana Avoyelles
4. Case Number 5. Fund Code 6. Loan Number 7. Date
22-(}5-XXX.XX2049 43 March l'i', 2014
8. TYPE OF ASS|STANCE 9. ACT|ON REQU|RING PROMISSORY NOTE:
EM
l:i |nl'lial loan |:| Conservation easement l:| Deferred payments
l:| Conso|idation Rescheduling |___l Debt write down
l:l Subsequent loan [:l Reamoztization

 

 

 

lO. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order oftbe

United States ofArnerica, acting through the Farm Service`Agency, United States Departrnent ongriculture (“Governrnent”), or its
assigns, at its oftice in (o) 629 't'unica Dr. west , Marksville, LA or at such other place as the Government may later
designate in writing the principal sum of (b) one european NINE recusasz Frvn HUNDRED starr-renee into .34/100~

 

 

 

 

 

dollars (c) ($ 109 , 563 . 34 _ , plus interest on
the unpaid principal balance at the RATE of (d) THREE AND THREE-Founrns _
percent (e) l 3 . 75 %) per annum lfthis'note is for a Limited Resource loan (indicated in Item 8) the Government may

CHANGE THE RATE OF ENTEREST in accordance with its regulations, by giving the borrower thirty (3 0) days prior written
notice by mail to the borrower‘s last known address The new interest rate shall not exceed the highest rate established in the
Government‘s regulations for the type of loan indicated in Item 8.

ll. Pn`nc_ipal and interest shall be paid in (a) 16
installments as indicated below, except as modified by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

(b) installment amount (c) Due Date (b) lnstallment amount ' l (c) Due Date

s 9,633.00.00 n 01~01%15 $

$ $

$ $

$ $

and (aD $ 9,683.00 thereafter onthe (e) 01-01- ofeach@ YEAR until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner

paid, shall be due and payable (g) 15 years from the date of this note, and except that prepayments may

be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments `

12. If the total amount of_the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Governrnent_ Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed

lite U. S. Pepanment ongdculture (USDA) prohibits discrimination in all of its programs and activities on the basis of raoe, oolor, national origin, age, disabiirty, and where applicable sex, marital statusj
familial starus, parental status religion, sexual orientation political beiiefs, genetic information reprisal or because all or part of an individuals income is derived from any public assistance program (Not
ali prohibited bases applyto ali programs.) Persons with disabilities who require altemative means for communication of program information (Brallle, large print audiotape, etc.) should contact USDA's
TARGET Center at (202) 720-2600 ( voice and TDD). To tile a complaint of discrimination wn'te to USDA, Assistant Secretary for Civil Rights, Oflice of the Assistant Secretary for Civil Rights, 1400
independence Avenue, S.W., Stop 941\'.`»‘, Washington, DC 20250-9410, or wit toll-free al (86`6`) 632-9992 (English) or {500) 377-8339 (TDD) or (866) 377-8642 (Engiish Fed'eral-relay) or (SOO) 845~»6138
(Spanish Federai-reiay). USDA is an equal opportunity provider and employer.

initial Q%~Z`= Date 3 "/7 32 0/7
<7 `

 

 

 

 

‘ilase 1:18~'-Cv-01539-DDD-.]PI\/| Document 1-3 Filed 11/26/18 Page 2 ot 13 Page|D #: 11
FSA-2026 {12-05-12) j Page 2 of 3

13, Any amount advanced or expended by the Goveroment for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option ofthe Govermnent shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Govemrnent without demand

ll’-l. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7_ CFR Part 765 , or
any Successor regulation

15. Prepayment of scheduled instalhnents, or any portion of these installments,' may be made at any time at the option of the
Borrower. Refunds and extra payments shall7 after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed7 innproved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered voluntarily or otherwise, without the written consent of the Governnient. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farm. `

17. If "Debt Write Down," "Consolidation," “Rescheduling," or "Rearnortization“ is indicated in Itern 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms: _ ,

 

 

 

 

 

 

 

 

 

FUND(&<):oI)E/ {b) (°) ' D§~}E (e) LAsr n(\rnsTALL.
LOAN NO_ FACB AMouNr MERBST RATE. M_DD”M oRIGiNAL BoRRoWER M_BB:EM
43¢43 s 111,237.74 3._75 % 03-05-12 James namely Lafleur 01~01~»27

S ' %

$ %

$ %

$ ' %

$ %

$ %

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by 1these described notes and other related obiigations are not
affected by this consolidation write down, rescheduling, or reamortization. These security instnnnents shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations

19. lfat any time it shall appear to the Govermnent that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period oftime, the B'orrower will, at the
Governinent's request, apply for and accept a loan in schient amount to pay this note in full and7 if the lender is a cooperative, to pay
for any necessary stock. Thc provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprograrn loan or a Conservation Loan.

fnitial%/Iré Date ?"'//7 7430/7

 

 

"- “- lbase 1:18‘»-ov-01539-DDD-.]PI\/| Document1-3 Filed 11/26/18 Page 3 ot 13 Page|D #: 12
FSA-2026 (12-05-12) ' Page 3 of 3

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
Will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Governnient at its option may declare all or any part of any such indebtedness immediately due and payable.

22. This note is given as evidence of a loan to the Borrower made by the Governrnent pursuant'to the Consolidated Farin and Rural
Development Act and for the type of loan as indicated in Item 8. 'I`his note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent with the express provisions of this note.

23. Presentrnent, protest, and notice are waived.

Signature(s) As Described In State Supplement:

lt aaa/ai

/ crimes RANDY mcean

i/)Q/ce:trr£e/

IE sonnier Mnnun " /’ ;_\-~

504 Sout_h Knoll St.
Bu.nkie, LA 71322

 

NOTE: The following statement ls made in accordance with the Pn'vacy Act of 1974 (5 U.S. C. 552a - as amended). The authority for requesting
the information idenllded on this form ls the Consolldaled Fahn and Rural Development Act, as amended (7 U.S,C. 1921 _e_§. §§g.). The
information will be used to detehnlne eligibility and feasibility for loans and loan guarantees end servicing of loans and loan guarantees
'lhe infonnation collected on this form may be disclosed to other Federal, State, end local government agencies, Trlbal agencies and
nongovemmental entitles that have been authorized access to the lnfohnetlon by statute or regulation and/or as described ln the applicable
Routlne Uses ldentllled fn the Syslem of Reoords Notlce for USDA/FSA-M, AppllcanUBonower. Provldlng the requested information is

7 voluntery. However, failure to furnish the requested information may result in a denial for loans and loan guarantees and sen/icing of loans
and loan guarantees The provisions of criminal and cl\.'ll fraud, pdvacy, and other statutes may be applicable to the lnfonnatlon provided

Accordlng to the Papenvork Reduction Act of 1995, an agency may not conduct or sponsor, and a person ls not required to respond to, a
collection oflnfohnellon unless it displays a- valid OMB control number. The valid OMB control number for this information collection r‘s
0560-0237. The time required to complete misinformation collection ls estimated to average 20 minutes per response including the time
for reviewing instructions searching existing data sources gathering and maintaining the data needed end completing and reviewing the
collection of information RETURN THlS COMPLETED FORM TO YOUR COUNTY FSA OFFlCE.

 

 

 

 

¢ a
\_ .

ol:Case 1:185-cv-01539-DD'D-.]PI\/| Document 1-3 Filed 11/26/18 Page 4 of 13 Page|D #: 13

 

 

 

 

 

 

“\. - Fonn Approved - OMB l\lo. 0560-0237
l’hls form is available electronically. (See Page 3 fchrivacy Act and Public Burden Statements.)
FSA_z[)zS U.S. DEPARTMEN‘F OF AGR{CULTURE Posltlon 2
(09_07*10) _ _ Farm Service Agency
PROM|SSORY NOTE

‘l. Name - 2. State 3. County
Lafleu;r: l J ames Re.ndy Louis iana Avoyel l e s
4. Ces_e Number 5. Fund Code 6. Loan Number 7. Date 7
22005-434952049 43 March 5, 2012_
8. TYPE OF ASSISTANCE ' ' - 9. ACT|ON REQUlR|NG PROIV|ESSORY NOTE:

l:l |nitlai loan ` l:| Conser\ratiorr easement l:| Deterred payments

[:l consolidation §§ Rescheuuring [l Debt ware down

|:l Subsequent loan [:l Reamortizatlon

 

 

 

10. FOR VALUE RECEI`VED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of America Department of Agriculture, acting through the Farm Service Agency (Government), or its assigns, at

its office in (a) y 629 Tunica nr. west , Marksville, LA 71351 or at such other place as the Govern_ment may later
designate in wm'ting, the principal sum of (b) oNE Hunnnn ELEVEN recusaan Two HUNDED rnrarr- seven linn ,. 74 /100 »

 

 

 

 

 

 

dollars (c) ($ 111 , 237 . 74 , plus interest on
the unpaid principal balance at the RATE of (aj fumes ann rttnnn-Founrns
percent (e) 3 . 75 %) per annum. If this note is for a Limited Resource loan (indicated _in Item 8) the Govemment may

CHANGE TI-IE RATE OF BNTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrowers last known address The new interest rate shall not exceed the highest rate established in the
Government’s regulations for the type of loan indicated in Item 8.

ll_. Principal and interest shall be paid in (a)' 15 _
installments as indicated below, except as modified by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

 

(b_) Instal]ment amount (c) Due Date - (b) installment amount (c) Due Date

3 9,831.00 01-01-2013 $

$ $

$ $

$ 3

ana ran s 9, 331. o o ' thereafter on the rel 01 of each 09 year until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner

paid, shall be due and payable (g) 15 years from the date of this note, and except that prepayments may

be made as provided below. 'I`he consideration for this note shall also support any agreement modifying the foregoing schedule
ofpayments.

12. Ifthe total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Govemment will be given, provided the advance is
requested for a purpose authorized by the Governrnent. lnterest shall accrue on the amount of each advance from the actual date
disbursed . 7

lhe U.S. Department ongn’culture (USDA) prohibits discrimination in all of its programs and activities on the basis of race, colon national origin, age, disability, and where applicable sex, marital status,
familial status, parental status, religion sexual orientation political beliefs, genetic information reprisal or because all or part of an individuals income is derived from any public assistance program (Not
all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for communication of program information (Erai'le, large pn`rrt, audota,oe, etc) should contact USDA’s
TARGET Center at (202) 720-2500 {vcice and TD.D). 'l"o die a complaint of discrimination write to USDA, Assistant Secretary for Cr'vll Rights, Onioe of the Assistant Secretary for Civil Rr`ghts, 1400
independence Avenue, S. W., Stop 9410, Washington, DC 20250-9410, or call toll-nee at (866) 532-9992 (English) or (800) 877-8539 (’l’DD) or (866) 377-8642 (Englr'sh Federal-relay) or {SOO) 845-6136
(Spanish Federal~reiay). USDA is an equal opportunity provider and employer.

Date ’f"b

 
 
 

lnitial

 

 

""Case 1:18-Cv-01539-DDD-.]PI\/| Document 1-3 Filed 11/26/18 Page 5 of 13 Page|D #: 14
- ssA-zoze (09-07-10) ' . ` ' Pagezofs

13. Any amount advanced or expended by. the Govermnent for the collection of this note or to preserve or protect any security for the
loan or Otherwise expended under the terms of any security agreement or other instrument executed m connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
any successor regulation

15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, a&er payment of interest, be applied to the last installments to become due under this
note and shail not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16 Property constructed, improved1 purchased7 or reinanced m Whole or in part with the loan evidenced by this note shall not be
leased, assigned, soid, transferred1 or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Governrnent consents otherwise 1n writing, the Borrower Will operate such property as a farm.

17. It` "Debt Write Down," "Consolidation," "Rescheduling," or "Reatnortization" is indicated in Item 9, this note is given to
consolidate, reschedule or reamortiae, but not in satisfaction of, the unpaid principal and interest.on the following described notes or
assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

' d) 7 (f) y
H m (b) (¢) ( (e) LAsr msTALL_
LOBI~IC§§E/ ' FACE AMOUNT INTBREST P“ATE NMP£§_EM ORIGINAL BORROWER gun
_ mna-DD-Yrrn
_43-40 ` . $ 113,833.81 3.'75 - % 05-06-_10 frames Randy Lafleur 01-01-25

$ %
$ %
$ %
S %
$ %
S `%

 

 

 

 

 

 

lS. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations

19. It` at any time it shall appear to the Government that the B'orrower may be able to obtain financing nom a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period oftime, the Borrower will, at the
Government's request,. apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprogram loan or a Conservation Loan.

lnit`iaI,//Y/ pate _?#f'/L
f

 

 

 

""Case 1:18-cv-01539-DDD-.]PI\/| Document 1-3 Filed 11/26/18 Page 6 of 13 Page|D #: 15
FsA-zoze (09-07-10} - , ' Page 3 of 3

20. The Borrower recogm`zes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible land or to the conversion ot` wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Government at its option may declare all or any part of any such indebtedness immediately due and payable.

224 This note is given as evidence of a loan to The Borrower made by the Goverrunent pursuant to the Consoiidated F arm and Rural
Developrnent Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Governrnent and to its future regulations not inconsistent with the express provisions of this note.

23. Presentment, protest, and notice are Waived.

 

 

504 South Knc>ll St:reet
Buri.lcie, LA 71322

 

 

NOTE: The following statement is made in accordance with the Prlvacy Act of 1974 (5 U.S.C. 552a ~ as amended). The authodh/ for requesting
the lhfonnation identified on this form ls the Consclfdated Farm and Rural DevelopmehtAct, as amended (7 U.S.C. 1921 g_zf. _.'M.). The
lhfonnatlon will be used to detenhlhe eligibility and feasibility for loans and loan guararn‘eesl and servicing of loans and loan guarantees
The lnfonnatr'on collected on this form may be disclosed to other Fecleral, Stale, and local government ¢'agehclesr Trlbal egencles, and
nongovernmental entitles that have been authorized access to the information by statute or regulation and/or as described fn the applicable
Routine Uses ldenu'fr'ed in the System of Records Nollce for USDA/FSA-14, Applr‘candBon'ower. Provlding the requested lhfohnallon is
voluntary However, failure to fumlsh the requested information may result in a denial for loans and loan guarantees and servicing of loans
and loan guarantees The provisions of criminal and civil fraud, privacy and other statutes may he applicable to the lnfonnatlon provided

Accordr'ng to the Papenvork Reducrlon Act of 1995, ah agency may not conductor sponsor, and a person is hot required to respond to, a
collection oflnfonnatlon unless lt displays a valid OMB control number. The valid OMB control number for this lnfonnatlon collection is

0560-0237. The lime required to complete this information collection is estimated to average 20 minutes per response including the time
for reviewing instmctlohs, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the

 

Collecllon of information RETURN' TH.|'S COMFLETED FORM TO YOUR COUNTY FSA OFFICE.

 

 

 

 

kC_ase 1:18-Cv-01539-DDD-.]PI\/| Document 1-3 Filed 11/26/18 Page 7 ot 13 Page|D #: 16

-\

x Forrn Approved - OMB Nc. 0560-0237

 

 

 

 

 

 

l'his form is available electronica|[y. (See Page 3 for Privacy Act and Public Burden Statements.)

FSALZQZS U.S. DEPARTMENT OF AGRECULTURE Poeition 2

(04_08,10) Farm Service Agency

PROM|SSOR‘( NOTE

'l. Name 2. State 3. County

JAMES RANDY LAFLEU'R LOUISIANA AVOYELLES

4. Case Number 5. Fund Code 6. Loan Number 7. Date

22-005-434962049 43 MAY 6, 2010

8. TYPE OF ASS|STANCE 9. ACT|ON REQU!RING PROM!SSORY NOTE:

EMERGENCY
|:l initial loan l____l Conservation easement m Deterred payments
[:l Consolidalion Resche_du|ing |:l Debt write down
l:| Subsequent loan |:1 Reamortization

 

 

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of Amen`ca Deparunent of Agriculture, acting through the Farm Service Agency (Governrnent), or its assigns, at

its office in (a) 313 N MONROE ST, MARKSVILLE Ln 7135 1 k or at such other place as the Government may later
designate in miting, the principal sum of (b) one Honnnao THIRTEEN THOUSAND arena HUNDR.ED
THIRTY THREE & 81/ 100 dollars (c) ($ 113 , 833 . 8 1 , plus interest on
the unpaid principal balance at the RATE of (d) 'I‘H:REE a 'I‘HREE-FOURTHS

percent (e) 3 . 75 %) per annum lf this note is for a Limited Resource loan (indicated in Item 8) the chernment may
CHANGE THE RA'I‘E OF INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrowers last known address The new interest rate shall not exceed the highest rate established in the
Governrnent‘s regulations for the type of loan indicated in Item 8.

 

 

 

 

 

 

 

 

 

 

 

 

 

11. Principal and interest shall be paid in (a) FIFTEEN installments as indicated below, except as modified by a different
rate of interest on or before the following dates:
(b) lustallment amount (c) Due Date (b) Installment amount (c} Due Date
$ 10,061..00 01-01-2011 $ 10,061.00 01"01--2012
S $
$ $
$ $
and (d) ` $ 10 1 051 - 99 thereafter on the (e) FIRST _ ofeach 09 YEAR until the
principal and interest are fully paid except that the Enal installment of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable (g) FIFTEEN years from the date of this ncte, and except that prepayments may

be made as_provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
' cfpayments.

12. lf the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Governrnent Interest shall accrue on the amount of each advance from the actual date
disbursed 7 `

The U.S. Departmenr ongriculture {USDA) prohibits discrimination in all of its programs and activities orr the basis olrace, color, national origin, age, drisabriity, and where applicable se:r, marital status,
familial status, parental status, religrbn, sexual orlentatrbn, pcir'u'cal beliefs, genetic information reprrsel, or because all or part of an individuals income is de'ived li’Om any public assistance program (Not
all prohibited bases apply to all prcgrams_) Persons winn disabilities who require alternative means for communication of program information (Brarile, large prr'nt, audrbtap e, etc.) should contact USDA's
TARGET Center at (202} 720-2600 (voioe and TDD). `l'o tile a complaint cf discrimination, write to USDA, Asslstant Secretary for Clvri l-?r'gnts, Oftice of the Assistant Secretary for Cr’vil Rights, 7400
independence Avenue, S. W., Stop 9410, Washr‘ngton, DC 20256~9410, or call toll-nee at (866) 632-9992 (English) or (800) 877~8339 (TDD) or l866`) 377-6642 (English Federal-relay) cr (800) 845-6136
(Spanish Federal-relay). USDA is an equal opportunity provider and employe/1

tnitia . l Date ii "l;"_/y

 

 

'Case 1:18-Cv-01539-DDD-.]PI\/| Document 1-3 Filed 11/26/18 Page 8 of 13 Page|D #: 17

FSA-2026 (0`4»08-10) Page 2 of 3

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Governnient shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payabie by the Borrower to the Government without demand

14. Every payment made on any indebtedness evidenced by this note shall he applied according to priorities set in 7 CFR Part 765, or
any successor regulation

15. Prepayment of scheduled installments, or any portion of these installments may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, purchased, or rennanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farm.

17. If "Debt Write Down," "Consolidation," "Rescheduling," or "Reanlortization" is indicated in Iteni 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

FUND(&§O'DE/ (b) (c) (d) (e) ' LAsr li~fIJSTALL.
10 AN NO_ FAca AMoUNT mann mrs WMI_°§§FM oRIGINAL sossowss M_Bgnmm
43~29 s 109,470.00 3.75 % 04-09-2009 kn=\.i~rss may LAFLEUR 01-01-2027

$ %

s %

$ %

$ %

$ %

$ %

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations

19- If at any time it shall appear to the Government that the Borrower may be able to obtain financing &om a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Governinent‘s request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprogra.m loan.

   

|nitial

 

 

""Cas`e 1:18-Cv-01539-DDD-.]PI\/| Document 1-3 Filed 11/26/18 Page 9 of 13 Page|D #: 18

FsA-zozs (021-08-10) Page 3 of 3
20. T-he Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation

21: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Government at its option may declare all or any part of any such indebtedness immediately due and payable. ‘

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated F arm and Rural
Developrnent Act and for the type of loan as indicated in Item S. This note shall be subject to the present regulations of the
Governrnent and to its hiture regulations not inconsistent with the express provisions of this note.

23. Presentment, protest, and notice are waived.

await

s nhNDvp.L/ant.slhi l MAY 6, 2010

. 1 %ng//Qg/%Mjg;é,%/j/ 7 ¢_'/ nar 6, 2010

f

Bo€surn ndennr LAFLE

 

NOTE: The following statement ls made ln accordance with the Pn'vecy Act of 1974 (5 U.S,C. 552a - as amended). 'l'he authority for requesting the information
identified on this form is the Cohsolldateo' Farm and Rural Developmeht Acl, as amended (7 U.S.C. 1921 et. seq.). The information will be used to determine
eligibility and feasibility for loans and loan guarantees and servicing of loans and loan guarantees lhe information collected on lhls form may he disclosed to
other Feo'eral, Slefe, and local government egencles, Tn'bal egehcr‘es, and nongovernmental entitles that have been authorized access to the information by
statute or regulation and/or as described fn the applicable Roullne Uses identified m the Syslem ofRecords Notlce for USDA/FSA-'l<¢, AppllcentrBorrower.
Provldlhg the requested information ls voluntary. However, failure to fumr'sh the requested information may result fn a denial for loans end loan guaranteesr
and servicing of loans and loan guarantees The provisions of criminal and cr'vll l`raud, privacy, and other statutes may be applicable to the lnformat"oh
provided

Acoordlng to the Paperworlc Reduch'on Act of 1995, an agency may not conduct or sponsor, end a person is not required to respond to, a collection of
information unless ll displays a valid OMB control number. The valid OMB control number for this lhfonnatlon collection ls 0560-0237. The time required to
complete misinformation collection ls estimated to average 20 mfnutes per response, including the lime for reviewing instructions searching existing dale
sources gathering and maintaining the data needed, and completing and revfevn'ng the collection of information RETURN THlS COMPLETED FORM TO

YOUR COUNTY FSA OFFICE.

 

 

 

 

i'CaS'e 1:18‘-Cv-01539-DDD-.]PI\/| Document 1-3 Filed 11/26/18 Page 10 of 13 Page|D #: 19

k Form Approved - OMB No. 0560-0237
Th'ts form is available electronically (See Page 4 for Pn'vacg Act and Public Burden Statemerits.l

 

 

 

 

 

 

 

|FSA_2025 u.s. DEPARTMENT oF AGRicuLTuRE Position 2
(12_31_07} . Farm Seivice Agency
PROM|SSORY NO'!'E
1. Name 2. State 3. County
LAFLEUR, J ames R . I”'Ouisiana Avoyelles
4_ Case Number 5. Fund COde 6. Loan Number 7. Date
22~005-434962049 43 ` 29 April 9, 2005
B. TYPE OF ASS|STANCE 9. ACT|ON REQUIR!NG PROM]SSORY NOTE:
EM |nitial loan l:l Conservation easement |:l Deferred payments

]:l Subsequent loan m Re$¢hedu|]ng |___| Debt write down
g Conso|idation E Reamoitiiation

 

 

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of America Departrnent of Agriculture, acting through the Farm Service Agency (Governrnent), or its assigns, at
its office in (a) 3 13 N_Mcmoe St _ Suite 3 Marksville La_ or at such other place as the Government may later

designate in writing, the principal sum of (b) oNn HUNDRED NINB THOUSAND soon Hunr)n:o sEvEN'rY also No/ 100~ '- ~-

 

 

dollars (c) (S 109 i 47 0 t 99 , plus interest on the unpaid principal balance at the
RATE Of (d) r]:'I'].']."\’.:ElE AND THREE-FOU-RTHS percent (e) 3 . 75 %) per mum'

 

Ifthis note is for a Limited Resource loan (indicated in ttern 8) the Governrnent may CHANGE THE RATE OF INTEREST in
accordance with its regulations, by giving the borrower thirty (3 0) days prior written notice by mail to the borrower's last known
address The new interest rate shall not exceed the highest rate established in the Governrnent's regulations for the type of loan
indicated in ltern 8.

ll. Principal and interest shall be paid in (a) 18 installments as indicated below, except as modified by a different

rate of interest, on or before the following dates:

8 473.00 01»01-10

 

and (aD $ 3 i 473 - 9 5 thereafter on the (e) 01"‘01“ of each 09 Y€ar until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable (g) 15 years from the date of this note, and except that prepayments may
be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
ofpayrnents.

12. If the total amount of the loan is not advanced at the time of loan closing, the loan hinds shall be advanced to the borrower as
requested by the borrower and approved by the Government Approval by the Governrnent will be given, provided the advance is
requested for a purpose authorized by the Goveroment. interest shall accrue on the amount of each advance from the actual date
disbursed Borrower authorizes FSA to enter the amounts and dates of such advances in the Record of Advances.

The U.S. Deparrmerit ongiiculture (USDA) prohibits discrimination in all its programs and activities on the basis of race, oolor, national originr age, disability, and where
applicable, sexr mental status, familial status, parental status, religion, sexual onentation, generic infonnation, political beliefs, reprisal or because all or pair ofeii
individuals income is derived from any public assistance program (Not all prohibited bases apply to ali programs.) Persons with disabilities Wiio require alternative
means for communication of program infonnatlon (Brailie, large print, audiota,oe, etc.) should contact USDA's TARGET Center at (202) 720-2600 (voice and TDD}. `l"o
tile a complaint of discrii‘ninationl write to USDA, Director, On‘ice of Civil Rights, 7400 independence Avenue, S. W., Washington, D.C. 20250-9410, or call (BOO)

795-327 oice) or (202) 720-6382 (TDD), USDA is an equal opportunity provider and employee

initial - bare § `4(' `5??

   

 

1Cas"e 1:18‘-Cv-01539-DDD-.]PI\/| Document 1-3 Filed 11/26/18 Page 11 of 13 Page|D #: 20
` _ FsA-zoés (12-31-07) y Pageaofs

`13. Any amount advanced or expended by the Governrnent for the collection of this note or to preserve or protect any security for
the loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the
loan evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the
principal of the debt evidenced by this note and be immediately due and payable by the Borrower to the Government without
demand

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part
765, or any successor regulation

15. Prepayment of scheduled installments, cr any portion of these installments, may be made at any time at the option of the
Borrower. Refilnds and extra payments shalL after payment ofinterest, be applied to the last installments to become due under
this note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government.
Un.less the Government consents otherwise in writing, the Borrower will operate such property as a farrn.

l?. If "Debt Write Down," "Consolidation," "Rescheduling,“ or "Reamortization" is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid'principal and interest on the following described notes
Or assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) () (d)
ante retires weis sat meth mergers
$ %
$ %
$ %
$ %
$ %
$ %
$. %

 

18. Secu.rity instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan
evidenced by this note, and for any other related obligations

19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing Jdorn a responsible
cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower
will, at the Government‘s request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a
cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this
promissory note was made to the Borrower as a nonprogram loan.

 

 

"'Cas`e 1:18“-Cv-01539-DDD-.]PI\/| Document 1-3 Filed 11/26/18 Page 12 of 13 Page|D #: 21

` ` FSA~2626 (12-31-07) Pagesof¢r

.20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose
that will contribute to excessive erosion of highly credible land or to the conversion of wetlands to produce an agricultural
commodity as provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall
constitute DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or
securing or otherwise relating to such debt; and default under any such other insuument shall constitute default under this note.
Upon such default, the Gover'nment at its option may declare all or any part of any such indebtedness immediately due and
payable.

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farrn and
Rural Developrnent Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent With the express provisions of this note.

23. Presentrnent, protest and notice are waived

 

594 South Knoll St:.
Btm_kie, LA 71322

 

”‘Cas`e 1:18`-Cv-01539-DDD-.]PI\/| Document 1-3 Filed 11/26/18 _Page 13 of 13 Page|D #: 22

 

 

 

 

 

 

 

 

 

 

 

 

FsA-zoas (12-31-07) Page 4 Of 4
24.REC0R1) 0F ADVANCES
A. B_ A. B A. B_
A|VIOUNT DATE AMOUNT DATE AMOUN'F DATE
(1)$ 109,470.0<) oa~:re-oe (8) $ (15)$
lz>$ e) s lies
(s)$ {19)$ (17)$
(4)$ (11)$ (18)$
(5} $ (12) s (19) $
(6) $ (13)$ (20)$
(7) $ (14)$ (21)$
c. ToTAr.: $

 

 

 

 

 

NOTE-c The following statements are made ln accordance with the Prlvacy Act of19_7’4 (5 USC 552a): the Farm Servlce Agency (FSA) ls authorized
by the Cohsolldated Ferm and Rural Developmeht Act, as amended (7 USC 1921 et seq.), or otherAcls, and the regulations promulgated
thereunder, to solicit the information requested on its application forms. The information requested is necessary for FSA to detennlne
eligibility for creditor other linenclal assistance sen/ice your loah, and conduct statistical analyses Supplled information may be furnished
to other Departmenl ongriculture agenciesr the lntemal Revenue Servlce, The Departmenf of Jush'ce or other law enforcement egerrcles,
the Deparlmenl of Defense, the Deparfmeht ofHouslng and Ur'ban Development, the Deparlmeht of Lebor, the Unlted States Poslal
Servlce, or other Federal, State, or local agencies as required or permitted by law. ln addltloh, information may be referred to interested
parties under the Freedom of lnformatlon Act (FOlA), to financial consultants aci’\./lsol'.<>‘l lending institutions packagers, agents, and private
or commercial credit sources, to collection or sen/icing contractors to credit reporting egerrcies, to private attorneys under contract with
FSA or the Depertment of ..lustlce, to business lirms in the trade area that buy chattel or crops or sell them for commission to Members of
Congress or Cohgresslonal staff members, or to courts or aof('udlcative bodies Dlsclosure of the information requested is voluntary.
However, failure to disclose certain items of lnfonnatlon requested including your Soclal Securlty Number or Federal Tax identification
Number, may result lr) a delay in the processing of an application or its rejection

 

Accordlng to the Paperwonlc Reductr'on to the Papenuorlc Reduch'on Act of 1995, an agency may not conduct or sponsor; and a person ls
not required to respond to, a collection oflnfohnatlon unless lt displays a valid OMB control number_ The valid OMB control number for this
information collection is 0560-0237. The time required to complete this information collection ls estimated to average 20 minutes per
response, including the time for reviewing instructions searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of lrrr'oh'nelionv

 

 

 

 

 

Fon'n Approved - OMB No. 0560-0237

|'his form is available electronically (See Page 3 for Privacy Act and Papenvork Reduc'tion Act Statements.)

 

 

 

 

 

 

 

FSA_2026 U. S. DEPARTM 'f OF AGRlCULTURE Position 2
(12_05_.12) ‘-.-‘.L- _. -.` _.. -.:-_ _ _, ,_ .`;_: z _"ervice Agency
_ PROMBSORYNOTE
1. Name 2. State 3. County
LAFLEUR, J ames Randy ' Louisie.na Avoye.lles
4. Case Number 5. Fund Code 6. Loan Number 7. Date
22-05~XXXXX2049 43 March l'i', 2014
8. TYPE OF ASS|STANCE 9. ACT|ON REQU|R¥NG PROM!SSORY NOTE:
EM
i:l initial loan |:| Conservati_on easement |:i Deferred payments
ij Conso|idation Reecheduling \::i Debt write down
i:i Subsequent loan i:i Reamortization

 

 

 

lO. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of America, acting through the Farm Service Agency, United States Depar|:rnent of Agdculture (“Government”), or its
assigns, at its office in (a) 52 9 Tunica Dr. west Marksville, LA or at such other place as the Govermnent may later
designate m wn`ting, the principal sum of (b) FIFTY FIvE monsanto siesz mann THIRTY- seven AND .34./100 -----

 

 

 

 

 

dollars (c) ($ 55 737. 84 , plus interest on
the unpaid principal balance at the RATE of (aD orleans rem manna-FOURTHS
percent (e) _ 3 . 75 %) per annum Iftliis note is for a Limited Resource loan (indicated in Item 8) the Governrnent may

CHANGE TI-IE RA’I`E OF INTEREST in accordance with its regulations by giving the borrower thirty (30) days prior written
notice by mail to the borrowers last known address The new interest rate shall not exceed the highest rate established in the
Govermnent's regulations for the type of loan indicated in Item 8.

1 1. Principal and interest shall be paid in (a) 15
installments as indicated bclow, except as modified by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

 

 

(b) Installment amount (c) Due Date (b) lustallment amount (c) Due Date

s 4,926.00 01~01-15 $

$ $

$ $

$ $

and (d) $ 4 , 926 . 0 o thereafter on the (e) ol- 01- of each (;9 rank until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner

paid, shall be due and payable (g) 15 years from the date of this note, and except that prepayments may

be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments

12. Ifthe total amount of the loan is not advanced at die time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Goverm:nent. Approval by the Governrnent will be given, provided the advance is
requested for a purpose authorized by the Govermnent. Interest shall accrue on the amount of each advance from the actual date
disbursed

The U.S. Department of Agn'culture (USDA) prohibits discrimination in all of its programs and activities on the basis ofraoe, color, national origin, age, disabl'r`ty, and where applicable sex, marital stalus,
familial status, parental status, religion, sexual on`entadon, poltical beliefs genetic informationl reprisal or because all‘or part of an individuals income is derived from any public assistance program (Not
all prohibited bases apply to all programs.) Fersons with disabilities who require alternative means for communication of program information (Braille, large print, audiotape, eth should contact USDA's
TARGET Center at (202) 720-2600 (vor'oe and TDD)_ To tile a complaint of¢liscrimlnaticn, wn'te to USDA, Assistant Secretary for Civil Rights, Ofiice of the Assisl‘ant Secretary for Civil Rignts, 1400
independence Avenue, S. W., Siop 941 D, Washington, DC 20250-9410, or call toll-ti'ee at (866`) 632-9992 (Englr'sh) or (SDG) 877»8339 (TDD) or (866) 377-8642 (Engllsh Federai-relay) or {800) 845-5136
(Spanlsh Federal-relay). USDA is an equal opportunity provider and employer.

initial v / j Date §'/7 'é&/V

 

f .. 'Case 1:18-Cv-01539-DDD-.]PI\/| Document 1-4 Filed 11/26/18 Page 2 ot 25 Page|D #: 24
FSA-2026 (12-05-?2) - Page 2 of 3

13. Any amount advanced or expended by the Government for the collection ot` this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part ot` and bear interest at the same rate as the principal of the
debt evidenced by this note and he immediately due and payable by the Borrower to the Government without demand

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
any successor regination_

15. Prepayment of scheduled instalhnents, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
‘ note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note-

16 . Property constructed, improved, purchased, or reinanced in Whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the Written consent of the Government. Uniess '
the Government_ consents otherwise in writing, the Borrower will operate such property as a fann.

l'i- lf "Debt Write Down," “Consolidation," "Rescheduling,“ or "Reamortization" is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

(a) (d) ®
FI§§§I'\IC§BE/ FACE A(ll’\)/IOUNT INTER}§§)T RATE nArn ORIG]NALCS)ORROWR LASr]§lsUsErALL_
. mariano-map M_DD_M
43»49 $ 56,590.33 3.'75 % 03~05-12 frames Randy Lafleur 01_01_27
5 %
3 %
$ , %
$ %
$ %
$ %

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations

19. lfat any time it shall appear to the Government that the Borrower rnay be able to obtain Enancing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for sirniiar purposes and period oftirne, the Borrower wili, at the-
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the tender is a cooperative, to pay
for any necessary stocl<_. The provisions of this paragraph do not apply if the loan represented by this promissory note Was made-to the
Borrower as a nonprogram loan or a Conservation Loan_

initial g%’l' Date 3 "//7 `;z@/?

 

 

 

, =sCase 1:18-Cv-01539-DDD-.]PI\/| Docume`nt 1-4 Filed 11/26/18 Page 3 ot 25 Page|D #: 25
lFsA-zoze 112-05-12; _ ' Page 3013

20. The Borrower recognizes that the loan described in this note wili be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly credible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exliibit M or any successor regulation

21. Faiiure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Government at its option may declare all or any part of any such indebtedness immediately due and payable.

22. This note is given as evidence of a loan to the Borrower made by the Governrnent pursuant to the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent with the express provisions of this note.

23. Presentment, protest, and notice are waived.

Signature(s) As Described In State Supp[ement:

Wé>/@c

s RANDY &y/H‘FLEUR f

BONNIE ROBERT LAFLEUR

504 South Knoll St.
Bunkie, LA 71322

 

NOTE: The following statement ls made lr1 accordance with the Prlvacy Act of 1974 (5 U. S. C. 5523- as amended). The authority for requesting .
the lnfonnatlon identified oh this form ls the Consolldated Farm and Rural DevelopmentAct, as amended (7 U. S. C 1921 e_t.s Lq..) The
lnfonnatlon will he used to detennine eligibility and feasibility for loa`ns and loan guarantees and servicing of loans and loan guarantees
The lnfonnation collected on this form may be disclosed to other Federal State and local government agencies Trlbal agencle.s, end
nongovernmental entitles that have been authorized access to the lnfohnation by statute or regulation and/or as described in the applicable
Routlhe Uses identified in the System of Records Notice for USDA/FSA-14, Appllcant/Bonower. Provldlng the requested lnl'omiatlon is
voluntary However, failure to furnish the requested lm’ormatlon may result in a denial for loans and loan guararn‘eesr and servicing of loans
end loan guarantees The provisions of Crlml'nal and civil fraud, privacy, and other statutes may be applicable to the information provided

Accordlng to the Papenvork Reducticn Act cf 1995, an agency may not conduct or sponsor, and a person ls hot required to respond to, a
collection of information unless it displays a valid OMB conhol number. The valid OMB control number for this lnfonnatlon collectlon ls
0560»0237. The lime required to complete this lhfonnallon collection ls estimated to average 20 minutes per response, including the time
for reviewing instructions searching existing data sourcesr gathering and maintaining the data needed and completing end reviewing the
collection of lnfonhatlon. RETURN THl'S COMPLETED FORM TO YOUR COUNTV FSA OFFlCE. .

 

 

 

 

» ,. `Case 1:1§3-cv-01539-DD_D-.]PI\/| Document 1-4 Filed 11/26/18 Page 4 of 25 Page|D #: 26

l' his form is available electronically

l'-'orrn Approved - OMB No. 0560-0237

(See Page 3 for PrivacyAct and Public Burden Staternents.)

 

u.s. DEPARTMENT 0F AoRicui_TuRE

Positlon 2

 

 

 

 

FSA-zoze F S rv'ceA eric
(09-07-10) a"" 3 ' 9 y
PROM|SSORY NOTE _
1. Name 2. Slate 3_ County
La.fleur, denies Randy Louisiana Avoyelles
4. Case Number 5. Fund Code 6. E_oan Number 7_. Date
'22005-434962049 43 Ma.rch 5, 2012

 

s. Ac'noN ReoulR:NG PRoirnssoRY NOTE:
l:l initial loan y

l::l Consolldation

3. TYPE OF ASS|STANCE
E§M

l:l Conservation easement l:l Deierred payments

Rescheduting E] Debt write down

m Subsequent loan l:l Reamcrtlzation

 

 

 

l{). FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the

United States of Arnerica Departrnent of Agriculture, acting through the Farni Service Agency (Goverrnnent), or its assigus, at

its office in ('a) 629 Tunica Dr. West , Marksville , LA 71351 or at such other place as the Goverrnnent may later

designate in writing, the principal sum of (b) starr-six anousano save neumann NINETY AND . 33 / icc -------------
dollars (c) (S 56 , 5 90 '. 33 , plus interest on

the unpaid principal balance at the RATE of (aD THREE ntsb THREE-FOURTHS

percent (e) 3 . 75 %) per annum. If this note is for a Limited Resource loan (indicated in Item 8) the Goverrnnent may

CHANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written

notice by rna'il to tire borrower's last known address. The new interest rate shall not exceed the highest rate established in the

Gove_rriinent's regulations for the type of loan indicated in Iteni 8.

 

 

ll. Principal and interest shall be paid in (a) . 15
installments as indicated below, except as modified by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

(b) Iristallrnent amount (c) Due Date (b) InstaHment amount (c) Due Date
$ 5,002.00 01-01-2013 $
$ l $
$ $
$ $
and (d) $ 5 , 002 . 00 thereaner on the (e) cl of each 03 year until the

principal and interest are fully paid except that the tinal installment of the entire indebtedness evidenced hereby, if not sooner 7

paid, shall be due and payable (g) 15 7 years from the date of this note, and except that prepayments may
be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule

of payments

12. lftlie total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Governrnent. Approval by the Governnient will be given, provided the advance is

requested for a purpose authorized by the Governinent. lnterest shall accrue on the amount of each advance nom the actual date
disbursed

The U.S. Departrnent of Agriculture (USDA) prohibits discrimination in all of its programs and activities on the basis of racie, color, national origin, age, disability, and where applicable sex, mental status,
familial status, parental status religion sexual orientation political I:leliel’sl genetic inforniation, reprisal or because all or part otan individuals income is derived irom any public assistance program (Not
all prohibited bases apply to ali programs.) Persons vw'th disabilities who require alternative means for communication otprcgram information (Braille, large print, audictape, etc) should contact USDA's
TARGET Center at (202) 720-2600 (voioe and TDD). 'l‘o tile a complaint of discrimination write to USDA, Assistant Secretary for Cr'vil nghts, Otlice of the Assistent Secretary for Civil Rights, 1400
independence Avenue, S.W., Slop 9410, Washirrgton, DC 20250-9410, or call tod-free at {BSB) 652-9992 (English) or (800) 877~8339 (TDD) or (BSS) 377-8642 (English Federal»relay) or (800) 845-6136
(Spanish Federal-relay). USDA is an equal opportunity provider and employer, '

Ze/n’//‘,zd

initial z

Date

     

 

 

`---`Case 1:1§3-Cv-01539-DDD-.]PI\/| Docurnent 1-4 Filed 11/26/18 Page 5 of 25 Page|D #:‘ 27
FsA.zoze'roQ-or-i 0) Page 2 ofs_

13_ Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the '
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand.

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set'in 7 CFR Part 765, or
any successor regulation '

15 . Prepayment of scheduled installinents, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments shall,l after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed improved, purchased or reEnanced in whole o_r in part with the loan evidenced by this note shall not be
leased assigned7 sold transferred or encumbered, voluntarily or otherwise, without the written consent of the Govermnent. Unless
the Governrnent consents otherwise in writing, the Borrower will operate such property as a farm.

17. lf "Debt Write Down, “ "Conso`lidation, " "Reschedu]in`g," or “Reamortization" is indicated in Item 9, this note is given to
consolidate, reschedule or reainoitize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

<a) cd) in
FUND coDE/ 39 (°) DATE - (°) LAST INSTALL'
FACE AMOU'NT ll\l'l`ER_EST RA'IE ' ORIGINAL BORROWER DUE
LOAN No. nail-Daij WM_DD_M
43-41 S 57,906.24 3.75 % 05-06-10 frames Randy Lafl_eur ` - 01-01-25
$ %
$ %
$ %
$ %
$ ‘ %
$ %

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidationJ write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations

19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans`for similar purposes and period of time, the Borrower will, at the
Government's request apply for and accept a loan in sufEcient amount to pay this note in full and if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprograrn loan or a Conservation Loan.

initial j%¢ Date 315 i/ Z_
57

 

 

`"hCase 1:18-Cv-01539-DDD-JPI\/| Document 1-4 Filed 11/26/18 Page 6 of 25 Page|D #: 28

FsA-zoze_ (09~07~10) Page 3 or 3

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible- land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 Cl~`R Part 1940, subpart G, E>dii`bit M, or any successor regulation

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to`the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default the
Government at its option may declare all or any part of any such indebtedness immediately due and payable.

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farin and Rurai
Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Governnient and to its future regulations not inconsistent with the express provisions of this note. .

23, Presentment, protest, and notice are waived,

 

 

504 South Knoll Street
Bunkie, LA 71322

 

 

NOTE: The following statement r°s made r'rr accordance with the Prlvacy Act of 1974 (5 U.S_C. 552a - as amended). ’l'he authority for requesting
the information identified on this form r's the Consolldated Fami and Rural DevelopmentAct, as amended (7 U.S.C. 1921 _e_t _sgg.). The
information will be used to determine eligibility and feasibility for loans and loan guarantees and servicing of loans and loan guarantees
The r'rifonnatr'orr collected on this form may be disclosed to other l-"ederal, State, and local government agencies Tri'bal agencies and
nongovernmental entitles that have been authorized access to misinformation by statute or regulation and/or as described r'ri the applicable
Roullne Uses identified in the System of Records Notr'ce for USDA/FSA-14, Applr'cant/Borrower. Provr'dlng the requested information ls
voluntary However, failure to fumlsh the requested information may result in a denial for loans and loan guarantees and servicing of loans
and loan guarantees The provisions of criminal and civil fr'aud, privacy, and other statutes may be applicable to the information provided

Accordlng to the Pepenuork Reductlori Act of 1995, an agency may riot conduct or sponsor, and a person r‘s riot required to respond to, a
collection ofr'nfonnatr'on unless lt displays a valid OMB control number. The valid OMB control number for this lnfcnnatr'on collection r's

0560-0237. The time required to complete this r'rifom'retr'on collection r's estimated to average 20 minutes per response, including the time
for reviewing instructions searching existing data sources gathering end maintaining the data needed, and completing and reviewing the

 

001/ection Ofinformatior’r. RE|"URN TH!S COMPLETED FORM TO YOUR COUNTY FSA OFF.|'CE.

 

 

.» ' 'Case 1:'18-Cv-01539-DDD-.]PI\/| Document 1-4 Filed 11/26/18 Page 7 of 25 Page|D #: 29
' rem Approved - orvis No. asso-azar

 

 

 

 

 

 

l`hls form ls available electronically. (See Page 3 for PrivacyAct and Public Burclerr Statements.)
FSA.2026 U.S. DEPARTMENT OF AGR|CULTURE Pos'itr`on 2
(0¢0&10) Farm Seniice Agency ‘
PROM|SSORY NOTE
1. Name 2. State - 3. County
JAMES R.ANDY LAFLEU LOUISIANA i-‘NOYELLES
4. Case Number 5, Furid Code 6. Loan Number 7. Date
22~005-434962049 43 MAY 6, 2010
8. TYPE OF ASS|STANCE 9. ACT|ON REQU|R|NG PRON|!SSORY NOTE:
EMERGENCY .
|:l initial loan l:l Conservati`on easement |:l Deferred payments
l:| consolidation Rescheduring E oebi write down
|:| Subsequent loan m Reamortizatlori

 

 

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United Statcs of America Department of Agriculture, acting through the Farrn Service Agency (Government), or its assigns, at
its office in (a) 313 N MONROE ST, MARKSVILLE LA 713 51 or at such other place as the Government may later
designate in writing the principal sum of (b) FrFTY seven Tnousanp tian nnnnnnn srx a zia/too

dollars (c) ($ 57 , 9 06 . 2 4 , plus interest on
the unpaid principal balance at the RATE of (d) THREE a THREE- Fotrn'rns .
percent (e) 3 . 75 %) per annum. If this note is for a Limited Resource loan (indicated in Item S) the Government may
CHANGE THE RATE OF INTEREST in accordance With its regulations by giving the borrower thirty (30) days prior written
notice by rnail to the borrower‘s last known address. The new interest rate shall not exceed the highest rate established in the
Government‘s regulations for the type of loan indicated in Item 8.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ll. Pri'ncipal and interest shall be paid in (a) FIFTEEN installments as indicated below, except as modified by a different
rate of interest on or before the following dates:_mm… `
(h) Installment amount (c) Due Date (b) Installment amount (c) Due Date
$ 5,118.00 01-0§|_'~2011 $ 5,118.00 ' 01-01~»203_2
3 $
$ $
$ - $
and (a') $ 5 l 113 ~ 0 0 thereafter on the (e) FIRST t of each 09 YEAR until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable (g) FIFTEEN years from the date oftln`s note, and except that prepayments may

be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule

of payments

12. Ifthe total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed

The U.S. Department ongriculture (USDA) prohibits discrimination iri all of i'tsprograms and activities on the basis of race, color, nacional origin, age, disability and where appli'cable, sex, marital sta rus,
familial status parental status, reiigion, sewal on'entaubn, political beliefs genetic information reprisal or bemuse all or part of an individuals income ls derived from any public assistance program (Not
all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for communication of program information (Brallle, large pri'nt, audiblape. eru.) should contact USDA's
TARGE`l" Center at (202) 720-2600 (voice and TDD). To die a complaint of disoriminahbn, write to USDA, Assistant Secrerary for Civil Rr'ghts, Omce ofdie Assl.`stant Secre|ary for Clvrl ngnts, 1400
lndependence Avenue, S. W., Stop 9410, Washlrigron, DC 20250-.9415‘, or call toll»free at (866) 632-9992 (English) or (BDO) 677-8339 {TDD) or {866) 377-8642 (English Federal-relay) or {500) 845-6136
(Spanish Fed l-relay). USDA is an equal opportunity provider and employar,

  

 

` '€as`e 1:1$-cv-01539-DDD-.]PI\/| Document 1-4 Filed 11/26/18 Page 8 of 25 Page|D #: 30
FsA-zczc(c¢i~os-w) ' Pagézofa

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan '
evidenced by this note, at the option of the Govermnent shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Government Without demand.

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765 , or
any successor regulation `

15 . Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Refimds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved7 purchased, or reEnanced in whole or in part With the loan evidenced by this note shall not be
leased, assigned, sold, transferred or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Goverrnnent consents otherwise in Wiiting, the Borrower will operate such property as a farm.

l7. lt`"Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
consolidate reschedule or reamortize, but not in satisfaction of, the ,unpaid principal and interest on the following described notes cr
assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

FUND{%ODE/ (b) (¢) D§f}§ (¢) LAsr ri\i)srArL.
LOAN NO_ FACE AMcoNT rNrERr~;sr RATE M_DD_M onic);NAL BoRRownR MMBB,EYYYD
43-33 3 55,564.42 3.75 % 04-09-2069 ames mm rame 01-01-2024

$ %

$ %

$ %

$ %

$ °/o

$ %

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
a&ected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations

19, lf at any time it shall appear to the Government that the Borrower may be able to obtain financing nom a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower Will, at the
Government‘s request, apply for and accept a loan in sufficient amount to pay this_note in full and, if the lender is a cooperative, to pay -
for any necessary stock The provisions of this paragraph do not apply if the loan represented by this promissory note Was made to the
Borrower as a nonprograrn loan.

initial 0{;~ n care §/,é':/@

 

 

` kCase 1:18-cv-01539-DDD-.]PI\/| Document 1-4 Filed 11/26/18 Page 9 of 25 Page|D #: 31

FsA~zoza (04»08-10) Page 3 of 3

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Governnrent or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note- Upon such default, the
Government at its option may declare all cr any part of any such indebtedness immediately due and payable

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farrn and Rural
Development Act and for the type of loan as indicated in Item 8. Tbis note shall be subject to the present regulations of the
Govermnent and to its future regulations not inconsistent with the express provisions of this note.

23. Presennnent, protest, and notice are waived

 

 

 

 

ames RANDY/u/AFLEUR% , MAY 6, 2010
v La/MM narc,zcic
noNNrn aoena'r LAFLEUR //
NOTE: The following statement ls made in accordance with the Prlvacy Act cf 1974 (5 U.S.C. 552a - as emended]. The eurhon‘ty for requesting lhe information

ldehlh‘r`ed on this form ls the Consolldaled Ferm end Rural Develo,cment Acl, as amended (7 U.S. C. 1921 et. seq.). The information will be used to determine
eligibility and feasibility for loans and loan guel'ehleesl end servicing of loans and loan guarantees The information collected oh this form may be disclosed to
other Federel, State, and local government agencies Trlbal agencies and nongovernmental entitles that have been authorized access to the information by
statute or regulation and/or as desc.~ibed lh the applicable Routine Uses identified in the System ofRecords Not"ce for USDA/FSA-14, A,opllcehl/Borrowen
Prow'dlng the requested information r‘s voluntary Howevel; failure lo furnish the requested information may result fn a denial for loans and loan guarantees
and servicing of loans and loan guarantees The provisions of criminal and civil lieud, privacy, end other statutes may be applicable to the information
provided '

According to the Pepem/ork Reductlon Act of 1995, an agency may not conduct or sponsor, and e person ls not required to respond to, a collection of
lnformah'on unless il displays a valid OMB conhol humber. The valid OMB control number for this information collection ls 0560-0237. The time required lo
complete this information collection ls estimated to average 20 minutes per response, including the time for reviewing msb'ucfr'ons, searching existing data
sources, gathering and maintaining the data needed end completing and reviewing the collection of information RETURN THlS COMPLETED FORM 70

YOUR COUNTY FSA OFFICE.

 

 

 

 

` "C,ase 1:18-cv-01539-DDD-.]PI\/| Document 1-4 Filed 11/26/18 Page 10 of 25 Page|D #: 32

Form Approved ~ O|V|B No. 0560-0237

 

 

 

 

 

 

Thls form is available electronically 1 (See P§_oe 4 for Privacv Act and Public Burden Statements.l
|FSA..2026 u.s. oEPARTMENT oF AGRlcul.ruRE Position 2
(12_31_07) Farm Service Agency
PROM|SSOR¥ NOTE
1. Name 2. State 3. County
LAFLEUR, names R. Louisiana Avoyelles
4. Case Number 5. Fund Code 6. Loan Number 7_ Date
22~005-434962049 43 April 9, 2009
8. TYPE OF ASSISTANCE 9. ACTlON REQUIR|NG PROM|SSOR¥ NOTE:
E/I l:l initial loan l:l Conservation easement l:] Deferred payments
l:l Subsequent loan Reschec§u|ing |:l Deht WT-|te down
l:l Consolldation l:l Reamortization

 

 

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States ofAmerica Department ongiiculture, acting through the Farm Service Agency (Governnient), or its assigns, at
its office in (a) 3 13 N_Momoe St _ Suite 3 Marksville La. or at such other place as the Governrnent may later

designate in writing the principal sum of (b) FIFTY-Frvn rnousiinn srx nnnnnan strY-Fotiu ann .42/100 ______
dollars (c) ($ 55 l 664 . 42 , plus interest on the unpaid principal balance at the

RATE Of (d) THREE AND THREE-§'OURTHS percent (e) 3 . 75 %) per annum_

lf this note is for a_ Limited Resource loan (indicated in Item S) the Government may CHANGE THE RATE OF INTEREST in
accordance with its regulations by giving the borrower thirty (3 0) days prior written notice by mail to the borrowers last known
address The new interest rate shall not exceed the highest rate established in the Government‘s regulations for the type of loan
indicated in Item 8.

l 1. Principal and interest shall be paid in (n) 15 installments as indicated below, except as modified by a different

rate of interest, on or before the following dates:

Ol-Ol-lO

 

and (uD S 4 ' 929 4 0 0 thereafter on the (e) Ol' 91 " of each 09 year until the
principal and interest are nrlly paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable (g) 15 ' years from the date of this note, and except that prepayments may
be made as provided below. F£`l:ie consideration for this note shall also support any agreement modifying the foregoing schedule
of payments

l2. If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Governrnent. Approval by the Governrnent will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed Borrower authorizes FSA to enter the amounts and dates of such advances in the Record of Advances.

The U.S. Department ongriculture (USDA) prohibits discrimination in all its programs and activities on the basis ofrace, color, national orlgin, age, disability, and where
applicable, sex, marital status familial status, parental status, religion, sexual orientation, genetic information, political heliefs, repn'sal, or because all or part of an
individuals income is derived from any public assistance program (Not all prohibited bases apply to all pn:igiams.) Persons with disabilities who require alternative
means for communication of program infonnation {Braille, large print, audiotape, etc.) should contact USDA's TARGET Center at (202) 720-2600 {voice and TDD). `l'o
rife a comp ' tof di'scrimination, write to USDA, Director, O#ice of Civil Rights, 1400 independence Avenue, _S. W., Washinglon, D.C. 20250~9410, or call (800)
iceZ?OZ) 720-6382 (TDD). USDA is an equal opportunity provider and employer

Date _|[Z di '§`7

        
 

 

 

 

 

`_ Qérse 1:l8-cv-Ol&539-DDD-.]PI\/| Document 1-4 Filed 11/26/18 Page 11 of 25 Page|D #: 33

FsA-202`6 (12-31-07) ` Page 2 af 3

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for
the loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the
loan evidenced by this note, at the option of the Govemrnent shall become a part of and bear interest at the same rate as the
principal of the debt evidenced by this note and be immediately due and payable by the Borrower to the Government without
demand.

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part
765, or any successor regulation

15 . Prepayrnent of scheduled installments, or any portion of these instalhnents, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under
this note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed1 improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned sold, transferred or encurnbered, voluntarily or otherwise, without the written consent of the Government.
Un.less the Government consents otherwise in writing, the Borrower will operate such property as a fann.

17. If "Debt Write Down," "Consolidation," "Rescheduling,“ or "Rearnortization“ is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes
or assumption agreements under new terms: ~

 

 

 

 

 

 

 

 

FUNf)a)coDs/ @’) (C) D(:;)rs ' {°) LAsr uss(tr)‘ALL DUE
INTER.EST .
LOAN NOl FACE AMOUNT R_A.I.E (include year) ORIGINAL BORRO\VER (indude year)
0
43»25 $ 56,311-37 3.75 /° 03-01-0'7 frames Randy Lafleur 01-01-22
$ %
$ %
$ %
$ %
$ %
$ %

 

 

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidationg write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan
evidenced by this note, and for any other related obligations

19. Ifat any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible
cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower
will, at the Goverrnnent's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a
cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this
promissory note was made to the Borrower as a nonprogram loan.

 

 

" Qase 1:.13-cv-01539-DDD-.]PI\/| Document 1-4 Filed 11/26/18 Page 12 of 25 Page|D #: 34

FsA-zozs (12-31-07) Page 3 of4 t

d 20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose
that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural
commodity as provided in 7 CFR Part 1949, subpart G, Exhibit M, or any successor regulation

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall
constitute DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Governrnent or
securing or otherwise relating to such debt; and default under any such other instrument shall constitute default under this note.
Upon such default, the Governrnent at its option may declare all or any part of any such indebtedness immediately due and
payable

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and
Rural Development Act and for the type of loan as indicated' in Item 8 This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent with the express provisions of this note.

23. Presentrnent, protest, and notice are waived.

gma%
i§@la/

BONNIE ROBERT LAFLEUR

504 South Knoll St.
Bunkie, LA 71322

 

Ca-Se 1:18-cv-Ol539-DDD-.]PI\/| Document 1-4 Filed 11/26/18 Page 13 of 25 Page|D #: 35

 

 

 

 

 

 

 

 

 

 

 

 

ssA-zoae (12-31-07) ' Page 4 of 4
24. REC'ORD OF ADVANCES
pt ~ B_ A. B . A. B.
AMOUNT DATE AMOUNT DATE AMOUNT DATE

(1)$ - (8) $ . (15)$

(2) $ (9) s , (16) $

(3)$ (10)$ - (17)$

fill (11)$ (13)$

(5)$ (12)$ (19)$

(6) $ (13) s (20)$

(7)$ (14)$ (21)$ `

c. roTAL: $

 

 

 

 

 

NOTE: The following statements are made ih accordance with the PdvacyAct of 1974 (5 USC 552a): the Farm Servlce Agehcy (FSA) is authorized
by the Ccnsolidated Farm and Rural Developmeht Act, as amended (7 USC 1921 et seq.), or otherActs, and the regulations promulgated
thereunder, to solicit the lhfonnatlon requested on its application forms. The information requested is necessary for FSA to determine
eligibility for credit or other Hnanclal assistance service your loan, and conduct statistical analyses Supplled information may be furnished
to other Departmeht ongrlculture agencies, the lntemal Revehue Servlce, The Departmenr of Justlce or other law enforcement agencies,
the Depamnent of Defehse, the Department of Houslhg and Urban Development, the Deparlmeht of Labor, the Um‘ted States Postal
Serw'ce, or other Federal, State, or local agencies as required or permitted by law. !n addltloh, lhfohhatloh may be referred to interested
parties under the Free'dom of lhformafioh Act (FO!A), to financial consultants advisors, lending lnstltutlons, packagers, agents, and private
or commercial credit sources, to collection or servicing contractors to credit reporting agenciesl to private attorneys under contract with
FSA or the Deparlmenf of Justlce, to business firms in the trade area that buy chattel or crops or sell them for ccmmlsslon, to Members of
Cohgress or Congressional staff members, or to courts or acliudlcatlve bodlos. Dlsclosure of the lnfonnatlon requested l.s voluntary
However, failure to disclose certain items of infonnatloh requested including your Soclal Security Number or Federal Tax ldentlhcatloh
Number, may result in a delay in the processing of an application or its rejection

Accordlhg to the Paperwork Reductlon to the Papenvorl< Reduction Act of 1995, ah agency may hot conduct or sponsor, and a person is
hot required to respond to, a collection of information unless lt displays a valid OMB control number, The valid OMB control number for this
lhfouhatlon collection ls 0560-0237. The time required to complete this information collection ls estimated to average 20 minutes per
responsel including the time formvlewlhg lhstructlohs, searching existing data sources, gathering and maintaining the data needed and
completing and revlewlng the collection of information

 

 

 

%M; miner

 

 

`…Case 1:18-Cv-01539-DDD-.]PI\/| Document 1-4 Filed 11/26/18 Page 14 of 25 Page|D #: 36

 

 

 

 

 

 

REPRODUCE LOCALLY. include form number and date on all reproductions ‘ 8. K]ND OF LOAN
FSA_1 940_1 7 U.ST DEPARTMENT OF AGRICULTURE
' . EM
(10-26-99) Farm S"m°€ ASMY Type. _____________ t appear
n Lirnited Resoutce
PRON||SSORY NOTE tto:
1 . Name |:l Consolidated Farm & Rura] Deveioprrlent Act
k JAMES RANDY LAFLEUR
2. State 3. County l z l Emergency Agricnlturel Cred.ic Adjustrnent Act of 1978
LOUISIANA AVOY`ELLES 9_ AC`E'|ON REQU|R!NG NOTE
4. case Number 5. cain _ initial loan swimming
22-005-434962049 nance isr, 2007 snbqunenrloa.n - amortization
6. Fund Code 7_ l_pan Number cnnsnlidaipd& - Cralilele
subsequent loan 7
4 3 Consolidation Deterred payments
Consezvatlon easement Debt write down

 

 

 

 

 

FOR VALUE RECEIVED, the lmdersigrled Borrower and any cosigoers jointly and severally promise to pay to the order of the United States

of Amcrica, acting through the Farm Servioe Agency, United States Departmerit of Agrlculture, (herein called the “Government”), or its
assigns, at its OBEOS in 313 NORTH MONROE STREET, SUITE 3 , MARKSVILLE , LOUISIANA 71351

, or at such other place as the Governrnent may later designate in writing, the principal sum of

 

 

 

 

FrF~r'Y srx THOUSAND Ti-IREE HUN'DRED ELEVEN & 37/100 """"""""""""""""""""""""""" dollars
($ 561 311- 37 ), pins interest nn the unpaid principal balance al line RATE of
TlraEE a THREE-Fonarrrs percent ( 3 . 75 %) Per annum and
N/P~ dollars rs )

 

ofNorlcapitalizlcd interest lfthis note is for a Lirnitcd Rcsourcc loan (indicatcd in the “Kind of Loan” box above) the Governmerlt may
CHANGE THE RATE OF ]INTER.EST, in accordance with regulations ofthe Farm Service Agency, not more oden than quarterly, by giving
the Borrower thirty (30) days prior written notice by mail to the Borrower’s last known address The new interest rate shall not exceed the
highest rare established in regulations of the Fann Service Agency for the type of loan indicated above

 

 

 

 

 

 

 

 

Pnnnipal and insane shall bn paid in FIFTEEN installmean as indicated below7 except ns mined by n dinnrnni rate or
_ interest, on or before the following dates: '
$4,977.00 On JANUARY lsr, zone ;S - on ;
$ on ; S on ;
$ on ; $ on ;
S on g $ on ;
3 orl ; $ . on ;
5 on ; $ on ;
and 3 4 l 9 7 7 ' 0 0 thereafter on JANUARY lST of each YEAR until the principal and
interest are fully paid except that the dnal installment of the entire debtedness evidenced hereby, if not sooner paid1 shall be due and payable
FIFTEBN years from the date of this note, and except that prepayments may be made as provided below. The consideration for

this note shall also support any agreement modifying the foregoing schedule ofpayrnents.

Ifthe total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the Borrower as requested by
Borrower and approved by the Goverru'nent. Approval by the Govern.rnent will be given provided the advance is requested for a purpose
authorized byrne Government. Interest shall accrue on the amount oteacb advance from its actual date as shown in the Record ot`Advances at
the end of this note Borrower authorized the Governl;oent to enter the amount(s) and date(s) of such advance(s) in the Record ofAdvances.

Position 2

 

"'Case 1:lS-Cv-01539-DDD-.]PI\/| Document 1-4 Filed 11/26/18 Page 15 of 25 Page|D #: 37

FSA-1940-17 {10-26-99) Page 2 of 3

Por each rescheduled, rearnortized or consolidated note for applications for Primary and Prcservation Loan Service Programs received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument For applications for Prirnary and Preservation Loan Service
Programs received on or after Noveznber 28, 1990, all unpaid interest accrued to the date of this insmnnent shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument

Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
deferral period second to accrued interest to the date of the payment on the note account and then to the principal Nonprogram loans are not
eligible for deferral. '

Prepayrnents of scheduled installrnents, or any portion of these instal]rnents, may be made at any time at the option of the Borrower.
Reti)nds and extra payments, as deineci in the regulations (7 CFR § 1951.8) ofthe Farm Service Agency according to the source offunds
involved, shall, a&er payment of interest, be applied to the last installments to become due under this note and shall not aH`ect the obligation of
Borrower to pay the remaining installments as scheduled in this note. `

lt`the Governrnent at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Government
as collection agent for the holden While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
Governrnent, be remitted by the Government to the holder promptly or, except for final payment, be retained by the Governrnent and remitted to
the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
the Govemrnent on an installment due date basis, shall be the date of the United States Treasury check by which the Governrnent remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Governrnent to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Governrnent will pay the interest to which the holder is entitled accruing
between such date and the date of the Treasury check to the holder.

Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Government shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Goveznrnent without demand

Property constructed, improved1 purchased or refinanced in whole or in part with the loan evidenced by this note shall not be leased
assigned, sold, tra.nst`errer:l7 or encinnbered, voluntarily or otherwise, without the written consent of the Govern.rnent. Uniess the Governrnent
consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Ownership ioan.

If“Consolid.ation and Subsequent loan,” “Debt Write down,” “Consolidation,” “Rescheduling,” or “Rearnortization” is indicated in the
“Action Requiring Note” block in Item 9 above, this note is given to consolidate, reschedule or rearnortize, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreernent(s) (new terrns): -

FuNo coos/ INTEREST oA'rE LAsT 1NsTA1_L. Due
,_OAN NO_ FACE AevlouNr RATE (,.nc,ude year) emole soRRov\/ER l (,.nc,ude year)

$ 54,206.23 3.'75 % 02_]_5_05 JAMES RAN'DY LAFLEUR Ol-Ol-EDZl
%
%
%

%

$
$
$
3 %
5
$ %

 

Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not aH`ected by
this consolidatingg rescheduling or reamortizing. These security instruments shall continue to remain in eHect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligations

REF]NANC[NG (GRADUATION) AGREEMENT: If at any time it shall appear to the Govemment that the Borrower may be able to
obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
oftirne, Borrower wiil, at the Government’s request, apply for and accept a loan(s) in sufficient amount to pay this note in hill and, if the lender
is a cooperative, to pay for any necessary Stocl<. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan -

 

The Ll.S. Departm enf ongrlculmre (USDA) prohibits discriman tlon in all lls programs and activiu`es on the basis cf race, col or, national origln, gender, rsliglon, age, <:l'lsal:u'liayl political bellefs,
sexual on‘enva'an. and marital or i%mi!y status (Not all prohibited bases apply la all programs.) Persons with disabillties who require allemab‘ve means far communication of program lnfome'a'on
(Brallle. large print audlotepe, etc.) should contact USDA's TARGET Centerat (202) 720-2605 (voice and TDD). To tile a complaint ofd."selimlnatlon, write USDA. Dlrectcr. On‘ice of Civil R"ghis,
Room 326-W, Whllfen Bullding, l400 lnc'ependsnce Avenue, SW, Washlngfon, D.C. 20250~9410 cr call (202) 720-5§64 (volce or T.DD). USDA is an equal opportunity provider and employee

 

   

 

l

l'”Ca`Se 1:Ié-Cv-01539-DDD-JPM Document 1-4 Filed 11/26/18 Page 16 of 25 Page|D #: 38_

FSA-‘i 940-17 (10-26-99) Page 3 cf 3

HIGHLY ERODIBLE LAND AND` WETLAND CONSERVAT[ON AGREEMENT: Borrower recognizes that the loan described in
this note will be in default should any loan proceeds be used for a purpose that Will contribute to excessive erosion of highly credible land or to
the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M. lt`(l) the
term ofthe loan exceeds January l, 1990, but not January l, 1995, and (2) Borrower intends to produce an agricultural commodity on highly
credible land that is exempt from the restrictions of Exhibit M until either January l, 1990, or two years after the Natural Resources
Conservation Service (NRCS) has compieted a soil survey for the Borrower’s land, Whichever is later, the Borrower further agrees that, prior to
the loss of the exemption from the hithy erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
appropriate oonsenration district in accordance With NRCS’s requirements Furtherrnore, if the term of the loan exceeds .Tanuary l, 1995,
Borrower further agrees that Borrower rnust demonstrate prior to January 1, 1995, that any production of an agricultlnal commodity on highly
erodible land after that date Wiil be done in compiiance with a conservation system approved by NRCS or the appropriate conservation district
in accordance with NRCS’s requirementsl

DEFAULT: Failure to pay When due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
default under this and any other instrument evidencing a debt ofBorrcwer owing to, insured or Guaranteed by the Governr.oent or securing or
otherwise relating to such dcbt; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH
DEFAULT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable

This Note is given as evidence of a loan to Borrower made or insured by the Govemment pursuant to the Consolidated Farm and Rural
Developrnent Act, or the Ernergency Agricultural Credit Adjustrnent Act of 1978 and for the type of loan as indicated in the “Kind ofLoan”

block above 'I'his Note shall be subject to the present regulations of the Farm Service Agency and to its future regulations not inconsistent with
the express provisions of this note.

Presentment, protest, and notice are waived

(sEAL)

 

 

 

504 SOUTH KNDLL STREET
BUNKIE, LA 71322

 

 

RECORD OF ADVANCES
AMOUNT A|VIOUNT DATE AN|OUNT

 

 

:-,‘

` Case 1:13-Cv-01539-DDD-.]PI\/| Document 1-4 Filed 11/26/18 Page 17 of 25 Page|D #: 39

 

 

 

 

 

 

 

REPRODUCE LOCALLY. |nc|ude form number and date en all reproductions 8. KEND OF LOAN
FSA_1 940 _1 7 U.S. DEPARTMENT OF AGRIQULTURE
(_I 0‘26_99) Farm Service Agency Type: EM Regu]ar
m Limiwa assume
PROM|SSORY NOTE mr
‘Z . Name Consolidated Farm & Rural Development Act
JAMES R_AN'DY LAFLEUR
2. State 3. Ccunty l l Emergency Agn'culmral Credit AcljustrnentAct of 1978
LoUIsIANA AonELLES 9. ACT|ON REQU|R|NG NOTE
4. ease Number 5. care minn loan uacheduiiag
22-005-XXX-XX-XXXX FEBRUARY 15, 2006 Snbsequentloan - Rearnortizan'on
s. rand code 7a Loan Number amounted & - credit sale
subsequent loan
4 3 Consolidation Deferred paymem$
Conservau`on easement Debt write down

 

 

 

FOR VALUE RECEIVED, the undersigned Borrower and any Cosigncrs jointly and severally promise to pay to the order of the United States

ofAmen`ca, acting through the Farm Service Agency, United States Departznent ongriculture, (herein called the “Governrnent”), or its
assigns, at its Ofgce in 313 NORTH MON'ROE STREET, SUITE 3 , MARKSVILLE, LOUISIANA 71351

, or at such other piace as the Governrnent may later designate in Writing, the principal sum of

 

FIF'I‘Y FOUR 'I‘HOUS.`AND TWO HUNDRED SIX & 23/100

 

 

 

dollars
($ 541 206 ' 23 ), plus interest on the unpaid principal balance at the RATE of
ricans s rsraaa-Founrus percent ( 3 .75 %) Per mm and
N/A dollars (s _)

 

ofNoncapitalized interest 'lfthis note is for a Li.mited Resource loan (indicated in the “Kind of Loan” box above) the Governrnent may
CHANGE THE RATE OF ]NTERES'I`, in accordance vvitil regulations ofthe Farm Ser'vice Agency, not more often than quarterly, by giving
the Borrower thirty (3 0) days prior vvritten notice by mail to the Borrower’s last known address The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agenc:y for the type of loan indicated above

 

 

 

 

 

 

 

 

Principal and interest shall be paid in FIFTEEN installments as indicated below, except as modified by a different rate of
interest, on or before the following dates:
g 4.'791-000n JANUARY 01, 2007 ;S ' 4,791.00 on JANUARY ol, zone ;
$ on ; $ OB §
$ on ; $ on ;
$ on ; $ On ;
$ on 3 $ 011 S
$ on ; S on ;
and $ 4 , 79 l - 0 0 thereafter en Januanv isT cf each vann until the principal and
interest are fully paid except that the tinai installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable _

FIFTEEN years from the date of this note, and except that prepayments may ice made as provided below. The consideration for

this note shall also support any agreement modifying the foregoing schedule of payments

Ifthe total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the Borrower as requested by
Borrower and approved by the Government. Approval by the Government Will be given provided the advance is requested for a purpose
authorized by the Governrnent. hiterest shall accrue on the amount of each advance horn its actual date as shown in the Record of Advances at
the end of this note. Borrower authorized the Governrnent to enter the amount(s) and date(s) of such advance(s) in the Record of Advances.

Posirz'on 2

 

 

:Case 1:1§.-Cv-01539-DDD-JPM Document 1-4 Filed 11/26/18 Page 18 of 25 Page|D #: 40

FSA-‘l 940-17 (io-zs-sa) Page 2 of 3

For each rescheduled, reamortized or consolidated note for applications for Piimary and Preservatiori Loan Service Prograros received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument For applications for Prirnary and Preservation Loan Service
Programs received on or after Novcmber 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument -

Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account and then to the principal Nonprogram loans are not
eligible for deferral

Prepayments of scheduled installments, or any portion of these installments may be made at any time at the option of the Borrower.
Refunds and extra payrnents, as denned in the regulations (7 CFR § 1951.8) of the Farm Service Agency according to the source of funds
involved shall, after payment of interest be applied to the last installments to become due under this note and shall not affect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

Ifthe Govermnent at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Government
as collection agent for the holden While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
Government, be remitted by the Government to the holder promptly or, except for dual payment, be retained by the Govemment and remitted to
the holder on an installment due date basis The effective date of every payment made by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date ofthe United States Treasury check by which the Governrnent remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Govermncnt to the holder on an installment due date
basis shall be the date of the prepayment byBorrower, and the Government will pay the interest to which the holder is entitled accruing
between such date and the date of the Treasury check to the holder.

Any amount advanced or expended by the Goverrunent for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Government shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Governrnent without demand

Property constructed improved purchased or refinanced in whole or in part with the loan evidenced by this note shall not be leased,
assigned sold, transferred or encumbered voluntarily or otherwise, without the written consent of the Government. Unless the Government
consents otherwise in writing, Borrower will operate such property as a iarm if this is a Farm Ownersbip loan.

If“Cousolidation and subsequent loan,” "Debt write down,” “Consolidatiou,” “Rescheduling,” or “Reamortizatiou” is indicated in the
“Action Requiriug Note” block in Item 9 above, this note is given to consolidate reschedule or reamortize, but not in satisfaction of the unpaid
principal and interest on the following described notc(s) or assumption agreement(s) (new terms):

FUND CODE! lNTEREST DATE L.AST lNSTAl.L. DUE
LOAN NO. FACE AMOUNT RATE (fnc!ude year) ORlGENAL BORROWER (inc.'ude year)

43-14 52,574.97 3.75 % 04-20-2005 JAMHS RANDY LAFLEUR 01-91-2029
%
%
%
%
%
%

 

Sccurity instruments taken in connection with the loans evidenced by these described notes and other related obligations are not a.n°ected by
this consolidating rescheduling or reamortizing. These security instnnnents shall continue to remain in eii`ect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this ncte, and for any other related
obligations '

REFINANCING (GRADUATION`) AGREEMENT: Ifat any time it shall appear to the Governrnent that the Borrower may be able to
obtain §nancing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
of time, Borrower will, at the Govcrn.ment’s request apply for and accept a loan(s) in sufficient amount to pay this note in full and, ifthe lender
is a cooperative, to pay for any necessary stock. The provisions ofthis paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan

 

The U.S. Depamn enr ongdau/mro (USDA) prohibits discrimination in afl its programs and activities on the basis of race col or, national origin gender, religion age, disability political befiefs,
sexual orientation and marital or family sra tus. (th all prohibited bases apply to ali programs.) Persons with disabilities Who require alternative maris for communication cfprogram information
(B:af.'le, large print audiompe, etc.} should contact USDA’s TARGE' Center at (202) 720-2500 ( voice and '.'DD). To tile a complaint of discrimination, write U$DA, Director, Oitie of Civi! Rights.
Room 326-W, Whiften Bul'fdl'ng, 1400 independence Avanue, SW, Washington, D.C. 20250-5410 or call (202) 7206964 (vol'ce or T.DD). USDA is an equal opportunity provider and employee

 

: Case 1:1`8-cv-01539-DDD-.]PI\/| Document 1-4 Filed 11/26/18 Page 19 of 25 Page|D #: 41

FSA»1940-17 (10-26~99) - Page 3 of 3

HIGHLY ERODIBLE LAND AND WE”ILAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly erod.ib]e iand or to
the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M. If (1) the
term of the loan exceeds January l, 1990, but not January 1, 1995, and (2) Borrower intends to produce au agricultural commodity on highly
erodible land that is exempt nom the restrictions of Exhibit M until either January l, 1990, or two years after the Natural Resources
Conservation Service (N'RCS) has completed a soil survey for the Borrower’s land, Whichever is later, the Borrower further agrees that, prior to
the loss of the exemption from the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
appropriate conservation district in accordance with NRCS’s requirements Furthennore, if the tenn of the loan exceeds January 1, 1995,
Borrower tin-ther agrees that Borrower must demonstrate prior to January 1, 1995, that any production of an agricultural commodity on highly
credible land aiier that date will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
in accordance with NRCS’s requirements

DEFAULT: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
default under this and any other instrument evidencing a debt ofBorrower owing to, insured or Guaranteecl by the Govemrnent or securing or
otherwise relating to such deht; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH
DEFAULT, the Gove:nrnent at its option may declare all or any part of any such indebtedness immediately due and payable.

This Note is given as evidence of a loan to Borrower made or insured by the Government pursuant to the Consolidated Farrn and Rural
Developnient Act, or the Ernergency Agricultural Credit Adjustrnent Act of i978 and for the type of loan as indicated in the “Kind of Loan”

block above. This Note shall be subject to the present regulations of the Farm Service Agency and to its future regulations not inconsistent with
the express provisions of this note.

Presentrnent, protest, and notice are waived

(sEAL)

 

 

 

504 SOU'I`H KJ.\TOLL
BUNKIE, LA 71322

 

 

RECORD OF ADVANCES
AMOUNT AMOUNT DATE AMOUNT

 

 

`.'”C*;ase 1:1‘3-cv-01539-DDD-.]PI\/| Document1-4 Filed 11/26/18 Page 20 of 25 Page|D #: 42

 

 

 

 

 

 

REPRODUCE LOCALL.Y. include form number and date on all reproductlorls. 8. K]ND OF LOAN
. U.S. DEPARTMEN'I OF AGRICULTURE
§ 08_£_-9;)9 40-1 7 Farm Service Agency jjpr m_Hm Regulaz
PRoMlssoRY NOTE _ |:| L‘“’“E’d R”°““°
Pursuant to. _
'l. Name Consolidated Farm &: Rural Development Act
JAMES RANDY LAFLEUR
2. stale 3. county l'_l smorgenoy solomon cedradjusonomaot oflsis
LOUISIANP= AVOYF'LLES 9. ACT|ON REQU|R]NG NOTE
4. case Number 5. nolo roles loan Raohodollog
22-005-434952049 APRIL 20 , 2004 Subsequentloan - Realnordmlion
s. Funo code ‘_ 7. Loan Number consolidated a - credit sale
, subseqth loan
43 consolidation normal payments _
Conservanon easement Debt write down

 

 

 

 

 

FOR VALUE RECEIVED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order of the United States

of Aznerica, acting through the Fann Service Agency, United States Department ongncultnre, (herein called the “Governrnent”), or its
assigns, at its emma in 313 troan thomson srREET, SUr rs 3, MARsttnt.n LA 71351

, or at such other place as the Government may later designate in writing the principal sum of

 

 

 

 

 

FIFTY Two THousAN'D FIvE HUNDRED seventy FOUR n 97/100 ------------------------------------ dollars '
($ 52 ' 574 " 97 l, plus interest on the unpaid principal balance at the RATE of
TI'UEB 54 THREF»'FOURTHS 7 percent ( 3 . 75 %) per annum and
N/A dollars (s ' )

of Noncapitalized interest If this note is for a Limited Resource loan (indicated irl the “Kind of Loan” box above) the Governr`nent may
CHANGE THE RATE OF INTEREST, in accordance with regulations of the Fann Service Agency, not more often than quarterly, by giving
the Borrower thirty (30) days prior written notice by mail to the Borrower’s last known address The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agency for the type of loan indicated above

Principal and interest shall be paid in FIFTEEN installments as indicated below, except as modified by a different rate of
interest, on or before the following dates:

3 4,647.000n JANUARY lsr, 2006 ;$ ' on ' ;

 

 

 

 

 

 

 

$ on ; 5 on §
3 on ; $ on

$ on ; $ on ;
$ . on ; $ On_ ;
$ on § $ on ;
and $ 4 ' 547 ` 0 0 thereaRer on JANUARY 15'1` of each YEAR until the principal and
interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable

FIFTEEN years from the date of this note, and except that prepayments may be made as provided below. The consideration for

this note shall also support any agreement modilying the foregoing schedule ofpayments.

lfthe total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the Borrower as requested by
Borrower and approved by the Governrnent. Approval by the Governrnent will be given provided the advance is requested for a purpose
authorized by the Govemrnent lnterest shall accrue on the amount of each advance from its actual date as shown in the Record ofAdvances at
the end of this note. Borrower authorized the Governrnent to enter the amount(s) and date(s) of such advance(s) in the Record of Advances.

Positt'on 2

 

Z'Celse 1:18-cv-01539-DDD-.]PI\/| Document 1-4 Filed 11/26/18 Page 21 of 25 Page|D #: 43

l

FSA-1 940-1 7 (1_0-26-99} Page 2 of 3

For each rescheduled rearnortized or consolidated note for applications for Primary and Preservation loan Service Prograrns received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument For applications for Primary and Preservatiou Loan Service
Prograrns received on or alter Noverrlber 28, 1990, all unpaid interest accrued to the date of this_instrurnent shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument a '

Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account and then to the principal Nonprogram loans are not
eligible for deferral.

Prepayments of Scheduled installments or any portion of these installments may be made at any time at the option of the Borrower.
Refunds and extra payments, as defined in the regulations (7 CFR § 1951.8) ofthe Farm Service Agency according to the Source of funds
involved, shall, after payment ofiutercst, be applied to the last installments to become due under this note and shall not affect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

lt`the Governrnent at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Govemment
as collection agent for the holden While this note is held by an insured holden prepayments made by Borrower may, at the option ofthe
Government, be remitted by the Governrnent to the holder promptly or, except for final payment, be retained by the Government and remitted to
the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
the Govemrnent on an installment due date basis, shall be the date of the Uuited Sta.tes Treasury check by which the Governrrlerlt remits the
payment to the holden The effective date of any prepayment retained and remitted by the Governrnent to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Govemment will pay the interest to which the holder is entitled occurring
between such date and the date of the Treasury check to the holden

Any amount advanced or expended by the Governrnent for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Government shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Govemrnent without demand

Property constructed improved, purchased or refinanced in whole or in part with the loan evidenced by this note shall not be leased,
assigned1 Sold, transferred or encumbered7 voluntarily or otherwise, without the wrinen consent of the Government. Unless the Governrnent
consents otherwise in writing, Borrower Will operate Such property as a farm if this is a Farm Ownership loan.

lf“Consolidation and subsequent loan,” “Debt write down,” “Consolidation,” “Rescheduling,” or “Reamortizatiou” is indicated in the
“Action Requiring Note” block in Item 9 above, this note is given to consolidate, reschedule or reamortize, but not in satisfaction of the unpaid
principal and interest on the following described note{s) or assumption agreement(s) (new terrns):

FuNo count lNTEREsT oATE met leTALu our.=.
LOAN NO_ FACE AMouNr RATE (,.ndude year) oRlc\NAL BORROWER

(r'nciuo'e year)

43-07 $ 52,590.00 3.75 % 5_11_2003 untrue LAFLEu'a 01-01-2023
%
%
%
%
%
%

 

Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating rescheduling or rearnortizing. These security instruments shall continue to remain in effect and the security given for the
loans evidenced ’oy the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligations

REFINANCING (GRADUATION) AGREEMEN}`: lfat any time it shall appear to the Governrnent that the Borrower may be able to
obtain financing dorn a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
of time, Borrower will, at the Goverrlrnent’s request, apply for and accept a loan(s) in sufficient amount to pay this note in full and, if tile lender
is a cooperative, to pay for any necessary stock. The provisions oftl'iis paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan.

 

The U.S. Deparwent ongricuiture (USDA) prohibits discrimination in ali fur programs and activities on the basis of taco, colon national crigin, gender, religion age, disabilin/, political beliefs
sexual orientation and marital or famin status (Not a.'.' prohibited bases apply to all pmgrams.) Persans with disabilities who require altemative means for communication of program information
(B.'uille, large print audiotape, etc.} should convict USDA 's TARGET Center at (202) 720-2600 (vo:'ce and TDD). To tile a complaint of til'scdml'nation. write USDA, Director, O#Fce of Cr'vil Rl'ghts,
Room 326-W. Whitten Builo‘l'ng, 1400 independence Avenue, .S`W, Washington. D.C, 20250-9410 or call (202) 720-5964 (voice or lDD). USDA is an equal opportunity provider and employee

 

f ""r('jase 1:1`8-Cv-01539-DDD-.]PI\/| Document 1-4 Filed 11/26/18 Page 22 of 25 Page|D #: 44

FSA~1940-17 (1¢>26-99) ` - _ Page 3 of 3

HIGHLY ERODIBLE LAND AND WE'ILAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
this note will he in default should any loan proceeds be used for a pmpose that will contribute to excessive erosion of highly erodi~ble land or to
the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M. lt`(l) the
term of the loan exceeds Ianuary l, 1990, but not January i, 1995, and (2) Borrower intends to produce an agricultural commodity on highiy
credible land that is exempt &orn the restrictions of Exhibit M untii either Jannary l, 1990, or two years after the Natural Resources
Conservation Servioe (NRCS) has completed a soil survey for the Borrower’s iand, whichever is later, the Borrower further agrees that1 prior to
the loss ofthe exemption from the highly erodibie land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
appropriate conservation district in accordance with NRCS’s requirements Furthez'more, if the term of the loan exceeds January 1, 1995,
Borrower further agrees that Borrower must demonstrate prior to January 1,. 1995, that any production of an agricultural commodity on highly
credible land after that date Will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
in accordance with NRCS’s reeuirements.

DEFAULT: F ailure to pay When due any debt evidenced by this note or perform any covenant of agreement under this note shali constitute
default under this and any other instrument evidencing a debt ofBorrower owing to, insured or Guaranteed by the Goveminent or securing or
otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH

'DEFAU`LT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable.

This Note is given as evidence of a loan to Borrower made or insured by the Governrnent pursuant to the Consolidated Farm and Rural
Development Act, or the Emergency Agricultnral Credit Adjustrnent Act of 1978 and for the type of loan as indicated in the “Kind of Loan”
block above ¢This Note shall be subject to the present regulations of the Farrn Service Agency and to its iiiture regulations not inconsistent with
the express provisions of this note.

Presenn'nent, protest, and notice are waived.

  

area

(SEAL)
nancy

 
 
  

' nat manson eo~eoRRowER)

 

504 SOU'I'H K`NOLL STREET
BUNKIE, LA 71322

 

 

RECORD OF ADVANCES
AN|OUNT AMOUNT AIVIOUNT

 

 

y t

-‘\_'C_ase 1:'18-Cv-01539-DDD-.]PI\/| Document 1-4 Fi|’ed 11/26/18 Page 23 of 25 Page|D #: 45

 

R`EPRODUCE LOCALL¥. lnclude form number and date on all reproductions 8. K|ND OF LOAN

 

 

 

 

 

 

 

FSA_1 940_1 7 U.S. DEPARTMENT OF AGRIC_ULTURE
(1u26~99) - F“m Se‘“°e flng Type; L negate
L"th
PROM§SSORY NOTE l:| m c ‘m“m
Pursuant to: _
‘l. Name 7 _ |:| Consolidated Farm & Rural Developmeut Act
JAMES R. LAFLEU'R ‘
2. St¢;a’te 3. Cotlnty l X l Etnergency Agricultural Credit Adjuslzneut Act of 1978
LOUISIANA AVOYELLES 9. ACTEON REQU|R|NG NOTE
4. case Number 5. Date minn loan mentioning '
22'005'434“95'2949 M.D.Y 12, 2003 - Subsequentloan Rearnorti.zation
a trend Cede 7_ Loan Number - consolidated & credit sale
subsequent loan
4 3 v 07 Consolidation Deferred payments
Conservation easement Debt write down

 

 

 

FOR VALUE R_E,CEIVED, the undersigned Borrower and any cosigners jointly and severaily promise to pay to the order of the United States
of Arnerioa, acting through the Farm Service Agency, United States Departmentongriculmre, (herein called the “Government” , or its
assigns, at its 0{1-1.;»,¢ in 313 Noa'ru MoNRoE srasm‘, some 3 , masv:LLa LA 71351

 

, or at such other place as the Government may later designate in writing, the principal sum of

 

FIFTY TWO THOUSAND SIX H[JN'DRED NINETY &-NO/ILDO ________________________________________________

 

 

 

dollars
($ 52, 690- 09 '"'"""'""""'"'°“"““'“““" }, plus interest on the mpaidprincipal balanc€,&t the RATE Of
THREE s THREE-FOUR'I'HS neroent( 3 . 75 %) per annum and
N/n v dollars ($ wl

 

ofNoucapitalized interest Ifthis note is for a Lirnited Resource loan (indicated in the “and of Loan” box above) the Governrnent may
CHANGE THE RATE OF ]NI'EREST, in accordance With regulations of the Farm Service Agency, not more often than quarterly, by giving
the Borrower thirty (3 0) days prior written notice by mail to the Borrower’S last known address The new interest rate shall not exceed the
highest rate established in regulations ofthe Farm Servioe Agency for the type of loan indicated above.

 

 

 

 

 

 

 

 

Principal and interest shall be paid in TWENTY installments as indicated beiow, except as modiBed by a different rate of
interest, on or before the following dates:
3 3,792.00 On JANUARY ls'I‘, 2004 ;g on 5
$ on ‘, 3 on ;
$ on ; S on
$ on ; S on ;
$ ` on ; $ on ;
$ on ; $ on ;
and $ t 3 ' 7 92 ' 0 0 thereafter on JANUARY 193 of each YEAR until the principal and
interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable

TWEN'I'Y years from the date of this note, and except that prepayments may be made as provided beiow. The consideration for

this note shall also support any agreement modifying the foregoing schedule of payments

If the total amount of the loan is not advanced at the time of loan closing, the loan nlnds shall be advanced to the Borrower as requested by
Borrower and approved by the Government. Approval by the Government will be given provided the advance is requested for a purpose

authorized by the Governrnent. luterest shall accrue on the amount of each advance nom its actual date as shown in the Record of Advances at .

the end of this note. Borrower authorized the Government to enter the amount(s) and date(s) of such advance(S) in the Record of Advances.

Posr`tz`on 2

 

`

ll

` "'QEIS`G lilS-CV-OJ_BSQ-DDD-.]P|\/| DOCUment 1-4 Filed 11/26/18 Page 24 Of 25 Page|D #Z 46

FSA-194G-17 (10-26-99) Page 2 of 3

For each rescheduled, reamortized or consolidated note for applications for Primary and Preservation Loan Service Programs received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument For applications for Primary and Preservation loan Service
Programs received on or aider Novernber 23, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument _

Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date ofthe payment on the note account and then to the principal Nonprogram loans are not
eligible for deferral

Prepayments of scheduled installments, or any portion of these installments, may be made at any time at the option of the Borrower.
Refunds and extra payments, as dedned in the regulations (7 CFR § 1951.8) of the Farm Service Agency according to the source of funds
involved, shall, alter payment of interest, be applied to the last installments to become due under this note and shall not affect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

Ifthe Government at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Government
as collection agent for the holder. Wln'le this note is held by an insured holder, prepayments made by Borrower may, at the option ofthe
Government, be remitted by the Governrnent to the holder promptly or, except for final payment, be retained by the Government and remitted to
the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date of the United States TreasLu'y check by which the Government remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Government to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is entitled accruing
between such date and the date of the Treasury check to the holder. `

Any amount advanced or expended by the Governrnent for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Government shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Governrnent without demand

Property constructed improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be leased,
assigned, sold, transferred or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless the Government
consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Ownership loan.

If “Consolidation and subsequent loan,” “Debt write down,” “Consoliclation,” “Rescheduling,” or “Rearnortization” is indicated in the _
“Action Requin'ng Note” block in Item 9 above, this note is given to consolidate, reschedule or reamortize, but not in satisfaction of the unpaid
principal and interest on the following described note(S) or assumption agreement(s) (new terms):

FUND CODEI ENTEREST DATE LAST ENSTALL, DUE
LOAN NO. FACE AMOUNT RATE (include year)

calcium eoRRo\/v ER (,-ndude year)

%
%
%
%
%
%
%

 

Security instruments taken in connection with`the loans evidenced by these described notes and other related obligations are not affected by
this consolidating, rescheduling or reamortizing. 'l'hese security instruments shall continue to remain in eH`ect and the security §ven for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligations

REF]NANCING (GRADUAT[ON) AGREEMENT: If at any time it shall appear to the Governrnent that the Borrower may be able to
obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
of time, Borrower will, at the Government’s request, apply for and accept a loan(s) in suElicient amount to pay this note in full and, if the lender
is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non`»program loan. `

 

The U.S. Depa'mnent ongn'cu.'ture (USDA) prohibits discn'minad'an in all its programs and activities on the basis cf lace. col or, national origin, gender, religion ags, disability, patitr'¢z! beliefs,
sexual adenrz.t"an. and marital or iamrl‘y status (Nat all prohibited bases apply ta a!.' programs.) Persons with disabilities who require alternative means for communist-bn cf program information
(B:ail!e, large print audiotape, etc.) should contact USDA's TARGET Oenier at (202) 720-2600 (vcr`c:e and TDD). To tile a complaint cfdiscrfmfnation. write USDA, Director, Odice cf Civr'f Ri`ghts,
Room SZS-W, Whitten Hui!o‘ing, 1400 mdependenae Avenue, SW, Washr'ng:on, D.C. 20250~.94?0 or ca.'.' (202) 720-5964 (vol'ce or TDD). USDA fs an equal opportunity pmvidsrand employee

 

~-`~Cas'e 1:`18-Cv-01539-DDD-.]PI\/| Document 1-4 Filed 11/26/18 Page 25 of 25 Page|D #: 47

FSA.194o-17 <10.25.99) ` Page 3 ors

HIGHLY ERODIBLE LAND AND WETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly credible land or to
the conversion ofwetlands to produce an agricultural commodity as farther explained in 7 CFR Part 1940, Subpar't G, Exhibit M. I.f(l} the
term of the loan exceeds January l, 1990, but not Ianuary l, 1995, and (2) Borrower intends to` produce an agricultural commodity on highly
erodible land that is exempt from the restrictions ofExhibit M until either January 1, 1990, or two years after the Natural Resources
Conservation Service (NRCS) has completed a soil survey for the Borrower’s land, whichever is later, the Borrower further agrees that, prior to
the loss of the exemption from the highly credible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
Borrower is actively applying on that land which has been determined to he highly erodible, a conservation plan approved by the NRCS or the
appropriate conservation district in accordance with NRCS’s requirements Furthermore, if the term of the loan exceeds January 1, 1995,
Borrower huther agrees that Borrower must demonstrate prior to January 1, 1995, tha_t any production of an agricultural commodity on highly
erodible land alter that date will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
in accordance with NRCS’s requirements

DEFAUL'I‘: F ailure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Govermnent or seeming or
otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH
DEFAULT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable

This Note is given as evidence of a loan to Borrower made or insured by the Governrnent pursuant to the Consolidated Farm and Rural
Development Act, or the Emergency Agricultural Credit Adjustment Act of 1978 and for the type ofloan as indicated in the “Kind of Loan”
block above. This Note shall be subject to the present regulations of the Farm Service Agency and to its fixture regulations not inconsistent with
the express provisions of this note.

 

 

Presentrnent, protest, and notice are waived (Borrowel_ )

   

(ssAL) v

 

jessie ROBERT marietta co- (Bmowea

504 SOUTH KNOLL ST.

 

BUNKIE, LA 71322

 

 

RECORD OF ADVANCES
AN|OUNT DATE AMOUNT DATE AMOUNT
52,690.00 5/12/03

52,690.00

 

 

 
  
  
  

s _CaSQ 1;:1_3-_cv-01_£539 1-5 Filed 11/26/18 Page 1 of 28 Page|D #: 48

Fomn Approved - OMB No. 0560»0237

l'his fo_m1 is available electronically (See Page 3 for Prlvacy Act and Papem/ork Reductlon Act Statements.)

 

 

 

 

 

 

FSA_2026 ENT OF AGR|CU E_TURE Posltlon 2
(12__05__12) Farm S€NEC€ Agei'lcy
PROM!SSORY NOTE-
‘l. Name 2. State _ 3. County
LAFLEUR, J ames Randy Louisiana Avoyelles
4. Case Number 5. Furld Code 6. Loan Number _ 7. Date
22-05-XXXXX2049 43 March 17, 2014
8. WPE Ol”~” ASSISTANCE 9. ACT|ON REQUER|NG PROM|SSORV NOTE:
EM
l:| |nitial loan - [:l Conservation easement l:l Deferred payments
l:| Consolidation § Reschedullng [:l Debt write down
l:l Subsequent loan l l:l Reamortization

 

 

 

lO. FOR VALUE R_ECEIVED, the undersigned'borrower and any cosigners jointly and severally promise to pay to the order of the
United Smtes ofAmerica., acting through the Farm Service Agency, United States Departrnent of Agriculture (“Government”), or its
assigns, at its ofEce in (a) 629 Tunica Dr- West, Marksville , LA or at such other place as the Government may later
designate in writing, the principal sum of (b) oNE HonnRED Two rno'osnnt) soon HUNDRED THIRTY-Foun nub .47 ------

 

 

 

 

 

dollars (c) ($ 102 , 434 . 47 ` , plus interest on
the unpaid principal balance at the RATE of (d) rnnnn turn runss~sounrns
percent (e) 3 . 75 %) per annum. If this note is for a Limited Resource loan (indicated in Item 8) the Government may

CI-IANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrowers last known address The new interest rate shall not exceed the highest rate established in the
Government's regulations for the type of loan indicated in Item S. `

ll. Principal and interest shall be paid in (’a) 15
installments as indicated below, except as modified by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

 

 

(b) lnstal]ment amount (c) Due Date (b) Instal]ment amount (c) Due Date

$ 9,053.00 01~01~15 $

$ $

$ $

$ $

and (aD $ 9,053.00 thereafteronthe (e) ol-ol- 'ofeach(]j YEAR until The
principal and'interest are fully paid except that the dual installment of the entire indebtedness evidenced hereby, if not sooner

paid, shall be due and payable (g) 15 ` years from the date of this note, and except that prepayments may

be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments

12. If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Govermnent. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed

'l'he U.S. Departmenr of Agn'culi‘ure (USDA) prohibits discrimination fn all cflr‘s programs and activities on the basis ofrace, color, national orlgln, age, dlsabllr'ty, and where appllcable, sex, marital statusl
famllr`al slatus, parental stalus, religionl sexual orientation polli‘lml beliefs generic lnfem'ration, repn'sr=zlr er because all ofpan‘ of an lnd'rvlo'ual’s income ls derived from an y public assistance program (l\lot'
all prohibited bases apply to all pmgrams.) Persons with disabilities who require alternative means for communication of program lnfonnetlon (Brallle, large print audlotape, elc.) should contact USDA's _
TARGEF Center at (202) 720-2600 (volce and TDD). Te Ele a complaint ofdiso'lmlnal‘ion, write to USDA, Assistant Seeretary for Cr'vll nghts, Ofl$ce of the Asslsfanl Secretary for Clvll nghfs, 1400
lndependence Avenue, S.W., Stop 9410, Washlngfon, DC 20250-9410, or call toll-free al (866) 632-9992 (English) or (BOO) 877-8339 {TDD) or (866`) 377-8642 (Erlglish Federal-relay,l or (BOO) 845»6136
(Spanlsh Federal-relay). USDA ls an equal opportunity provider and employer

initial %L Date §'/7':2¢/7 '

CaSe-1:18-cV-01539-DDD-.]Pl\/| Document1-5 Filed 11/26/18 Page 2 of 28 PagelD #; 49

FSA-2026 (12-05-12) l Page 2 or 3

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
any successor regulation

15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Rei"rmds and extra payments shall, alter payment of interest, be applied to the last instal]ments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

l6. Property constructed, improved1 purchased or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferredj or encumbered7 voluntarily or otherwise, without the written consent of the Government. Unless

the Gov`ernment consents otherwise in writing, the Borrower will operate such property as a farm.

17. If"Debt Write Down," "Consolidation, " "Rescheduling," or “Rearnortization" is indicated in Item 9, this note is given to
consolidate7 reschedule or reamortize, but not in satisfaction of the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

FUNrizgons/ (b) (°) (d) (e) LAST ri~i)srALL.
LOAN NO_ FACE AMOUNT tNTEREsT RATE Ml_)b°*g§my) ` omeAL BORROWER DUE
_ rinr-DD_Yi/rr)
43-50 - $ 104,000.5'5' 3.75 % 03-05-12 James Randy Lafleur - Ol-lll-2'?

s '%
$ %
$ %
s _ %
$ %
$ %

 

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations

19. lfat any time it shall appear to the Governrnent that the Borrower may be able to obtain Hnancing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by This promissory note was made to the
Borrower as a nonprogram loan or a Conservation Loan.

lnztiarj %J Date ?”/7.’/?§!7/
O/

 

 

 

n ,C_ase 1:18-cv-01539-DDD-.]PI\/| Document 1-5 Filed 11/26/18 Page 3 of 28 Page|D #: 50

FSA-?..UZS (12-05-12) ' Page 3 of 3

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
Wiil contribute to excessive erosion of highly credible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other inst:nnnent shall constitute default under this note. Upon such default, the
Government at its option may declare all or any part of any such indebtedness immediately due and payable.

22. 'l`bis note is given asl evidence of a loan to the Borrower made by the Goverrnnent pursuant to the Consolidated Farm and Rural
Developrnent Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent with the express provisions of this note. `

23. Presentuient, protest, and notice are waived.

Signature{s) As Described In State_Suppiement:

dugan

(J)r¢nas RANDY LAFL'EUR ‘/

 

504 lsouth K.noll St.
Eu_nl{ie, LA 71322

 

NO`FE: The following statement is made in accordance with the Privacy Act of 1974 (5 U.S. C. 552a ~ as amended). The authority for requesting
the information identitied on this form is the Consolidated Farm and F<‘ural Development Act, as amended (7 U.S.C. 1921 _e_t. seq.). The
information will be used tc detennine eligibility and feasibility for loans and loan guarantees, and servicing of loans and loan guarantees
The infon'nation collected on this form may be disclosed to other Federal, State, and local government agencias, Tn'bal agenciesr and
nongovernmental entities that have been authorized access to the information by statute cr regulation and/or as described in the applicable
Routine Uses identified in the System of Records Notice for USDA/FSA-14, Applicant/Borrcwer. Providing the requested information is
voluntary Hovvever, failure to fumish the requested infonnation may result in a denial for loans and loan guarantees and servicing of loans
and loan guarantees The provisions of criminal and civil fraud, privacy, and other statutes may be applicable to the information provided

According to the Papen.vork Reduction Act of 1995, an agency may not conduct or sponscr, and a person is not required to respond t`o, a
collection of information unless it displays a valid OMB control number. The valid OMB control number for this information collection is
0560-0237. the time required to complete this information collection is estimated to average 20 minutes per response, including the time
for reviewing instructions searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
collection of information RETURN THlS COMPLETED FORM TO YOUR COUNTY FSA OFFlCE.

 

 

 

 

Case_ 1:18-cv-01539-DDD-.]PI\/| Document 1-5 Filed 11/26/18 Page 4 of 28 Page|D #: 51

xi

Fomr Approved - OMB No. 0560-0237

 

 

 

 

 

 

|”his form is available etectronica||y. 7 (See Page 3 for PrivacyAct and Public Burden Statements.)
FSA_2026 ' U.S. DEPARTMEN_T OF AGR|CULTURE Position 2
{09_07_10) ` Farm Service Agency

PROM|SSORY NOTE
1. Name ` 2. State 3. County
' Lafleur, Jarnes Randy Louisiana Avoyelles
4. Case Number 5. Fund Code ` 6. Loan Number 7. Date _
_22005-434962049 43 March 5_, 2012
8. TYPE OF ASSlSTANCE 9. ACT|ON REQU|R}NG PROMJSSORY NOTE:
EM
|:l lnitia| loan l:l Conservation easement l:l Deferred payments
|:i Consolidation Reschedu|ing m Debt Write down
|:l Subsequent loan m Reamortization

 

 

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of America Department ongriculture, acting through the Farm Service Agency (Governrnent), or its assigns, at

' its office in (a) 629 Tnnica Dr. weet, Mazksville, LA 71351 or at such other place as the Government may later
designate in writing the principal sum of (b) one nonuse soon 'rnousnnr) AND . 5 7/10 o ---------------------------

 

 

 

 

 

 

dollars (c) ($ 104, 0 00. 5 7 , plus interest on
the unpaid principal balance at the RATE of (oD THREE AND 'IHR,EE»FOURTHS
percent (e) 3 . 75 %) per annum. If this note is for a Lirnited Resou_rce‘loan (indicated in Item 8) the Government may

CI-IANGE THE RATE OF ]NTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrower's last lmown address The new interest rate shall not exceed the highest rate established in the
Governrnent's regulations for the type of loan indicated in Item 8.

ll. Principal and interest shall be paid in (a) 15 .
installments as indicated below, except as modified by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

 

(b) Installrnent amount (c) Due Date (b) Installrnent amount (c) Due Date

$ 9,192.00 ` 01-01-2013 $

$ $

$ $

$. $

and ray s 9, 192 . 0 0 thereafter on the rel 01 ` . or each 09 year ' - until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner

paid, shall be due and payable (g) 15 years from the date of this note, and except that prepayments may

be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments d

12. lfthe total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Governrnent. Approval by the Governrnent will be given, provided the advance is
requested for a purpose authorized by the Governrnent. luterest shall accrue on the amount of each advance from the actual date
disbursed

The U.S. Departrnent of Agn'culfure (USDA) prohibits discn`mina_tion in all cfits programs and activities oh the basis of rece, oolor, national ongin, agc, disability, and where applicableJ sex, mental status,
familial status parental status religion, sexual orientation political beliefs genetic infonnetion, reprisal or because all cr part of an individuals income is derived from any public assistance program (l\lot
all prohibited bases apply to all programs.) Perscns with disabilities who require alternative means for communication of program information (Braille, large print, avoiotape, eta) should contact USDA's
TARGET Center at (202) 720-2600 (voice and TDD) To tile a complaint of discrimination write to USDA, Assistant Secretary for Clvil Rights, Oli‘ice of the Aw'stant Secretary for Civil Rights, 1400
independence Avenue S. W. Stcp 9410, Washington, DC 20250-9410, or call toll- free at (866) 632-8992 (English) or (SOO) 877-8339 (TDD) or (866) 377- 8642 (English Federal- relay) or (800) 845-6136
(Spanish Fede l-relay) USDA‘ is an equal opportunity prcw'der and employer

initial 147/v bare ?”f‘:/;

 

 

 

`Case 1:18-cv-01539-DDD-.]Pl\/l Document 1-5 Flled 11/26/18 Page 5 of 28 PagelD #: 52

FSA~2026 {09-07:10`) Page 2 of 3
13. Any amount advanced or errpended by the Governrnent for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Governrnent without demand

1`4. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765 , or
any successor regulation

15. Prepayment of scheduled installments, or any portion of these installrnents, may be made at` any time at the option of the
Borrower- Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property consiructed, improved1 purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or ei:\cumbered1 voluntarily or otherwise, without the written consent of the Government. Unless
the Governrnent consents otherwise in writing, the Borrower will operate such property as a farm.

17. If "Debt Write Down, " "Consolidation, " "Rescheduling," or "Reamortization" rs indicated m Item 9, this note is given to
consolidate reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms: -

 

 

 

 

 

 

 

 

 

(a) (b) (e) n (d)r ' (e) LAsT rll)srALL
FUND CODE/ DATE ‘ ‘
FACE AMoUNr m'rEREsr RATE ontomAL BoRRowER DUE
LOAN No. _ . MM»DD»YYYD WM_DD.H'YU
43-»42` S 106,418.17 3.75 ‘ % 05~06-3_0 James Ran.dy Lafleur: Gl-Ol»~25
$ %
$ -. %
$ %
$ - %
s ` %
S v %

 

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation write down, rescheduling or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations. '

19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period oftime, the Borrower will, at tire
Government' s request7 apply for and accept a loan in sutlicient amount to pay this note in full and, if the lender is a cooperative to pay
for any necessary stock The provisions of this paragraph do not appiy ifthe loan represented by this promissory note was made to the
Borrower as a nonprogram loan or a Conservation Loan

initial j/%L pate 3’§"'/2~_
/

 

 

 

-hCaSe 1:18-@\(-01539-DDD-.]P|\/| Document 1-5 Filed 11l26/18 Page 6 of 28 Page|D #: 53
"FsA-zoze (09-07:10) ` . t ~ _ . -- ` Page-sofa

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible land or to the conversion of_ wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT' under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this‘note. Upon such default, the
Governrnent at its option may declare all or any part of any such indebtedness immediately due and payable

22. This note is given as evidence cfa loan to the Borrower made by the.Government pursuant to the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item 8. This note shall he subject to the present regulations of the
Governnient and to its future regulations not inconsistent with the express provisions of this note-

23. Presentment, protest, and notice are waived.

games slaqu LAFLEUR V

 

  

504 South K.noll Street
Bunki&,\IlA 71322

 

NOTE: The following statement is made in accordance with the Frivacy Act of 1974 {5 U.S.C. 552a - as-amended).‘ The authority forrequesting
the information identified on this form is the Consolldated Farm and Rural DevelopmentAct, as amended (7 U.S.C. 1921 gt smeg). The
information will be used to determine eligibility and feasibility for loans and loan guarantees and servicing of loans and loan guarantees
The information collected on this form may be disclosed to other Federal State, and local government agencies Tn`bal agencies and
nongovernmental entities that have been authorized access to the information by statute orregulation and/or as described in the applicable
Routine Uses identified in the System of Records Notice for USDA/FSA-M, Applicant/Borrower. Providing the requested information is
voluntary However, failure to furnish the requested information may result in a denial for loans and loan guarantees and servicing of loans
and loan guarantees The provisions of criminal and civil fraud, plivacy, and other statutes may be applicable to the information provided

According to the Paperwork Reduction Act of 1995, an agency may not conductor sponsor, and a person is not required to respond to, a
collection_of infonnation unless it displays a valid OMB control number. The valid OMB control number for this information collection is
0560-0237. The time required to complete this information collection is estimated to average 20 minutes per response, including the time
for reviewing instructions searching existing data sources, gathening and maintaining the data needed, and completing and reviewing the
collection ofinfonnaticn. REI'URN THlS COMPLET£:'D FORM TO YOUR COUNTYFSA OFFlCE.

 

 

 

 

’“"` Case 1:18-cv-01539-DDD-.]PI\/| Document 1-5 Filed 11/26/18 Page 7 of 28 Page|D #: 54

\‘ n \

` - ': - Fonn Approved - OMB No. oeeopzar
|“his form is available electronically. (See Page 3 for Privacy Act and Public Burden Statements.)

 

 

 

FSA_2026 U.S. DEPARTMENT OF AGR|CULTURE Position 2
(04-08-10) Farm Service Agency
PROM|SSORY NOTE
t. Name .- 2. State 3. County
JAM:E:S RANDY LAFLEUR LOUISIANA AVOYELLES
4. Case Number 5. Fund Code 6. Loan Nur‘nber 7. Date
22~005-434962049 43 MAY 6, 2010

 

 

 

8. TYPE OF ASSlSTANCE 9_ ACT|ON REQU|R|NG PROM|SSORY NOTE:

E}£EZRGENCY

l:l |nitia| loan l:l Conservatlon easement l:l Deferred payments

l:l Consolidation Rescneduling m Debt write down

 

 

l:l Subsequent loan |:| Rearnortlzation

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of Arnerica Departrnent of Agriculture, acting through the Farm Service Agency (Govermnent), or its assigns, at
its cf§ce in (a) 3 13 N Mounon sr, MARKSVILLE LA 7 1351 or at such other place as the Govemment may later
designate in writing, the principal sum cf (b) cna HUNDRED eric Tnoosmvn noon HUNDRED mcmann al 17 /100

dollars (c) ($ J.O 6 , 418 . 17 , plus interest on
the unpaid principal balance at the RATE Of (d) THREE & THREE~FOURTHS
percent (e) 3 . 75 %) per annum. If this note is for a Lianited Resource loan (indicated in Item 3) the Goverument may
CHANGE THE RATE OF IN’I'EREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrower‘s last known address The new interest rate shall not exceed the highest rate established in the
Governrnent‘s regulations for the type of loan indicated in Item S.

 

 

 

ll. Principal and interest shall be paid in (a) FIFTEEN installments as indicated below, except as modified by a different

rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

 

(b) lustallment amount (c) Due Date (b) Installrnent amount (c) Due Date
$ 9,405-00 n Ol.-Gl.-ZOILJ. $ 9',405.00 02-01-2012
$ , $
$ $
$ l $
and (d) $ 91405-00 thereafter on the (c) FIRST ofeach()f) YEAR until the

principal and interest are fully paid except that the final installment of the entire indebtedness evidenced'hereby, if not sooner

paid, shall be due and payable (g) FIFTEEN years horn the date of this note, and except that prepayments may
be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule

of payments

12. ff the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Governrnent. Interest shall accrue on the amount of each advance horn the actual date
disbursed

The U.S. Department ongrl'cultLre (USDA) prohibits discrimination in all of its programs and activities on the basis ofrace, oolor, national origin, age, disabilityl and where applicable sex, marital status
familial SfanS. Pafental Status, relrglbn, sexual orientation political beliefs genetic l’rn"\:lrrnatl'orrl repnlsal, or because all or part of an individuals income is derived from any public assistance program {Not
all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for oomrnunlwtrbn of program informabbn (Brailla, large print, audiotape, etc.] should contact USDA 's
TARGET Center at (202} 720-2600 (voice and TDD). Tc E'e a complaint of discrimination write to USDA Assistant Secretary for Civii Rignts Ofl‘lce of the Assistant Secretary for Civi' Rights, 1400
independence Avenue, S. W., Stop 9410 Washington DC 20250- 9410, or call toll- tree at (866) 532- 9992 (Englisn) or lSUU) 877-6339 (TDD) or (866) 377-8642(1;'.'19!.%.'1 Federal-relay) or (800) 845-5136`
USDA is an equal opportunityprovider and employer.

Date £n"é 2 y

  

 

 

` Case _1:18-cv-01539-DDD-.]PI\/| Document 1-5 Filed 11/26/18 Page 8 of 28 Page|D #: 55
FsA-zoae (o¢c')s-is) ` Page 2 cf 3

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765 , or
any successor regulation

15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Refu.nds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, purchased, or reEnanced in whole or in part with the loan evidenced by this note shall not be
leascd, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farm

l'i. If "Debt Write Bown," "Cousolidation," "Rescheduling," or "Rcamortization" is indicated in Item 9, this note is given to
consolidateo reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

(a) (d) (f)
FUND coDE/ lb) (°) DATE (e) LAST INSTALL_
LOAN NO FACE AMOUNT rNTEREsT RATE (MM DD m,m omGiNAL BORROWER DUE
' ' ' ' (MM_DD_YYYIO
43~»34 $ 102,298.22 3.75 % 04-09-2009 denise airqu LAFLEUR 01~»01~2024
$ %
$ , %
$ %
$ %
$ %
$ %

 

 

 

 

 

 

IS. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortizat_ion. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations

19. If at any time it shall appear to the Goverriment that the Borrower may be able to obtain Enancing nom a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, tc pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprograrn loan

initiai%%l Date»~ F'é'/‘V

 

 

` "m* y('_fase 1;1_8-ev-01539-DDD-.]PI\/| Document1-5 'Filed 11/26/18 Pagerf 28 Page|D #: 56

FsA-zez`s (04-08-10;) Page 3 of 3

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part l940, subpart G, Exhibit M, or any successor regulation

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Governinent or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such defauit, the
Governrnent at its option may declare all or any part of any such indebtedness immediately due and payable

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item S. This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent with the express provisions of this note.

23. ¢Presentment, protest, and notice ar waived

    

 

 

 

 

. ' MAY 6 , 2 0 l 0
w/i/,///) /QM»L/j M/ MAY 6 , 2 010
decidide noahn't’ LAFLEUR \/ /
NOTE: The following statement is made in accordance with the Pn'vacy Act of 1974 (5 U.S.C. 552a ~ as amendeoG. The authority for requesting the information

identified on this form is the Consolidateo' Farm and Rural Deveiopment Act, as amended {7 U.S.C. 1921 et. seq.). The information will be used to determine
eligibility end feasibility for loans and loan guarantees and servicing of loans and loan guarantees The information collected on this form may be disclosed to
other Federal, State, and local government agencies, 'l'ribal agenciesr and nongovernmental entities that have been authorized access to the infonnation by
statute or regulation and/or as described in the applicable Routine Uses identified in the System of Records Notice for USDA/FSA-M, Applicant/Borrower.
Providing the requested infon'nation is voiuntary. However, failure to furnish the requested information may result in a denial for loans and loan guaranteesr
and servicing of loans and loan guarantees The provisions of criminal and civil heud, privacy, and other statutes maybe applicable to the information
provided

Accoro'ing to the Paperwork Reo'uction Act of 1995, an agency may not conductor sponsor, and a person is not required to respond to, a collection of
information unless it displays a valid OMB control number. The valid OMB control number for this information collection is 0560»0237. The time required to
complete this information collection is estimated to average 20 minutes per response, including the time for re viewing instructions searching existing data
sources, gathering and maintaining the data needeo', and completing and reviewing the collection of information RETURN THlS COMPLETED FORM TO
YOUR COUNTY FSA OFFlCE.

 

 

 

 

 

t dCaSe l:lS-cv-OlBSQ-DDD-.]PI\/| Document 1-5 Filed 11/26/18 Page 10 of 28 Page|D #: 57

\ \

Farm Appmved - ome No. 0560-0237

 

 

 

 

 

 

Thls form is available efectronic_g__l[y. (See Page 4 for Privachct and Public Burden Statements.l
|FSA_zng u.s. cEPARrMENr oF AeRlcui.TuRE Posmon 2
(12_31'07) Farm Service _Agency
` PROMISSORY NOTE
1_ Name 2. `State 3. County
LAFLEUR, J ames R. Louisiana Avoyellee
4_7 Ca$e Number 5. Fund Code 6. Loan Number 7_ Date
22~005-434962049 43 _ April 9, 2009
B. TYPE OF ASS|STANCE 9. ACT|ON REQUER|NG PROM|SSORY NOTE:
l:l initial loan l:l Conservation easement § Deferred payments
EM m Subsequent loan Reschedu|ing m Debtwl_ite down
EConsolidation m Rearnortization

 

 

 

_l 0. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of America Departrnent of Agriculture, acting through the Farm Service Agency (Goverrunent), or its assigns, at

its office in (a) 313 N_Monroe St _Suite 3 Marksville La_ or at such other place as the Government may later

 

designate in writing the principal sum of (b) one newman Two erronst rwo noonan ivINE'rY-EIGHT ann .22/10 o

 

 

 

dollars rel rs 102 ,`2 98 .22 ,pius interest mr the unpaid principal balance ar the
RATE Of (d) THREE AND THREE_FOURTHS percent (e) 3 . 75 %) per annum_

 

lfthis note is for a Lirnited Resource loan (indicated in Item 8) the Government may CHANGE THE RATE OF INTEREST in
accordance with its regulations, by giving the borrower thirty (30) days prior written notice by mail to the borrower's last lmown
address The new interest rate shall not exceed the highest rate established in the Governmeut's regulations for the type of loan
indicated in Item 8.

1 l. Principal and interest shall be paid in (a) . 15 installments as indicated below, except as modiied by a different

rate ofinterest, on or before the following dates:

9 041.0(} 01-01-10

 

 

and (aj $ 9 1 041-9 0 thereafter on the (e) Dl“ 01 " ' of each @ year until the
principal and interest are fully paid except that the final installment ofthe entire indebtedness evidenced hereby, ifnot Sooner
paid, Shall be due and payable (g) 15 years from the date of this note, and except that prepayments may

be made as provided_below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments `

12. If the total amount of the loan is not advanced at the time of loan olosing, the loan rimds shall be advanced to the borrower as
requested by the borrower and approved by the Governrnent. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Governrnent lnterest shall accrue on the amount of each advance from the actual date
disbursed Borrower authorizes FSA to enter the amounts and dates of such advances in the Record of Advances.

The U.S. Department ongrr'culture (USDA) prohibits discrimination lh all its programs and activities orr the basis ofrace, color, national orlgr‘n, age, disabilityr and where
applicabler sex, marital status, familial status parental status, rellgloh, sexual orientation genetic r'rrfcrmetlon, political bellefs, reprisal or because all orpart of an
lhdlvldual's income is derived from any public assistance program (Not all prohibited bases apply to all programs.) Persohs m'th disabilities who require alternative
means for communication of program information (Brer'lle, large print audlotape, etc.) should contact USDA's TARGET Center at {202) 720-2600 (volce and TDD). To
lile a complal of discrimination write to USDA, Dlrector, Ohice of Cr'vll Rr'ghfs, 7400 lnde,oerrdence Avenue, S. W., Washlngtorr, D.C. 20250~9410, or cell (800}
795-3272 cl ) 0 720-6332 {TDD). USD/§. r's an equal opportunity provider and employen

_Z‘Zv’f

  
 

 

 

“ ,_Case l:lS-ov-OlBSQ-DDD-.]PI\/| Document 1-5 Filed 11/26/18 Page 11 of 28 Page|D #: 58

FSA~ZQZ@ (12-3‘i-{}7) - Page 2 of 3

13. Any amount advanced or expended by the Governrnent for the collection of this note or to preserve or protect any security for
the loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the
loan evidenced by this note, at the option' of the Government shall become a part of and bear interest at the same rate as the
principal of the debt evidenced by this note and be immediately due and payable by the Borrower to the Governrnent without

demand

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part
765, or any successor regination.

` 15 . Prepayrnent of scheduled installments, or any portion of these installments, may be made at any time at the option of the_
Borrower. Reiilnds and extra payments shall, after payment ofinterest, be applied to the last installments to become due under
this note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or othervvise, Without the Written consent of the Governrnent_
Unless the Govemment consents otherwise in writing, the Borrower Wi]_l operate such property as a farrn.

17. If "Debt Write Down," "Conso]idation,“ "Reschednling," or "Reamortization" is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes
or assumption agreements under new terms:

 

 

 

 

 

 

 

 

soni()a)cons/ (b) {c) dire l (¢) ' ` LAsr INYALL non
mmnusr .
LoAN No. FACE AMOUNT RATE canada yarn ORIG]NAL BORRO“ER (rncrude year)
$ ' %
43-26 103,487.58 3.75 03-01-07 James Randy La£leur 01»01~22
$ %
$ %
$ %
$ %
$ %
$ %

 

 

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan
evidenced by this note, and for any other related obligations

19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing nom a responsible
cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower
will, at the Governrnent's request, apply for and accept a loan in suchient amount to pay this note in full and, if the lender is a
cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this
promissory note was made to the Borrower as a nonprogram loan. t

 

 

" _Case 1_:18-cv-01539-DDD-JPM Document 1-5 Filed 11/26/18 Page 12 of 28 Page|D #: 59

r-'sA-zozs (12-31`-07) x Page 3 of4

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose
that will contribute to excessive erosion of highly erodible land or to the conversion of Wetlands to produce an agricultural
commodity as provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall
constitute DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Govermnent or
securing or otherwise relating to such debt; and default under any such other instrument shall constitute default under this note.

' UpOn Stlch default, the Government at its option may declare all or any part of any such indebtedness immediately due and
payable

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and
Rural Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent'with the express provisions of this note.

23 Presentrnent, protest, and notice are Waived_

504 Sout,h K_'noll St.
Bunkie, LA 71322

 

h_ Case _1:18-cv

-01539-DDD-.]PI\/| Document 1-5 Filed 11/26/18 Page 13 of 28 Page|D #: 60

t

 

 

 

 

 

 

 

 

 

 

 

 

FsA-a‘oze (12-:§1-07) Page 4 of 4
24. RECORD OF ADVANCES
A. B_ A. 5 A. B.
AMOUNT DATE AN|OUNT DATE AMOUNT DArE
(1) $ (8} $ (15) $
{2) $ (9) $ (‘16)$
(3) $ (10) $ (17) $
(4)$ (11)$ <18)$
'(5) $ (12)$ (19) $
(6) $ (13) s (20)$
(7)$ {14}$ (21)$
c. TOTAL: $

 

 

 

 

 

NOTE: The following statements are made in accordance with the Prlvacy Act of 1974 (5 USC 5523): the Farm Sen/lce Agenoy (l‘-“SA) is authorized

 

by the Cohsolldated Farm and Rural Development Act, as amended (7 USC 1921 et seq.), or otherActs, and the regulations promulgated
thereunder, to solicit the infon'natlorr requested on its application forms. The information requested is necessary for FSA to determine
eligibility for credit or other financial assistance service your loan, and conduct statistical analyses Supplled information may be furnished
to other Departmeht ongh’culture agencies the lntemal Revenue Servlce, The Depertment of.lush'ce or other law enforcement agencies
the Department of Deferrse, the Department ofHousing and Urban Development, the Depan‘ment ofl..abor, the Um`ted States Postal
Sen/fce, or other Federal, State, or local agencies as required or permitted by law. ln addition information may be referred to interested
parties under the Freedom of lnformatlon Act (FOIA), to financial consultants advisors lending institutions packagers, agents, and private
or commercial credit sources, to collection or servicing contractors to credit reporting agencies, to private attorneys under contract with
FSA or the Department of Justice, to business llrms in the trade area that buy chattel or crops or sell them for commissionr to Members of
Congres`s or Congresslonal staff members, or to courts or adjudicative bodies Dr'sclosure of the lnfonnatloh requested ls voluntary_
chever, failure to disclose certain items of information requested, including your Soclal Securlty Number or Federal Tax identification
Number, may result in a delay in the processing of an application or its rejection

Accordlng to the Paperwork Reduction to the Paperwork Reductlon Act of 1995, an agency may not conduct or sponsor, and a person is
not required to respond to, a collection of lnfomiation unless lt displays a valid OMB control number. The valid OMB control number for this
fnfonnation collection ls 0560-0237. The time required to complete this information collection ls estimated to average 20 minutes per
response, including the time for reviewing instructions searching existing data sources, gathering and maintaining the date needed, and
completing and reviewing the collection of infonnatlon.

 

 

lnitia|

  
 

 

 

 

 

""`i Case 1_:_I8-cv-01539-DDD-.]PI\/| Document 1-5. Filed 11/26/18 Page 14 of 28 Page|D #: 61

\

 

 

 

 

 

 

 

REPRODUCE LOCALLY.l lnc|ude form number and date on all reproductions B. K|ND OF LOAN
FSA_1 940_1 7 U.S. DEPARTMEN'I` OF AGRIC_UI.TURE
Farm ServlceA en - EM \/ Re ar
(1026-99) g cy TYPe' ------- gm
. \:l Linatednetnutee
PRONE|SSORY NOTE m:
1. Name m Consolidatod Farm & Rural Dcvelopment Act
JAMES RAN`.D`Y LA.FLEUR _
2. State ' 3. County w l EmergencyA§-iculmral CreditAdjusunentAct of 1973
LOUISIANA AVOYELLES 9. ACTION REQU|RING NOTE
4. ease Number 5. Date manion neeeheetneg
22-005-434962049 nance :tsT, 2001 seesequeet:oee - namet-eaten
6. Fund code 7. Loan Number censoiideted& - ctediteele
. , subsequent loan
4 3 Consolidation Det`erred payments
Conservan`on easement Debt write down

 

 

 

FOR VALUE RECEIVBD, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order of the United States
of t°trnerica7 acting through the Farm Service Agency, Un.ited States Departrnent of Agriculture, (herein called the “Governrnent”), or its
assigns, at its office in 313 NoRTH MoNRoE srre:enr, sUITE. 3 , MARKSVILLE, LOUISIANA 71351

, or at such other place as the Governn:ent may later designate in writing, the principal sum of

 

 

 

 

ONE HUNDRED mens monsanto roos european EIGHTY SEVEN S= BB/100 -------------------- dollars
($ 103 , 457 . 55 ' ), plus interest on the unpaid principal balance at the RATE of
THREE st 'r:~rREE-Foun'rns percent( 3 ~ 75 %) per annum and
N/A dollars ($ )

 

of Noncapitalized interest lftl'iis note is for a Lirnited Resouroe loan (indicatcd in the “Kind of Loan” box above) the Govermnent may
CHANGE THE RATE OF E\I'IZERES'I`, in accordance with regulations of the Farm Service Agenoy, not more often than quarterly, by giving
the Borrower thirty (30) days prior written notice by mail to the Borrower’s last known address The new interest rate shall not exceed tile
highest rate established in regulations ofthe Farm Service Agency for the type of loan indicated above

Paeeipai and interest seen be paid re -FIFTEEN instalments et indicates baew, except et messer by a catrett rate et
intercst, on or before the following dates:

 

 

 

 

 

 

 

 

$9.147.00 On JANUARY lsr, .2003 ;$ on ;
3 on ; $ on ;
S on ; $ on ;
$ on ; $ on ;
$ on ; $ 011 §
$ ` on ; S on ;
and $ 9 ' 147 "O 0 thereaRer on JAMRY lST of each n YEAR until the principal and
interest are fully paid except that the dual installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable
FIFTEEN years dorn the date of this note, and except that prepayments may be made-as provided below The consideration for

this note Sha]l also Support any agreement modifying the foregoing schedule of payments

Ifthe total amount ofthe loan is not advanced at the time of loan closing, the loan funds shall be advanced to the Borrower as requested by
Borrower and approved by the Govermnent Approval by the Government Will be given provided the advance is requested for a purpose
authorized by the Government. lnterest shall accrue on the amount of each advance from its actual date as shown in the Record ofAdvances at
the end of this note. Borrower authorich thc Govcrnment to enter the arnount(s) and date(s) of such advance(s) in the Reoord ofAdvances.

Posirion 2

 

 

_j,~~ CaSe l:tS-cv-OlBSQ-DDD-.]PI\/| Document 1-5 Filed 11/26/18 Page 15 of 28 Page|D #: 62

\

FSA-1940-17 (t 0-26-99) Page 2 of 3

For each rescheduled rearnortized or consolidated note for applications for Prirnary and Preservation Loan Service Programs received prior
to Novernber 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument For applications for Prirnary and Preservation Loan Service
Prog,rams received on or alter Novernber 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shail accrue interest at the rate evidenced by this instrument

Every payment made on any indebtedness evidenced by this note shall be applied iirst to a portion of any interest which accrues during the
deferral period second to accrued interest to the date of the payment on the note account and then to the principal Nonprogram loans are not

eiigible for deferral

Prepayinents of scheduled instailments, or any portion of these installrnents, may be made at any time at the option of the Borrower
Refunds and extra payments, as defined in the regulations (7 CFR § 1951.8) of the Farm Service Agency according to the source of funds
involved shall, after payment of interest, be applied to the last installments to become due under this note and shall not aEect the obligation of

Borrower to pay the remaining installments as scheduled in this note.

Ifthe Govemment at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Goverrunent
as collection agent for the holder. While this note is held by an insured holder, prepayments made by Borrower may, at the option ot` the
Governrnent, be remitted by the Governrnent to the holder promptly or, except for final payment, be retained by the Governrnent and remitted to
the holder on an installment due date basis The effective date of every payment made by Borrower, except payments retained and remitted by
the Govemtnent on an installment due date basis, shall be the date of the United States Treasury check by which the Government rernits the
payment to the holden The effective date of any prepayment retained and remitted by the Governrnent to the hoider on an installment due date
basis shall be the date of the prepayment by Borrower, and the Governrnent will pay the interest to which the holder is entitled accruing
between such date and the date of the 'I`reasury check to the holder.

Any amount advanced or expended by the Governrnent for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this-note,
at the option cf the Governrnent shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Governrnent without demand

Property constructed improved purchased or reinanced in whole or in part with the loan evidenced by this note shall not be leased
assigned sold transferred or encumbered voluntarily or otherwise, without the written consent of the Governrnent. Unless the Government
consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Ow'nership loan.

If“Consolidation and subsequent loan,” “Debt write down,” “Consoiidation," “Rescheduiing,” or “Reamortization” is indicated in the
“Action Requiring Note“ block in Itern 9 above, this note is given to consolidate, rescheduie or reatnortize, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreement(s) (new tenns):

FuNo cooE/ zNTEREsr oArE _ LAsT lerAl_l_. our
LoAN No. FACE AMOUN_T F<ATE meade year)

` ' $ 99,513,@2 3.75 % 02_15_05 carras annot LAFLEUR 01-01.-2021

oR:otNAL soRRov\/ER (,-nc,ude yea,)

%
%
%
%
%
%

 

_ Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not attested by
this consolidating, rescheduiing or reamortizing. These security instruments shall continue to remain in effect and the security given for the
loans evidenced by the described notes shall continue to remain as Security for the loan evidenced by this note, and for any other related
obligations

REFHANCUG (GRAI)UATION) AGREEl\/[ENT: lf at any time it shail appear to the Government that the Borrower may be able to
obtain financing nom a responsible cooperative or private credit source at reasonable rates and terms for loans for sirniiar purposes and period
oftirne, Borrower will, at the Government’s remiest, apply for and accept a loan(s) in SMdmt amount to pay this note in full and ii` the lender
is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan.

 

The U.S. pepartm ent ongl-icu.'h¢re (USDA) prohibits discrimination in all its programs and activities on the basis of race, col or, national en`_c,v."n, gender, retigion, age, disability political beliefs
sexual cnentah'en, and marital cr fame status (Notai! prohibited bases apply to all programs.) Pereans with disabilities who require attematr've means tbreommunica!lcn afprogmm Infcrmet"on
(Eral!le. large print audforape, erc.) should contact USDA's TARGEF Center ar (202) 720-2500 (voice and TDDj. To me a complaint ofdiscrr`mination, write USDA, Direeron Ontee ch."w'.' R:'ghrs,
Rpom 326-W, Whitten Bui»'dfng, 1400 !ndependen¢:e Avenue, SW, Washl'ngfon, D.C. 20250-8410 or call (202) 720€964 (vol‘ce or ‘J"DD), USDA is an equal oppora.lnity provider and employee

 

 

 

V""’Case= l:l'S-cv-OlBSQ-DDD-.]PI\/| Document 1-5 Filed 11/26/18 Page 16 of 28 Page|D #: 63

FSA-‘l 940-17 (10-26-99) - Page 3 of?>

HIGB.‘LY ERODIBLE LAN]) AND WETLAND CONSERVA'I'ION AGREEMEN'I: Borrower recognizes that the loan described in
this note wiil be in default shouid any loan proceeds be used for a purpose that will contribute to excessive erosion of highly credible land or to
the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M. It`(l) the
term of the loan exceeds Ianuary l, 1990, but not January l, 1995, and (2) Borrower intends to produce an agricultural commodity on highly
erodiblc land that is exempt from the restrictions of Exliibit M until either January l, 1990, or two years a&er the Natural Resources
Conservation Service (NRCS) has completed a soil survey for the Borrower’s land, Wh.ichever is later, the Borrower further agrees that7 prior to
the ioss of the exemption from the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
Borrower is actively applying on that land which has been determined to be highly erodiblc, a conservation plan approved by the NRCS or the
appropriate conservation district in accordance with NRCS’s requirements Furthermore, if the tenn ofthe loan exceeds Ianuary l, 1995,
Borrower feather agrees that Borrower must demonstrate prior to' January l, 1995, that any production of an agricultural commodity on highly
credible land after that date wiil be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
in accordance with NRCS’s requirements

DEFAULT: Failnre to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Governrnent or securing or
otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH
DEFAULT, the Govennnent at its option may declare all or any part of any such indebtedness immediately due and payable

'Ihis Note is given as evidence of a loan to Borrower made or insured by the Govern.rnent pursuant to the Consoiidated Farm and Rural
Deveiopment Act, or the Ernergency Agricnltural Credit Adjustrnent Act of 1978 and for the type of loan as indicated in the “Kind of Loan”
block above. This Note shall be subject to the present regulations of the Farm Service Agency and to its diane regulations not inconsistent With

the express provisions of this note.
' `RANDY LAF.' ' ’
/

M / /
LEUR

Presentrnent, protest, and notice are waived

(sEAL)

     

      

4_4
ROBERT LAF CO~BORRDWER

 

 

504 SOUTH KNOLL STREET
BUNKIE, LA 71322

 

 

RECORD OF ADVANCES
AMOUNT AMOUNT DATE A|V|OUNT

 

 

_" Case_ 1:18-_cv-01539-DDD-.]PI\/| Document'l-B Filed 11/26/18 Page 17 of 28 Page|D #: 64

 

 

 

 

 

 

REPRODUCE LOCALL¥. |nc|ude form number and date on all reproductions 8. KIND OF LOAN
FS A_1 940_1 7 U.S. DEPARTMENT OF AGRIQULTURE '
Fann S A . EM g R
maze-ssn H“°° gem TYP€- ___ eg“la\”
m Litnited Resource
rPRoMzssoRY NOTE P mr
1. Name candidates ram a nunn Devei_opmenr A¢c
JAMES annot LAFLEUR
2. State 3. County l l Emergency Agxicuinn'al Credit Adjustlnent Act of 1973
LOUISIANA AVOYELLES 9. ACTiON REQUIR|NG NOTE '
4. case Number f 5. care minn loan ascertaining
22-005-434-95»2049 raisan re, 2006 Subsequentioan - Reamorrimrion
6_ Fund code - 7. Loan Number _ commands _ - credit sale
subsequent loan
43 Consolidation Deferred payments
7 _ Conservation easement Debt write down

 

 

 

 

FOR VALUE RECEI`VED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order of the United States
ofArnerica, acting through the Farrn Service Agency, United States Depa.rtrnent ongricultu.re, (herein called the “Governrnent”), or its
assigns, at its 01=5@@ in 313 atoan MONROE sTnEET, sUITE 3 , MnnxvaLLE: , LoUIsIANA 71351

, or at such other place as the Government may later designate in 'writing, the principal sum of

 

NINETY rian Tnousann six nunnnnn nrcrrrnan a tsa/loo --------------------------------

 

 

 

dollars
{$ 99 f 519 ~ 32 ), plus interest on the unpaid principal balance at the RATE of
rrnasn s mss-FOURTHS percent ( 3 » 75 %) per annum and
N/A doran (s )

 

` of Noncapitalized interest - lfthis note is for a Limited Resource loan {indicated in the “Kind of Loan” box above) the Governrnent rnay
CHANGE THE RATE OF INTEREST, in accordance with regulations of the Farm Service Agency, not more often than quarterly, by giving
the Borrower thirty (3 0) days prior written notice by mail to the Borrower’s last known address. The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agency for the type of loan indicated above.

 

 

 

 

 

 

 

 

Prlncipal and interest shall be paid in FIFTEEN installments as indicated below, except as modified by a di&"erent rate of
interest, on or before the following dates:
$ s,sos.oool.L JANUARY oi, 2007 ;5 s,sos.oo nn transmit oi, 2006 ;
$ on ; $ 011 ;
$ on ; $ On ;
$ on ; $ 011 ;
$ on ; $ On . ;
$ 09 § $ 011 ` ;
and 5 3 , 8 05 . 00 therea@¢r en Jnnnnnr rsr ofeach rails until the principal and
interest are fully paid except that the iinal installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable

FIFTEEN years from the date of this note, and except that prepayments may be made as provided below. The consideration for

this note shall also support any agreement modifying the foregoing schedule of payments

Ifthe total amount of the loan is not advanced at the time of loan closing, the loan hinds shall be advanced to the Borrower as requested by
Borrower and approved by the Governrnent. Approval by the Governrnent will be given provided the advance is requested for a purpose
authorized by the Governrnent. Interest shall accrue on the amount of each advance from its actual date as shown in the Record ofAdvances at
the end of this note. Borrower authorized the Governrnent to enter the amount(s) and date(s) of such advance(s) in the Record of Advances.

Posz'zz`on 2

 

 

“Case 1_:1`8-pv-01539-DDD-.]PI\/| Document 1-5 Filed 11/26/18 Page 18 of 28 Page|D #: 65

FSA-1940-1 7 (10-26-99) Page 2 of 3

For each rescheduled rea.ruortized or consolidated note for applications for Prima.ry and Preservation loan Service Programs received prior
to November 28, 1999, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this insuumeut. For applications for Primary and Preservation Loan Servicc
Progranis received on or after Novetnber 23, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument ~

Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
deferral period second to accrued interest to the date of the payment on the note account and then to the principal Nonprogram loans are not
eligible for deferral

Prepayments of scheduled installrnents, or any portion of these instalhnents, may be made at any time at the option of the Borrower.
Refunds and extra payments, as defined in the regulations ('l CFR § 1951 .8) of the Farm Service Agency according to the source of funds
involved shall, after payment of interest be applied to the last installments to become due under this note and shall not adect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

Ifthe Goverumcnt at anytime assigns this note and insures the payment of it, Borrower shall continue to make payments to the Governrnent
as collection agent for the holder. While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
Govemment, be remitted by the Government to the holder promptly or, except for dual paymeut, be retained by the Government and remitted to
the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date of the United States Treasury check by which the Government remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Goverruuent to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Govemment will pay the interest to which the holder is entitled accruing
between such date and the date of the Treasury check to the holden

Any amount advanced or expended by the Govermnent for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Government shall become a part of and bear interest at the Same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Governrnent without demand

Property constructed improved purchased or refinanced in whole or in part with the loan evidenced by this note shall not be leased
assigned sold transferred or encumbered voluntarily or otherwise, without the written consent of the Goverru'nent. Unless the Governrnent
consents otherwise in writing Borrower will operate such property as a farm if this is a Farm Ownership loan.

lf“Consolidation and subsequent load” “Debt write down,” “Consolidatiorl,” “Rescheduling,” or “R.earnortization” is indicated in the
“Action Requiring Note” block in Item 9 above, this note is given to consolidate, reschedule or reamortize, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreement(s) (new terrns):

solve coors lursass'r oArE mar leTAl_L,. coe
LoAN No. FACE AMOUNT RATE (lnclude year) _ OR‘G’NA'- BORROWER (include year)

43-15 $ 96,620.93 3.75 % 04-20-2005 JAM`ES R.AND`Y LAFLEUR 01-01-2020
%
%

%
%

$
S
S %
$
$
$ %

 

Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating, rescheduling or rearuortizi.ng. These security instruments shall continue to remain in effect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligations

REFINANC]NG (GRADUATION) AGREEMIENT: lfat any time it shall appear to the Goverunient that the Borrower may be able to
obtain financing ti‘orn a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
oftirne, Borrower will, at the Governrnent’s request, apply for and accept a loa.n(s) in sufficient amount to pay this note in full and if the lender
is a cooperative, to pay for any necessary stocl<. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan `

 

The U.S. Departm ant ong/iculrure (USDA) prohibits discrimination in all its programs and activities on the basis ofmce, colon national on;gln, gendsr, religion, ege, dissolllty, polltfcal beliefs
sexual orientation and marital or family sia!us. (Nor all prohibited bases apply to all programs.) Persons with disabilities Who requlre alternative means for communication of program information
(Blal.lle, large print audioiape, erc.) should conmct USDA's TARGET Cenlerat (202) 720-2600 {volca and TDD). To file a complaint of discrimination erte USDA, Dlrectcr, O#loe of Clvll Rights,
RDDm 325'~W. Whitten Bul`l‘dl'ng, 1400 independence Avenue, SW; Washington, D.C. 20250-9410 or call (202) 7206964 (volc.e or TDD). USDA is an equal oppormnity provider and employee

 

lapCaSe-1»:1§-ev-01539-DDD-JPM Document 1-5 Filed 11/26/18 Page 19 of 28 Page|D #: 66

FSA-1940-17 {10-26-99) .- Page 3 of3

HIGHLY ERODIBLE LAND AND W',ETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly erodibie land or to
the conversion ofwetiands to produce an agricultural commodity as hit-ther explained in 7 CFR Part 1940, Subpart G, Exhibit M. If(l) the
term of the loan exceeds Ianuaiy 1, 1990, but not January l, 1995, and (2) Borrower intends to produce an agricuitural commodity on highly
erodible land that is exempt from the restrictions of Exhibit M until either J'anuary l, 1990, or two years after the Natural Resources
Conservation Service (NRCS) has completed a soil survey for the Borrower’s land, whichever is later, the Borrower further agrees that, prior to
the loss of the exemption nom the highly credible iand conservation restrictions found in 7 CFR Pa.rt 12, Borrower must demonstrate that
Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
appropriate conservation district in accordance with NRCS’s requirements Fuithermore, if the tenn of the loan exceeds January l, 1995,
Borrower further agrees that Borrower must demonstrate prior to Ianuary 1, 1995, that any production of an agricultural commodity on highly
credible land after that date will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
in accordance with N'RCS’s requirements

DEFAUL'I`: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Govern.ment or securing or
otherwise rei_ating to such debt; and default under any such other instrument shall constitute defanit under this note. UPON ANY SUCH
DEFAULT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable

'l'his Note is given as evidence cfa loan to Borrower made or insured by the Government pursuant to the Consolidated Farm and Rural
Development Act, or the Eznergency Agricultu.ral Credit Adjustment Act of 1978 and for the type ofioan as indicated in the “Kind ofLoan”

block above This Note shall be subject to the present regulations of the Farm Service Agency and to its iiltu.re regulations not inconsistent with
the express provisions of this note.

Presentrnent, protest, and notice are waived

(sEAL)

 

/
NN'I£Y ROBERT mann

 

 

504 SOU'I`H KNOLL
BUNKIE, LA 71322

 

 

RECORD OF ADVANCES
AMOUNT AN[OUNT DATE Ai\/IOUNT

 

 

 

" '_,f Case 1_:1-8-:Cv-01539-DDD-.]PI\/| Document 1-5 Filed 11/26/18 Page'ZO of 28 Page|D #: 67

»

 

 

 

 

 

 

 

 

 

 

 

 

REPRODUCE LOCALLY. include form number and date on all reproductionsl 8. KlND OF LOAN
FSA_1 940'1 7 U.S. DEPARTMENT OF AGRICULTURE
Farm Se 'ce A en ' BM X R l
(10~26-99) m g °Y TYPe‘ °g“ ar
Limited Resource
PROM!SSO R¥ NOTE _ l::l
' Puxsuant to.
1 . Name E Consolidaaed Farm & Rural Development Act
'J.AMES R_ANDY LAFLEUR -
2. State 3. County l l Einergency Agriculturai Credit Adjusunent Act of 1978
LOUISIANA AVOYELLES 9. ACT|ON REQU|R]NG NOTE
4. Case Number 5. Date lnitial loan Rescheduling
22-005-434962049 APRIL 20, 2004 Subsequent loan Reamortimtion
6. Fund Code 7. Loan Number Consolidated& Credit sale
subsequent loan
4 3 Consolidation Deferred payments
Conservan'on easement Debt write down

FOR VALUE RECEIVED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order of the United States
of Arnerica, acting through the Farm Service Agency, United States Departrnent of Agricuiture, (herein called the “Government”), or its
aggigns, at its umw in 313 Noarn Mou'aon sTREET, sums 3, MARKSvILLn nn 71351

, or at such other piace as the Govemment may later designate in writing the principal sum of

 

 

 

 

NIN-E'rr six VTHOUSAND SIX HUNDRED 'IWEN'I`Y & 93/ 20 0 """""""""""""""""""""""""" dollars
(S - 96 1 520 ' 93 l, plus interest on the unpaid principal balance at the RATE Of
man a 'r:»tnEE-FOUR'I'HS percent ( 3 - 75 %) per annum and
N/a donna (s _.......,,_` )

 

ofl\loncapita.lized interest if this note is for a Limited Resource loan (indicated in the “Kind of Loan” box above) the Government may
CHANGE THE RATE OF INTEREST, in accordance with regulations of the Farm Service Agency, not more often than quarterly, by giving
the Borrower thirty (3 0) days prior written notice by mail to the Borrower’s last known address The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agency for the type of loan indicated ahove.

Principal and interest shall be paid in FIFTEEN installments as indicated below, except as modined _by a different rate of
interest, on or before the following dates: ‘

 

 

 

 

 

 

 

 

$ _ s,sao.`cc‘)cm JANUARY :LsT, 2006 ;$ on ;
$ on ; $ on ' ;
$ ' on ; $ °n :
$ . en l ; $ l on ;
$ on § $ fm §
3 . on ; $ on §
and 3 s , 540. 00 thereafter en similar lsr Of each YEAR until the principal and
interest are fully paid except that the final installment of the entire debtedness evidenced hereby, ifnot sooner paid, shall be due and payable
PIFTEEN years from the date of this note, and except that prepayments may be made as provided below. The consideration for

this note shall also support any agreement modifying the foregoing schedule of payments.`
Ifthe total amount ofthe loan is not advanced at the time of loan closing, the loan iimds shall be advanced to the Borrower as requested by
Borrower and approved by the Government. Approval by the Governrnent will be given provided the advance is requested for a purpose

authorized by the Government. Interest shall accrue on the amount of each advance from its actual date as shown in the Record ofAdvances at
the end of this note. Borrower authorized the Governrnent to enter the amount(s) and date(s) of such advance(s) in the Record ofAdvances.

Position 2

 

_ base 1_:1‘8-.`Cv-01539-DDD-.]PI\/| Document 1-5 Filed 11/26/18 Page 21 of 28 Page|D #: 68

FSA-194G-t7 (10~26-99) v Page 2 of 3

For each rescheduled realnortized or consolidated note for applications for Primary and Preservation Loan Service Prograrns received prior
to Novernber 28, 1999, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument For applications for Primary and Preservation Loan Service
Prograrns received on or after November 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument

Every payment made on any indebtedness evidenced by this note shall be applied hrst to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account and then to the principal Nonprogram loans are not
eligible for deferral _ -

Prepayrnents of scheduled installments5 or any portion of these installments, may be made at any time at the option of the Borrower.
Refunds and extra payments, as defined in the regulations (7 CFR § 1951.8) of the Farm Service Agency according to the source oft`unds
involved, shall, after payment of interest, be applied to the last installments to become due under this note and shall not affect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

Ifthe Goverrtment at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Governrnent
as collection agent for the holden While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
Governmcnt, be remitted by the Government to the holder promptly or, except for final payrnent, be retained by the Government and remitted to
the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
the Govemrnent on an installment due date basis, shall be the date of the United States Treasury check by which the Govern.rnent remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Government to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is entitled accruin
between such date and the date of the 'l`reasury check to the holder. -

Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this notc,
at the option ofthe Govermnent shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Govermnent without demand `

Property constructed improved, purchased or refinanced in whole or in part with the loan evidenced by this note shall not be leased,
assigned7 sold, transferred or encumbered7 voluntarily or otherwise, without the written consent of the Governrnent. Unless the Government .
consents otherwise in writing, Borrowerzwill operate Such property as a farm if this is a Farm Ownership loan.

lf “Consolidation and subsequent loan,” “Debt write down,” “Consolidation,” “Rescheduling,” or “Rearnortization” is indicated in the
“Action Requiring Note” block in Item 9 above, this note is given to consolidate, reschedule or reamortize, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreement(s) (new terms):

FUND CODE/ |NTEREST DATE LAST INSTAL.L DUE
LOAN NO. FACE AMOUNT RATE (lnclude year) OR'GlNAL BORROWER (lncluo‘e year)

43-05 $ 93,450_99 3.75 % 5-7-03 names shannon oJ.-o:t-is
%
%
%
%
%
%

 

Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating rescheduling or reamortizing. These security instruments shall continue to remain in effect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligations `

REFINANCING (GRADUATION) AGREEMENT: If at any time it shall appear to the Governrnent that the Borrower may be able to
obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
oftirne, Borrower will, at the Governrnent’s request, apply for and accept a loan(s) in sufficient amount to pay this note in full and, if the lender
is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply ifthe loan represented by this promissory note
was made to the Borrower as a non~program loan.

 

`l'lre U.S. Departm enf ongrr'culrure {USDA) prohibits discrimination ln all its programs and activities on the basis of raoe, colon national oligln, gender. religion ega. disability political bellsfs.
sexual menlatlan, and marital or family status (Nol all prohibited bases apply to all prcgrzms.) Persons with disabilities who require alternative means for communication of program lnfonnatlon
(Brellle, large print audiotape, etc.) should contact USDA's TARGE|' Cen!er at (202) 720-2600 (voice and TDD). To tile a complaint of discrimination Wn'te USDA, Dl`rectar, O)‘llce Of Clvll Righ£s,
Room 326-W, Whilten Buildlng, 1400 lndependenceAven ue, SW, Washlngton, D.C. 20250~9410 or call (202) 720~5954 (voloe or TDD). USDA ls an equal opportunity prow‘der and employer

 

Case 1:181Cv-01539-DDD-JPM Document 1-5 Filed 11/26/18 Page 22 of 28 Page|D #: 69

FSA-1940-17 (10-26-99) ' , y Page 3 of 3

HIGHLY EROD]IBLE LAND AND WE”ILAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly erodible land or to\
the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, EXhibit M. If(l) the
term of the loan exceeds Ianuary l, 1990, but not January 1, 1995, and (2) Borrower intends to produce an agricultural commodity on highly
credible land that is exempt from the restrictions ofExhihit M until either Ia.nuary l, 1990, or two years after the Natural Resources
Conservation Service (NRCS) has completed a soil survey for the Borrower’s land, whichever is later, the Borrower nnther agrees that prior to
the loss of the exemption from the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
Borrower is actively applying on that land which has been determined to be highly erodiblc, a conservation plan approved by the NRCS or the
appropriate conservation district in accordance with NRCS’s requirements Furtherrnore, if the term of the loan exceeds _Tanua.ty 1, 1995,
Borrower further agrees that Borrower must demonstrate prior to January 3, 1995, that any production of an agricultural commodity on highly
credible land a&er that date wil§ be done in compliance with a oonservation system approved by NRCS or the appropriate conservation district
in accordance with NRCS’s requirements

DEFAULT: F ailure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Government or seeming or
otherwise relating to such debt; and defauit under any such other instalment shall constitute default under this note. UPON ANY SUCH
DEFAULT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable

This Note is given as evidence of a loan to Borrower made or insured by the Governrnent pursuant to the Consolidated Farm and Rural
Developrnent Act, or the Ernergency Agricultural Credit Adjustlnent Act of 1978 and for the type ofioan as indicated in the “Kind ofLoan”
block above ”.Ehis Note shall be subject to the present regulations of the Farm,Service Agency and to its future regulations not inconsistent with

the,express provisions of this note.
g my W/U% Ww
MJ/§

\/s‘oNhIa‘ sooner LAFLEUR (co sonnownnl

Presentrnent, protest, and notice are waived

(sEAL)

 

504 SOU'TI-I KNOLL STR.EET
BUNKIE, LA 71322

 

 

7 RECORD OF ADVANCES
A[VIOUNT AMOUNT DATE Al\/[OUNT

 

 

‘_fi"' ".;'FCase1:18;cV-01539-DDD-.]PI\/| Document1-5 Filed 11/26/18 Page 23 0f28_Page|D#: 70

 

 

 

 

 

 

REPROlZJUCE LOCALLY. include form number and date on all reproductions 8. KlND OF LOAN
FSA_1940_17 U.S. DEPARTMENT OF AGRICULTUR.E
Farm ServiceA en ~ EM X R ar
(10-26-99) _ g cy TYP€» ________ eg“l
limited Resource
PROM|SSORY NOTE I:l
Pursuant to:
1. Name l l:l Consoiidated Farm & Rural Development Act
JAPBZS R.ANDY LAFLEUR
2. State 3_ county l X l emergency Aga¢almral crenrAdjumeniAa crisis
LOUISIANA AVOYELLES 9. ACTION REO.UIR!NG NOTE
4. case Number 5. care miss loan sachedunng
, 22 -005 -434-96 -2049 mr v, 2003 subsequemoan - amortization
s. Fund code 7. Loan Number cdascndaed& - credicsaie
subsequent loan
4 3 Consolidation Deferred payments
Conservation easement Debt Wn'te down

 

 

 

 

 

FOR VALUE RECEIV'ED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order of the United States

of Arnerica, acting through the Farrn Service Agency, United States Depart\nent of Agriculture, (herein called the “Governrnent”), or its
assigns, at its office in 3 13 NORTH' ManoE srnnsr, serra 3 , MARKSVILLE nn 71351

, or at such other place as the Government may later designate in writing, the principal surn of_

 

 

 

 

NINETY EIGHT rHoUSANJ`J soon HGN'DRED FIFTY a 951/loo -------------------------------------------- dollars
($ 93 ' 450 ' 99 """"""""""""""" l, plus interest on the unpaid principal balance at the RATE of
THREE & THE FOURTHS aer(£nt ( 3 . 75 %) per mm and
N/A ' dollars ($ _........,..._` )

 

of Noncapitalized interest Ifthis note is for a Lirnited Resource loan (indicated in the “Kind of Loan” box above) the Governnient may
CHANGE THE RATE OF INTEREST, in accordance with regulations ofthe Farm Service Agency, not more often than quarterly, by giving
the Borrower thirty (3 0) days prior written notice by mail to the Borrower’s last known address The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agency for the type of loan indicated above. -

 

 

 

 

 

 

 

 

Principal and interest shall be paid in - FIFTEEN installments as indicated below, except as modified by a different rate of
interest, on or before the following dates: '
$ e,702.oo en JANUARY lsr, 2004 ;$ on ;
$ on ; $ on ;
$ on ; $ on
$ on ; $ on ;
3 on ; $ On §
$ on ; $ on ' ;
and $ 8 ' 702 ' 00 thereaner on JP~NUARY lsT of each YEAR until the principal and
interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable

FIFTEEN years from the date of this note, and except that prepayments may be made as provided below, The consideration for

this note shall also support any agreement modifying the foregoing schedule ofpayrnents.

Ifthe total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the Borrower as requested by
Borrower and approved by the Government. Approval'by the Government will be given provided the advance is requested for a purpose
authorized by the Governrnent. Interest shall accrue on the amount of each advance horn its actual date as shown in the Record of Advances at
the end of this note. Borrower authorized the Government to enter the amount(s) and date(s) of such advance(s) in the Record of Advances.

Posin'on 2

 

"_;"Case 1:1__8-,ch-01539-DDD-.]PI\/| Document 1-5 Filed 11/26/18 Page 24 of 28 Page|D #: 71

FSA-1`940-17 (10-26-99) Page 2'of3

For each rescheduled, reamortized or consolidated note for applications for Priruary and Preservation Loan Service Programs received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument P or applications for Primary and Preservation Loan Service
Programs received on or after November 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument

Every payment'made on any indebtedness evidenced by this note shall be applied Nrst to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account and then to the principal Nonprogram loans are not
eligible for deferral.

Prepayments of scheduled installments, or any portion of these installments, may be made at any time at the option of the Borrower.
Refunds and extra payments, as defined in the regulations ('1' CFR § 1951.3) of the Farm Service Agency according to the source of funds
involved, shall, after payment ofi_nterest, be applied to the last installments to become due under this note and shall not affect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

Ifthe Government at any time assigns this note and insures the payment ofit, Borrower shall continue to make payments to the Governrnent
as collection agent for the holden While this note is held by an insured holden prepayments made by Borrower may, at the option of the
Government, be remitted by the Government to the holder promptly or, except for tinal payment, be retained by the Governrnent and remitted to
the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date of the United States 'I`reasury check by which the Government remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Government to the holder on au installment due date
basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder rs entitled accruing
between such date and the date of the Treasu_ry check to the holderl

Any amount advanced or expended by the Governrnent for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Governrnent shall become a part of and bear interest at the same rate as the principal ofthe debt evidenced by this note and
be immediately due and payable by Borrower to the Govcrnment without demand

Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be leased,
assigned, sold, transferredJ or encumbered Voluntarily or otherwise, without the written consent of the Govern.ment. Unless the Government
consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Ownership loan.

If“Consolidation and subsequent loan,” “Debt write down,” “Consolidation,” “Rescheduling,” or “Rearnortization” is indicated in the
“Action Requiring Note” block in Item 9 above, this note is given to consolidate reschedule .or reamortize, but not in satisfaction of the unpaid

principal and interest on the following described note(s) or assumption agreement(s) (new terms):

- . |N TALL. DUE
FUND CODE)' lNTEREST DATE ORSGINAL BORROWER L.AS}I|;nduSde year)

LOAN No. FACE AMOUNT RATE meade year)
43"04 94,230.00 3.75 % 2/21/02 JAMES LAFLEUR 01/01/22

%

%

%

%

%

%

 

Secun'ty instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating, rescheduling or reamortizing. These security instruments Shall continue to remain in effect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligations '

REF]NANCING (GRADUA'I'ION) AGREEMENT: Ifat any time it shall appear to the Government that the Borrower may be able to
obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
of time, Borrower will, at the Governrnent’s request, apply for and accept a loan(s) in sufficient amount to pay this note iu full and, if the lender
is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan.

 

l"he U. S. Departmen: ongn'curture (USDA) prohibits discnminaticn' 111 err is programs and activities on the basis ofrace. 001 or, national origin. gender, religionl age. disabiliqr, political beliefs
sexual odentan'on. and marital or family status (Not all prohibited bases apply w all prcgrams.) Persons w1th disabiwa who require alternative means far communication of program infonnati'on
(Brar`ffe, lame pn'nt, audic!ape. etc. ) should contact USDA' s TARGET Cenler at (202) 720-2600 (voice and TDD). To file a complaint of d1scnm1nanon write USDA Dr`rectar, Onice of Civr'f Rights.
Roarn 326-W,Wh1‘tten Bur'.'ding.1400!ndependenceAvenue.SW,Washington, D. C. 20250-9410 or call (202) 720-5954 (vaice or TDD). USDA is an equal opponun."ty provider and employee

 

 

" ""Case 1:]18-in-01539-DDD-.]PI\/| Document 1-5 Filed 11/26/18 Page 25 of 28 Page|D #: 72

FSA-`1940-17 {10-2€»99) Page 3 of 3

HIGHLY ERODIBLE LAND AND WETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
this note will be in default should any loan proceeds be-used for a purpose that will contribute to excessive erosion of highly credible land or to
the conversion of wetlands to produce an agricultural commodity as iiirther explained in 7 CFR Par‘t 1940, Subpart G, Ex_hibit M. If(l) the
term of the loan exceeds Ianuary l, 1990, but not January l, 1995, and (2) Borrower intends to produce an agricultural commoditan higth
ero_dible land that is exempt from the restrictions of Exhibit M until either Ianuary l, 1990, or two years after the Natural Resources
Conservation Service (NRCS) has completed a soil survey for the Borrower’ s land, Whichever is later, the Borrower further agrees that, prior to
the loss of the exemption from the highly credible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
Borrower rs actively applying on that land Which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
appropriate conservation district m accordance with NRCS’S requirements Furtherrnore, ifthe term of the loan exceeds Ja.nuary 1,1995,
Borrower further agrees that Borrower must demonstrate prior to lanuary l, 1995, that any production of an agricultural commodity on highly
credible land after that date Will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
in accordance with NRCS’s requirements 1

‘ DEFAULT: Failure to pay When due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
default under this and any other instrument evidencing a debt of Borrower owing to, insured or Gua.ranteed by the Governrncnt or securing or
otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH
DEFAU'LT, the Governrnent at its option may declare all or any part of any such indebtedness immediately due and payable

This Note is given as evidence of a loan to Borrower made or insured by the Government pursuant to the Consolidated Farm and Reral
Developrnent Act, or the Emergency Agricultural Credit Adjnstment Act of 1978 and for the type of loan as indicated in the “Kind of Loan”

_ block above. This Note shalll be subject to the present regulations of the Farm Service Agency and to its iilture regulations not inconsistent with

the express provisions of this note.

 
   

row
tim /WW

NNIE ROBEHI I_AF'LEU'R(/ CO ' Borrowesz

Presentrnent, protest, and notice are waived.

(sEAL)

504 SOUTH KNOLL STREET

 

BUNKIE, LA 71322

 

 

RECORD OF ABVANCES
AMOUNT AMOUNT DATE A|VIOUNT

 

 

""f ¢'_' Case 1:18;ov-01539-DDD-JPM Document 1-5 Filed 11/26/18 Page 26 of 28 Page|D #: 73

 

 

 

 

 

 

 

REPRClDUCE LOCALLY. include form number and date on all reproductions 8. KIND OF LOAN _
FS A,_1 940_ 1 7 U.S. DEPARTMENT OF AGR_ICULTURE
Farm ServiceA ency ' EM X Re ar
(10-26-99) g TYPe- gm
Lim.ited Resou.rce
PROM|SSORY NOTE m _ i:|
Suant to.
1. Name - Consolidated Farm &.Rural Development Act
JAMES RANDY LAFLEUR _
2. State 3. County l l Emergency Agricuitural Credit AdjusunentAct of 1978
LOUISIANA AVOYELLES 9. ACT!ON REQUER|NG NOTE
4. Ca$e Number l 5. Date Initial loan _ Reschedu]ing
22~005-XXX-XX-XXXX y seaman zi, 2002 - subsequent loan Rsamorezaesn
6. Fund Code ' 7_ Loan Number - Consolidated~& Credit sale
_ subsequent loan
4 3 0 4 Consolidation Deferred payments
Conservation easement Debt write down

 

 

 

 

 

FOR VALUE RECEIVED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order of the United States
ofAmerica, acting through the Farm Service Agency, United States Departrnent of Agriculture, (herein called the “Governrnent”), or its
assj§;ls: at 1115 omce in 313 NOR.'I`H MONROE STR_`EET, SUITE 3 , MARKSVILLE I_A 71351

, or at such other place as the Gover'runent may later designate in writing, the principal sum of

 

 

 

 

man soon monsanto rwo mmnaau THIRTY s NO/ 100 ““““““““““““““““““““““““““““““““““““““““ dollars
($ 94 , 230 » 00 ““““““““““““““““““““ ), plus interest on the unpaid principal balance af the RATE Of
man a THREE FOURTHS f percent ( 3 - 75 ° o) per annum and
N/A . acute (s _....,,..,_)

 

ofNorrcapitalized interest lt`this note is for a Limited Resource loan (indicated in the “Kind of Loan” box above) the Governrnent may
CHANGE THE RA'I'E OF INTEREST, in accordance With regulations of the Farm Service Agency, not more otten than quarterly, by giving
the Borrower thirty (39) days prior Written notice by mail to the Borrower’s last known address The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agency for the type of loan indicated above.

 

 

 

 

 

 

 

 

Principa.l and interest Shall be paid in TWENH installments as indicated below, except as modified by a different rate of

interest, on or before the following dates:

3 a,vez.oo . en JANUARY 01, 2003 ;$ on §
$ on ; $ on ;
$ n : on ; $ on

$ on ' ; $ On §
$ on 1 ; $ on §
$ on ; $ on ;
and $ 6 ' 792 ‘ 00 thereafter on JANUARY 01 r of each YEAR until the minoin and
interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable
M years from the date of this note, and except that prepayments may be made as provided below. The consideration for
this note shall also support any agreement modifying the foregoing schedule ofpayments. 1

Ifthe total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the Borrower as requested by
Borrower and approved by the Government. Approval by the Goverument will be given provided the advance is_requested for a purpose
authorized by the Governrnent. lnterest shall accrue on the amount of each advance from its actual date as shown in the Record of Advances at
the end of this note. Borrower authorized the Governrnent to enter the amount(s) and date(s) of such advance(s) in the Record of Advances.

Posirion 2

 

 

 

Case lf:iS;Cv-01539-DDD-.]PI\/| Document 1-5 Fi|e'd 11/26/18 Page 27 of 28 Page|D #: 74

'i

FsA-i940-1r ceases Page 2 ors

For each rescheduled, teamon or consolidated note for applications for Prirnary and Preservation Loan Service Progranas received prior
to Novem`oer 28, 19_90, interest accrued to the date ofthis instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument For applications for Primaa'y and Preservah'on Loan Service
Prograrns received on or after Novernber 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument

Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
deferral period, Second to accrued interest to the date of the payment on the note account and then to the principall Nonprograrn loans are not
eligible for deferral

Prepayments of scheduled installments, or any portion of these installments may be made at any time at the option of the Borrower.
Reiilnds and extra payments, as defined in the regulations (7 CFR § 1951.3) of the Farm Service Agency according to the source of funds
involved1 shall, alter payment of interest, be applied to the last installments to become due under this note and shall not affect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

Ifthe Governrnent at anytime assigns this note and insures the payment ofit, Borrower shall continue to make payments to the Government
as collection agent for the holder. While this note is held by an insured holden prepayments made by Borrower may, at the option ofthe
Government, be remitted by the Governrnent to the holder promptly or, except for final payment, be retained by the Government and remitted to
the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments remined and remitted by
the Government on an installment due date basis, shall be the date of the United States Treasury check by which the Governrncnt remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Government to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is entitled accruing
between such date and the date of the Treasury check to the holden -

Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Governrnent shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Govern.nient without demand

Property consnucted, improved, purchased or reinanced in whole or in part with the loan evidenced by this note shall not be leased,
assigned7 sold, transferred, or encurnbered, voluntarily or otherwise, without the written consent of the Governrnent_ Unless the Governmcnt
consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Ownership loan.

If“Consolidation and subsequent loan,” “Debt write down,” “Consolidation,’f “Rescheduling,” or “Reamortization” is indicated in the
“Action Requiring Note” block in Item'9 above, this note is given to consolidate reschedule or rearnortize, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreement(s) (new terms):

FUND CODE/ INTEREST DATE LJ-\ST lNSTALJ.. DUE
LOAN NO_ FACE AMOUNT RATE (."nc.'!ude year) OR|G|NA]_ BORROW ER (ianUO-e year)

%
%
%
%
%
%
%

 

Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating rescheduling or reamortizing. These security instruments shall continue to remain in effect and the security given for the
loans evidenced by the described notes shail continue to remain as security for the loan evidenced by this note, and for any other related
obligations 1

REFINANCING (GRADUATION) AGREEM`EN’I`: lt` at any time it shall appear to the Goverr)rnent that the Borrower may be ab§e to
obtain inancing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
oftime, Borrower will, at the Government’s request, apply for and accept a loan(s) in su'flicient amount to pay this note in full and, if the lender
is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan.

 

`D*rs U.S. Departm snf ongr:'cuiture (USDA) prohibits discrimination in aff its pm_grams.and activities on the basis of race, colon national odg."n, gender, religion age, disability political beliefs
sexual orientation and marital cr famin status (th aff prohibited bases apply to all prcgrams.) Persons with disabilities who require alternative means for ccmmunimh'on af program ."nfonnation
(Bralife, large printl audio!zpe, e!c.) should contact USDA's TARGET Cenler at (202) 720-2600 (vor'ce and TDD). To 516 a complaint of discrimination write USDA, Dl're¢:tcr, On‘ice of Cl'vii Rights.
Roorn 326-W, Wh:!ten Bur'.'ding, 1400 independence Avenue, SW, Washingtcn, D.C. 202500410 or ca11 (202) 720~5954 (vo."ce or TDD). USDA is an equal opponunigr providerand employee

   

 

":; CaSe.i`;iS<cv-QlBSQ-DDD-.]PI\/| Document1-5 Filed 11/26/18 Page 28 of 28 Page|D #: 75

FSA-1940-17 (10-25-99) Page 3 of 3

HIGHLY ERODIBLE LAND AND WETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly credible land or to
the conversion of wetlands to produce a.n agricultural commodity as further explained in 7 CFR Pa.rt 1940, Subpart G, Ex.hibit M. If(l) the
term of the loan exceeds January l, 1990, but not January 1, 1995, and (2) Borrower intends to produce an agricultural commodity on highly
credible land that is exempt from the restrictions of Exhibit M until either Ja.nuary 1,1990,01‘ two years after the Natural Resouroes
Conservation Service (NRCS) has completed a soil survey for the Borrower’ s land, whichever is later, the Borrower fin'ther agrees that, prior to
the loss of the exemption ii”orn the highly credible land conservation restrictions found in 7 CFR Part 12, Borrower must emonstrate that
Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approve by the N'RCS or the
appropriate conservation district in accordance with NRCS’s requirements Furtherrnore, if the term of the loan exceeds January l, 1995,
Borrower further agrees that Borrower must demonstrate prior to January l, 1995, that any production of an agricultural commodity on highly
erodible land after that date will be done in compliance Witl;l a conservation system approved by NRCS or the appropriate conservation district
in accordance with NRCS’s requirements .

DEFAULT: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Governrnent or securing or
otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH
DEFAULT, the Governrnent at its option may declare all or any part of any such indebtedness immediately due and payable

This Note is given as evidence of a loan to Borrower made or insured by the Government pursuant to the Consolidated Farm and Rural
Developrnent Act, or the Ernergency Agricultural Crcdit Adjnstrnent Act of 1978 and for the type of loan as indicated in the “Kind of Loan”
block above This Note shall be subject to the present regulationsO of the Farm Service Agency and to its future regulations not inconsistent with

the express provisions of this note. .
. . Q%m» /%<Q// )%/%Z//t

 

 

Presennnent, protest, and notice are Watved.
frames anch MFLE:Q£ (Borrower)\
(sEAL) k/g\_,))dt~/t\t-t leQDI, \Q\OUJ\/ .
BONNIE Ro`BERT LAFEEUR\\ co - narrowed

504 SOUTH KNOLL STREBT

BUNKIE, LA 71322

 

_ RECORD OF ADVANCES
AMOUNT _ AN[OUNT y DATE AMOUNT

 

 

-6 Filed 11/26/18 Page 1 of 31 Page|D #: 76

Form Approved- OMB No. 0560-0237
(See Page 3 for Prlvacy Act and Papem'ork Reductlon Act Statements. )

OF AGR|CULTURE Posltion 2

~1:_“ 'Case,%l:l_a'-gv-olsso-D :

   
 

l'hls form `Ls available electronica||y.

 

 

 

FSA-2026 U~S'DEPARTME .
(12-05-12) ` rv:oeAgency
PROMISSORY NOTE
t. Name 2. State 3. County
LAFLEUR, Je.rnes Randy louisiana Avoyell_es
4. Case Number 5. Fund Code 6. Loan Number 7. Date
22»05»XXXXX2049 43 ` March 17, 2014

 

 

 

8. TYPE OF ASS|STANCE 9. ACTEON REQUIR|NG PROM!SSORY NOTE:

El\'l

m lnitial loan l:l Conservatlon easement l:| Deferred payments

m Ccnsolidatlon g Reschedullng |:l Debt write down

m Subsequent loan [:| Reamortization

 

 

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of America, acting through the Farm Service Agency, United States Department ongriculture (“Government”), or its
assigns, at its office in (a) 629 Tunica Dr. west , Marksville, LA or at such other place as the Government may later
designate in writing, the principal sum of (l)) TWENTr-THREE rectist six simpson ran AND . se / 100 --------------
dollars (c) ($ 23 , 610 . 63 , plus interest on
the unpaid principal balance at the RATE of (aD THREE AND THREE-FOURTHS
percent (e) 3 . 75 %) per annum Ii` this note is for a Limited Resource loan (indicated in Item 8) the Government may
CHANGE THE RATE OF lNTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrower s last loiown address The new interest rate shall not exceed the highest rate established 111 the
Govemment's regulations for the type of loan indicated' 111 Item 8.

 

 

Il. Principal and interest shall be paid 111 (a) 16
installments as indicated below, except as modiiied by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

 

(b) lnstaliment amount (c) Due Date (b) Insta]lment amount (c) Due Date
$ 2,08’7-00.00 Ol-OJ.~].S $
$ _ 3
$ $
$ $
and (aD $ 2 , oS'F . 00 thereafter on the (e) 01- 01- of each 69 YEAR untif the

principal and interest are fully paid except that the Hnal installment of the entire indebtedness evidenced hereby, if not sooner

paid, shall be due and payable (g) 15 years horn the date of this note, and except that prepayments may
be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
ofpayments.

12. If the total amount of the loan is not advanced _at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government Will be given, provided the advance is
requested for a purpose authorized by the Govemment. Interest shall accrue on the amount of each advance nom the actual date
disbursed

me U.S. Deparfment ongricultore (USDA) prohibits discrimination in all cf.its programs and adr'vitles on the basis of race, oolor, national origln, age, oisabr'lify, and where applicable _sex, marital sral‘us,
familial sfatus, parental status religion sexual orientation pole beliefs genetic lhforrrration, reprisal or because all or part of an individuals income ls derived from an y public assistance program (Not
all prohibited bases apply to all proglams.) Persons with disabilities who require alternative means foroommunlcatlon of program information (Braille, large pn'hl, audiofape, etc.) should contact USDA's
TARGEl’ Cehter ar (202) 720»2600 ( voice and TDD). To tile a complaint of dr'scrirnir.'al,‘iorll Write to USDA, Asslstant Secretary for C.er'l R."ghl‘s, Oflice of the Asslstarlt Seoretary for Cr'vil nghts, 1400
lndependence Avenue, S. W., Sfop 9410, Washlngton, DC 20250-9410, or call foll-free at (856) 632-9992 (Engllsh) or (800) 87?-8339 (TDD) or (86`6) 377-8642 (Engllsh Federal-relay) or (800) 845-6136
(Spanlsh Federal-relay). USDA is an equal opportunity provider and employee

/{’ Date §-¢ /7*0?0/%

initial

 

l

k ., vi 'Case__1:18-oV-01539-DDD-JPl\/| Document1-6 Filed 11/26/18 Page 2 of 31 PagelD #: 77

FSA-ZOZS (12-05-12) ' \ Page 2 of 3

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal ofthe
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 'i CFR Part 765, or
any successor regulation

15 . Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed improved purchased7 or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered7 voluntarily or otherwise, without the written consent of the Governrnent. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farm.

17. If "Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
consolidate reschedule or rearnortize, but not in satisfaction oi`, the unpaid principal and interest on the following described notes or
assumption agreements under new terms: '

 

 

 

 

 

 

 

 

 

(3) (d) (f)
reno conti (b) (°) nArE l€) LAsr msrALL_
FACE AMouNr lurerzssr RATE onion~zAL BoRRoWsR non
LOAN No. pnr-DD-rrrn (MM_DD_M
' 43-51 $ 23,971.94 3.75 % 03~05"12 Ja\?l€S Randy Laflelll` 01"01-27
s 1 %
$ %
$ _ %
$ %
$ %
$ 1 %

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidationg write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations `

19. If at any time it shall appear to the Govennnent that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Governinent‘s request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprogram loan or a Conservation Loan.

initial Q,%L bare ?"/‘7 jjéf ¢/
[/

 

 

 

r w

¢__" CaSe;1:18-cv-01539-DDD-JPM Document1-6 Filed 11/26/18 Page 3 of 31 Page|D #: 78

FSA-2026 (12-05-12) ' Page 3 of 3

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly credible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Goverulnent or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Governinent at its option may declare all or any part of any such indebtedness hnmediateiy due and payable

22. This note is given as evidence of a loan to the Borrower made by the Govemment pursuant to the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Governmeut and to its future regulations not inconsistent with the express provisions of this note.

23. Presentrnent, protest, and notice are waived

Signature(s) As Described fn State Supplement:

dale/ne

james annot LAFi.EUR /

 
   

O IE ROB RT LAFLEUR

504 South Knoll St.
Bunkie, LA 71322

 

NOTE: 'l'he following statement is made in accordance with the Privacy Actof 1974 (5 U.S.C. 552a » a_s amended). The authority for requesting
the infonnation identified on this form ls the Consolidated Farm and Rural DevelopmentAct, as amended (7 U.S.C. 1921 _e__t Lq.). The
infonnation will be used to determine eligibility and feasibility for loans and loan guaranteesJ and servicing of loans and loan guarantees
The information collected on this form may be disclosed to other Federal, State, and local government agencies, Tn`bal agencies, and
nongovernmental entities that have been authorized access to the infonnation by statute or regulation and/or as described in the applicable
Routine Uses identilied in the System of Records Notice for USDA/FSA-14, ApplicanVBorrower. Pr'oviding the requested information is
voluntary. However, failure to fumish the requested information may result in a denial for loans and loan guarantees, and servicing of loans
and loan guarantees The provisions of criminal and civil fraud, privacy, and other statutes may be applicable to the information provided.

According to the Papenrvork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond to, a
collection of information unless it displays a valid OMB control number. The valid OMB control number for this information collection is
0560-0237. The time required to complete this information collection is estimated to average 20 minutes per response, including the time
for reviewing instructions searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
collection of infonnation. RETURN THlS COMPLETED FORM TO YOUR COUNTY FSA OFFlCE.

 

 

 

'¢aseil:lS-c;\/-OlBSQ-‘DDD;.]Pl\/| Document 1-6 Filed 11/26/18 Page 4 of 31 Page|D #: 79

Farm Approved- OMB No. 0560»0237

 

 

 

 

 

 

 

 

 

l” h is form is available eiectronically. (See Page 3 for Privacy Act and Public Burden Statements )
FSA_ZQZS ' U.S. DEPARTMENT OF AGRICULTURE ' Positicn 2
(09_07_10) Farm Service Agency -

, PRONI|SSOR¥ NOTE

‘l.' Name ' 2. State `3. County

Lafleur, Jamee Ra.ridy Louisiana. Avoyelles

4. Case Number 5. l'-'_uncl Code 6. Loan Number 7. Date

22005-434962049 43 ‘ Marcl'l 5, 2012

8. TYPE OF ASSlSTANCE 9. ACTION REQUER|NG PROM|S_SORY NOTE:

EM 4 .

l:| initial loan \:\ Conservation easement |:! Deferred payments
[:| Consolidation Rescheduiing m Debt write down
]:| Subsequent loan m Reamort_ization

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigu_ers jointly and severally promise to pay to the order of the
United States of America Departn‘ient of Agriculturc, acting through the Farm Service Agency (Government), or its assigns, at

its_oflice in (c) 529 Tunica Dr. Wesi; , Marl:sville, LA 71351 or at such other place as the Government may later
designate in writing the principal sum of (b) TWENTY-THREE THoUSAND NINE HUNDRED sEvnNTY-oNE AND . 94 / 10 o -----

 

 

 

 

 

 

dollars (c) ($ 23 , 971. 94 - , plus interest on _
the unpaid principal balance at the RATE of 629 THREE mm THREE~FOURTHS '
percent (c) 3 . 75 %) per annum. If this note is for a Lirnited Resource loan (indicated in Item 8) the Government may

CHANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (3 0) days prior written
notice by mail to the borrower's last known address The new interest rate shall not exceed the highest rate established in the
Government's regulations for the type of loan indicated in Item S.

11. Pnncipai and interest Shan be paid in (a) 15

 

instalhnents as indicated below, except as modified by a difl"erent_rate of interest on or before`the following dates:

 

 

 

 

 

 

 

 

 

 

 

(b) Insta.]lment amount . (c) Due Date (b) Installment amount ' (c) Due Date

s 2,119.00 01-01-2013 $

$ $

$ $

$ s

and (c) $ 2 , 119 . o o thereafter on the (c) 01 . of each 09 year until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner

paid, shall be due and payable (g) 15 years from the date of this note, and except that prepayments may

be made as provided below. The consideration for this note shall also support any,agreenient modifying the foregoing schedule
ofpayrnents.

12. If the total amount of the loan is not advanced at the time of loan_closing, the loan funds Shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Governrnent Will be given, provided the advance is
requested for a purpose authorized by the Governrnent. lnterest shall accrue on the amount of each advance from the actual date
disbursed

The U_ S. Departrnent ongriculture (USDA) prohibits discrimination rn all of its programs and activities orr the basis of race, color, national on'gin, age, disability and where applicable sex, marital status
familial status parental status religion sexual orientation political beliefs genetic informationl reprisal cr because all orpart ofan indivic`l‘r.rr.-rll s income rs derived from any public assistance program (Not
all prohibited bases apply to all programs ) Persons with disabilities who require alternative means for communication cf program information (Brar‘lle large print, audiotape, etc. j should contact USDA s
TARGEr' Center at (202) 720- 2600 (vor'oe and TDD} To file a complaint ofdr‘scn'mr'nation write to USDA, Assistant Secretary for Cr'vil l-'¢`l_c,'hts, Onioe of the Assisfant Secretary for Civr`l Rr'ghts,1400
independence Avenue, S. W Stop 9410, Washlngton DC 20250-9410 or call toll-free at (BGS) 532~ 9992 {English) or (800) 877-833.9 (TDD) cr ¢'866`) 377»8642 (Englr'sh Feder‘al- -relay) or (800) 845-6136
(Spanish Fede relay). USDA is an equal opportunity provider and employer

initial //A care g '9//’/2"’
50 "’“ '"?i

 

 

7 Case 1:18-0-\/- -01539- DDD- .]Pl\/| Document 1- 6 Filed 11/26/18 Page 5 of 31 PagelD #: 80
FSA- 2026 (09-07-10) ` Page 2 of 3
13 Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed m connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal ofthe
debt evidenced by this note and be immediately due and payable by the Borrower to the Govcrnment without demand

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities Set in 7 CFR Part 765, or
any successor regulation

15. Prepayrnent of scheduled installments or any portion of these installments, may be made at any time at the option of the
Borrower. Reiimds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note. ‘

16. Property constructed improved, purchased or reEnanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned sold,-transfcrrcd, or encumbered voluntarily or otherwise, without the written consent of the Go`vernlnent. Unless

the Governrnent consents otherwise in writing, the Borrower will operate such property as a farm.

17. if "Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terrns: ,

 

 

 

 

 

 

 

 

a ' ' id l co
F[n§§r$r?rg? FACE SIOUNT ]NTERE(§?F RATE M]_)§§_EM oRIGINAL(§)oRRoWER LAST§\IUS{;TALL'
mann-mn
43-43 $ 24,52-9_35 3.75 % oa-os-lo James sandy Lafleur 91_@1_2'5
$ %
$r %
3 _ __ %
$ ' %
$ l %
5 %

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note and for any other related obligations

19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender isa cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprogram loan or a Conservation Loan.

lnitia|@%/‘ Date ?"'-j""/&
j m

 

 

Case 1 18- C-\/- -01539- DDD- .]PI\/| Document 1- 6 Filed 11/26/18 Page 6 of 31 Page|D #: 81
FSA- 2026 (09- -07- 10) Page 3of3

20 The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly credible land or to the conversion of wetlands to produce an agricult\n'al commodity as
provided m 7 CFR Pa.rt 1940 subpart G Ex.hibit M, or any successor regulation 7

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Governrnent at its option may declare all or any part of any such indebtedness immediately due and payable

22. This note is given as evidence of a loan to the`Borrower made by the Government pursuant to the Co`nsoiidated Farm and Rural
Developnnent Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
_ Government and to its future regulations not moonsist_ent with the express provisions of this note.

23. Presentment, protest, and notice are waived

ES RANDY LAFLEUR

/%,t%a/j%

  

504 south_ Knell street
Bu_nkie, LA 71322

 

NOTE: The following statement is made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a - as amended). The authority for requesting
the information identified on this form is the Consolidated Farm and Rural Development Act, as amended (7 U.S_C. 1921 e_t. M.). The
information will be used to determine eligibility and feasibllihr for loans and loan guarantees and servicing of loans and loan guarantees

‘ The information collected on this form may be disclosed to other Federal, State, and local government agenciesr Trr‘bel agenciesl and
nongovernmental entities that have been authorized access to the information by statute or regulation and/or as described rn the applicable
Routine Uses identi)ied rn the Syste_m of Records Notice for USDA/FSA- 14, ApplicanVBor'rower. Providing the requested information is
voluntary However, failure to furnish the requested information may result' rn a denial for loans and loan guarantees and servicing of loans
and loan guarantees The provisions of criminal and civil fraud, privacy, and other statutes may be applicable to the information provided

According to the Papenvorlr Reduction Act of 1995, an agency may not conductor sponsor, and a person is not required to respond to, a
collection of information unless it displays a valid OMB control number. The valid OMB control number for this information collection rs
0560~0237. The time required to complete this information collection rs estimated to average 20 minutes per response including the time
for reviewing instructions searching existing data sources gathering and maintaining the data needed, and completing and reviewing the
collection of information RETURN THlS COMPLETED FORM TO YOUR COUNTY FSA OFFICE. -

 

 

 

 

= _ ;asej§L:lS-py-OlBSQ-DDD-JPM Document1-6 Filed11/26/18 Page?of 31 Page|D #: 82

Form Approvecl - OMB No. 0560-0237

|’bis form is available electronically. (See Page 3 for Prlvacy Act and Public Burden Statements.)

 

 

 

 

 

 

FSA_2026 U.S. DEPARTMENT OF AGR|CULTURE Posiiion 2
(04_08_10) Farm Servlce Agency
PRON|ESSORY NOTE
1. Name 2. State 3. County
JAMES RANDY LAFLEUR LOUISIANA AVOYELLES
4. Case Number 5. Fund Code 6. Loan Number 7. Date
22-005~434962049 43 ` MAY 6, 2010
8. TYPE OF ASSESTANCE 9. ACT!ON REQU!R!NG PROMISSORY NOTE:
EMERGENCY
I:| initial loan l:l Conservation easement [:i Deferred payments
l:l consolidation IE Reschodu:ing [:l oebtwnte down
|:| Subsequent loan m Reamortlzation

 

 

 

10. FOR VALUE R_ECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of Arnerica Deparnnent of Agriculture, acting through the Farm Service Agency (Government), or its assigns, at
its office in (a) 313 N Mon'noa sT, MARKSVILLE na 7135 1 or at such other place as the Government may later
designate in writing the principal sum of (b) TWENTY soon THOUSAND FlvE HUNDRED TWENTY NINI~: a 35/100

dollars (c) ($ 2 4 , 52 9 . 35 , plus interest on
the unpaid principal balance at the RATE of (d) THREE s THREE~FOURTHS
percent (e) 3 . 75 %) per annum lfthis note is for a Lim.ited Resource loan (indicated in Item S) the Governrnent may
CHANGE THE RATE OF INTEREST in accordance with its regulationsl by giving the borrower thirty (30) days prior written
notice by mail to the borrowers last lcnown address The new interest rate shall not exceed the highest rate established in the
Govermnent's regulations for the type of loan indicated in Item 8.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l11. Principal and interest shall be paid in (a) FIFTEEN installments as indicated below, except as modified by a different
rate of interest on or before the following dates:_-*__
(b) Insta]lrnent amount (c) Due Date (b) Installrnent amount (c) Due Date
$ 2,168.00 01-0].-2011 $ 2,168.00 01-01~2012
$ $
$ $
$ $
and (d) $ 2 l 153 - 90 thereafter on the (e) FIRST of each 69 YEAR until the
principal and interest are nllly paid except that the Enal installment of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable (g) FIFTEEN years from the date of this note, and except that prepayments may

be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments

12. If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Governrnent. Approval by the Govcrnment Wi]l be given, provided the advance is
requested for a purpose authorized by the Governrnent. lnterest shall accrue on the amount of each advance from the actual date
disbursed

The U.S. Department of Agriculture (USDA) prohibits discrimination lr.' all ellis programs and acnvlrles on the basis ofraoe, oolor, national odgln, age, dlsablliry, and where applicable sex, marital status
familial status parental slatus, rell'glon, sexual on'entatlon, political bellefs, geneo'o lhlbrrnaobn, reprisal or because all or part ofan individuals income is derived ll*om anypu.bllo assistance programl (Nor
all prohlblteo' bases apply to all progrems.) Persons with dlsabll.tles who require alternative means for oommunicatlon of program informaan (Brai'le, large prlnl, audlotape, etc.) should contact USDA 's
TARGET Cenrer ar (202) 1720-2600 (voloe and TDD). To file a complaint of discrimlhab‘on, vm'fe to U.SDA, Assl'stanr Secretary for Cnn‘l R."ghrs, Ofn'ce of the Assisrant Seorelaorfor Civll nghrs, 1400
lndependence Avenue, S.W., Stop 9410, Wasnlngton, DC 20250-9410, or call toll»ll'ee ar (865) 632-9992 (Engllsh) or (800) 877-8339 (TDD} or (866) 377-8642 (English Federal-relay) or (800) 845-5136

 
 
 

!nitia|

 

 

§ TC<'J\Se":l':‘l8-0\/-01539-DDD-.]F’|\/| Document1-6 Filed 11/26/18 Page 8 ot 31 Page|D #: 83

FSA~2026 (0403-10) Page 2 of 3

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR,Part 765, or
any successor regulation

15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under.this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, purchased, or reBnanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily orotherwise, without the written consent of the Governinent. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farin.

17. lf` "Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
7 consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

FUND® (b) (c) (d) 7 (c) LAsT li~i)sTALL.
LOA§§§E’ FACE AMoUNT airsRnsT RATE MD§;'§,H® omeAL nonson DUE
` ` ` " (MM_DD-rrm
43-35 $ 23,579.70 3-75 % 04-09-2009 amana tanner manson 01~01-2024
$ %
$ . %
$ ' %
$ ‘ °/o
$ %
$ %

 

 

 

 

 

 

18. Secuiity instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as Security for the loan evidenced
by this note, and for any other related obligations -

19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower wi]l, at the
Govemment‘s request, apply for and accept a loan in snEicient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprogram loan '

initial %[, care 516 jj

 

 

h §§ase:¢l`:`lS-o-\/-01539-DDD-.]PI\/| Document1-6 Filed 11/26/18 Page 9 ot 31 Page|D #: 84
FSA-2026 (04-08-10) Page 3 of 3

20. The Borrower recognizes that the loan described in this note Will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly credible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation

21. F ailure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or secniing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such defaultJ the
Government at its option may declare all or any part of any such indebtedness immediately due and payable

22. Tln`s note is given as evidence of a loan to the Borrower made by the Governrnent pursuant to the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent with the express provisions of this note-

23. Presentment, protest, and notice are waived

wade '

J v s RANDY ILAFLEU:§/ nav 6, 2010

JMA£//QP‘€JW@/ inv 6, 2010

ONNIE ROBERT LAFLEU'R

 

 

NOTE: Tlie following statement i's made i'ri accordance with the Pri‘vacy Act cf 1974 (5 U.S.C. 55Za - as amended). The authority for requesting the information
identified on this form i's the Corisolldated Farm and Rural DevelopmentAct, as amended (7 U.S.C. 1921 et. seq.). The information will be used to determine
eligibility and feasibility for loans and loan guarantees and sendci‘hg of loans and loan guarantees The information collected cri this form may be disclosed to
other Federal, State, and local government agencies Tn'bai' agencies end nongovernmental entitles that have been ai.rlliori'zed access to the information by
statute or regulation and/or as descn'bed i‘ri the applicable Ro urine Uses identified i'ri the System of Recoro's Noli`ce for USDA/FSA-14, AppllcariHBoi-rower.
Provi'di‘ng the requested information is voluntary However, failure to furnish the requested information may result i'n a denial for loans and loan guarantees
and servicing of loans and loan guarantees The provisions of criminal and clle ii'aud, pn'i/acy, and other statutes may be applicable to the information
provided

Accordi'hg lo the Peperwork Reducti'oii Act of 1995, an agency may riot conduct or sponsor, and a person ls nol required fo respond to, a collection of
information unless lt displays a valid OMB control number The valid OMB control number for this information collection ls 0550-0237. The time required lo
complete this information collection is estimated to average 20 minutes per resp¢:iiisej including the time for reviewing instructions searching existing data
sources, gathering and maintaining the data needed, and completing and reviewing the collection ofi'nformati'ori. RETURN THlS COMPLETED FORM TO
¥OUR COUNT‘/ FSA OFFlCE. ~

 

 

 

 

»vCase:l.:`l€-cy-OlBSQ-DDD-.]P|\/| Document 1-6 Filed 11/26/18 Page 10 0f-31 Page|D #: 85

Form Approved - ONEB No. 0560-0237
(See Paoe 4 for Privachct and Public Burden Statements.}

 

 

 

 

 

 

This form is available electronically _ .
FSA..2(}26 u.s. nEPARTMENT oF AcchuLTuRa Posruor\ 2
(12_31_07) Farm Serv§oe Agency
' PRoMlssoRY NOTE
1. Name _ 2._ State . 3. County
LAFLEUR, James R . ' Loulslana Avoyelles
4_ gage Number 5. Fund Code 6. Loan Number 71 Date
22~005»4349€2049 43 April 9, 2009
8. TYPE OF ASS|STANCE 9. ACTiON REQUiRlNG PROM|`SSORY NOTE:
EM m initial loan l:l Conservation easement l_____] Deferred payments
g Subsequent loan Rescheduling |:| Debtwrite dowrE
g Consolidation ij Reamortization

 

 

 

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the_ order of the
United States of Arnerica Departznent of Agn`culture, acting through the Farm Service Agency (Government), or its assigns, at

its office in (c) 313 N_ Monroe St _Suite 3 Marksvil le La_ or at such other place as the Govemment may later

 

designate in writing the principal sum of (Z)) TwnNTY-THREE THOUSAND FIvE Honnnnn sEvENTY-NINE ANn . 70 /100~

 

_............................__ dollars (c) ($ 23 » 579 - 70 1 , plus interest on the unpaid principal balance at the
RATE of (d) THREE AND THREE-FOURTHS percent (e) 3 . 75 %) per afmum_

 

lf this note is for a Limited Resource loan (indicated in Item S) the Government may CHANGE THE RATE OF lNTEREST in
accordance with its regulations, by giving the borrower thirty (3 0) days prior Written notice by mail to the borrower's last known
address. The new interest rate shall not exceed the highest rate established in the Government's regulations for the type of loan
indicated in Item S.

11. Principal and interest shall be paid in (c) 15 installments as indicated below, except as modiEed by a different

rate of interest, on or before the following dates:

 

and (aD $ 21 954 - 9 0 thereafter on the (e) 91 ~ 01* of each (]j year until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable (g) 15 years nom the date of this note, and except that prepayments may
be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments .

12. lf the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Governrnent. Interest shall accrue on the amount of each advance from the actual date
disbursed Borrower authorizes FSA to enter the amounts and dates of such advances in the Record of Advances.

The U.S. Department ongriculture (USDA) prohibits discrimination in all its programs and activities on the basis of race, color, national origin, age, disabiliq/, and where
ap;:rlicatrler sex, marital status, familial status, parental status, religion, sexual orientation genetic inionnation, political beliefs reprisal or because all or part of an
individual 's income is derived from an y public assistance program (Not all prohibited bases apply to all programs ) Persons with disabilities who require altsmative
means for o municaticn of program information (Braille, large print audiotape, etc.) should contact USDA's TARGET Center at (202) 720-2600 (volce and TDD). To .
tile a co l nt discrimination write to USDA, Director, Oflice of Civil Rights, 1400 independence Avenue, S.W., Washington, D.C. 20250-9410, or call (800)
j orv(ZOZ) 720-6382 (TDD). USDA is an equal opportunity provider and employee

(

Date 2 "él `_yj

    
 

 

 

V~ ,Case l:.lS-cv-OlBSQ-DDD-.]PI\/| Documen_t 1-6 Filed 11/26/18 Page 11 of 31 Page|D #: 86

FsA-zoze (12-31~07) Page 2 of 3
13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for
the loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the
loan evidenced by this note, at the option of the Governrnent shall become a part of and bear interest at the same rate as the
principal of the debt evidenced by this note and be immediately due and payable by the Borrower tc the Government without

demand

14. Every payment made on any indebtedness-evidenced by this note shall be applied according to priorities set in 7 CFR Pa:tt
765, or any successor regulation

15. Prepayment of scheduled instalhnents, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under
this note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, ptn'cliasecl7 or refinanced in whole or in part With the ioan evidenced by this note shall not be
leased, assigned, sold, transferred, or enwmbered,.voluntarily or otherwise, without the written consent of the Government.
Unless the Government consents otherwise in Writing, the Borrower Will operate such property as a fann.

17. lf "Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the foilowing described notes
or assumption agreements under new terms: -

 

 

 

 

 

 

 

 

Funi()ai:ons/ fbi mT(§i;EST liiil)re (e) LAsr mgiALL. non

LOAN NO_ FACE AMOUNT RA'IE ( include year) ORIG]NAL BORROWER (inc!ude year)
43-2'7 $ 23,854-45 3-75 % 03-01-07 James Randy Lafleur 01-01-22

$ %

$ %

$ v %

$ %

$ %

$ %

 

 

 

 

 

 

 

 

18. Security instnnnents taken in connection with the loans evidenced by these described notes and other reiated obligations are not
affected by this consolidation, Write down,' rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan
evidenced by this note, and for any other related obligations

19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing nom a responsible
cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower
will, at the Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a
cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this
promissory note was made to the Borrower as a nonprogram loan.

 

 

 

" CaSe 1:18-cv-01539-DDD-.]PI\/| Document 1-6 Filed 11/26/18 Page 12 of 31 Page|D #: 87

FSA-2026 (12-31-07) Page 3 of 4

20. The Borrower recognizes that the loan described in this note wili be in default should any loan proceeds be used for a purpose
that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural
commodity as provided in 7 CI"R Part 1940, subpart G, Exhibit M, or any successor regulation

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall
constitute DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Goverrnnent or
securing or otherwise relating to such debt; and default under any such other instrument shall constitute defauft under this note.
Upon such defaultJ the Governrnent at its option may declare all or any part of any such indebtedness immediately due and
payable

22. This note is given as evidence cfa loan to the Borrower made by the Government pursuant to the Consolidated Farm and
Rnral Developrnent Act and for the type of loan as indicated in Item 8. This note shafl be subject to the present regulations of the
Governrnent and to its future regulations not inconsistent with the express provisions of this note.

23. Presentrnent, protest, and notice are waived

 
     

man bhd

scinan absent Lnsr.`nun’

504 South Krioll Sn.
Bumcie, LA 71322

 

m Case 1:18-cv-0153'9-DDD-.]PI\/| Document 1-6 Filed 11/26/18 Page 13 of 31 Page|D #: 88

 

 

 

 

 

 

 

 

 

 

 

 

FsA-zoze (12-31-07) page 4 of 4
24. RECORD OF ADVANCES
-A. B_ A B A. B_
AMouNr nATE AMouNT DATE AMouNr DATE
(1) $ (3) $ (15) $
f2l$ (9) s nos
(3) $ (10) s (17) $
(4)$ (11)$ (18)$
(5) $ (12} s {19) $
(c) $ (13) s (20)$
ins one (21)$
c. ToTAL: $

 

 

 

 

 

INOTE: The following statements are made in accordance with the PrlvecyAct of 1974 (5 USC 5523): the Farm Service Agency (FSA) is authorized
by the Consolldatec' Farm and Rural DevelopmentAct, as amended (7 USC 1921 et seq.), or otherActs, and the regulations promulgated
thereunder, to solicit the lhfonnatlon requested on its application forms The information requested ls necessary for FSA to detennlne
eligibility for credit or other §nanclal assistance service your loan, and conduct statistical analyses Supplr‘ed infonnatr'on may be furnished
to other Depan‘ment cngrlculfure agencies the lntemal Revenue Servr'ce, .The Department of Justlce or other law enforcement agenciesl
the Department of Defense, the Depertment of Houslng and Urber) Development, the Department of Lebor, the United States Postal
Servlce, or other Federal, State, or local agencies as required or pennitfed by law. ln addltloh, lnfonnatlon may be referred to interested
parties under the Freedom of lnfcnnatr'on Act (FOIA), to financial consultants advisorsr lending institutions packagers, agents, and private
or commercial credit sources, to collection or servicing contractors to credit reporting agencies to private attorneys under contract with
FSA or the Department of Jusi‘r'ce, to business firms in the trade area that buy chattel or crops or sell them for commission, to Memhe.'s of
Congress or Congresslonel stalf members, or to courts or adjudicative bodies Dlsclosure of the information requested ls voluntary
However, failure to disclose certain items oflnfonnatr'on requested including your Socr‘al Secun'fy Number or Federel Tax identification
Number, may result in a delay in the processing of an application or its rejection

Accordlng to the Paperwork Reductr‘on to the Papenvork Reductlon Act of 1995, en agency may not conduct or sponsor, and a person ls
not required to respond to, a collection of information unless lt displays a valid OMB control number. The valid OMB control number for this
information collection is 0560-0237. The time required to complete this information collection ls estimated to average 20 minutes per
response, including the time for reviewing instructions searching existing data sources, gathering and maintaining the date needed and
completing end reviewing the collection oflnfonnation. l

 

 

 

initial , /. Date 2 `£"l’//;’

 

l QeSe:1`:18-§v-01539-DDD-.]PI\/| Document'l-G Filed 11/26/18 Page 14 of 31 Page|D #: 89

 

 

 

 

 

 

 

REPRODUCE LOCALLY. Include form number and date on all reproductions B. KlND OF LOAN
_ _ U.S. DEPARTI\'!ENT OF AGRICULTURE
:§2%”9;?40 1 7 ram sorvioo Agoooy Type; ’=`»M Rogoiar
PRoMissoRY NOTE m mmth R”°““e
Pursuant to:
1. Name m consolidated emanuel oovolopmoocAoz
JAMES RANDY LAFLEU'R '
2. state 3. county I'\7'I Emorgooq Agtommmi credit Aojosmooc Aor or 1978
LOUISIANA AVOYELLES 9. ACT|ON REQUIRING NOTE
4. case Number 5. cato man iooo aooohoaniog
22-005-434962049 nance isr, 2007 Subsequentloau - Reamorlizat:ion
6. Fund Code 7. Loan Number Consolidaied & - Credit sale
7 subsequent loan
4 3 ` Consolidaiion Deferred payments
l Oouservation easement Debt write down

 

 

 

 

POR VALUE RECEIVED, the undersigned Borrower and any oosiguers jointly and severally promise to pay to the order of the United States
of America, acting through the Farm Service Agency, United Statcs Depa.rtment ongric:ulture, (herein called the “Governrnent”), or its
assigns, at its office 'm 313 Non'ra MoNRoE S'IREET, sUITi-: 3 , mnKSvILLa , LoorsIANA 71351

, or at such other place as the Govemmcnt may later designate in Writing, the principal sum of

 

TWENTY THREE THOUSAND EIGH'I‘ HU'NDRED FIF'I'Y FOUR & 45/100 ------------------------------

 

 

 

 

 

dollars
($ 23 ' 854 ‘ 45 ), plus interest on the unpaid principal balance at the RATE of
THREE s THREE-FOURTHS percent( 3 ,75 %) per annum and
N/P- ' dollars ($ )

ofNoncapitalizcd interest. Ifthis note is for a Limited Resource loan (iudjcated in the “K_iud of Loan” box above) the Governznent may
CHANGE THE RA‘I'E OF H`TI'EREST, in accordance with regulations of the Farm Service Agency, not more oden than quarterly, by giving
the Borrower thirty (3 0) days prior Written notice by mail to the Borrower’s last lmowu address. The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agency for the type ofloan indicated above.

 

 

 

 

 

 

 

 

Principal and interest S§iall be paid in FIFTEEN installments as indicated below, except as modided by a different rate of

interest, on or before the following dates:

$2,109.00 en manner isT, 2003 ;'$ on ;
$ on ; $ on ' ' ;
$ on ~ ; $ on . ;
S on ; 3 On ;
$ on ` ; $ on ;
$ on ; $ on ;
and $ 2 f 199 ‘ 00 thereader on JANUAP~Y 15'1` of each ').'EAR until the principal and
interest are fully paid except that the final installment ofthe entire debtedness evidenced hereby, if not sooner paid shall be due and payable

FIFTEEN years d'olu the date of`t_his note, and except that prepayments may be made as provided below. The consideration for
this note shall also support any agreement modifying the foregoing schedule ofpayments. -

Ifthe totai amount ofthe loan is not advanced at the time ofloan closing, the loan hinds shall be advanced to the Borrower as requested by
Borrower and approved by the Govennnent. Approval by the Government Will be given provided the advance is requested for a purpose
authorized by the Govemrnent. Interest shall accrue on the amount of each advance from its actual date as shown in the Reoord ofAdvances at
the end of this note. Borrower authorized the Government to enter the amount(s) and date(s) of such advance(s) in the Record ofAdvances.

Position 2

 

 

Caseni:iS-c}/_-OlBSQ-DDD-.]PI\/| Document 1-6 Filed 11/26/18 Page 15 of 31 Page|D #: 90

FSA-1940-17 (10-26-99) Page 2 of 3

For each rescheduled, reamortized or consolidated note for applications for Primary and Preservation loan Service Programs received prior
to November 28, l990, interest accrued to the date of this inst:mrnent which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument For applications for Primary and Preservation Loan Service
Programs received on or after Noveniber 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such nepr principal shall accrue interest at the rate evidenced by this instrument

Every payment made on any indebtedness evidenced by this note shall be applied tirst to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account and then to the principal Nonprogram loans are not
eligible for deferral ‘

Prepayments of scheduled installments or any portion of these installments may be made at any time at the option of the Borrower.
Refunds and extra payments, a`s defined in the regulations (7 CFR § 1951.8) of the Farm Service Agency according to the source of hinds
involved, shall, after payment of interest, be applied to the last installments to become due under this note and shall not a&`ect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

lt`the Government at any time assigns this note and insures the payment of it, Borrower shali continue to make payments to the Govemment
as coilection agent for the holden While this note is held by an insured holder, prepayments made by Borrower rnay, at the option of the
Government, be remitted by the Governrnent to the holder promptly or, except for final payment, be retained by the Government and remitted to
the holder on an installment due date basis The effective date of every payment made by Borrower, except payments retained and remitted by
the Governrnent on an installment due date basis, shall be the date of the United States Treasury check by which the Government remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Govemment to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Govemment will pay the interest to which the holder is entitled accruing
between such date and the date ot` the ’I`reasury check to the holden `

Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection With the loan evidenced by this note,
at the option of the Government shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Government without demand

Property constructed improved purchased or refinanced in whole or in part with the loan evidenced by this note shall not he leased,
assigned1 sold, transferred or encumbered voluntarily or otherwise without the written consent of the Government Unless the Government
consents otherwise in writing, Borrower will operate such property as a farm if this is a Fann Ownership loan.

lf“Consolidation and subsequent loan," “Debt write donni,” “Consolidation,” “Rescheduling,” or “Reamortization” is indicated in the _
“Action Requizing Note” block in Item 9 above, this note is given to consolidate, reschedule or reamortize, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreement(s) (n_ew terms):

FuNo cooa/ lNTEREsr DATE ' L,Asr lerAu_. ours
LOAN No. FACE AMOUNT RATE (r'nc:ude year) OR{GYNAL BORROWER meade year)

_ s 22,962_68 3.75 % 02-16-05 JM\ES RANDY LAFLEUR 01-01-2021

%
%
%
%
%
%

 

Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating, rescheduling or reamortizing. These security instruments shall continue to remain in e&`ect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related

obligations

REF]NANCING (GRA.'DUA'IION) AGREEMENI: lt at any time it shall appear to the Govemment that the Borrower may be able to
obtain dnancing from a responsible cooperative or private credit source at reasonabie rates and terms for loans for similar purposes and period
of time, Borrower will, at the Govern.rnent’s request, apply for and accept a loan(s} in su.'tldcient amount to pay this note in full and, if the lender
is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan.

 

The U.S. Departnenr ongn'eu»'rure (USDA) prohibits discrimination in a!.' irs programs and activities on the basis afrace, colon national origin. gender. religion sge, disability political beliefs,
sexual orientation end marital cr kmh'y sss tus. (th all prohibited bases apply to an program s.) Perscns with disabilities who require alternative means for mmmunlcan'on of program lnfomrad'on
(Brai!.'e, large print audiompe, etc.) Shoufo' conch USDA's TARGET Cenferz! (202) 720-2600 (vaice and TDD). Ta tile a complaint afd:'scn'minatjan, write USDA, Dr'rsctar, OEce of Cl'vl'l nghts,
Rvom 326-W, Wbitten Bul`fding, 1400 independence Avenue, SW, Wsshington, D.C. 20250-9410 or call LZGZJ 720-5964 (vofce or TDD). USDA fs an equal opportunity providerser empioyen

 

 

Case lil`§-CV-01539-DDD-JPM Document 1-6 Filed 11/26/18 Page 16 of 31 Page|D #: 9a

FSA-‘I 940-17 (io-zs~sc) _ Page 3 of3

H[GHLY ERODIBLE LAND AND WE'I`LAND CONSERVA'HON AGREEMI‘.NT: Borrower recognizes that the loan described in
this note will he in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly credible land or to
the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M. lt` (l) the
tenn of the loan exceeds January l, 1990, but not January l, 1995, and (2) Borrower intends to produce an agriculniral commodity on highly
erodible land that is exempt horn the restrictions o£Exhibit M until either Ianuaxy l, 1990, or two years after the Namral Resources
Conservation Service (NRCS) has completed a soil survey _for the Borrower’s land, whichever is later, the Borrower further agrees that, prior to
tire loss of the exemption from the highly erodible land conservation restrictions found in 7 CPR Part 12, Borrower must demonstrate that
Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
appropriate conservation district in accordance with NRCS’s requirements Furthermore, if the term of the loan exceeds January l, l995,
Borrower further agrees that Borrower must demonstrate prior to January l, 1995, that any production of an agriculuiral commodity on highly
erodible land aner that date Will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
in accordance with NRCS’s requirements '

DEFAULT: F ailure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Governrnent or securing or
otherwise relating to such,debt; and default.under any such other instrument shall constitute default under this note. UPON ANY SUCH
DEFAUL'l`, the Govemment at its option may declare all or any part of any such indebtedness immediately due and payable

T§iis Note is given as evidence cfa loan to Borrower made or insured by the Governlncnt pursuant to the Consolid.ated Farm and Rurai
Developrnent Act, or the En'iergency Agricultural Credit Adjusn'nent Act of 1978 and for the type of loan as indicated in the “Kind ofloan”

block above. This Note shall be subject to the present regulations of the F arm Service Agency and to its future regulations not inconsistent with
the express provisions of this note. .

Presentrnent, protest, and notice are waived

(sEAL)

 

 

504 SOUTH KNOLL STREE'I`
BUNKIE, LA 71322

 

 

RECORD OF ADVANCES
AMOUNT . A|VIOLFNT DATE AMOUNT

 

 

_`CaSe-~_1:18-oV-`01539-DDD-.]P|\/| Document 1-6_ Filed 11/26/18 Page 17 of 31 Page|D,#: 92

 

 

 

 

 

 

 

REPRODUCE LOCALLY. include form number and date on all reproductions 8. KZND OF LOAN
FSA_1 940_1 7 U.S. DEPARTMENT OF AGRIC_ULTURE
Farm Servlce A en - md X Re ar
{1o2e99) g cy TYPS' gm
m Limited Resource
PROM!SSORY NOTE ` w
1 . Name Consolidated I~'arm & Rural Development Act
JAMES R.AN'DY IAFLEUR
2. State 3. County l l El:uergency Agiicultural Credit Adjustment Act of 1978
LOUISIANP- l°"\»`FOYELLES 9. ACT|ON REQU!R|NG NOTE
4. ease Number 5_ Date lniual loan assessing
’22-005-434~96-2049 FEBRUARY 16, 2006 Subsequentloan - Rearnortimn`on
o. Fund code 7. Loan Number consolidated a - credit sale
subsequent loan
4 3 Cousolidatiou Deferred payments
Oonservation easement Debt write down

 

 

 

 

 

FOR VALUE RECEIVED, the lmdersigned Borrower and any cosigners jointly and severally promise to pay to the order of the United States

ofAmerica, acting through the Farm Service Agency, United States Depaltruent ongliculture, (herein called the “Government”), or its
assigns, at its 0£50¢ in 313 Non'rn MONROE s'rRaaT, sums 3 , MARKSVILLE, LoUrsIAna 71351

,`or at such other place as the Governrnent may later designate in writing the principal sum of

 

 

 

 

Twnnrv rwo Tr»loosnnrl NrNs HUNDRED sIXT'r TWO § 63/190 ---------------------------------- dollars
(s 221 952 - SQ, plus interest on the unpaid principal balance al me RATE or
mann s THRaE-Fconrns percent ( 3 -75 %) per annum and
N/a dollars (s )

 

 

of Noncapitalized interest Ifthis note is for a Lirnited Resource loan (indicated in the “Kind of Loan” box above) the Governrnent may
CHANGE THE RATE OF IN'I`ERES'I_`, in accordance with regulations of the Fann Service Agency, not more chen than quarterly, by giving
the Borrower thirty {3 0) days prior written notice by mail to the Borrower’s last known address The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agency for the type of loan indicated above.

Principal and interest shall ’oe paid in HFTEEN installments as indicated below, except as modified by a different rate of

interest, on or before the following dates:

 

 

 

 

 

 

$ 2,030.000n Js.l\roaar 01, 2007 - ;5 2,030.00 Og claimant oi, 2003 ;
$ on n ;$ l fm ;
3 on ;$ on

$ on d ;$ on . ;
$ on ;$ cn ;'
$ on ;S 011 ;
and$ 7 2'°30'°0 thereafter on JANUP-RY 13'1` of each YEAR t until the principal and

 

 

interest are iiilly paid except that the final installment ofthe entire debtedness evidenced hereby, if not sooner paid, shall be due and payable

FIFTEEN years nom the date of this note, and except that prepayments may be made as provided below. The consideration for

this note shall also support any agreement modifying the foregoing schedule of payments

lfthe total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the Borrower as requested by

Borrower and approved by the Goverument. Approval by the Governrnent will be given provided the advance is requested for a purpose
authorized by tlle Govemment. lnterest shall accrue on the amount of each advance from its actual date as shown in the Record of Advances at
the end of this note. Borrower authorized the Governrnent to enter the amount(s) and`date(s) of such advance(s) in the Record of Advances.

Post'rion 2

_ b ._ Case"'l:‘lS-C`V-01539-DDD-.]PI\/| Document 1-6 Filed 11/26/18 Page 18 of 31 Page|D #: 93

FSA-1940-17 (10-26-99) Page 2 of 3

For each rescheduled, rearnortized or consolidated note for applications for Prilnary and Preservation Loan Service Programs received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument For applications for Prirna.ry and Preservation Loan Service
Prograrns received on or after Novem‘eer 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument

Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date ofthe payment on the note account and then to the principal Nonprogram loans are not
eligible for deferral

Prepayments of scheduled installments, or any portion of these installments, may be made at any time at the option of the Borrower.
Refunds and extra payments, as delined in the regulations (7 CFR § 1951.8) of the Farm Service Agency according to the source of funds
involved Shall, after payment ot`interest, be applied to the last installments to become due under this note and shall not aEect the obligation of
Borrower to pay the remaining installments as Scheduled in Tllis note.

Ifthe Government at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Government
as collection agent for the holden While this note is held by an insured holden prepayments made by Borrower may, at the option of the
Governnlent, be remitted by the Govemment to the holder promptly or, except for inal payment, be retained by the Government and remitted to
the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date of the United States. Treasury check by which the Govern.ment rernits the
payment to the holder. The eH`ective date of any prepayment retained and remitted by the Government to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Govemment will pay the interest to which the holder is entitled accruing
between such date and the date of the Trea.suty check to the holden '

Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Government shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Governrnent without demand '

Property constructed in'lproved, purchased, or refinanced in whole or in part Wit.h the loan evidenced by this note shall not be leased,
assigned, sold, transferred of encumbered voluntarily or otherwise, without the written consent of the Goverlunent_ Unless the Governrnent
consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Ownership loan.

If“Consolidation and subsequent loan,” “Debt write down,” “Consolidation,” “Rescheduling,” or “Rearnortization” is indicated in the
“Action Requiring Note” block in Item 9 above, this note is given to consolidate, reschedule or rea.mortize, but not in satisfaction of tile unpaid

principal and interest on the following described note(s) or assumption agreement(s) (new terms):

FUND const lNTEREsT DATE cast lerAl_l_. ouE
LOAN No. FACE AMOUNT RATE preclude year)

onlclNAl_ BoRRoWER _ (,.ndude year)

43-16 3 22,271,65 3.'75 % 04~20_2005 JAMES RAN'DY LP..F`LF..UR 01-01-2020
%
%
%
%
%
%

 

Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating rescheduling or reamortizing These security instruments shall continue to remain in eEect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligations

REFINANCING (GRADUATION) AGREEMENT: if at any time it shall appear to the Governrnent that the Borrower may be able to
obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
of time, Borrower will, at the Government’s request, apply for and accept a loau(s) in sufficient amount to pay this note in full and., if the lender
is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan.

 

The U.S. Department ong:fcu.'ture (USDA) prohibits disclim."rlatl"on in all its programs and activities on the basis ofrar:e, colon national origin, gender, religion zge, disability, political belief:?,
sexual alienation and marfml or family stams. (Nor all prohibited bases apply to all programs.) Persons Wi£h disabilities who require alfematl've means for communication of program information
{Blzil.le, large pn'n£, audio!zpe, erc.) should contact USDA 's TARGET Cerr£er at (202} ?20-2600 [vo."ce and TDD). To file a complaint of discrimination write USDA. Dire'¢:ibr, Oh‘?ce of Civil‘ Rl`ghts,
Room 326-W, Whr`tl!en Bui»'dl'ng, 1400 independence Avsnue, SW, Washingtan, D.€. 20250-9410 cr call (252} 720~5964 {vor'ce or TDD). USDA is en equal opportunity provider and employee

 

"\Case"1_:18-CV-t31539-DDD-.]P|\/| Document 1-6 Filed 11/26/18 Page 19 of 31 Page|D #: 94

FSA-1940-17 (10-26-99} - Page 3 of 3

HIGHLY ERODIBLE LAND AND WETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly erodible land or to
the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M. lt`(l) the
term of the loan exceeds J'anuary l, 1990, but not .lanuary 1, 1995, and (2) Borrower intends to produce an agricultural commodity on highly
erodible land that is exempt nom the restrictions of Exhibit M until either January l, 1990, or two years after the Naturai Resources
Conservation Service (NRCS) has completed a soil survey for the Borrower’s land, whichever is later, the Borrower further agrees that, prior to
the loss of the exemption from the highly credible land conservation restrictions found in 7 CFR Part 12, Borrower rnust demonstrate that
Borrower is actively applying on that land Which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
appropriate conservation district in accordance with NRCS’s requirements Furtherrnore, if the term of the loan exceeds Ianuary 1, 1995,
Borrower further agrees that Borrower must demonstrate prior to January l, 1995, that any production of an agricultural commodity on highly
erodible land after that date will be done in compliance with a conservation system approved by NRCS or the appropriate conservation disnict
in accordance with NRCS’s requirements

DEFAULT: Failure to pay When due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Government or securing or
otherwise relating to Such debt; and default under any such other instrument shall constitute default under this note. UP()N ANY SUCH
DEFAULT, the Governrnent at its option may declare all or any part ot` any such indebtedness immediately due and payable

This Note is given as evidence of a loan to Borrower made or insured by the Govennnent pursuant to the Consolidated Farm and Rural
Developrnent Acn or the Ernergency Agricultural Credit Adjustment Act of 1978 and for the type of loan as indicated in the “Kind of Loan”
block above. This Note shall be subject to the present regulations of the Farm Service Agency and to its nature regulations not inconsistent with
the express provisions of this note.

Presentment, protest, and notice are Waived.

/
f / /" /
(SEAL) -’ __‘_,h,_,/,;,/g`/F_/ my a /.al_,.l, s___--;A.L
f , ;/ / / . we
/ =v rn noenn'r -.LEHR' / y

504 SOU'I`H KNOLL
BUNKIE, LA 71322

 

 

 

 

RECORD OF ADVANCES
AMOUNT AlVlOUNT DATE AMOUNT

 

 

t "n`€ase’-`I:18-oV-01539-DDD-.]P|\/| Document 1-6 Filed 11/26/18 Page 20 of 31 Page|D#: 95

 

 

 

 

 

 

 

 

REPRODUCE LOCALLV. |nc|ude form number and date on all reproductions 8. K|ND OF LOAN
F SA_-| 940_1 7 . U.S. DEPARTMENT OF AGRICULTURE l
F S ` A - `£JM
(1o-2e99) m em°e ganey Type. _________ EI Regurar
[:] Limnsd names
PROM|SSORY NOTE -m:
1 . Name Consclidated Farm & Rural Developrnent Act
JAP".IES RANDY LAFLEUR '
2. Sfate 3. Cc)unty | l Emergency A_griculmral Credit Adjustment Act of 1978
LOUISIANA AVOYELLES 9. ACTION REQU]RENG NOTE
4. case Number 5. Date minn loan rescheduling
22-005-434962049 npan 20, 2004 Subsequenrtoan - Reamordmuon
a. Fund code 7. Loan Number consolidated & - credit sale
subsequent loan
43 x Consolidation Deferred payments
_ Conservation easement Debt write down

 

 

 

FOR VALUE RECEIVED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order of the United States
ofArnerica, acting through the Farm Service Agency, United States Departrnent ongriculture, (herein called the “Government”), or its
3551 gm at its 011-ice in 313 NORTH MON'ROE STREET, SUI TE 3 , MARKSVILLE LA 71351

, or at such other place as the Govemrnent may later designate in writing, the principal sum of

 

 

 

 

TWENTY Two THoUSAND Two HUNDRED sEvEN'rY one s 65/100 -------------~¥ ---------------- dollars
($ 22 ' 271 ' 65 l, pins interest on the unpaid principal balance at the RA'IE of
THREE ` $: THREE_'FOURTHS . percent f 3 . 75 %) per mm and
N/n dollars ($ __________._)

 

ofNoncapitalized interest Ifthis note is for a Lirnited Resource loan (indioated in the “K.ind of Loan” box above) the Governrnent may
CHANGE THE RATE OF lNTEREST, in accordance with regulations of the Farm Service Agency, not more otten than quarterly, by giving
the Borrower thirty (3 0)_ days prior written notice by mail to the Borrower’s last known address The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agency for the type of loan indicated above.

 

 

 

 

 

 

 

 

Principal and interest shall be paid in M installments as indicated below, except as modified by a diii`erent rate of
interest, on or before the following dates:

'$ i,sss.ooon JANUARY isn 2006 ;$ on ;
$ on . g $ on ;
$ on ; $ on :
$ on ; $ on ;
3 on ; $ on ;
S on ; S on ;
and $ l ' 969 ' 00 thereafter on JAN`UARY 15T of each YEAR until the principal and
interest are nilly paid except that the final installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable

FIFTEEN years nom the date of this note, and except that prepayments may be made as provided below. The consideration for

this note shall also support any agreement modifying the foregoing schedule of payments

Ifthe total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the Borrower as requested by
Borrower and approved by the Governrnent. Approval by the Government will be given provided the advance is requested for a purpose
authorized by the Govemrnent. Interest shall accrue on the amount of each advance ii'orn its actual date as shown in the Record of Advances at
the end of this note. Borrower authorized the Government to enter the arnount(s) and date(s) of such advanoe(s) in the Record ofAdvances.

Position 2

 

"" (';ase§l:18-dV-01539-DDD-.]PI\/| Docum_ent 1-6 Filed 11/26/18 Page 21 of 31 Page|D #: 96

FSA-‘i 940-1 7 (10-26-99) Page 2 of3

For each rescheduled, reamortized or consolidated note for applications for Primary and Preservation Loan Service Programs received prior
to Novernber 28, 1999, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument For applications for Primary and Preservation Loan Service .
Prograrns received on or after Novenrber 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest attire rate evidenced by this instrument

' Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account and then to the principal Nonprogram loans are not
eligible for deferral.

Prepayments of scheduled installments or any portion of these installments may be made at any time at the option of the Borrower.
Refunds and extra payments3 as claimed in the regulations (7 CFR § l95l.8) of the Farm Service Agency according to the source of funds
involved shali, a&er payment of interest_, be applied to the last installments to become due under this note and shali not affect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

Ifthe Government at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Govemmerrt
as collection agent for the holden erile this note is held by an insured holder, prepayments made by Borrower may, at the option of the
Government, be remitted by the Govennnent to the holder promptly or, except for final payment, be retained by the Govemrnent and remitted to
the holder orr an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date ofthe United States Treasury check by which the Government remits the
payment to the holden The eii`ective date of any prepayment retained and remitted by the Govexrrrnent to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Govenrmcnt will pay the interest to which the holder is entitled accruing
between such date and the date of the Treasury check to the holder.

Arry amount advanced or expended by the Govemment for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Government shall become a part of and bear interest at the same rate as the principal ofthe debt evidenced by this note and
be immediately due and payable by Borrower to the Government without demand

Property constructedg irnproved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be leased,
assigned, sold, transferred or encumbered voluntarily or otherwise, without the written consent of the Governrnent. Unless the Government
consents otherwise in writing, Borrower will operate Such property as a farm if this is a Farm Ownership loan.

If“Consolidation and subsequent loan,” “Debt write down,” “Consolidation,” “Rcscheduling,” or “Rearnortization” is indicated in the
“Action Requiring Note” block in Item 9 above, this note is given to consolidate, reschedule or rearnortize, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreement(s) (new terms):

FUND cooE/ lNTEREsT oATE LAST iNsTALz.. one
LOAN NO. FACE AMOUNT RATE onerous year) OR'G‘NAL BORROWER (inc.'ude year)

43»09 $ 22,693.53 3.75 % 5_7-03 carras harman 01-01-19
%
%
%
%
%
%

 

Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating, rescheduling or reamortizing. These security instruments shall continue to remain in effect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the -loan evidenced by this note, and for any other related
obligations

REFINANCING (GR.ADUATION) AGREEMENT: if at any time it shall appear to the Government that the Borrower may be able to
obtain inancing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
of time, Borrower will, at the Government’s request, apply for and accept a loan(s) in sufficient amount to pay this note in full and, if the lender
is a cooperative, to pay for any necessary Stock. The provisions ofthis paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non~program loan.

 

The U.S. Departm enz ongricultu/e (USDA) prohibits discrimination in all ftc programs and activities an the basis of race, color, nao'cnar origio, gender religion age, disability. political beliefs,
sexual orientation and marital or family status (Not all prohibited bases apply fo air prcgrems.) Persons with disabilities who require alternative means for communication ofprog.'am information
(Brai.'.'e, large print audiotape, etc.) should contact USDA's TARGET Center at (202) 720-2500 (voi¢:e and TDD). To tile a complaint of discrimination write USDA, Dr'rectar, On‘lce of Cr'vii R.thts,
Room 326~W, Whin‘en Bui`ldr`ng, 1400 independence Avenue, SW, Wash."ngton. D,C. 20250-9410 or wit (202) ?'20-5364 (vaics~ or TDD). USDA is an equal opportuan provider and employer

 

'Casejl`:lS-c'\/-OlBSQ-DDD-.]P|\/| Document 1-6 Fi'|ed 11/26/18 Page 22 of 31 Page|D #: 97

FsA-1940-1r(1eze-99) ' Page 3 ors

HIGHLY ERODi`BLE LAND AND WE'IIAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
this note will be in default should any ann proceeds be used for a purpose that will contribute to excessive erosion of highly credible land or to
the conversion of Wetlands to produce an agricultural commodity as further explained in 7 CPR Pa.rt 1940, Subpa.rt G, Exhibit M. If(l) the
tenn of the loan exceeds Ianuary 1, 1990,` but not January l, 1995, and (2) Borrower intends to produce an agricu]niral commodity on highly
credible land that is exempt from the restrictions of Exhibit M until either January l, 1990, or two years after the Natnral Resources
Conservation Service (NRCS) has completed a soil survey for the Borrower’s land, whichever is later, the Borrower tin'ther agrees that prior to
the loss of the exemption nom the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
Borrower is actively applying on that land Which has been determined to be higth erodible, a conservation plan approved by the NRCS or the
appropriate conservation district in accordance With NRCS’s requirements Furthermore, if the term ofthe loan exceeds January l, 1995,
Borrower further agrees that Borrower must demonstrate prior to January l, 1995, that any production of an agricultural commodity on highly
erodible land after that date will be done in compliance with a conservation System approved by NRCS or the appropriate conservation district
in accordance With NRCS’s requirements

DEFAUL'I`: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guarantecd by the Governrnent or seeming or
otherwise relating to such debt; and default under any such other instrument sha§l constitute default under this note. UPON ANY SUCH
DEFAULT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable.

This Note is given as evidence of a loan to Borrower made or insured by the Government pursuant to the Consolidated Farm and Rural
Development Act, or the Ernergeney Ag:icultnra] Credit Adjusnnent Act of 1978 and for the type ofioan as indicated in the “Kind ofLoan”
block above This Note shall be subject to the present regulations of the Farm Service Agency and to its iiiture regulations not inconsistent With
the express provisions of this note

Presentment, protest, and notice are waived

(SEAL) - l _ w %

s RANDY LAFLEP/ / (BOWOW€],)

 

BONNIE ROBERT LAFLEUR l (CO~BORROWER)

 

504 SOU'I'H ICN'OLL STREET
BU'NKIE, LA 71322

 

 

RECORD OF ADVANCES
AMOUNT AN|OUNT DATE Al\/[OUNT

 

 

m

`éage`.‘I'.'ZLS-C’i/-01539-DDD-.]PI\/| Document 1-6 Filed 11/26/18 Page 23 of 31 Page|D #: 98

 

 

 

 

 

 

 

REPRODUCE LOCALLY. lnclude form number and date on all reproductions 8. KIND OF LOAN
_ _ U.S. DEPARTMENT OF AGRIC`ULTURE
:§£9;)940 1 7 Farm Service Agency Type: EM Regu]ar
PRoMlssoRY Note L_-l Li”“‘edk“°“°e
Putsuant to:
1 . Name |:l Consolidated Farm & Rural Development Act
JAMES RANDY LAFLEUR
2. state 3. county m amalgam Agricurmai crediradjusmenma arms
LOUISIANA AVOYELLES 9. ACT|ON REQU|RING NOTE _
4. case Number 5. Date mae ioaa nessheduung
22-005-XXX-XX-XXXX MAY 7, 2003 Subsequent]oan - Reamortization
a Fund code 7. Loan Number consolidated a - credicsale
x subsequent loan
43 H Consol_idation H Deferred payments
Conservation easement Debt write down

 

 

 

 

FOR VALUE RECEIVED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order ofthe United States
ofAmerica, acting through the Farm Service Agency, United States Department ongziculture, (herein called the “Governrnent”), or its
assigns, at its 0£5¢¢ in 313 noarn MoNRon swann sorts ' 3, MAastrr.Ln LA 71352

 

, or at such other place as the Governrnent may later designate in writing the principal sum of

TWENTY two rnousnun six nortan stuart rnnnn s 63 /100 ------------------------------------------

 

 

 

dollars
($ 22 , 693 . 63 --------------- ` - i, plus interest on me unpaid principal balance at the RATE Of
THRE:E s susan FOURTi-rs Deroent( 3 -‘75 %) per annum and
N/A dollars (S_)

 

of Noncapitalized interest Ifthis note is for a Lirnited Resonrce loan (indicated in the “Kind of Loan” box above) the Govemrnent may
CI~IANGE THE RATE OF [N”£`EREST, in accordance with regulations of the Farm Service Agency, not more often than quarterly, by giving
the Borrower thirty (30) days prior written notice by mail to the Borrower’s last known address The new interest rate shall not exceed the
highest rate established in regulations ofthe Farm Service Agency for the type of loan indicated ahove.

Principal and interest shall be paid in FIFTEEN installments a_s indicated below, except as modified by a diH`erent rate of
interest, on or before the following dates: -

 

 

 

 

 

 

 

 

3 2,006.00 en JANUARY ls'r, 2004 ;$ on §
$ l on ; $ On §
$ on ; $ on

$ on ; $ on ;
$ fm ; $ Oll ‘ §
5 On ' ; $ on §
and 3 2 , ocs . 00 thereafter en Jnrronnv rsr of each man until the principal and
interest are lillly paid except that the §nal installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable

FIFTEEN years from the date of t.'nis note, and except that prepayments may be made as provided below. The consideration for

this note shall also support any agreement modifying the foregoing schedule ofpayrnents.

Ifthe total amount of the loan is not advanced at the time ot` loan closing, the loan funds shall be advanced to the Borrower as requested by
Borrower and approved by the Governrnent. Approval by the Government will be given provided the advance is requested for a purpose
authorized by the Govermnent. Interest Shall accrue on the amount of each advance from its actual date as shown in the Record of Adva.nces at
the end of this note. Borrower authorized the Governnient to enter the amount(s) and date(s) of such advance(s) in tbe'Record of Advances.

Positt`on 2

 

 

 

¢

'.c§`_ase:rais-c‘v-oisss-DDD-JPM .Documem 1-6 Filed 11/26/18 Page 24 of 31 Pagelo#: 99

FSA-1940-17 (10-2e99) ' Page 2 of 3

For each rcscheduled, rearnortized or consolidated note for applications for Primary and Preservation Loan Service Programs received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument For applications for Primary and Preservation Loan Service
Programs received on or after November 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument

Every payment made on any indebtedness evidenced by this note shall be applied drst to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account and then to the principal Nonprogram loans are not
eligible for deferral

Prepayrnents of scheduled installments or any portion of these instailments, may be made at any time at the option of the Borrower.
Reninds and extra payments, as denned in the regulations (7 CFR § 1951-8) of the Farm Servioe Agency according to the source ofihnds
involved, shall, after payment of interest, be applied to the last installments to become due under this note and shall not a.‘d`ect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

lt`the Government at any time assigns this note and insures the payment ofit, Borrower shall continue to make payments to the Government
as collection agent for the holden Whilc this note is he}d by an insured holder, prepayments made by Borrower may, at the option of the
Government, be remitted by the Government to the holder promptly or, except for final payment, be retained by the Government and remitted to
the holder on an installment due date basis The effective date of every payment made by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date of the United States Treasury check by which the Governrnent remits the
payment to the holden The eifective date ofany_prepayrnent retained and remitted by the Government to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is entitled accruing
between such date and the date of the Treasury check to the holder. ` -

Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Governmcnt shall become a part of and bear interest at the same rate as the principal ofthe debt evidenced by this note and
be immediately due and payable by Borrower to the Government without demand

Property constructed, improved, purchased, or refinanced in Whole or in part with the loan evidenced by this note shall not be leased,
assigned1 sold1 transferred7 or cncurnbered, voluntarily or otherwise, without the written consent of the Government. Unless the Government
consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Ownership loan. `

If“Consolidation and subsequent loan,” “Debt write dovm,” “Consolidation,” “Rescheduling,” or “Reamortization” is indicated in the l
“Action Requiring Note” block in Item 9 above, this note is given to consolidate, reschedule or reamortize, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreement(s) (new terms):

LAST |NSTALL. DUE
FUND CODEJf |NTEREST DATE OR[G!NAL BORROW ER (I_ndude year)

LOAN No. . FACE AMOUNT RATE (includeyear)
43»05 21,?12.13 3.75 % 2/21/02 JAMES LAFLEUR ol/or/:t','

%

%

%

%

%

%

 

Security instruments taken in connection With the loans evidenced by these described notes and other related obligations are not affected by
this consolidating rescheduling or reamortizing. These security instruments shall continue to remain in effect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligations -

4 REFINANC]ING (GRADUATION) AGREEMENT: Ifat any time it shall appear to the Government that the Borrower may be able to
obtain financing ii'om a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
oftime, Borrower will, at the Government’s request, apply for and accept a loau(s) in sufficient amount to pay this note in full and, if the lender
is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan.

 

l"he U.S. Depa.'tmom ongricu.'ture (USDA) prohibits discrimination in air its programs and activr'n'es on the basis ofmcs, car or, national ongirr, gender, religion age, disability political beliefs
sexual orr`enratr`or;'l and marital or family status (Not all prohibited bases apply to all programs ) Persons m'n‘: disabilities who require alternative means for communication ofpmgram information
(Brar`l'fe, large print audiofape, etc.) should conth USDA's TARGEI` Center at (202) 720-2600 (vol'ce end TDD). T'o file a complaint of discrimination write USDA, Dr'rector, OMoe of Gr'w'l Rights,
Roorn 325-W, Whirten Bu."lding. 1400 independence Avenue, SW, Washr'ngton, D.C. 20250-9410 or all (292) 720-5964 (vol'co or TDD). USDA is an equal opportunity provider and emproyen

 

Case lil€-C\irOlBSQ-DDD-JPM Document 1-6 Filed 11/26/18 Page 25 of 31 Page|D #: 100

FSA-1940-17 (10-26~99) Page 3 of 3

HIGHLY ERODIBLE LAN"D AND WETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly erodible land or to
the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, E§`thibit M. If(l) the
term of the loan exceeds January l, 1990, but not 'January l, 1995, and (2) Borrower intends to produce an agricultural commodity on highly
erodible land that is exempt from the restrictions of Exhibit M until either .Tauuary l, 1990, or two years after the Natuzal Resources
Conservation Service (NRCS) has completed a soil survey for the Borrower’s land, whichever is later, the Borrower iinther agrees that, prior to
the loss of the exemption from the highly erodible land conservation restrictions found in 7 CFR. Part 12, Borrower must demonstrate that
Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
appropriate conservation district in accordance with NRCS’s requirements Further'more, if the term of the loan exceeds Januaty l, 1995,
Borrower further agrees that Borrower must demonstrate prior to January l, 1995, that any production of an agricultural commodity on highly
erodible land after that date will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
in accordance with NRCS’S requirements

DEFAULT: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Govermnent or securing or
otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH
DEFAULT, the Governsnent at its option may declare all or any part of any such indebtedness immediately due and payable

This Note is given as evidence cfa loan to Borrower made or insured by the Government pursuant to the Consolidated Farm and Rurai
Developnient Act, or the Emergency Agricultural Credit Adjnstrnent Act of 1973 and for the type of loan as indicated in the “Kind ofl.oan”
block above. This Note shall be subject to the present regulations of the Farm Service Agency and to its future regulations not inconsistent with
the express provisions of this note. ' '

 

Presentrnent, protest, and notice are waived (B )
' OII'OWE]_"

(sEAL)

 

 

’-or\mra Ross CO -(Borrowér)

504 SOUTH ICNOLL STREET

BUNK.IE , I.A 71322

 

RECORD OF ABVANCES
-AN|OU NT AMOUNT DATE A!VIOUNT

 

 

° Case 1:"18-0\1-01539-DDD-.]P|\/| Document 1-6 Filed 11/26/18 P_age 26 of 31 Page|D #: 101

q

 

 

 

 

 

 

 

REPRODUCE LOCALLY. |nclude form number and date on ali reproductions 8. KlND OF LOAN
FSA_1940_1 7 U.S. DEPARTMENT OF AGRIC_ULTURE
~ . EM X
(10-2e99) Farm Sem°e AE¢H°Y ”Iype. ___________ Reguar
Limited Resonrce
PROM|SSORY NOTE m
Pursuant to:
1 . Name consolidated sam a ama oeveiepment Act
` JAMES R. LAFLEUR
2. State 3. County ` l l Ernergency Ag'ricultural Credit Adjustrnent Act of 1978
- LOUISIANA AVGYELLES 9. ACT|ON REO,U|R!NG NOTE
4. case Number 5. pate lesser loan searching
22-005~434962049 FEBRUARY 21, 2002 Subsequent loan - Rea.tnortization

6. Fund Code 7. Loan Number ' Consolidated & - Credit sale

subsequent loan

4 3 Consolidation Defexred payments
Conservation easement Debt write down

 

 

 

POR VALUE RECEIVED, the undersigned Borrower and any cosiguers jointly and severally promise to pay to the order of the United States

ofArnerica, acting through the Farm Service Agency, United States Depa.rtrnent of Agriculture, (herein called the “Government”), or its
assigns, at its office in 313 NORTH MONROE STREET, sUI'rE 3 , MARKSVILLE La 71351 '

, or at such other place as the Govern.rnent may later designate in writing, the principal sum of

 

TWENTY one THoUsAND Snvnl\t Honnnnn rwnLvn a 13/100 ---------------------------------

 

 

 

dollars
($ 21 , 712 . 713 ----------------------- _ ), plus interest on the unpaid principal balance at the RATE Of
THREE s THREE Founrns gewent( 3 »75 %) per annum and
N/A dollars ($+)

 

of Noncapitalized interest Ifthis note is for a limited Resource loan (indicated in the “Kind ofI,,oan” box above) the Government may
CHANGE THE RATE OF INTEREST, in accordance With regulations of the Farm Service Agency, not more often than quarteriy, by giving
the Borrower thirty (30) days prior written notice by mail to the Borrower’s iast known address The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agency for the type of loan indicated above.

Pr'incipai and interest shall be paid in m FTEEN installments as indicated below, except as modiiied by a diii`erent rate of
interest, on or before the following dates:

 

 

 

 

 

 

 

 

3 1,919-00 m ‘JAN'UARY 01, 2003 ;$ On §
$ ` on ; $ on ;
$ on - ; S 011

S on ; $ ` on ;
$ on ; $ on ;
$ on ; $ on ;
and S ' l ' 9 l 9 ' 0 0 thereafter on JANUARY 91_' of each YEAR h until the principal and
interest are fully paid except that the Enal installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable

FIFTEEN years from the date of this note, and except that prepayments maybe made as provided below. The consideration for

this note shall also support any agreement modifying the foregoing schedule of payments

Ifthe total amount of the loan is not advanced at the time of loan closing, the loan hinds shall be advanced to the Borrower as requested by
Borrower and approved by the Government. Approval by the Government will be given provided the advance is requested for a purpose
authorized by the Govern.rnent. Interest shall accrue on the amount of each advance from its actual date as shown in the Record ofAdvances at
the end of this note. Borrower authorized the Governrnent to enter the amount(s) and date(s) of such advance(s) in the Record of Advances.

Posz'n'on 2

 

 

case i:"is-cv-oissc-DDD-JPM Documem 1-6 Filed 11/26/18 Page 27 of 31 Pagelo #: 102

.-¢

FSA~1940-17 (10»26_99) _ - ' Page 2 of 3

For each rescheduled, reamortized or consolidated note for applications for Prirnary and Preservation Loan Service Programs received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument For applications for Primary and Preservation Loan Service
Programs received on or after November 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument

Every payment made on any indebtedness evidenced by this note shall be applied nrst to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account and then to the principal Nonprograrn loans are not
eligible for deferral

Prepayrnents of scheduled installments, or any portion of these installments, maybe made at any time at the option of the Borrower.
Reiimds and extra payrnents, as dehned in the regulations (7 CFR § 1951.8) of the Farm Service Agency according to the source of hinds
involved, shall; after payment of interest1 be applied to the last installments to become due under this note and shall not affect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

lfthe Governnient at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Goverrunent
as collection agent for the holden While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
Govemment, be remitted by the Government to the holder promptly or, except for iinal payment, be retained by the Government and remitted to
the holder on an installment due date basis. ri`he effective date of every payment made by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date of the United States Treasury check by which the Government rernits the
payment to the holder. The effective date of any prepayment retained and remitted by the Governnrent to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Governrnent will pay the interest to which the holder is entitled accruing
between such date and the date of the Treasury check to the holden

Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Govermnent shall become a part of and bear interest at the same rate as the principal ofthe debt evidenced by this note and
be immediately due and payable by Borrower to the Government without demand

Property consu'ucted, irnproved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be leased,
assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless the Govemment
consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Ownership loan.

if “Consolidation and subsequent loan,” “Debt write down,” “Consolidau'on,” “Rescheduling,” or “Reamortization” is indicated in the
“Action Requiring Note” block in Item 9 above, this note is given to consolidate, reschedule or rearnortize, but not in satisfaction of the unpaid
principal and interest on the following described note(S) or assumption agreement(s) (new terrns):

russo cooE/ chERt=_sr 7 ours LAsr iNsTAtL. coa
LOAN No. FACE AMOUNT_ RATE (mcrude year) OR'G'NA'- BORROWER preclude year)

43~01 zs,¢ieo.oo 3.75 % 03/25/99 JAMES R. LAFLEUR c:L/o:./os
%

%

%
%

$
$
$
$ %
$
$
$ %

 

Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating, rescheduling or reamortizing. These security instruments shall continue to remain in effect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligationsl

REF{NANCING (GRADUATION) AGREEMENT: lt`at any time it shall appear to the Government that the Borrower may be able to
obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
oftime7 Borrower will, at the Governrnent’s request, apply for and accept a loan(s) in sufficient amount to pay this note in full and, if the lender
is a cooperative, to pay for any necessary stock The provisions of this paragraph do not applyif the loan represented by this promissory note
was made to the Borrower as a non-program Ioan.

 

The U.S. Depamn entongricul‘ture (USDA) prohibits discrimination in all its programs and activities on the basis of race, colon national an'g:'n, gender, religion oge, disability political belie)b.
sexual orientation and marital or lhm."!y status (Not all prohibited bases apply to all prcgrnms.) persons with disabilities who require alternative means for communication of program infonnat~'on
(Bmi!!e. large pn`nt, audiotape. etc.) shoqu contact USDA’s TARGET Cer.-Ler et (202) 720-2500 (voics and TDD). To file a complaint of discn`mr'natr'on, Write USDA. Di/ector. Offico of Cjw`.' R:'ghts,
Room 326-W, Whr'tren Bui'rd."ng, 1405'1ndependence Avenue, SW, Washl'ngton. D.C. 20250-9410 area/l {202) 720-5954 (voice or TDD). USDA is an equal opportunity provider and employee

 

`CO,S€ dot'lS-CV»OlBSQ-DDD-JP|\/| DOCument 1-6 Filed 11/26/18 Page 28 Of 31 Page|D #Z 103

FSA-1940-17 (10~26~99) ' Page 3 of 3

HIGHLY ERODI.BLE LAND AND WETLAN'D CONSERVATION AGREEl\/lENT: Borrower recognizes that the loan described in
this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly erodible land or to
the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Pa.rt 1940, Subpart G, Exhibit M. If(l) the
term of the loan exceeds lanuary l, 1990, but not Ianuary l, 1995, and (2) Borrower intends to produce an agricultural commodity on highly
erodible land that is exempt nom the restrictions of Exhibit M until either Ianuary 1, 1990, or two years after the Natural Resources
Conservation Service (NRCS) has completed a soil survey for the Borrower’s land, whichever is later, the Borrower further agrees that, prior to
the loss of the exemption horn the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower r_nust demonstrate that
Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
appropriate conservation district in accordance With NRCS’s requirements Fu.rthermore, if the term of the loan exceeds January l, 1995,
Borrower further agrees that Borrower must demonstrate prior to lanuary l, 1995, that any production of an agricultural commodity on highly
credible land after that date will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
in accordance with NRCS’s requirements

DEFAULT: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Government or securing or
otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. U'PON ANY SUCH
DEFAULT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable

This Note is given as evidence of a loan to Borrower made or insured by the Govemment pursuant to the Consolidated Farm and Rural
Development Act, or the Emergency Agricultural Cred.it Adjustment Act of 1978 and for the type of loan as indicated in the “Kind ofl_,oan”
block above This Note shall be subject to the present regulations of the Farm Service Agency and to its future regulations not inconsistent with
the express provisions of this note.

Presentment, protest, and notice are Waived. why %%
1 joiners R. LAFLE _ "
l` f"
(sEAL) dm MZFME&~'/

souan Roeaar `“LAl‘inUR co - Borrower/l

(Borrower)

504 SOUTH KNOLL STREET

 

BUNKIE, LA 71322

 

RECORD OF ADVANCES
`AMOUNT AMOUNT DATE AMOUNT

 

 

 

USDA-FIBHA '
norm FmHA 1940»17 1 KIND OF LOAN y
. (Rev. 492) t 7 _ Type: ._._§H__ EJ Regular
El Limited
- ' PROMISSORY NOTE Resource
‘ Pl.\rsuant to:
Name y §Xl Consolidated Farm & Rural Developrnent Act
JAMES RANDY LAFLEUR d U E:T§?§L;@nmmum!CmmtAQummun
State ' ' County ACTION REQUIR!NG NOTE
LOUI$IANA AVOYELLES l`_)l lnitial loan m Reschcduling
Case No. 1 Date m S“bs¢qu€m 103-n l:l Reamortization
MAR CH 2 5 1 99 9 [:| Consolidated & [] Cr¢dit sale
2 20050434962049 l , subsequent loan n De{em:d payments
Fund Code Loan No. [] Consolidarion_ 13 Debt wriz¢_down
43 01 l:l Conservation
easement

‘('J"dSe`1‘."1`8-0"\/-01539-DDD-.]P|\/| Document 1-6 Filed 11/26/18 Page 29 of 31 Page|D #: 104

 

 

 

 

 

 

 

 

 

 

FOR VALUE REC_EIVED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order
of the United States of Arnerica, acting through the Farmers Home Adrninistration, United States Department of Agriculture, '

(he-rmcauedthet.Govemmem,,),orilsassigns,alits.omcein P. O.` Box 475, Marl<sv1lle LA 7135'\

 

, or at such other place as the Go`vernment may later designate in writing, the principal sum of

TWENTY ElGHT THOUSAND FOUR HUNDRED EIGHTY 81 NO/lOO --------- _ ---------

 

 

 

dollars
rs 28.480.00 ----»-----~~*“~--'- ~~~~~~ ), plusrmer¢stonrhe unpaid principal balance anne RATE of '
THRE; s ':“HREE tenants percem( 3~75 %)p¢rmum ana
N/A dollars (s

 

of Noncapitalized interest. lf this note is for a Limited Resource loan (indicated in the “Kind of Loan” box above) the
Government may CHANGE THE RA'£`E OF INTEREST, in accordance with regulations of the Farrners Home Adrninis-
tration, not more often than quarterly, by giving the Borrower thirty (30) days prior written notice by mail to the Bor-
rower’s last known addressl The new interest rate shall not exceed the highest rate established in regulations of the Farmers
Ho:ne Admin.istration for the type of loan indicated above. ‘

Principai and interest shall be paid in `7

installments as indicated below, except as modified by a different
rate of interest, on or before the following dates: '

 

 

 

 

 

 

 

 

5 4,702.00 ' on 'l-'|-ZOOO ;$ on

S ` on ;$ on ;
$ on ; S on ;
$ on t ;S on ;
S on ;S on ;
5 011 7 ; $ _ on l .
and $ 4 v 702 ' 00 ' ` thereafter on ;l.______ of each Le_a:_....._ until the
principal and interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not sooner
paid, shall be due and payable _________7__,_,____,_ years from the date of this note, and except that prepayments may be made

as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule of
payments d

'lf the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the
Borrower as requested by Borrower and approved by the Governrnent. Approval by the Government will be given provided
the advance is requested for a purpose authorized by the Governrnent. Interest shall accrue on the amount of each advance
from its actual date as shown in the Record of Advances at the end of this note. Borrower authorizes the Governznent to
enter the amount(s) and date(s) of such advance(s) in the Record of Advances.

Hu.a. uru:.l.=n:r-o:»-uc-\ fannon l _ . - nunn a./~r\,v-l » \g\vv. ‘1-~7,¢;,}

 

Cdse`1:1S-cV-01539-DDD-.]P__|l/|_N `Document 1-6 Filed 11/26/18 Page 30 of 31 Page|D #: 105

_...._. _..__`-_~»t-_ . _ . .

 

For each rescheduled. reamortized or consolidated note for applications for Primary and Preservation Loan Service '
Programs received prior to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days
overdue shall be added to principal and such new principal shall accrue interest at the rate evidenced by this instrument
For applications for Printary and Preservation Loan Service Programs received on or after November 28, 1990, ali unpaid
interest accrued to the date of this instrument shall be added to the principal and such new principal shall accrue interest
at the rate evidenced by this instrument .

Every_ payment made on any indebtedness evidenced by this note.shall be applied first to a portion of any interest
which accrues during tlte deferral period_. second to accrued interest to the date of the payment on the note account and then
to the principal. Nonprogram loans are not eligible for deferral ‘

Prepayments of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments, as defined in the regulations (7 CFR §1951.8} of the Farmers Home Adrninistration accord-
,ing to the source of funds involved, shall, after payment of interest, to be applied to the last installments to become due under this
note and shall not affect the obligation of Borrower to pay the remaining installments as scheduled in this note.

If the Government at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to
the Government as collection agent for the holder. While this note is held by an insured holder, prepayments made by Borrower
may, at the option of the Govcrnment, be remitted by the Government to the holder promptly or, except for final payment, be
retained by the Government and remitted to the holder on an installment due date basis. The effective date of every payment made
by Borrower, except payments retained and remitted,by the Government on an installment due date basis, shall be the-date of the
United`States Treasury check by which the Governrnent remits the payment to the holder. The effective date of any prepayment
retained and remitted by the Governrnent to the holder on an installment due date basis shall be the date of the prepayment by Bor-

rower, and the Government will pay the interest to which the holder is entitled accruing between such date and the date of the
Treasury check to the holder.

Any amount advanced or expended by the Governrnent for the collection of this note or to preserve or protect any security for

5 the loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan

evidenced b_y this note, at the option of the Governrnent shall become a part of and bear interest at the same rate as the principal of
the debt evidenced by this note and be immediately due and payable by Borrower to the Government without demand.

Property_constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, `transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Govemment consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Ownership loan.

If ,“Consolidation and subsequent loan,” “Debt write down," “Consolidation,” _“Rescheduling,” or “Rearnortization” is
indicated in the “Action Requiring Note” block above, this note is given to consolidate. reschedule or rea.rnortize, but not in
satisfaction of the unpaid principal and interest on the following described note(s) or assumption agreement(s)(new terrns):

D CODE/
LOAN NO.

    

FACE AMOUNT INT. RATE DA'I`E ORIGINAL BORROWER LAST INSTALL. DUE

010 , 19 1 19
va , 19 19
n 9 ' , 19

970 , 19 , 19
% , 19 ' , 19
970 , 19 s . , 19
%, ` 19 , 19

Security instruments taken in connection with the loans evidenced by these described notes and other related obligations arc
not affected by this consolidating, rescheduling or reamortizing.' These security instruments shall continue to remain in effect and
the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this
note, :and for any other related oblig_ations.

REF[NANC]NG (GRADUA'HON) AGREEMENT: lf at` any time it shall appear to the Government that the Borrower
may be able to obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for
loans for similar purposes and periods of tirne, Borrower Will, at the Governrnent’s request, apply forand accept a loan(s)
in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay for any necessary stock. The pro-
visions of this paragraph_do not apply if the loan represented by this promissory note was made to the Borrower as a non~
program loan.

 

ease iiaaivrsiataaer>rinu Anse»nerts-eol§lsvlllé§/l§tda%s€tlsSial,F§ats'-Eaiiah?£loan g
described in this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of.
highly credible land or to the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940,
Subpart G, Exhibit M. If (l) the term of the loan exceeds Ja.nuary l, 1990, but riot January 1, 1995, and (2) Borrower intends to pro-
duce an agricultural commodity on highly credible land that is exempt from the restrictions of Exhibit M until either January 1,
1990. or two years after the Soil Conservation Service (SCS) has completed a soil survey for the Borrower’s land, whichever is later,
the Borrower further agrees that, prior to the loss of the exemption from the highly credible land conservation restrictions found in '
7 CFR Pa.rt 12, Borrower must demonstrate that Borrower is actively applying on that land which has been determined to be highly
erodjble, a\wnsewation pian'approved by the SCS or the appropriate conservation district in accordance with SCS’s requirements
Furthermore, if the term of the loan exceeds January l, 1995, Borrower further agrees that Borrower must demonstrate prior to
J_anuary l, 1995, that any production of _an agricultural commodity on highly credible land after that date will be done in com-
pliance with a conservation system approved by SCS or the appropriate conservation district in accordance with SCS's
requirements .

D_EFAUL'I`: Fajlure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note
shall constitute default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the
Government or securing or otherwise relating to such debt; and default under any such other instrument shall constitute default
under this note. UPON ANY SUCH DEFAULT, the Government at its option may declare all or any part of any such indebtedness

, immediately due and payable.

This Note is given as evidence of a loan to Borrower made or insured by the Government pursuant to the Consolidated Farm
and Rural Development Act, or the Emergency Agricultural Credit Adjustment Act of 1978 and for the type of loan as indicated in
the “Kind of Loan" block above. This Note shall be subject to the present regulations of the Farmers Horne Administration and to
its future regulations not inconsistent with the express provisions of this note. 7 -

  
 

Presentrnent, protest, and notice are waived.

 

 

sues RANDY LAF)/EUR / ' y ('Bm»rower )
(sEAL} me M%Lf
BoNn'iE enutniER tAFLEuR go m newman

504 South Knoll St.
Bunkie LA ?1322

 

` Raconi) or Ai)vANcEs
AMOUNT _ AMoUNr mrs AMoUN‘r

 

i'.‘ru.s. emasculate-024 " pcb-irion 2 _ "" FmHA` 1940-17 (Rev_ 4~92)

 

 

` base 1:18-@\)-01539-0

al

 

 

 

 

 

USDA
FOI'm RD 1927-l LA
(_Rev. 11-99)
REAL ESTATE MORTGAGE EOR LOUISIANA
' snnEoFuweuwA:(jB Z§'jL/,A@frle/ `
FARJSH OF AVOYEI.LES: l E lth€ fD\'GQQil'l$
S'IATE OF LOUISIANA it 53 m alma 0"59?:; and-_Wmc m cl
on 15 0 a
ss: _ reed in MP®_£@%SSQS
PARISH OF AvO-y g ]_ leg Boolt o!_________page. of e r rds of Avoye!fes
_ ammammwe

  
  

 
 

BE I'I` KNOWN that on the date hereinafter set forth before me

 

a notary public in and for the Paiish of AVOY€l]-es , Stare ot`l,ouisiana,

 

duly commissioned and qualitied1 came and appeared
James Randy Lafleur and Bonnie Robert lafleur

( Husband dr Wife )

 

 

ofthe Parish of Avoyelles _ , State ofLouisiana, whose post oflice
ad@f$is 50& South Knoll Street, Bunkie ' ’Lmn§mm 71322_ _

 

herein called “Borrower”, who declares and acknowledges indebtedness unto the United States ofArnerica, acting through
the United States Department ongriculture and its Parish office,

313 N. MOR]'.°O€ St . , MarkSV'i 116 IA 71351 a herein called the ¢¢GOV_

One Hundred TWenty'FiueTThousand ~ _
eminent” in the sum of S i x Hundred Ei QhUV FOUr dc 811/100 Dollars {$ ]2_5@4£_-__8..1)
the balance of unpaid principal remaining upon loan(s) to Borrower, with interest now due or to become due upon the
principal, and upon any unpaid or deferred installments of interest added to the principal, which debts are evidenced by
one or more certain promissory note (s) or assumption agreement (s) or any shared appreciation or recapture agreement
herein called “note” which has been executed by Borrower, is payable to the order of the Governrnent1 authorizes accelera-
tion of the entire indebtedness at the option of the Governrnent upon any default by Borrower, and is described as follows:

whose mailing address is

Annual Rate Due Date ofanal
rif I m nt Eringigal Amgunt Qflntgrg_.$_t histallm~_em
02-21-2002 $94,230.00 3.75% '02-21~'2022
'02»21-2002 $21,712.13 3.757° 02~21-2017
02-21-2002 $ 9,7£:~2.68 &.75‘/'£ 02-21-2017

('1" he interest rate for limited resource farm ownership or limited resource operating loans secured by this
instrument may be increased as provided in the Govemment regulations or the note.)

A.nd the note evidences a loan to Borrower, and the Governinent; at any time, may assign the note and insure
payment thereof pursuant to the Consolidated Farm and Rural Development Act, or Title V of the Housing Act of 1949,
or any other statutes administered by the Govennnent;

And it is the purpose and intent of this instrument that, among other things, at all times when the note is held by the
Government, or in the event the Govemment shouid assign this instrument, this instrument shall secure payment of
the note; but ,

And this instrument also secures any amounts due under any Shared Appreciation Agreement/Recapture
Agreement entered into pursuant to U.S.C. § 2001:

RD 1927-l LA (Rev, 11-99) Page 1 of4

 

- "t;ase 1:13-cv-01539-DDtr-=sPI\/l Documem 1-'7 Filed 11/26/1§§»~»Page 2 of 4 Pagelt) #: 108

, NOW, THEREFOR.E, in consideration of the loan(s) and (a’) at all times when the note is held by the Governrnent,
or in the event the Government should assign this instruman to secure prompt payment of the note and any renewals
and extensions thereof and any agreements contained therein, and (b) in any event and at all times to secure the prompt
payment of all advances and expenditures made by the Governinent, with interest, as hereinafter described, and the
performance of every covenant and agreement,.of Borrower contained herein or in any supplementary agreement
Borrower declared that Borrower does by these presents specially mortgage, affect, and hypothecate unto and in favor
of the Governrnent the following-described property situated in the State of

_ _ _ Aonr.-Lr.ss
Louisrana, Parlsh of

 

A CERTAIN TOWN LOT, SITUATED IN THE TOWN OF BUNKIE, AFOYELLES PARISH, LGUISIANA. ON SOUTH KNOLL
AVENUE, WITH ALL BUILBINGS AND IMPROVEMENTS THEREON SITUATED OR THERETO BELONGIN, HAVING A FRONT
ON SAID SOUTH KNOLL ANENUE OF SIXTY (60') FEET AND RUNNING BACK BETWEEN PARALLEL LINES A
DISTANCE OF ONE HUNDRED FIFTY [150') FEET, BOUNDED ON THE NORTH BY LOT OF ALFRED L. DUPONT¢
FORMERLY L. T. GUILLORY; SOUTH BY LOT OF JEANSONNE; WEST BY HAAS LOT; AND EAST BY SAID SOUTH
KNOLL AVENUE. -

EEING THE SAME PROPBRTY ACQUIRED BY PEARL NORMAND LEMOINE, ET AL FROM THE SUCCESSION OF FELIX
PIERRE LEMOINE, PRBATE DOCKBT NO. 34-505, THROUGH JUDGMENT OF PROSSESSION DATED JUNE 21, 1984.
DULY RECORBED IN THE OFFICIAL RECORDS OF AVOYELLES PARISH, LOUISIANA.

This property _i_s (is not) the family horne.

RD 1927-1 LA (Rev. 11-99) Page 2 era

 

- _t§ase 1:18-cv-01539-DDD='rlPl\/| Document 1-? Filed 11/26/1§"“\.?39€ 3 of 4 Page|D #: 109

together with all rents and other revenues or income therefrom buildings improvements all\a-j, il unenanoes, servitudes, water, water
rights, ways, priwileges, prescriptions and advantages thereto including the right to mining products, gravel, oil, gas, coal or other
minerals) belonging or in anywise appertaining hereinafter referred to as “the property". The property is so to remain specially
mortgaged aliected and hypodiecated until the hill and nnal payment ofall indebtedness secured hereby and the performance and
discharge of each and every condition7 agreement and obligation contingent or otherwise, contained herein or secured hereby, and
Borrower binds and obligates Borrower not to sell, alienate, or encumber the property to the prejudice of this act

This act of mortgage former secures an obligation of the mortgagors, or their assignees, in a maximum amount of hire
thousand dollars ($5,000.00) for reimbursement to mortgagees, or other holders of the note(s), for any sums paid for taxes,
assessments premiums of insurance or any experises‘for repairs, care, maintenance or other protection of the security

AND BOR.ROWER, forBorrower’s self, Borrower’s heirs, executors administrators, successors,` andassigns, ARRANI`S
that Borrower has good right and lawful authority to mortgage the property described herein, and that the property is free and
clear of any lien, charge, or encumbrance thereon or affecting the title thereto except as shown herein, and hereby COVENANTS
AND AGREES:

(l) To pay promptly when due any indebtedness to the Govemrnent hereby secured

(2) To payto the Government such fees and other charges as may now or hereafterbe requiredby Government regulations

(3) Ifrequired by the Govemment, to make additional monthly payments of 1/12 of the estimated annual wres,
assessments, insurance premiums and other charges upon the mortgaged premises _

(4) The Govemment may at any time pay any other amounts including advances for payments of prior or junior liens,
required herein to be paid by Borrower and not paid by Borrower when due, as well as any costs and expenses for the preservation
protection, or enforcement of this lien, as advances for Borrower’s account All such advances shall bear interest at
the rate borne by the note which has the highest interest rate.

(5) All advances by the Govemment, including advances for payment of prior or junior liens, in addition to any
advances required by the terms of the note, as described by this instrumento with interest shall be immediately due and payable
by Borrower to the Govemment without demand at the place designated in the latest note and shall be secured hereby. No such
advance by the Governnrent shall relieve Borrower from breach of Borrower’s covenant to pay. Any payment made by Borrower
may be applied on the note or any indebtedness to the Govemrnent secured hereby in any order the Government determines

(6`) 'l`o use the loan evidenced by the note solely for purposes authorized by the Governrnent

(7) To pay when due all taxes, assessments levies, liabilities, obligations, and encumbrances of everynaturewhatsoever
that aii`ect the property or the Govemrnent’s rights and interests therein under this mortgage and promptly deliver to the Govem-'
ment without demand receipts or other acceptable evidence of such payments

(S) To keep the property insured as required by and under insurance policies approved by the Govemment and7 at its
request to deliver such policies to the Government.

(9) To`mainta.in improvements in good repair and make repairs required by the Govemrnent,' operate the property in a
good and husbandmanlike manner, comply with such farm conservation practices and farm and horne management plans as the
Govemrnent from time to time may prescribe; and not to abandon the property, or cause or permit waste, lessening or impair-
ment of the security covered hereby, or, without the written consent of the Govemment, cut, remove, or lease any timber, gravel,
oil, gas, coal, or other minerals except as may be necessary for ordinary domestic purposes

(10) To comply with all laws, ordinances and regulations aEecting the property

(l l) To pay or reimburse the Government for expenses reasonably necessary or incidental to the protection of the lien
and priority hereof and to the enforcement of or the compliance with the provisions hereof and of the note and any supple~
mentary agreement (whether before or after default), including but not limited to costs of evidence of title to and survey of the
property, costs of recording this and other instruments attomeys’ fees, mistees’ fees, court oosts, and expenses of advertising
selling, and conveying the property.

t (12) Except as otherwise provided by Government regulations, neither the property nor any
portion thereof or interest therein shall be leased, assigned1 sold, transferred, or encumbered voluntarily or otherwise, without
the written consent of the Government 'Ihe Govemment shall have the sole and exclusive rights as mortgagee hereunder includ-
ing but not limited to the power to grant oonsents, paru`al releases, subordinations, and satisfaction and no insured holder shall
.have any right, title or interest `m or to the lien or any benefits hereof `

(13) At all reasonable times the Governrnent and its agents may inspect the property to ascertain whether the
covenants and agreements contained herein or in any srq)plementary agreement are being performed

(14) The Government may (a) adjust the interest rate, payrnent, terms or balance due on the loan, (b) increase the
mortgage by an arnormt equal to deferred interest on the outstanding principal balance, (c) extend or defer the maturity of, and
renew and reschedule the payments on., the debt evidenced by the note or any indebtedness to the Government seemed by this
insmnnent, (d) release any party who is liable under the note or for the debt from liability to the Govemment, (c) release por-
tions of the property and subordinate its lien1 and (f) waive any other of its rights linder this instrument Any and all this can and
will be done without affecting the lien or the priority of this instrument or Bon'ower’s or any other party’s liability to the Gov-
eminent forpayment of the note or debt secured by this instrument or Borrower’s or any other party’s liability to the Government for
payment of the note or debt secured by this instrument unless the Government says otherwise in writing HOW-
EVER, any forbearance by the Government-whether once or often-in exercising any right orremedy under this instrument or
otherwise afforded by applicable law, shall not be a waiver of or preclude the exercise of any such right or remedy -

(15) Default hereunder shall constitute default under any other real estate, or under any personal property or other,
security instrument held or insured by the Government and executed or assumed by Borrower, and default under any such other
security insmnnent shall constitute default hereunder

(16`) Ifat any time it shall appear to the Govermnent that Borrower may be able to obtain a loan horn a production
credit association a Federal land bank, or other responsible cooperative or private credit source, at reasonable rates and terms for

RD 1927-1 LA (Rev. 11-99) Page 3 of¢l

 

-: paso 1:18-Cv-01539-DDD_"-”ZJPI\/| Document 1-7 Filed 11/26/1§”‘Page 4 of 4 Page|D #: 110

loans for similar purposes and periods oftime, Borrower will, upon the Government s request, apply for and accept such loan' rn
suliicient amount to pay the note and any indebtedness secured hereby and to pay for any stock necessary to be purchased rn a
cooperative lending agency in connection with such loan.

(17) SHOULD DEFAULT occur in the performance or discharge of any obligation in this instalment or secured by this
instrument, or should the parties named as Borrower die or be declared incompetent, or should any one of the parties named as
Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment for the benth of creditors the Gov~
ernment, at its option, with or without notice, mays (a) declare the entire amount unpaid under the note and any indebtedness to the
Govemment hereby secured immediately due and payable, (b) for the account of Borrower incur and pay reasonable expenses
for repair or maintenance of and take possession of operate or rent the property, (c) upon application by it and production of
this instrument, without other evidence and without notice ofhearing of said application1 have a receiver appointed for the property,
with the usual powers of receivers in like cases, (d) foreclose this instrument as provided herein or by law, and (e)
enforce any and all other rights and remedies provided herein or by present or iirture laws.

(13) The proceeds of foreclosure sale shall be applied in the following order to the payment oft (a) costs and expenses
incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a competent court to be so paid,
(c) the debt evidenced by the note and all indebtedness to the Govenunent secured hereby, (d) inferior liens of record required by law
or a competent court to be so paid, (e) at the Govemment’s option, any other indebtedness of Borrower owing to or insured by the
Government, and (f) any balance to Borrower. At foreclosure or other sale cf all or any part of the properry,
the Govemrnent and its agents may bid and purchase as a stranger and may pay the Govemment’s share of the purchase price by
crediting such amount on any debts ofBorrower owing to the Governm_ent,- in the order prescribed above

(l9) Borrower declares that in favor of the Goverrirnent, and of any and all future holder or holders of the obligations
secured hereby, as regards the property herein mortgaged Borrower waives any and all homestead exemptions to which Borrower
is or may be entitled under the constitution and laws of the state ofLouisiana.

(20) Borrower agrees that the Government will not be bound by any present or future State laws, (a) providing for
valuation or appraisal of the property, (b) prolu`biting maintenance of an action for a deficiency judgment or limiting the amount
demimumumeuddmwhhhmdiacdmmunbehougtt(c)nmmbmgmwo&nsmneofhnmums (d) allowinganyrightofredemptionfollowing
any foreclosure sale, or (e) linuting the conditions which the Governrnent may byregulation impose, including the interestrate it may charge as
a condition for approving a transfer ofthe property to anew Borrower Borrower expressly waives the benth of any stroh State laws

(21) Borrower hether agrees that the loans secured by this instrument will be in default should any loan proceeds be
used for a purpose that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce
an agricultural commodity, as prohibited by 7 C.F.R. part 1940, subpart G.

(22) If any part of the loan for which this instrument is given shall be used to finance the purchase, construction or
repair or property to be used as an currier~occupied dwelling (herein called “the dwelling”) and if Borrower intends to sell or rent
the dwelling and has obtained the Govemment’s consent to do so (a) neither Borrower nor anyone authorized to act for Borrower
Will, after receipt of a bona tide olfer, refuse to negotiate for the sale or rental of the dwelling or Will otherwise make unavailable
or deny the dwelling to anyone because of race, color, religion sex, handicap, familial stanrte, age or national origin, and (b)
Borrower recognizes as illegal and hereby disclaims, and will not comply with or attempt to enforce any restrictive covenants on
the dwelling relating to race, color, religion, sex1 handicap, familial stanlte, age Or national origin

(23) This instrument shall be subject to the present regulations of the Govemment, and to its filture regulations
not inconsistent with the express provisions hereof.

(24) Notices given hereunder shall be sent by certified mail, unless otherwise required by law, and addressed unless and
until some other address ts designated in a notice so given7 in the case of the Governrnent to
and in the case of Borrower at the address shown in the Govemment’s Finance Otiice records (which normally will be the same
as the post office address shown above).

(25') Ifany provision of this instrument or application thereof to any person or circrn'nstances is held invalid such
invalidity will not affect other provisions or applications of the instrument which can be given effect without the invalid provision
or application and to that end th_e provisions hereof are declared to be severable

 

Thus done and passed in Marksvi 118 , Parish of AVOV€l]-e$

State of Louisiana, aforesaid, on this zlst , day Of February , 2002

  
 

in the presence of the undersigned competent witnesses, who signed the es with th 'd appearcs and ' ,
reading of the whole f l _ 2 § '

  
 

Witnesses:

 

 

BONNI ROB RT :(:A`?.EU§R (Co~Borrowcr)

de -er@~/
\Wotary Public

 

R.D 1927-l l_.A (Rev. ll-99) Page 4 of4

 

Case 1:18-c\/- -01539- DDD- A-.]PM\|PeOS caep{S- ll_'Eleglé)%%éll M€Sél§, Page 1 of 7 Page|D #: 111

Samue!G.Couvil|on '
C|erk of Court
312 N. N!ain
P. 0. Box 219
Niarksvi||e, LA 71351
(318) 253»7523

 

Received From :
JANiES R LAFLEUR

First MoRTGA_GoR
}LAFLEUR, JAMES RANDY

First NIORTGAGEE
|UNITED STATES DEPT OF AGRICULTURE

index Type : Mortgages 7 lnst. Number : 2006-00001218

Type of Document: Specia| N!ortgage
Booic : 553 Page : 406

Recording Pages : 6

Recorded information
| hereby certify that the attached document was filed for registry and recorded in the Clerl< cf Court's ofEce for

Avoye!ies Parish, Louisiana l ,

 

 

 

 

 

 

 

Deputy Cierk
On (Recorded Date) : 02!16/2006
At (Recorded T:me) : 9:15:58AM CLERK OF COuRT
SAMUEL G. COUV|LLON
Parish of Avoye|[es
- l certify that this is a true copy cf the attached
' document that was Fl|ed for registry and
Reccrded 02/16'/2006 at 9:15:58
DOC |D - 000435200006 Recorded in Book 553 Page 406

File Number 2006-00001218
,»

Deputy C|erk

Return To :

Do not Detach this Recording Page from Originai Document

» Case 1:18-cV-01539-DDD-.]Fij Document 1-8 Filed 11/26/18 Page 2 of 7 Page|D #: 112

»
r

U SBA Posr'riort 5
Form RD 1927-1 i_A
(Rev_ li-99)

REAL ESTATE MORTGAGE FOR LOUISIANA

 

STATE OF LOUISlANA

PARlsH or AVOY€U@S

BE I'i` KNOWN that on the date hereinafter set forth before me

 

 

a notary public in and for the Parish of 7 Amyelles , State of Louisiana,

duly commissioned and qualified, came and appeared

James Randy lafleur & Botmie Robert lafleur
(nsbara arn wire>

 

of the Parish of AVOY@ll€S , State of Louisiana whose post office

address is 504 South Kno]-ls B\mkj~e , Louisia.na _]..j.-,§,_Z;_____
herein called “Borrower”, who declares and acimowledges indebtedness unto the United States of America, acting through
the United States Depan:ment ongriculnn'e and its Parish oiTice,

 

whose mailing address is 313 N moe $t’ game 3’ Mark$ville lA 71351 ,herein called the “Gov~
i-iundred i;"thy E`ive ”ih -»
emmem» in the gum cf Foi.tc Hundred Slxty fares & 80 100 Douars ($ 355 463| 180 )

 

 

the balance of unpaid principal remaining upon loan(s) to Borrower, with interest now due or to become due upon the
principal, and upon any unpaid or deferred installments of interest added to the principal, Which debts are evidenced by
one or more certain promissory note (s) or assumption agreement (s) or any shared appreciation or recapture agreement,
herein called “note” which has been executed by Borrower, is payable to the order of the Govemment, authorizes accelera'
tion of the entire indebtedness at the option ofthe Govemrnent upon any defauit by Borrower, and is described as follows:

Armual Rate Due Date osz'nal

MLQL)'LMW_M PLM;U_Q£MML¢ altman M_src.riia.an_r
February 16, 2036 $168,361!121 L+l UZ§`Z February 16, 2021
February 16, 2006 $ 10,3144 66 3| 252 Februai:y 16, 2021
sanitary 16, 2006 s 54,206;@ 31175% rebaary 16, 2021
Fehfuary 16, 2006 $ 99,618}62 .'3||7`_'5°7o Felruary 16, 2021

February 16, 2006 $ 22,962| 68 3i |75% Februai:y 16, 2021

(The' interest rate for limited resource farm ownership or limited resource operating loans secured by this
instrument may be increased as provided in the Govemment regulations or the note.)

And the note evidences a loan to Borrower, and the Government, at any time, may assign the note and insure
payment thereof pursuant to the Consolidated Farm and Rural Development Act, or Title V of the i-Iousing Act of 1949,
or any other statutes administered by the Gov'emment;

And it is the purpose and intent of this instrument that, among other things, at all times when the note is held by the
Govemment, or in the event the Govetnment shouid assign this instrument, this instrument shall secure payment of
the note; but ‘

And this instrument also secures any amounts due under any Shared Appreciation Agreement/Recapnire
Agreernent entered into pursuant to U.S.C. § 2001:

R_D 1927-1 LA (Rev. 11-99) Page 1 of4

   

CQS€ 1218-CV-01539-DDD-J|?M`_ DOCUm€nt 1-8 Filed 11/26/18 P»&Qe 3 Oi 7 Page|D #Z 113

c

NOW, 'l'i-IEREFORE1 in consideration of the ioan{s) and (a’} at all times when the note is held by the Govemrnent,
or in the event the Government should assign this instrument, to secure prompt payment of the note and any renewals
and extensions thereof and any agreements contained therein. and (`o) in any event and at all times to secure the prompt
payment of ail advances and expenditures made by the Government, with interest, as hereinafter described, and the
performance of every covenant and agreement of Borrower contained herein or in any supplementary agreement,
Borrower deciared that Borrower does by these presents specially mortgage affect1 and hypothecate unto and in favor
of the Govemment the following~described property situated in the State of

Lonsiana, salish or A"°Yelle$ and St-“ landry

See Attached legal liescription

This property is (-ie-n-e-t§ the farnin home.

RD 1927~1 LA (Rev. 11-99) Page 2 off-1

 

 

L’;§§§A§§§,§i’§§’ a;,§,i§§>'$g,i§§§f§§:l§§§@,f"}§§§p§i;i§§fiir@a ,Fileol 11/26/18 Page 4 of 7 Pagelo #: 114

liar.,ond in Sectlons 39 and 40, Townshlup 3 South, Tange 4 Easr, LG.
Mer., described and designated as Trdct No. 2 of that certain plat of
$NWBY made by Paul N. Fontenot, Reglstered Land Su`ryeyor. dated
january lS. 1977, duly recorded ln the Clerlc of Court's office of $t.
l_andry Parlsh, Loulsi‘ano. v g [
jj -
LE$S AND EXCEPT: '

A tract of one and 14/100 (i. 74) acre sold to $t, Landry Parlsh Fire
Distrlct No. 3 by act dated 3-3 l-86 and recorded under original oct ali
70659$ or COB 0-27, Page 80 official records of St. Londry Parlsh,
Loulsldno. .

Tract 2: A certain tract or parcel of land with all improvements
thereon or thereto oppenalnlng. situated near Gorland Starlon, ln the
Parlsh of St. Landry, Stote of l.oulslana, and located ln irregular
$ectlons 34 and 35, T~4-S, R-4-E, ofthe Loulslana Merldlan, containing
65 acres more or less, and being further described as bounded now

or formerly on the Nonh by loan news south b y Andrew o. noresi.
Wcst by Loulslana ngltway 182 and/or th¢-" lands belonging to _,
vendor, East by Herman Hebart. `

Tract 3: A certain lot or parcel of land with all buildings and
lmprovemen$ts thereon, situated ln S¢zctlon 34, Townshlp 4 South,

Ronge 4 East, $t. Londry-Parlsh, Loulslcna, containing approximately

six (6) acres. more or less, bounded now or formerly on the North by

G. Guidry, South by Andre_w Moresl and Maclt Charle.t, East by _L
Loulslonc Hwy. 182 and West by block ¢.'harles, Boyou Boeuf and Nlcl<

Dubulsson.

Troct 4: A certain tract or parcel of land, with all buildings and
lmprovements rhereon, containing seventy-two and 772/100 (72.772)
acres, situated in Sectlon Forty (40), Townshlp Four Soutli (T-4'S),
Ronge Fo ur East (R-¢l-El, St. Landry Pcrr'sh, l.oulslono, and being more
particularly shown as Troct One (i} on d Flot of$urvey by Doward l..
Gulllory, Reglstered l.and $urveyor, dated Decembe.r 3. 1986. $a:d
tract being bounded. now or formerly, as follows North by property
of V. W. Wall<er, South by Parlslt RocdS'-ZOS or property of the Estore
of W. j. Raeves and the heirs of Dallas Hagger, East by the Estate of
J. Austln Perl<lns, and West by Tract Two (2) of said pm Ol' PFOP€VG'
of Clorence Foret, et al. y

tract 5: A certain town lot, situated in the Town of Bunkie, Avoyelles Pat‘lsh, Louisiana,
m South Knoll Avenue, with all buildings and improvements thereon situated or thereto
Jelongi_ng, Having a front on said South Knoll Avenue of Sixty (60') feet And running
zack between parallel lines a distance of One Hundred Fit°ty (150') feet, bounded on the
floth by lot of Alt`red L. Dupont, formerly L. T. Guillory; South by lot ofJeansonne;
West by Haas lot; and East by said South K.noll Avenue

l`ract 6: A certain rpiece, parcel or tract of land located in the Town ofBunkie, Pan'sh of
Avoyeiles, State of Louisiana, together with all buildings and improvements thereon
located and ali rights, ways and privileges thereunto appertaining, and being more
particularly described as t`ollows:

The North ninety (90‘) feet on Lots 4, 5, and 6 ofBlock "B" ofthe Burgess Addition to
the Town of Bunkie, fronting One Hundred Fiity (150') feet on MaCatthur Street
(formerly "B" Street, also formerly known as Irion Gravel Road) and running back
between parallel lines for a distance of ninety (90') feet along South Knoll Avenue, being
bounded on the North by MaCarthur Street, on the East by Knoll Avenue, on the Soutb_
by the lot of Louise T. Guillory, and on the West by Lot 3 ofBloclc "B“ ofthe Burgess
Addition to the 'l`own ofBunlcie, being that property acquired by J olin Harry Dupont
from Alf`rcd L. Dupont by deed dated February 21, 1946, recorded February 23, 1946 at
Conveyancc BK. A-iZl, page 615, of the records ofAvoyelles Parish, Lcuisiana.

 

 

`Case 1:18-cV-01539-DDD-.]RM Document 1-8 Filed 11/26/18 Page 5 of 7 Page|D #: 115

together with all rents and other revenues or income therefrorn, buildingsq improvements1 all appurtenances1 servitudes, water, water
rights1 ways, privileges prescriptions1 and advantages thereto including the right to mining products, gravel oil, gas, coal or other
minerals) belonging or in anywise appertaining hereinafter referred to as “the property". The property is so to remain specially
mortgaged affected and hypothecated until the full and dual payment of all indebtedness secured hereby and the performance and x
discharge of each and every condition, agreement and obligation1 contingent or otherwisc, contained herein or secured hereby and
Borrower binds and obligates Borrower not to selL alienate or encumber the property to the prejudice of this act

This act of mortgage timber secures an obligation of the a'rtortgagors1 or their assign_ees, in a maximum amount of five
thousand dollars (SS.OO0.00} for reimbursement to mortgagees, or other holders of the note(s), for any sums paid for taxes,
assessments premiums of insurance or any expenses for repairs carc, maintenance or other protection of the security

AND BORROWER., for Borrower’s self, Borrower’s heits. executors administrators successors and assigns,WARRANTS
that Borrower has good right and lawful authority to mortgage the property described herein, and that the property is tree and
clear of any lien, charge ot encumbrance thereon or aHecting the title thereto except as shown herein, and hereby COVENANTS
AN D AGREES:

(l) To pay promptly when due any indebtedness to the Govemment hereby secured

(2) To pay to the Govemment such fees and other charges as may now or hcrea‘l'letbe requiredby Govemment reginations.

(3) lf required by the Govemment, to make additional monthly payments of ll12 of the estimated annual taxes
assessments instu'ance premiums and other charges upon the mortgaged premises

(4) The Government may at any time pay any other amounts including advances for payments of prior or junior liens,
required herein to be paid by Borrower and not paid by Borrower when due, as well as any costs and expenses for the preservation
protection, or enforcement of this lien1 as advances for Borrower’s account All such advances shall bear interest at
the rate borne by the note which has the highest interest rate.

(5) All advances by the Govemment, including advances for payment of prior or junior liens, in addition to any
advances required by the terms of the note, as described by this instrument with interest shall be immediately due and payable
by Borrower to the Govemment without demand at the place designated in the latest note and shall be secured hereby No such
advance by the Govemment shall relieve Borrower from breach of Borrower’s covenant to pay Any payment made by Borrower
may be applied on the note or any indebtedness to the Govemment secured hereby, in any order the Govemment determines

(6) To use the loan evidenced by the note solely for purposes authorized by the Govemment_

(7) To pay when due all taxes, assessmei'lts1 levies, liabilities obligations and encumbrances ofevery nature whatsoever
that aHect the property or the Govemment’s rights and interests therein under this mortgage and promptly deliver to the Govcm-
ment without demand receipts or other acceptable evidence of such payments .

(8) To keep the property insured as required by and under 'msurance policies approved by the Govemment and, at its
request to deliver such policies to the Government

(9) ".l`o maintain improvements in good repair and make repairs required by the Govemment; operate the property in a
good and husbandmanlil<e manner, comply with such farm conservation practices and farm and horne management plans as the
Govemment from time to time may prescribe; and not to abandon the property or cause or permit waste1 lessening or- impair-
ment ot` the security covered hereby ot, without the written consent of the Goverrunent, cut, remove, or lease any timber, gravel
oll, gas, coal, or other minerals except as may be necessary for ordinary domestic purposes

(10) To comply with all laws, ordinances and regulations aHecting the property

(1 l) To pay or reimburse the Govemment for expenses reasonably necessary or incidental to the protection of the lien
and priority hereof and to the enforcement of or the compliance with the provisions hereof and of the note and any supple-
mentary agreement (whether before or alter default), including but not limited to costs of evidence of title to and survey of the
property, costs of recording this and other instnunents, attomeys’ feos, trustees’ fees, court costs, and expenses of advertising
selling, and conveying the property _

(12) Except as otherwise provided by Government regulatious, neither the property nor any
portion thereof or interest therein shall be leased, assigned1 Sold, transferred or encumbered1 voluntarily or otherwise without
the written consent of the Govetnmcnt_ The Govemment shall have the sole and exclusive rights as_mottgagee hereunder, includ-
ing but not limited to the power to grant consents, partial releases subordinations, and satisfaction, and no insured holder shall
have any right, title or interest in or to the lien or any benefits hereof

{13) At all reasonable times the Government and its agents may inspect the property to ascertain whether the
covenants and agreements contained herein or in any supplementary agreement are being performed

(14) The Govemment may (a) adjust the interest tate, payment terms or balance due on the loan, (b) increase the
mortgage by an amount equal to deferred interest on the outstanding principal balance (c) extend or defer the maturity of; and
renew and reschedule the payments on, the debt evidenced by the note or any indebtedness to the Govemment secured by this
insmiment, (d) release `any party who is liable under the note or for the debt from liability to the Govemment, (e) release por~
doris of the property and subordinate its lien., and (f) waive any other of its rights under~this instrument Any and all this can and
will be done without affecting the lien or the priority of this instrument or Borrower’s or any other party’s liability to the Gov~
enuncnt for payment of the note or debt secured by this instrument or Borrower’s or any other party’s liability to the Govemment for
payment of the note or debt secured by this instrument unless the Govemment says otherwise in writing HOW-
l:."VER1 any forbearance by the Goverrunent~whether once or often»iu exercising any right or remedy under this instnunent, or
otherwise aiforded by applicable law, shall not be a waiver of or preclude the exercise of any such right or remedy

(15) Default hereunder shall constitute default under_any other real estate1 or under any personal property or other,
security instrument held or insured by the Government and executed or assumed by Borrower, and default under any such other
security instrument shall constitute default hereunder. _

(16) lf at any time it shall appear to the Govemment that Borrower may be able to obtain a loan horn a production
credit association, a Federal land bale or other responsible cooperative or private credit source, at reasonable rates and tenns for

RD 1927-1 LA (Rev. 11~99) Page 3 of4

 

' ' `Case fl$-cv-OlBSQ-DDD-JF’.W|\ Document 1-8 Filed 11/26/18 Page 6 of 7 Page|D #: 116

 

`“(;ase 1:18-cV-01539-DDD-.]P_|'vt\ Document 1-8 Filed 11/26/18 Page 7 of 7 Page|D #: 117

n \~
z

loans for similar purposes and periods of time, Borrower will, upon the Government’s request apply for and accept such loan in
sufhcient amount to pay the note and any indebtedness secured hereby and to pay for any stock necessary to be purchased tn a
cooperative lending agency in connection with such ioan.

(17} SHOULD DEFAULT occur in the perfonnance or discharge of any obligation in this instrument or secured by this
insuument, or should die parties named as Borrower die or be declared incompetent1 or should any one of the parties named as
Borrower be discharged in bankruptcy or declared an insolvent or make an assignment for the beneiit of creditors, the Gov~
emman at its option with or without notice, may: (a) declare the entire amount unpaid under the note and any indebtedness to the
Govemment hereby secured immediately due and payable, (b) for the account of Borrower incur and pay reasonable expenses
for repair or maintenance of and take possession of, operate or rent the property, (c) upon application by it and production of
this instrument, without other evidence and without notice of hearing of said application have a receiver appointed for the property,
with the usual powers of receivers in like cases, (d) foreclose this instrument as provided herein or by law, and (e)
enforce any and all other rights and remedies provided herein or by present or inure iaws.

(iS) The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and expenses
incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a competent court to be so paid1
(c) the debt evidenced by the note and all indebtedness to the Governrnent secured hereby, (d) inferior liens of record requiredby law
or a competent court to be so paid, (e) at the Governrnent’s option, any other indebtedness of Borrower owing to or insured by the
Government, and (i`) any balance to Borrower. At foreclosure or other sale of all or any part of the property,
the Govemment and its agents may bid and purchase as a stranger and may pay the Government’s share of the purchase price by
crediting such amount on any debts of Borrower owing to the Govemment, in the order prescribed above.

(19) Borrower declares that in favor of the Govemment, and of any and all future holder or holders of the obligations
secured hereby, as regards the property herein mortgaged Borrower waives any and all homestead exemptions to which Borrower
is or may be entitled under the constitution and laws of the state of Louisiana.

(2{3) Borrower agrees that the Goverrrment will not be bound by any present or future State laws1 (a) providing for
valuation or appraisaL of the propeny, (b) prohibiting maintenance of an action for a deficiency judgment or limiting the amount
diereoforthetiznewithinwhichsuchactionnmstbebrcxlght (c)prescn`bingarryotherstamteoilimitalicms, (d)allowingarryrightofredmtptionfollowing
any foreclosure sale, or (e) limiting the conditions which the Governmentmayby regulation impose, including the mterestrateitmay charge as
a condition for approving a transfer of the property to a new Borrower. Borrower expressly waives the benefit of any such State laws. '

(21) Borrower mrther agrees that the loans secured by this instrument will be in default should any loan proceeds be
used for a purpose that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce
an agricultural commodity, as prohibited by 7 C.F.R. part 1940, subpart G.

(22) lf any part of the loan for which this instrument is given shall be used to finance the purchase, construction or
repair or property to be used as an owner~occupied dwelling (herein called “the dwelling”) and if Borrower intends to sell or rent
the dwelling and has obtained the Govemment’s consent to do so (a) neither Borrower nor anyone authorized to act for Borrower
will1 after receipt of a bona fide oi'l`er1 refuse to negotiate for the sale or rental of the dwelling or will otherwise make unavailable
or deny the dwelling to anyone because of race, color, religion sex, handicap, §amiliai statute, age or national origin, and (b)
Borrower recognizes as illegal and hereby disciaims, and will not comply with or attempt to enforce any restrictive covenants on
the dwelling relating to raoe, coior, religion sexq handicap, familial statute, age or national origin

(23) This instrument shall be subject to the present regulations of the Govemrnent, and to its future regulations
not inconsistent with the express provisions hereof. 7

(24) Notices given hereunder shall be sent by certified mail, unless otherwise required by law, and addressed unless and
until some other address is designated in a notice so given, in the case of the Govemment to
and in the case of Borrower at the address shown in the Govemment’s Finance Ofiice records (which normally will be the same
as the post oflice address shown above).

(25) If any provision of this instrument or application thereof to any person or circumstances is held invalid1 such

` invalidity will not affect other provisions or applications of the instrument which can be given effect without the invalid provision
ot application1 and to that end the provisions hereof are declared to be severable

 

 

 

 

 

Thusdone and passed in lle , P&IiSh Of Avoyelles

State of Louisiana, aforesaid, on this 16th z day Of Febrmly > M »
in the presence of the undersigned competent witnesses, who signed ofthe names with the said ap d me, notary, after due
reading of the whole f

 
 
     

e Rbberi`. lafleur y (Co~Borrower)

 

 

U'

Notary Pu f .

RD l927-l LA (Rev. ll-99] Page 4 of4

 

 

case 1:16--6\/--01639 DDm‘-':)p ocu en11-9 tied 126/16”"pae 1 017 pa eiD # 116
oyeHes ar:sh li:ecor'2 mg :~ egg g

1

Samuei G. Couvii|on
Clerk of Court
312 N. N|ain
P. O. Box 219
Niarksviiie, LA 71351
(31 8) 253-7523

 

Received From :
FARIV| SERV|CE AGENCY
313 N. |VlONROi.-". STREET
|VIARKS\/EL.LE, LA 7135?

First MoRTGAGoR
|LAF;.EUR, JAMES RANDY |

. First MoRTGAGEe
|uNlTED STATES DEPT OF AGR|CULTURE |

|ndex Type : Mortgages §nst, Number : 2007-00001532

Type of Document : i\/iortgage
Book: 582 Page : 885 '

Recording Pages : 7

Recorcled Information
- d ecorded in the Cieri< of Court‘s office for

  
  

i hereby certify that the attached document Was f led for registry
Avoye||ee Parish Louisiane

 

Deputy Cierk z

On (Recorded Date) : 03!01!2007

At (Recorded Time) : 2;15:OOPM `
CLERK OF COuRT
H||l ' SAN¢UEL G. couveLLoN

Parish of Avoye|les
l certify that this is a true copy of the attached
document that Was filed for registry and
Doc iD » 000953430007 =_i orded in Boo§< 582 Page ==--

- ecorded 03)'01/2007 at 2:15:0
F§ie Number 2007-00001

 

 

    

Return To :

Do not Detach this Recording Page from Origina| Document

 

 

Case 1:18-cv-01539-DDth}PI\/| Document 1-9 Filed 11/26/1§`Page 2 of 7 Page|D #: 119

` .- - Position 5 7 . ,
PSA-1927-l LA minn sTA'rEs DEPARTMENr on AGRICULTURE
(09-21-05) _ Farm Service Agency
MORTGAGE FOR LOUISIANA
THlS MORTGAGE ("instrument") is made on Marcl'l let , 20 0 7 . The mortgagor is

 

 

JAMES RANDY LAFLEUR & BONNIE ROBERT LAFLEUR
("Borrower") whose mailing address is 5 04 SOU'I‘H ICL\TOLL S'I'
BUNKIE , LA 71322 . This instrument is given to the United States of America acting

through the Farm Service Agency, United States Departrnent ongriculture ("Govemment") located at

 

 

313 NOR‘I'H MONROE ST, SUITE 3, MARKSVILLE LA 71351.

This instrument secures the following promissory notes, assumption agreements and/or shared appreciation agreements (collectively called "note"),
which have been executed or assumed by the Borrower unless otherwise noted, are payable to the Govemrnent, and authorize acceleration of the
entire debt upon any default

Annual Rate Due Date of Final
Date of Instrument Pn'ncip_al Amount of Interest Installment
MARCH l, 2007l 164,634.84 4.125 MARCH l, 2022
MARCH l 2007 8,895.76 4.'75 M.ARCH l, 2022
MARCH l, 2007 56,311.37 3.75 MARCH l, 2022
MARCH l, 2007 103,487.58 3.'75 MAR_CH l, 2022
MARCl-I l, 2007 23,854.45 3.75 M.ARCH l, 2022

(The interest rate for any limited resource farm ownership or limited resource operating loans secured by this instrument may be increased as
provided in Governrnent regulations and the note }

By execution of this inst:r'urnent, Borrower acknowledges receipt ofali of the proceeds of the loan or loans evidenced by the above note.

This instrument secures to the Govemment: (l) payment of the note and all extensions, renewals, and modifications thereof; (2) recapture of any
amount due under any Shared Appreciation Agreern`ent entered into pursuant to 7 U.S.C. § 2001; (3) payment of all advances and expenditures with
interesr, made by the Govemment; and (4) the obligations and covenants ofBorrower set forth in this instrument, the note, and any other loan
agreements

In consideration of any loan made by the Govemrnent under the Consolidated Farrn and Rural Deveiopment Act, 7 U.S.C. § 1921 e_t M. as
evidenced by the note, Borrower irrevocably mortgages grants, conveys and assigns to Governrnent the following described property situated in the
State of louisiana County or Counties of AVOYELLES AND ST- LANDRY

See attached Exhibit A for legal description

together with all rights (including the rights to mining products, gravel, oil, gas, coal or other minerals), interests, easements, iixtures, hereditarnents,
appurtenances and improvements now or later attached thereto, the rents, issues and profits thereof, revenues and income therefrom ail water, water
rights, and water stock pertaining thereto, and all payments at any time owing to Borrower by virtue of any sale, lease, transfer, or condemnation of
any part thereof or interest therein (collectively called "the property'). This instrument constitutes a security agreement and financing statement
under the Uniform Commercial Code and creates a security interest in all items which may be deemed to be personal property, including but not
limited to proceeds and accessions, that arc now or hereafter inciuded in, af§xed, or attached to "the property."

Borrower COVENANTS that Borrower is lawfully seized of the estate hereby conveyed and has the right to mortgage, grant and convey the property
and that the property is unencumbered, except for encumbrances of record. Borrower warrants and wiil defend the title to the property against all
claims and demands, subject to any encumbrances of record.

This instrument combines uniform covenants for national use and non-uniform covenants with limited variations by jurisdiction to constitute a
uniform mortgage covering real property

FSA-1927-l LA (09-21-05) Page ] of»‘l

 

 

.Case 1:18-cv-01539-DD[_D¢3PI\/| Document 1-9 Filed 11/26/1§`Page 3 of 7 Page|D #: 120

1

EXHIBIT A - LEGAL DESCRIPTION
q JAl\/IES AND BONNIE LAFLEUR

TRACT 1: A certain tract or parcel of land, containing 71.38 acres, located in Sections 46
and 47, Township 3 South, Range 3 East,_La. Mer. And in Sect:ions 39 and 40, Township 3 .
Sonth, Range 4 East, La. Mer., described and designated as Tract No.Z of that certain plat
of survey made by Paul N. Fontenot, Registered Land Surveyor, dated January 18, 197 7,
duly recorded in the Clerk of Cour't’s office of St. Landry Parish, Louisiana.

Less and Except:
A tract of one and 14/100 (1.14) acre sold to St. Landry Parish Fire District No. 3 by act
dated 3-31-86 and recorded under original act #706595 at COB )-27, page 80 official records

of . St. Landry Parish, Louisiana.

TRACT 2: A certain tract or parcel of land with all improvements thereon or thereto
appertaining, situated near Garland Station, in the Parish of St. Landry, State of Louisiana,
and located in irregular Sections 34 and 35, T-4-S, R-4-E, of the Lonisiana Meridian,
containing 65 acres more or less, and being further described as bounded now or formerly
on the North by John Hebert, South by Andrew D. Moresi, West by Louisiana Highway 182
and/or other land belonging to vendor, East by Herman Hebert.

TRACT 3: A certain tract or parcel of land, With all buildings and improvements thereon,
containing seventy-two and 772/ 100 (72.772) acres, situated in Section Forty (40), Township
Four South (T-4-S), Range Four East (R-4-E), St. Landry Parish, Louisia_na and being more
particularly shown as Tract One {1) on a Plat of Survey by Doward L.` Guillory, Registered
Land Surveyor, dated December 3, 1986. Said tract being bounded, nor or formerly, as
follows: North by property of V. W. Walker, South by Parish Road 5-205 or property of
the Estat:e of W. J. Reeves and the heirs of Dallas Hagger, East by the Estate of J. Austin
Perkins, and West by Tract 'I`wo (2) of said plat or property of Clarence Forest, et al.

TRAC'I’ 4: A certain town lot, situated in the Town of Bunkie, Avoyelies Parish, Louisiana,
on South Knoll Avenue, with all buildings and improvements thereon situated or thereto
belonging, Having a front on said South Knoll Avenue of Sixty (60’} feet and running back
between parallel lines a distance of One Hundred Fifty (150’) feet, bounded on the North by
lot of A]fred L. Dupont, formerly L. T. Guj]lory, South by iot of deansonne; West by Haas
lot; and East by said South Knoll Avenue

 

 

Case 1:18-Cv-01539-DDDTI]PI\/| Document 1-9 Filed 11/26/18""`Page 4 of 7 Page|D #: 121

TRACT 5: A certain piece, parcel or tract of land located in the 'I`own of Bunkie, Pan'sh of
Avoyelles, State of Louisiana, together with all buildings and improvements thereon located
and all rights, ways and privileges thereunto appertaining, and being more particularly
described as follows:

The North ninety (90”) feet on Lots 4, 5, and 6 of Block “BB” of the Burgess Addition to the
Town of Bunkie, fronting One Hundred‘Fifty (150”) feet on MaCarthur Street (formerly
“B” Street, also formerly known as Irion Gravel Road) and running back between parallel
lines for a distance of ninety (90”) feet along South Knoll Avenue, being bounded on the
North by MaCarthur Street, on the East by Knoll Avenue, on the Sonth by the lot of Louise ~
T. Gui]lory, and on the West by Lot 3 of Block “B” of the Burgess Addition to the Town of
Bunkie, being that property acquired by John Harry anont from A]fred L. Dupont by
deed dated February 21, 1946, recorded February 23, 1946 at Conveyance BK, A-IZI, page
615, of the records of Avoyelles Parish, Louisiana.

 

'Case 1:18-Cv-01539-DDI'UP|\/| Document 1-9 Filed 11/26/1§`Page 5 of 7 Page|D #: 122
` UNIPORM CovENANTs. Borrower CovENANrs AND AGREES as follows

i. Payment. Borrower shall pay promptly when due any indebtedness to the Govemment secured by this instrument

2. Fees. Borrower shall pay to the Govemrnent such fees and other charges that may now or later be required by
Govemment regulations

3. Application of payments Unless applicable law or Government's regulations provide otherwise all payments received by the
Govemment shall be applied in the following order of priority: (a) to advances made under this insnurnent; (b) to accrued interest due under the
note; (c) to principal due under the note; (d) to late charges and other fees and charges

4. Taxes, liens, etc. Borrower shall pay when due all taxes, liens, judgments, encumbrances, and assessments lawfully attaching
to or assessed against the property and promptly deliver to the Govemment without demand receipts evidencing such payments

5 . Assignment. Borrower grants and assigns as additional security all the right, title and interest inc (a) the proceeds of any award
or claim for damages, direct or consequential, in connection with any condemnation or taking by eminent domain or otherwise of any part of the
property, or for conveyance in lieu of condernnation; (b) all bonuses, rentals, royalties, damages, delay rentals and income that may be due or become
due and payable to the Borrower or Borrower’s assigns under any existing or future oil, gas, mining or mineral lease covering any portion of the
property; and (c) all rents, issues, prohts, income and receipts horn the property and from all existing or future leases, subleases, licenses, guaranties
and any other agreements for the use and occupancy of any portion of the property, including any extensions renewals, modifications or substitutions
of such agreements Borrower warrants the validity and enforceability of this assignment

_Borrower authorizes and directs payment of such money to the Goverument until the debt secured by this instrument is paid in iiill. Such money
may, at the option of the Government, be applied on the debt whether due or not. The Govemment shall not be obligated to collect such money, but
shall be responsible only for amounts received by the Government. in the event any item so assigned is determined to be personal property, this
instrument will also be regarded as a security agreement 7

Borrower will promptly provide the Govemment with copies of all existing and future leases. Borrower warrants that as of the date of executing this
instrument no default exists under existing leases Borrower agrees to maintain, and to require the tenants to comply with, the leases and any
applicable law. Borrower will obtain the Government's written authorization before Borrower consents to sublet, modify, cancel, or otherwise alter
the leases, or to assign, compromise or encumber the leases or any future rents. Borrower will hold the Government harmless and indemnify the
Government for any and all liability, loss or damage that the Government may incur as a consequence of this assigrunent.

6. Insurance. Borrower shall keep the property insured as required by and under insurance policies approved by the Government and,
at its request, deliver such policies to the Government. lf property is located in a designated flood hazard area, Borrower also shall keep property
insured as required by 42 U.S.C. § 4001 e_t M. and Government regulations All insurance policies and renewals shall include a standard mortgagee
clause

7. Advances by Government. The Govemment may at any time pay any other amounts required by this instrument to be paid by
Borrower and not paid by Borrower when due, as well as any cost for the preservation, protection, or enforcement of this lien, as advances for the
account ofBorrower. Advances shall include, but not be limited to, advances for payments of real property taxes, special assessments, prior liens,
hazard insurance premiums and costs of repair, maintenance, and improvements All such advances shall bear interest at the same rate as the note
which has the highest interest rate. All such advances, with interest shall be immediately due and payable by Borrower to the Government without
demand No such advance by the Govemment shall relieve Borrower nom breach of Borrower‘s covenant to pay. Any payment made by Borrower
may be applied on the note or any secured debt to the Government, in any order the Govemment determines

S. Protection of lien. Borrower shall pay or reimburse the Govemment for expenses reasonably necessary or incidental to the protection
of the lien and its priority and the enforcement or compliance with this instrument and the note. Such expenses include, but are not limited to: costs
of evidence of title to, and survey of, the property, costs of recording this and other instruments; attomeys‘ fees, trustees’ fees; court costs, and
expenses of advertising, selling, and conveying the property.

9. Authorized purposes Borrower shall use the loan evidenced by the note solely for purposes authorized by the Govemment. tr

lO. Repair and operation of property. Borrower shall: (a) maintain improvements in good rcpair; (b) make repairs required by the
Govemment; (c) comply with all farm conservation practices and farm management plans required by the Government; and (d) operate the property
in a good and husbandlike manner. ' Borrower shall not (e) abandon the property; (t) cause or permit waste, lessening or impairment of the property;
or (g) cut, remove, or lease any timber, gravel, oil, gas, coal, or other minerals without the written consent of the Government, except as necessary for
ordinary domestic purposes. '

11. Legal compliance Borrower shall comply with all laws, ordinances, and regulations adhering the property. .

12. Transfer or encumbrance of property. Except as provided by Govemment regulations, the Borrower shall not lease, assign, sell,
transfer, or encumber, voluntarily or otherwise, any ofthe property without the written consent of the Government. The Govemment may grant
consents, partial releases, subordinations, and satisfactions in accordance with Govemment regulations

l3. luspection. At all reasonable times the Govemment may inspect the property to ascertain whether the covenants and agreements
contained in this instrument are being performed 7 ` '

14. Hazardous substances Borrower shall not cause or permit the presence, use, disposal, storage, or release of any hazardous
substances on or in the property. The preceding sentence shall not apply to the presence, use, or storage on the property of small quantities of
hazardous substances that are generally recognized to be appropriate to normal use and maintenance of the property. Borrower covenants that
Borrower has made full disclosure of any such known, existing hazardous conditions affecting the property. Borrower shall not do', nor allow anyone
else to do, anything affecting the property that is in violation of any federal, state, or local environmental law or regulation.' Borrower shall promptly
give the Governrnent written notice of any investigation, claim, demand, lawsuit or other action by any governmental or regulatory agency or private
party involving the property and any hazardous substance or environmental law or regulation of which Borrower has actual knowledge IfBorrower

inn\j- dae- § -_l ~(j /l FsA-1927-1 LA (09-21-05)Pag320f4

 

k - Case 1:18-cv-01539-DDE7-`:11P|\/| Document 1-9 Filed 11/26/1'8" Page 6 of 7 Page|D #: 123

learns, or i`s notified by any governmental or regulatory authority, that any removal or other remediation of any hazardous substance aHecting the
property is necessary, Borrower shall promptly tal<e all necessary remedial actions in accordance with applicable environmental law and regulations
As used in this paragraph, "hazardous substances" are those substances defined as toxic or hazardous substances by environmental law and the
following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials
containing asbestos or forrnaldehyde, and radioactive materials As used in this paragraph, "environmenuil law" means Federal laws and regulations
and laws and regulations of the jurisdiction where the property is located that relate to health, safety or environmental protection

15. Adj ustrnent; release; waiver; forbearance ln accordance with Government regulations, the Govemment may (a) adjust the
interest rate, payment terms or balance due on the loan, (b) increase the mortgage by an amount equal to deferred interest on the outstanding
principal balance, (c) extend or defer the maturity o£ and renew and reschedule the payments on the note, (d) release any party who is liable under
the note from liability to the Government, (e) release portions of the property and subordinate its lien, and (D waive any other of its rights under this
instrument Any and all of this can and will be done without affecting the lien or the priority of this instrument or Borrower‘s liability to the
Government for payment of the note secured by this instrument unless the Government provides otherwise in writing. HOWEVER, any forbearance
by the Governrnent - whether once or often - in exercising any right or remedy under this instr'un‘.ient7 or otherwise agorded by applicable law, shall
not be a waiver of or preclude the exercise of any such right or remedy.

l6. Graduation. Ifthe Govemment determines that Borrower may be able to obmin a loan horn a responsible cooperative or private
credit source at reasonable rates and terms for loans for similar purposes and periods oftime, Borrower will, upon the Governmcnt's request, apply
for and accept such a loan in su§icient amount to pay the note secured by this instrument and to pay for stock necessary to be purchased in a
cooperative lending agency in connection with such loan,

17. Forfeiture. Borrower shall be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in the
Govemment’s good faith judgment could result in forfeiture of the property or otherwise materially impair the lien created by this instrument or the
Government’s security interests Borrower may cure such default by causing the action or proceeding to be dismissed with a ruling that precludes
forfeiture of the Borrower's interest in the property or other material impairment of the lien created by this security instrument or the Govemment's
security interest

lS. False statement Borrower also shall be in default if Borrower, during the loan application process, gave materially false or
inaccurate information or statements to the Govemment (or failed to provide the Government with any material inforrnation) in connection with the
loan evidenced by the note. _

19. Cross Collateralizat:ion. Default under this instrument shall constitute default under any other security instrument held by the
Government and executed or assumed by Borrower. Default under any other such security instrument shall constitute default under this instrument

20. Highly credible land; wetlands Any loan secured by this instrument will be in default if Borrower uses any loan proceeds for a
purpose that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agriculmral commodity as
provided in 7 C.F.R. part 1940, subpart G, or any successor Government regulation

21. Non-discrimioation. lf any part of the loan for which this insuutnent is given shall be used to finance the purchase, construction or
repair of property to be used as an owner-occupied dwelling (herein called "the dwelling") and if Borrower intends to sell or rent the dwelling and has
obtained the Government's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower will, after receipt of a bona Hde oft`er,
refuse to negotiate for the sale or rental of the dwelling or will otherwise make unavailable or deny the dwelling to anyone because of race, coior,
religion, sex, national origin, disability, familial status or age, and (b) Borrower recognizes as illegal and hereby disclaims, and will not comply with
or attempt to enforce any restrictive covenants on the dwelling relating to race, color, religion, sex, national origin, disability, familial status or age.

22. Notices. Notices given under this instrument shall be sent by certified mail unless otherwise required by law. Such notices shall be
addressed, unless and until some other address is designated in a notice, in the case of the Government to the State Executive Director of the Farm
Service Agency at the mailing address shown above, and in the case of Borrower at the address shown in the Govemment's liinance Othce records
(which normally will be the same as the mailing address shown above).

23. Governing law; severability. This instmment shall be governed by Federal law~ lf any provision of this instrument or the note or its
application to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this instrument or the
note which can be given effect without the invalid provision or application The provisions of this instrument are severable This instrument shall be
subject to the present regulations of the Governrnent, and to its nrture regulations not inconsistent with the express provisions hereof. All powers and
agencies granted in this instrument are coupled with an interest and are irrevocable by death or otherwise; and the rights and remedies provided in
this instrument are cumulative to remedies provided by law.

24. Successors and assigns; joint and several covenants The covenants and agreements of this instrument shall bind and benefit the
successors and assigns of Govemment and Borrower. Borrower's covenants and agreements shall be joint and several Any Borrower who co~signs
this instrument but does not execute the Note: (a) is co~si going this instrument only to mortgage, grant and convey that Borrower's interest in the
property under this instrument; (b) is not personally obligated to pay the sums secured by this instrument; and (c) agrees that the Governrnent and any
other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this instrument or the note without
that Borrower's consent '

25, No merger. If this instrument is on a leasehold, Borrower Shall comply with all the provisions of the lease. IfBorrower acquires
fee title to the property, the leasehold and the fee title shall not merge unless the Goverr)rnent agrees to the merger in writing lf the property is
conveyed to the Govemment, title shall not merge (unless the Govemrnent elects otherwise) and the lien provided under this instalment shall not be
affected by such conveyancel _

26'. Time is of the essence Tirne is of the essence in the Borrower‘s performance of all duties and obligations under this instrument

FSA-l927-l LA (09-21-05) Page 3 of4

 

 

L»(;ase 1:18-Cv-01539-DDDs3PI\/| ' Document 1-9 Filed 11/26/1$@”`|339€ 7 of 7 Page|D #: 124

l v

NoN_uNrroaM covaNAN'rs. Borrower enter covnNAriTs AND AGRnas as follows

27. Det`ault; death; incompetence; bankruptcy Should default occur in the performance or discharge of any obligation in this
instrument or secured by this instnnnent, or should the Borrower die or be declared incompetent or should the Borrower be discharged in bankruptcy
or declared an insolvent or make an assignment for the benefit of creditors, the Goveminent, at its option, with or without notice, may: (a) deciare the
entire amount unpaid under the note and any debt to the Governrnent hereby secured immediately due and payable, (b) for the account of Borrower
incur and pay reasonable expenses for repair or maintenance of, and take possession of, operate or rent the property, (c) upon application by it and
production cf this instrument without other evidence and without notice ofhearing of said application, have a receiver appointed for the property,
with the usual powers of receivers in iike cases, (d) foreclose this instrument and sell the property as prescribed by law; and (e) enforce any and all
other rights and remedies provided herein or by present or future law.

28. State an. Borrower agrees that the Government wili not be bound by any present or future State laws, (a) providing for valuation,
appraisal, homestead or exemption of the property, Cb) prohibiting maintenance of any action for a deficiency judgment or iimiting the amount
thereof or the time within which such action must be brought (c) prescribing any other statute of lirnitations, (d) allowing any right of redemption or
possession following any foreclosure sale, or (e) limiting the conditions which the Govemment may by regulation impose, including the interest it
may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the benth of any such State laws.

29. Assignmeut of leases and rents. Borrower agrees that the assignment of leases and rents in this instrument is immediately effective
on the recording of this instrument Upon default the Borrower will receive any rents in trust for the Government, and Borrower will not comzningle
the rents with any other funds Any amounts collected shall be applied at the Govemrnent‘s discretion first to costs ofmanaging, protecting and
preserving the property, and to any other necessary related expenses Any remaining amounts shall be applied to reduce the debt evidenced ’oy the
notc(s). Borrower agrees that the Governrrient may demand that Borrower and Borrower's tenants pay all rents due or to become due directly to the
Gover'ntnent if the Borrower de&ults and the Governrnent notifies Borrower of the default Upon such notice, Borrower Will endorse and deliver to
the Govemment any payments of rents. Ifthe Borrower becomes subject to a banl<ruptcy, then Borrower agrees that the Govemrnent is entitled to
receive reiief from the automatic stay in bankruptcy for the purpose of enforcing this assignment

30. Application of foreclosure proceeds. The proceeds of foreclosure sale shall be applied in the following order to the payment
of: (a) costs and expenses incident to enforcing or complying with this instrument, (`b) any prior liens required by law or a competent court to be so
paid, (c) the debt evidenced by the note and all other debt to the Government secured by this instrument, (d) inferior liens of record required by law
or a competent court to be so paid, (e) at the Government's option, any other debt ofBorrower to the Govemment, and (t) any balance to Borrower.
Ifthe Govemment is the successful bidder at foreclosure or other sale of all or any part of the property, the Govemment may pay its share of the
purchase price by crediting such amount on any debts of Borrower owing to the Governrnent in the order prescribed above.

By Signing beiow, Borrower accepts and agrees to the terms and covenants contained in this instrument and in any rider executed by Borrower and

recorded Wit.h this instrument 7/£/-\
§RAND l

mY LAFL

OTIOWET

   

B NNTE ROBER
Co-Borrower

WI'INESSES:

marianna/s c

nner EZANDERS, JR

Md‘él£e!` date M asa-rand LA (09»21-05) Page 4 afa

 

 

 

Case 1:18-0\/- -01539- D|H- .YM`|BC)SCL'§§€H%%1§eFi|8pM§6/P%”Eage 1 of 6 Page|D #: 125

Samuel G. Couvillon
` C|ei'k of Court
312 N. |Vlain
P. O. Box 219
|Vlarksvi||e, LA 71351
(318) 253-7523

 

Exi-ueu' _

 

Received From :
JAMES R LAFLEUR

Firsr MoRTGAGoR
|LAFLEUR, JAMES RANDY l

First nsoRTGAGEE . .
|uNlTEo states oEPT or= Acslcutruss - l

index Type : Mortgages |rist. Number : 2009-00002332

Type of Document : Special lV|ortgage
Book : 634 Page : 782

Recording Pages : 6
Recorded lnformation

l hereby certify that the attached document was fried for registry and recorded in the Clerk of Courts office for
Avoye||es Parieh, Louisiana

On (Recorded Date) : 04/09!2009

 

At (Recorded Tlme) . 10.06.06AN| CLERK OF COURT
' SAMUEL G. COUVILLON
Parish of Avoye|ies t
' E certify that this is a true copy cf the attached
document that was filed for registry and

 

 

 

Recorded 04/09/2009 at 10:06:06
Recorded in Book 534 Page 782

Doc lD - 001669880006
_ ~ ' B/File Number MZOWZFBZ

.Deputy C|erk

Return To :

Do not Detach this Recording Page from Original Document

- “Case 1:18-cv-01539-DDD-.]P~M Document 1-1O Filed 11/26/18 /"‘Page 2 of 6_Page|D #: 126

 

, Po§don$
FSA-l 927-1 LA UNITED sTATEs DBPARTMENT on AGRICULTURE
(09~21~05) Fann Service Agency
MORTGAGE FOR LOUISIANA
THIS MORTGAGE ("instrument") is made on ‘ April 9 , 20 0 9 . The mortgagor is James Ranc'iy Laflenr

 

and Bonn:i_e Robert: Lafleur

 

("Borrower") whose mailing address is 504 South Kncll St. , Bunkie, La - 71322

. This instrument is given to the United States of America acting
through the Farm Service Agency, United States Departntent ongriculture ("Govermnent") located at 313 N . Mon,r:oe St: - , Suit:e 3 ,
Marksville, La . 71351

 

 

This instrument secures the following promissory notes, assumption agreements, and/or shared appreciation agreements (collectively called "note"),
which have been executed or assumed by the Borrower unless otherwise noted, are payable to the Government, and authorize acceleration of the
entire debt upon any default

Annual Rate Due Date ofFinal
Date of Instrurnent Principal Amount of Interest Installment
April 9, 2009 120,000.00 2.0% April 9, 20l0
April 9, 2009 109,470.00 3,7596 Apri]_ 9, 2027

('I'he interest rate for any limited resource farm ownership or limited resource operating loans secured by this instrument may be increased as
provided in Govemment regulations and the note.)

By execution of this instrument Borrower acknowledges receipt of all of the proceeds of the loan or loans evidenced by the above note.

This instrument secures to the Government: (l) payment of the note and all extensions renewals, and modincations thereoi`; (2) recapture of any
amount due under any Shared Appreciation Agreement entered into pursuant to 7 U.S.C. § 2001; (3) payment of all advances and expenditures with
interest7 made by the Government; and (4) the obligations and covenants of Borrower set forth in this instrument, the note, and any other loan
agreements

In consideration of any loan made by the Govermnent under the Consolidated Farm and Rural Development Act, 7 U.S.C. § 1921 _e_t _s__t_:_q. as
evidenced by the note, Borrower irrevocably mortgages, grants, conveys and assigns to Government thel following described property situated in the
State of Louisiana County or Counties of Avoyelles and St . Landry

See attached Exhibit A for legal description

together with all rights (including the rights to mining products, gravel, oil, gas, coal or other minerals), interests, easements, fixtures, hereditaments,
appurtenances and improvements now or later attached thereto, the rents, issues and protits thereot`, revenues and income therefrom, all water, water
rights, and water stockl pertaining thereto, and all payments at any time owing to Borrower by virtue of any sale, lease, transfer, or condemnation of
any part thereof or interest therein (collectively called "the property"). This instrument constitutes a security agreement and financing statement
under the Uniform Comrnercial Code and creates a security interest in all items Which may be deemed to be personal property, including but not
limited to proceeds and accessions, that are now or hereafter included in, aflixed, or attached to "the property."

Borrower COVENANTS that Borrower is lawfully seized of the estate hereby conveyed and has the right to mortgage grant and convey the property
and that the property is unencumbered, except for encumbrances of record Borrower warrants and will defend the title to the property against all
claims and demands, subject to any encumbrances of record.

This instrument combines uniform covenants for national use and non-uniform covenants with limited variations by jurisdiction to constitute a
uniform mortgage covering real property. -

FSA-l 927-1 LA (09-21-05) Page ] 0f4

 

‘ "Case 1:18-Cv-01539-DDD-.]PM Document 1-10 Filed 11/26/18 /'F’age 3 of 6 Page|D #: 127

UNlI*`ORM COVENANTS. Borrower COVENANTS AND AGREES as follows:

1. Payment. Borrower shall pay promptly when due any indebtedness to the Government secured by this instrument

2. liens Borrower shall pay to the Government such fees and other charges that may now or later be required by
Government regulations _

3. Application of payments Unless applicable law or Government's regulations provide otherwise all payments received by the
Government shall be applied in the following order of priority: (a) to advances made under this instrument; (b) to accrued interest due under the
note; (c) to principal due under the notc; (d) to late charges and other fees and charges \

4. Taxes, liens, etc. Borrower shall pay when due all taxes, liens, judgmentsl encumbrances and assessments lawfully attaching
to or assessed against the property and promptly deliver to the Government without demand receipts evidencing such payments _

5. Assignment. Borrower grants and assigns as additional security all the righg title and interest in: (a) the proceeds of any award
or claim for damages direct or consequential in connection with any condemnation or taking by eminent domain or otherwise of any part of the
property, or for conveyance in lieu of condemnation; (b) all bonuses, rentals royalties damages, delay rentals and income that may be due or become
due and payable to the Borrower or Borrower's assigns under any existing or future oil, gas, mining or mineral lease covering any portion of the
property; and (c) all rents, issues, profits income and receipts from the property and from all existing or future leases, subleases licenses, guaranties
and any other agreements for the use and occupancy of any portion of the property, including any extensionsn renewals, modiiications or substitutions
of such agreements Borrower warrants the validity and enforceability of this assignment

Borrower authorizes and directs payment ot` such money to tlie_Govenunent until the debt secured by this instrument is paid in full. Such money `
may, at the option of the Government, be applied on the debt whether due or not The Government shall not be obligated to collect such money, but
shall be responsible only for amounts received by the Government ln the event any item so assigned is determined to be personal property, this
instrument will also be regarded as a security agreement

Borrower will promptly provide the Government with copies of all existing and future leases Borrower warrants that as of the date of executing this
instrument no default exists under existing leases Borrower agrees to maintain, and to require the tenants to comply with, the leases and any
applicable law. Borrower will obtain the Government's written authorization before Borrower consents to sublet, modify, cancel, or otherwise alter
the leases, or to'assign, compromise, or encumber the leases or any future rents Borrower will hold the Government harmless and indemnify the
Government for any and all liability, loss or damage that the Government may incur as a consequence of this assignment

6. Insurance. Borrower shall keep the property insured as required by and under insurance policies approved by the Government and,
at its request, deliver such policies to the Government If property is located in a designated flood hazard area Borrower also shall keep property
insured as required by 42 U.S.C. § 4001 §§ Lq. and Government regulations All insurance policies and renewals shall include a standard mortgagee
clause.

7. Advances by Government The Government may at any time pay any other amounts required by this instrument to be paid by
Borrower and not paid by Borrower when due, as well as any cost for the preservation, protection, or enforcement of this lien, as advances for the
account of Borrower Advances shall include, but not be limited to, advances for payments of real property taxes, special assessments prior liens,
hazard insurance premiums and costs ofrepair, maintenance and improvements All such advances shall bear interest at the same rate as the note
which has the highest interest rate. All such advances, with interest, shall be immediately due and payable by Borrower to the Government without
demand. No such advance by the Government shall relieve Borrower from breach of Borrower‘s covenant to pay. Any payment made by Borrower
may be applied on the note or any secured debt to the Government, in any order the Government determines '

8. Protection of lien. Borrower shall pay or reimburse the Government for expenses reasonably necessary or incidental to the protection
of the lien and its priority and the enforcement or compliance with this instrument and the note. Such expenses include, but are not limited to: costs
of evidence of title to, and survey of, the property, costs of recording this and other instruments; attomeys’ fees, trustees' fees; court costs, and
expenses of advertising, Selling, and conveying the property. l

9. Authorized purposes Borrower shall use the loan evidenced by the note solely for purposes authorized by the Government

10. Repair and operation of property. Borrower shall: (a) maintain improvements in good repair; (b) make repairs required by the
Govemrnent; (c) comply with all farm conservation practices and farm management plans required by the Government; and (d) operate the property
in a good and husbandlike manner Borrower shall not (e) abandon the property; (t) cause or permit waste, lessening or impairment of the property;
or (g) cut, remove, or lease any timber, gravel, oil, gas, coal, or other minerals without the written consent of the Government, except as necessary for
ordinary domestic purposes

ll._ Legal compliance Borrower shall comply with all laws, ordinances and regulations affecting the property.

12. Transfer or encumbrance of property. Except as provided by Government regulations the Borrower shall not lease, assign, sell,
transfer, or encurnber, voluntarily or otherwise, any of the property without the written consent of the Govemrnent. The Government may grant
consents partial releases Subordinations, and satisfactions in accordance with Government regulations 7

l?>. Inspection. At all reasonable times the Government may inspect the property to ascertain whether the covenants and agreements
contained in this instrument are being performed 7 '

14. I~Iazardous substances Borrower shall not cause or permit the presence, use, disposal, storage, or release of any hazardous
substances orr or in the property. The preceding sentence shall not apply to the presence, use, or storage on the property of small quantities of
hazardous substances that are generally recognized to be appropriate to normal use and maintenance of the property. Borrower covenants that
Borrower has made full disclosure of any such known, existing hazardous conditions affecting the property. Borrower shall not do, nor allow anyone
else to do, anything aEecting the property that is in violation of any federal, state, or local environmental law or regulation Borrower shall promptly
give the Government written notice of any investigation claim, demand, lawsuit or' other action by any governmental or regulatory agency or private
party involving the property and any hazardous substance or environmental law or regulation of which Borrower has actual knowledge If Borrower

FSA-rsz'r-i LA (09~21-05) page 2 of4

 

` base 1:18-CV-01539-DDD-.]l?'|\7t Document 1-10 Filed 11/26/18 `/Bage 4 of 6 Page|D #: 128

learns, or is notihed by any governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting the
property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable environmental law and regulations
As used in this paragraph, “hazardous substances" are those substances defined as toxic or hazardous substances by environmental law and the
following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials
containing asbestos or formaldehyde, and radioactive materials As used in this paragraph, "environrnental law" means Federal laws and regulations
and laws and regulations of the jurisdiction where the property is located that relate to health, safety or environmental protection

15 . Adjustment; release; waiver; forbearance. In accordance with Government regulations, the Government may (a) adjust the
interest rate, payment terms or balance due on the loan, (b) increase the mortgage by an amount equal to deferred interest on the outstanding
principal balance, (c) extend or defer the maturity of, and renew and reschedule the payments on the note, (d) release any party who is liable under
the note B:om liability to the Government (e) release portions of the property and subordinate its lien, and (r) waive any other of its rights under this
instrument Any and all of this can and will be done without affecting the lien or the priority of this instrument or Borrower‘s liability to the
Government for payment of the note secured by this instrument unless the Government provides otherwise in writing HOWEVER, any forbearance
by the Government - whether once or chen - in exercising any right or remedy under this instrument, or otherwise afforded by applicable law, shall
not be a waiver of or preclude the exercise of any such right or remedy.

16. Graduatiou. If the Government determines that Borrower may be able to obtain a loan from a responsible cooperative or private
credit source at reasonable rates and terms for loans for similar purposes and periods of time, Borrower will, upon the Government’s request, apply
for and accept such a loan in sufficient amount to pay the note secured by this instrument and to pay for stock necessary to be purchased in a
cooperative lending agency in connection with such loan.

17. Forfeiture. Borrower shall be in default if any forfeiture action or proceeding, whether civil or criminaf, is begun that in the
Government's good faith judgment could result in forfeiture of the property or otherwise materially impair the lien created by this instrument or the
Government's security interest Borrower may cure such default by causing the action or proceeding to be dismissed with a ruling that precludes
forfeiture of the Borrower‘s interest in the property or other material impairment of the lien created by this security instrument or the Government*s
security interest

18. False statement Borrower also shall be m default if Borrower during the loan application process, gave materially false or
inaccurate information or statements to the Government (or failed to provide the Governth with any material inforrnation) m connection with the
loan evidenced by the note.

19. Cross Collateralization. Default under this instrument shall constitute default under any other security instrument held by the
Government and executed or assumed by Borrower. Default under any other such security instrument shall constitute default under this instrument

20. Highly credible land; wetlands Any loan secured by this instrument will be in default if Borrower uses any loan proceeds for a
purpose that will contribute to excessive erosion of highly erodible land or to the conversion of Wetlands to produce an agricultural commodity as
provided in 7 C.F.R part 1940, subpart G, or any successor Government regulation

21. Non-discrimination. lf any part of the loan for which this instrument is given shall be used to finance the purchase, construction or
repair of property to be used as an owner-occupied dwelling (herein called "the dwelling") and if Borrower intends to Sell or rent the dwelling and has
obtained the Government‘s consent to do So (a) neither Borrower nor anyone authorized to act for Borrower will, after receipt of a bona fide offer,
refuse to negotiate for the sale or rental of the dwelling or will otherwise make unavailable or deny the dwelling to anyone because of race, color,
religion, sex, national ongin, disability, familial status or age, and (b) Borrower recognizes as illegal and hereby disclaims, and will not comply with
or attempt to enforce any restrictive covenants on the dwelling relating to race, color, religion, sex, national origin, disability, familial status or age.

22. Notices. Notices given under this instrument shall be sent by certi£ed mail unless otherwise required by law. Such notices shall be
addressed, unless and until some other address is designated in a notice, in the case of the Government to the State Executive Director ofthe Farm
Servlce Agency at the mailing address shown above and in the case of Borrower at the address shown in the Goverrunent‘s Finance Offrce records
(which normally will be the same as the mailing address shown above)

23 Governing law; severability. This instrument Shall be governed by Federal law lf any provision of th1s instrument or the note or its
application to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this instrument or the
note which ca11 be given effect without the invalid provision or application The provisions of this instrument are severable. 'l`hjs instrument shall be
subject to the present regulations of the Government, and to its fitrn'e regulations not inconsistent with the express provisions hereof All powers and
agencies granted in this instrument are coupled with an interest and are irrevocable by death or otherwise; and the rights and remedies provided in
this instrument are cumulative to remedies provided by law.

24. Successors and assigns; joint and several covenants 'Ihe covenants and agreements of this instrument shall bind and benefit the
successors and assigns of Government and Borrower. Borrower‘s covenants and agreements shall be joint and several Any Borrower who co-signs
this instrument but does not execute the Note: (a) is co-signing this instrument only to mortgage, grant and convey that Borrowefs interest in the
property under this insuument; (b) is not personally obligated to pay the sums secured by this insnument; and (c) agrees that the Government and any

`other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this instrument or the note without
that Borrower's consent ,

' 25. No merger. lf this instrument is on a leasehold, Borrower shall comply with all the provisions of the lease. If Borrower acquires
fee title to the property, the leasehold and the fee title shall not merge unless the Government agrees to the merger in writing If the property is
conveyed to the Government, title shall not merge (unless the Government elects otherwise) and the lien provided under this instrument shall not be
affected by such conveyance

26. Time is cf the essence Time is of the essence in the Borrower’s performance of all duties and obligations under this instrument

brian zant ' FsA~1927-1 LA (09~21-05) Page 3 of4

   

 

 

` base 1:18-cv-01539-DDD-J§>M Document 1-10 Filed 11/26/18 '”.F’age 5 of 6 Fage|D #: 129

1

NON~UNIFORM COVENANTS. Borrower further COVENANI`S AND AGREES as follows:

27. Default; death; incompetence; bankruptcy Shouid default occur in the performance or discharge of any obligation in this
instrument or secured by this instrument, or should the Borrower die or be declared incompetent or should the Borrower be discharged in bankruptcy
or declared an insolvent or make an assignment for the benefit of creditors, the Government, at its option, with or without notice, may: (a) declare the
entire amount unpaid under the note and any debt to the Government hereby secured immediately due and payabie, (b) for the account of Borrower
incur and pay reasonable expenses for repair or maintenance of, and take possession of, operate or rent the property, (c) upon application by it and
production of this instrument, without other evidence and without notice of hearing of- said application, have a receiver appointed for the property,
with the usual powers of receivers in like cases, (d) foreclose this instrument and sell the property as prescribed by iaw; and (c) enforce any and all
other rights _and remedies provided herein or by present or future law. 7

28. State law. Borrower agrees that the Government will not be bound by any present or future State laws, (a) providing for valuation,
appraisal, homestead or exemption of the property, (b) prohibiting maintenance of any action for a deiiciency judgment or limiting the amount
thereof or the time within which such action must be brought (c) prescribing any other statute of limitations, (d) allowing any right of redemption or
possession following any foreclosure sale, or (e) fimiting the conditions which the Government may by regulation impose, including the interest it
may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the benefit of any such State laws.

29. Assigmnent offenses and rents. Borrower agrees that the assignment of ieases and rents in this instrument is immediately effective
on the recording cf this instrument Upon default, the Borrower wiil receive any rents in trust for the Government, and Borrower will not commingle
the rents with any other funds Any amounts collected shall be applied at the Govemment's discretion first to costs of managing, protecting and
preserving the property, and to any other necessary related expenses Any remaining amounts shall be applied to reduce the debt evidenced by the
note(s). Borrower agrees that the Government may demand that Borrower and Borrower's tenants pay all rents due or to become due directly to the
Government if the Borrower defaults and the Government notifies Borrower of the defaultl Upon such notice, Borrower will endorse and deliver to
the Government any payments cfrents. lf the Borrower becomes subject to a bankruptcy, then Borrower agrees that the Govemment is entitled to
receive relief from the automatic stay in bankruptcy for the purpose of enforcing this assignment '

30. Appiication of foreclosure proceeds The proceeds of foreclosure sale shall be applied in the following order to the payment
of: (a) costs and expenses incident to enforcing or complying with this instrument, (b) any prior liens required by iaw or a competent court to be so
paid, (c) die debt evidenced by the note and all other debt to the Government secured by this instrument (d} inferior liens of record required by law
or a competent court to be so paid, (c) at the Government's option, any other debt of Borrower to the Government, and (f) any balance to Borrower.
If the Government is the successful bidder at foreclosure or other sale of all or any part of the property, the Government may pay its share of the
purchase price by crediting such amount On any deth ofBorrower owing to the Government in the order prescribed above

By signing below, Borrower accepts and agrees to the terms and covenants contained in this instrument and in any rider executed by Borrower and
recorded with this instrument

 

BONNIE Ro§ERT LAFLEUR
Co-Borrower

WITNESSES:

//9

 

PENNY C§LO

ALL RS

cr okla D. Mo'sns \- 000467
' NOTARY PUBLIC

FSA-l927-l LA (09~21~05) Page 4 of4

 

 

 

 

CaSe 1:18-0V-OlBSQoQ£}DsJRMbAQQQMbll-10__,Filed 11/26/18 Page_€ of 6 Page|D #: 130
` m

 

TRAC'I` 1: A certain tract or parcel of la.nd.!L containing 7138 acres, located in Sections 46
and 47, Township 3 Sontb, Range 3 East, La. Mer. And in Sections 39 and 40, Towoship 3
South, Range 4 East, La_ Mer., described and designated as Tract No.2 of that certain plat
of survey made by Paul N. Fontenot, Registered Land Surveyor, dated Jannary 18, 1977,
duly recorded in the Clerk of Court’s ofli'ce of St. Landry Parish, Louisia.na.

Less and Except:

A tract of one and 14/100 (1.14) acre sold to St. Landry Parish Fire })istrict No. 3 by act
dated 3-31-86 and recorded under original act #706595 a.t COB )~27, page 80 official records
of St. Landry Parish, Louisiana_

less and Except:

A certain tract or parcel land containing thirty (30) acres located in Lhe.fourth police jury
ward of St. Landry Pa.tish, Lonisiana, and in Seccion 45, Township Tln'ee South (T-G-S),
Ra:n.ge Tln'ee East (R-B-E), and in Section §§ and 40, Townsl:l.ip Tbree South (T»3~S),
Range Four East (R-4-E) la Mer. This tract is more particularly described as follows:
Beginning ar a point on the Nortbeast side of property of Southern Paciiic Rai|road
adjacent to the property ofVerna S. Guil]ory or assigns which is the point of beginning
Thcnce proceeding along the property of Vema S. Gui]lory or assigns N44° 13' 39"}':`. a
distance of7,246.73 feet to a point which is adjacent to the property ofVerna S. Guillory
or assigns and the property ofWiiliams, lnc. or assigns; thence proceeding¢S-¢Z° 02'34"E
a distance of 424. 73 feet,' thence proceeding S44° 13’47"Wa distance of2,864.40'
adjacent to property belonging to Melvin Soilean or assigns; thence proceeding

N45 °46'21"W a distance of 403.72 feet; thence proceeding S44° 13'39"W a distance of
4,352.95 feet; thence proceeding NSS ° 47‘44"W a distance on0.0S feet back to the point
cf beginning This tract is more particularly shown as “3 0.00 ACRES” on plat of survey
by Morgan Croudeeu and Associates for Jean Paul Inbern dated Jannary 5, 2006.

TRACT 3: A certain tract or parcel of land, with all buildings and improvements thereon.,
containing seventy-two and 772!100 (72.772) acres, situated in Section Forty (40), Township
Four Soutii ('I"d-S], Range Fonr East ('R-4-E), St. Landry Parish, Louisiana and being more
particularly shown as Tract One (1) on a Plat ofSurvey by Doward L. Gni]lory, Registered
Land Surveyor, dated Decernber 3, 1986. Saicl tract being bounded, nor or formerly, as
follows: North by property of V. W. Walker, South by Parish Road 5-205 or property of
the Estate ofW. J. Reeves and the heirs of Dalla.s Hagger, East by the Estate of J. Aust:in
Perkins, and West by 'I`ract Two {2) of said plat or property of Clarence Forest, et al.

TRACT 4: A certain town lot, situated in the Town of Bunltie, Avoyelles Parish, Louisiana,
on South Knoll Avenne, with all buildings and improvements thereon situated or thereto
belonging, Having a front on said Soutli Knoll Avenue of Sixty (68’) feet and running back
between parallel lines a distance of One Hundred Fifty {150’) feet, bounded on the Nortb by
lot of Alfred L. anout., formerly L. T. Guillory, South by lot of Jea.nsonne; West by Haas
lot; and East by said Sontb K.noll Avenue

'I`RACT 5: A certain piece, parcel or tract of land located in the Town of Bnnk.ie, Parish of
Avoye]les, State of Louisiana, together with all buildings and improvements thereon located

and all rights, ways and privileges tberennto appertaining, and being more particularly
described as follows:

The North ninety (90”) feet on Lots 4, 5, and 6 ofBlock “BB” of the Burgess Addition to the
Town of Bunkie, fronting One Hundred Fifty (150”) feet on MaCarthur Street (formerly
“B” Street, also formerly known as Irion Gravel Road) and running back between parallel
lines for a distance of ninety (90”) feet along'South Knoll Avenue, being bounded on the
Nortb by MaCarthur Street, on the East by Knoll Avcnue, on the South by the lot of Lonise
T. Guillory, and on the Wcst by Lot 3 ol`Block “B” ol' tile Bnrgess Addition to the Town of
Bunkie, being that property acquired by John Harry Dupont from Alfred L. Dupont by
deed dated Febrnary 21, 1946, recorded Febrnary 23, 1946 at Conveyance BK, A-i?.l, page
615, of the records of Avoyelles Parish, Louisiana.

 

 

 

 

CaS€ 1.18--CV--01539 DDD_- .]P|\/| fwng m 1- 1 i|ed 1 26/18 Page 1 Of 7` Page|D #Z 131
F\¢Oy99 al"IS 900|' lng i‘dg

Connie B. Couviilon
C|erk of Court
312 N. i\/|ein
P. O. Box 2‘§9
Mari<sviile, i_A 71351
(318) 253-7523

 

Received From :
JAiViES R LAFLEUR

Firsz MORTGAGOR ~
|LAFLEUR, JAMES RANDY l

First MORTGAGEE
|iJNi"rED STATES DEPT 0F AeRicuLTuRE ' |

index Type : i\/lertgages ins_t. Number : 2014-00001460

Type of Docurnent : Niortgege
Book: 744 Page: 824

Recording Pages : 7
Recorded information

| hereby certify that the attached document was 1Hled for registry and recorded in the C§eri< of Court's oche for
Avoye||es Parish, i_ou§siana

On (Recorded Date) : 03/17/2014

At {Recorded Ti:'ne) : 911 8:02A|V! CLERK 05 COURT
HH CONNIE B. cou\/ii_LON

Parish'of`Avoye||e`s .
DOC |[.`J - 002630150007

iiil|i|ili|ii|i|iiiiii|ii|ii|iiiiii||iiiii||i|iiii||lii|li|i||iiiil|i|||i ~

 

 

 

 

j

Deputy Ckrk

Return To :
JAMES R LAFLEUR

Do not Detach this Recozding Page from Originai Document

 

`. Case 1:18-cv-01539-DDD;_§]PI\/| Document 1-11 Filed 11/26/18 Page 2 of 7`Page|D #: 132

. Ponuon$
FSA-lQZ?-l LA UNm:n sTATEs I)EPAR?MENT or AGRICULTURE
(09-21-05) Farm Service Agency

MORTGAGE FOR LOUISI`ANA

THlS MORTGAGE ("instrunrent") is made on MARCH 17 , 20 14 _ The mortgagor is

 

 

JAMES R.ANDY LAFLEU'R &. BONNIE ROBERT LA.FLEUR
("B orrower") whose mailing address is 5 04 SOUTH KNOLL STREET , BU'NKIE , LA 713 22

. This instrument is given to the United States of America acting
through the Farm Service Agency, United States Department of Agriculture ("Crovernrnent") located at

 

 

 

629 TU'NICA DR. WEST, MARKSVILLE, L.A 71353.

This instrument secures the following promissory notes, assumption agreements and/or shared appreciation agreements (collectively called "note"),
which have been executed or assumed by the Borrower unless otherwise noted, are payable to the Govemrnent, and authorize acceleration of the
entire debt upon any default '

Annual Rate Due Date of Final
Date of lnsirument Princip_al Arnount of Interest lnstallrnent
03-17-14 _ $89,900.00 2.0°6 03-17-15

(The interest rate for any limited resource farm ownership or limited resource operating loans secured by this instrument may be increased as
provided in Government reguiations and the note.)

By execution of this instrument, Borrower acknowledges receipt of all of the proceeds of the loan or loans evidenced by the above note.

This instrument secures to the Government (l) payment of the note and all extensions, renewals, and modifications thereof; (2) recapture of any
amount due under any Shared Appreciation Agreernent entered into pursuant to 7 U.S.C. § 2001; (3) payment of all advances and expenditures, with
interest, made by the Government; and (4) the obligations and covenants of Borrower set forth in this instrument, the note, and any other loan
agreements

In consideration of any loan made by the Government under the Consolidated Farrn and Rural Development Act, 7 U.S.C. § 1921 e_t M. as
evidenced by the note, Borrower irrevocably mortgages, grants, conveys and assigns to Government the following described property situated in the
State of Louisiana Counry or Counties of AVOYELLES sum sT . LANDRY

 

See attached Exh_ibit A for legal descriptionl

together with all rights (including the rights to mining products, gravel, oil, gas, coal or other minerals), interests, easements, Extures, hereditarnents,
appurtenances and improvements now or later attached thereto, the rents, issues and profits thereof, revenues and income therefrom7 all water, water
rights, and water stock pertaining thereto, and all payments at any time owing to Borrower by virtue of any sale, lease, transfer, or condemnation of
any part thereof or interest therein (coilectively called "the property"). This instrument constitutes a security agreement and financing statement
under the Uniform Cornrnercial Code and creates a security interest in all items which may be deemed to be personal property, including but not
limited to proceeds and accessions, that are now or hereafter included in, affixed, or attached to "the property."

Borrower COVENA_NTS that Borrower is lawfully seized of the estate hereby conveyed and has the right to mortgage, grant and convey the property
and that the property is unencumbered, except for encumbrances of record. Borrower warrants and wiil defend the title to the property against all
claims and demands, subject to any encumbrances of record.

This instrument combines uniform covenants for national use and non-uniform covenants with limited variations by jurisdiction to constitute a
uniform mortgage covering real property.

date § 'LV'Q?&/ 7 - FsA-1927Lr LA (09-21-05) Page 1 of4

 

 

" Cjase 1:18-cv-01539-DDD+_.JP|\/| Document 1-11 Filed 11/26/18 Page 3 of 7`Page|D #: 133
outroruvr covENANTs. narrower covENANrs AND AGREES as follows

l. Payrnent. Borrower shall pay promptly when due any indebtedness to the Government secured by this instrument

2. Fees. Borrower shall pay to the Government such fees and other charges that may now or later be required by
Government regulations

3. Application of payments Unless applicable law or Govemment’s regulations provide otherwise all payments received by the
Government shall be applied in the following order of priority: (a) to advances made under this instrument; (b) to accrued interest due under the
note; (c) to principal due under the note; (d) to late charges and other fees and charges.

4_ Taxes, liens, etc. Borrower shall pay when due all taxes, liens, judgmentsl encumbrances, and assessments lawfully attaching
to or assessed against the property and promptly deliver to the Government without demand receipts evidencing such payments

5 . Assignment. Borrower grants and assigns as additional security all the right, title and interest in: (a) the proceeds of any award
or claim for damages, direct or consequential, in connection with any condemnation or taking by eminent domain or otherwise of any part of the
property, or for conveyance in lieu of condemnation; (b) all bonuses, rentals, royalties, damages, delay rentals and income that may be due or become
due and payable to the Borrower or Borrower’s assigns under any existing or future oil, gas, mining or mineral lease covering any portion of the
property and (c) all rents issues prolits, income and receipts from the property and from all existing or tirture leases, subleases, licenses guaranties
and any other agreements for the use and occupancy of any portion of the property, including any extensions, renewals, modifications or substitutions
of such agreements Borrower warrants the validity and enforceability of this assignment

Borrower authorizes and directs payment of such money to the Government until the debt secured by this instrument is paid in full. Such money
may, at the option of the Government, be applied on the debt Whetber due or not_ The Government Shali not be obligated to collect such money, but
shall be responsible only for amounts received by the Government ln the event any item so assigned is determined to be personal property, this
instrument will also be regarded as a security agreement

Borrower will promptly provide the Government with copies of all existing and future leases Borrower warrants that as of the date of executing this
instrument no default exists under existing leases Borrower agrees to maintain, and to require the tenants to comply with, the leases and any
applicable law. Borrower will obtain the Government's written authorization before Borrower consents to sublet, modify, cancel, or otherwise alter
the leases, or to assign, compromise, or encumber the leases or any future rents Borrower will hold the Government harmless and indemnify the
Government for any and all liability, loss or damage that the Government may incur as a consequence of this assignment

6. Insurance. Borrower shall keep the property insured as required by and under insurance policies approved by the Government and,
at its request, deliver such policies to the Government lf property is located in a designated flood hazard area1 Borrower also shall keep property
insured as required by 42 U.S.C. § 4001 e_t Lq. and Government regulations All insurance policies and renewals shall include a standard mortgagee
clausel

7. Advances by Government The Government may at any time pay any other amounts required by this instrument to be paid by
Borrower and not paid by Borrower when due, as well as any cost for the preservation, protection, or enforcement of this lien, as advances for the
account of Borrowcr. Advances shall include, but not be limited to, advances for payments of real property taxes, special assessments2 prior liens,
hazard insurance premiums, and costs of repair, maintenancc, and improvements All such advances shall bear interest at the same rate as the note
which has the highest interest rate. All such advances, with interest shall be immediately due and payable by Borrower to the Government without
demand No such advance by the Government Shall relieve Borrower from breach of Borrower'S covenant to pay. Any payment made by Borrower
may be applied on the note or any secured debt to the GovernmentJ in any order the Government determines

8. Protection of lien. Borrower shall pay or reimburse the Government for expenses reasonably necessary or incidental to the protection
of the lien and its priority and the enforcement or compliance with this instrument and the note. Such expenses include, but are not limited to: costs
of evidence of title to, and survey of, the property, costs of recording this and other instruments; attomeys' fees, trustees’ fees; court costs, and
expenses of advertising selling, and conveying the property.

9. Authorized purposes. Borrower shall use the loan evidenced by the note solely for purposes authorized by the Government
_ 10. Repair and operation of property. Borrower shall: {a) maintain improvements in good repair; (b) make repairs required by the

Govemment; (c) comply with all farm conservation practices and farm management plans required by the Government and (d) operate thc property
in a good and husbandlil<e manner. Borrower shall not (e) abandon the property; (t`) cause or permit waste, lessening or impairment of the property;
or (g) cut, remove, or lease any timber, gravel, oil, gas, coal, or other minerals without the written consent of the Government, except as necessary for
ordinary domestic purposes.

l 1_ Legal compliance Borrower shall comply with all laws, ordinances, and regulations affecting the property.

12. Transfer or encumbrance of property. Except as provided by Government regulations, the Borrower shall not lease, assign, sell,
transfer, or encumber, voluntarily or otherwise, any of the property without the written consent ot` the Government The Government may grant
consents, partial releases, subordinations, and satisfactions in accordance with Government regulations

13. Inspection. At all reasonable times the Government may inspect the property to ascertain whether the covenants and agreements
contained in this instrument are being perfonned.

14. Hazardous substances Borrower shall not cause or permit the presence, use, disposal, storage, or release of any hazardous
substances on or in the property. The preceding sentence shall not apply to the presence, use, or storage on the property of small quantities of
hazardous substances that are generally recognized to be appropriate to normal use and maintenance of the property. Borrower covenants that
Borrower has made full disclosure of any such known existing hazardous conditions affecting the property. Borrower shall not do, nor allow anyone
else to do, anything aEccting the property that is in violation of any federal, state, or local environmental law or regulation Borrower shall promptly
give the Government written notice of any investigation claim, demand, lawsuit or other action by any governmental or regulatory agency or private
party involving the property and any hazardous substance or environmental law or regulation ofwhich Borrower has actual knowledge IfBorrower

0 z / _. Q
Initi 1 date -' /7 0/% FSA»1927-1 LA (09-21-05) Page 2 of 4

 

” C_ase 1:18-cv-01539-DDD§dPM Document 1-11 Filed'11/26/18 Page 4 of 7 Page|D #: 134

learns, or is notified by any governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting the
property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable environmental law and regulations
As used in this paragraph, “ha.zardous substances" are those substances defined as toxic or hazardous substances by environmental law and the
following substances gasoline, kerosene, other flammable or toxic petroleum products toxic pesticides and herbicides volatile solvents, materials
containing asbestos or forrnaldehyde, and radioactive materials As used in this paragraph, "environrnental law" means l~`ederal laws and regulations
and laws and regulations of the jurisdiction where the property is located that relate to health, safety or environmental protection

15 . Adjustment; release; waiver; forbearance in accordance with Government regulations the Government may (a) adjust the
interest rate, payment terms or balance due on the loan, (b) increase the mortgage by an amount equal to deferred interest on the outstanding
principal balance, (c) extend or defer the maturity of, and renew and reschedule the payments on the note, (d) release any party who is liable under
the note from liability to the Govemment, (c) release portions of the property and subordinate its lien, and (f) waive any other of its rights under this
instrument Any and all of this can and will be done without affecting the lien or the priority of this instrument or Borrower's liability to the
Government for payment of the note secured by this instrument unless the Government provides otherwise in writing HOWEVER, any forbearance
by the Government - whether once or often - in exercising any right or remedy under this instrument or otherwise afforded by applicable law, shall
not be a waiver of or preclude the exercise of any such right or remedy.

16. Graduation. If the Government determines that Borrower may be able to obtain a loan from a responsible cooperative or private
credit source at reasonable rates and terms for loans for similar purposes and periods oftime, Borrower will, upon the Government's request, apply
for md accept such a loan in suliicient amount to pay the note secured by this instrument and to pay for stock necessary to be purchased in a
cooperative lending agency in connection with such loan.

1 17. Forfeiture. Borrower shall be in default if any forfeiture action or proceeding whether civil`or criminal, is begun that in the

Government's good faith judgment could result in forfeiture of the property or otherwise materially impair the lien created by this instrument or the
Government's Security interest Borrower may cure such default by causing the action or proceeding to be dismissed with a ruling that precludes
forfeiture of the Borrower's interest in the property or other material impairment of the lien created by this security instrument or the Government’s
security interest _

18. False statement Borrower also shall be in default if Borrower, during the loan application process, gave materially false or
inaccurate information or statements to the Government {or failed to provide the Government with any material inforrnation) in connection with the
loan evidenced by the note.

19, Cross Collateralization. Default under this instrument shall constitute default under any other security instrument held by the
Government and executed or assumed by Borrower. Default under any other Such security instrument shall constitute default under this instrument

20. Highly credible land; wetlands Any loan secured by this instrument will be in default if Borrower uses any loan proceeds for a
purpose that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 C.F.R. part 1940, subpart G, or any successor Government regulation `

21. Non-discrimination. If any part of the loan for which this instrument is given shall be used to finance the purchase, construction or
repair of property to be used as an owner~occupied dwelling (herein called "the dwelling") and if Borrower intends to sell or rent the dwelling and has
obtained the Government's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower will, after receipt of a bona fide offer,
refuse to negotiate for the sale or rental of the dwelling or will otherwise make unavailable or deny the dwelling to anyone because of race, color,
religion, sex, national origin, disability, familial status or age, and (b) Borrower recognizes as illegal and hereby disclaims and will not comply with
or attempt to enforce any restrictive covenants on the dwelling relating to race, color, religion, sex, national origin, disability, familial status or age

22. Notices. Notices given under this instrument shall be sent by certified mail unless otherwise required by law. Such notices shall be
addressed., unless and until some other address is designated in a notice, in the case of the Government to the State Executive Director of the Farm
Service Agency at the mailing address shown above, and in the case of Borrower at the address shown in the Government's Finance Office records
(which normally will be the same as the mailing address shown above).

23. Governing law; severability This instrument shall be governed by Federal law. if any provision of this instrument or the note or its
application to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this instrument or the
note which can be given eEect without the invalid provision or application The provisions of this instrument are severable. This instrument shall be
subject to the present regulations of the Government, and to its fl.iture regulations not inconsistent with the express provisions hereof All powers and
agencies granted in this insmnnent are coupled with an interest and are irrevocable by death or otherwise; and the rights and remedies provided in
this instrument are cumulative to remedies provided by law.

24. Successors and assigns; joint and several covenants 'l`he covenants and agreements of this instrument shall bind and benefit the
successors and assigns of Government and Borrower. Borrower's covenants and agreements shall bejoint and several. Any Borrower who co-signs
this instrument but does not execute the Note: (a) is co-signing this instrument only to mortgage, grant and convey that Borrower‘s interest in the
property under this instmrnent; (b) is not personally obligated to pay the sums secured by this instrument; and (c) agrees that the Government and any
other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this instrument or the note without
that Borrower's consent

25. No merger. lfthis instrument is on a. leasehold, Borrower shall comply with all the provisions of the lease. If Borrower acquires
fee title to the property, the leasehold and the fee title shall not merge unless the Government agrees to the merger in writing If the property is
conveyed to the Government, title shall not merge (unless the Government elects otherwise) and the lien provided under this instrument shall not be
affected by such conveyance .

26. Time is of the essence ”l`ime is of the essence in the Borrower's performance of all duties and obligations under this instrument

FSA-l92'7»l LA (09-21-05) Page 3 of 4

 

 

 

k Case 1:18-cv-01539-DDDHJPI\/| Document 1-11 Filed 11/26/18 Page 5 of 7`Page|D #: 135

NON-UNIFORM COVENANTS. Borrower further COVENANTS AN'D AGR_EES as follows:

27 . Default; death; incompetencc; bankruptcy Siiould default occur in the performance or discharge of any obligation in this
instrument or secured by this instrument or should the Borrower die or be declared incompetent or should the Borrower be discharged in bankruptcy
or declared an insolvent or make an assignment for the benefit of creditors, the Government at its option, with or without notice, may: (a) declare the
entire amount unpaid under the note and any debt to the Government hereby secured immediately due and payable, (b) for the account of Borrower
incur and pay reasonable expenses for repair or maintenance of, and take possession ot`, operate or rent the property, (c) upon application by it and
production of this instruman without other evidence and without notice of hearing Of Said application, have a receiver appointed for the property,
with the usual powers of receivers in like cases, (d) foreclose this instrument and sell the property as prescribed by law; and (e) enforce any and all
other rights and remedies provided herein or by present or future iaw.

28. State law. Borrower agrees that the Government will not be bound by any present or future State laws, (a) providing for valuation,
appraisal, homestead or exemption ofthe property, (b) prohibiting maintenance of any action for a deficiency judgment or limiting the amount
thereof or the time within which such action must be brought, (c) prescribing any other statute of limitations, (d) allowing any right of redemption or
possession following any foreclosure sale, or (c) limiting the conditions which the Government may by regulation impose, including the interest it
may charge, as a condition of approving a transfer of the property to a new Borrower Borrower expressly waives the benefit of any such State laws

29 Assignment of leases and rents. Borrower agrees that the assignment of leases and rents in this instrument is immediately effective
on the recording of this insuument_ Upon default the Borrower will receive any rents in trust for the Government, and Borrower will not commingle
the rents with any other tiinds. Any amounts collected shall be applied at the Government's discretion first to costs of managing protecting and
preserving the property, and to any other necessary related expenses Any remaining amounts shall be applied to reduce the debt evidenced by the
note(s). Borrower agrees that die Government may demand that Borrower and Borrower's tenants pay all team due or to become due directly to the
Government if the Borrower defaults and the Government notifies Borrower of the default Upon such notice, Borrower will endorse and deliver to
the Government any payments of rents. If the Borrower becomes subject to a banlcruptcy, then Borrower agrees that the Government is entitled to
receive relief from the automatic stay in bankruptcy for the purpose of enforcing this assignment

30. Application of foreclosure proceeds The proceeds of foreclosure sale shall be applied in the following order to the payment
of: (a) costs and expenses incident to enforcing or complying with this instrument1 (b) any prior liens required by law or a competent court to be so
paid, (c) the debt evidenced by the note and all other debt to the Government secured by this instrument (d) inferior liens of record required by law
or a competent court to be So paid, (e) at the Government‘s option, any other debt of Borrower to the Government, and (i) any balance to Borrower.
If the Government is the successtisl bidder at foreclosure or other sale of all or any part of the property, the Government may pay its share of the
purchase price by crediting such amount on any debts of Borrower owing to the Government in the order prescribed above_

By signing below, Borrower accepts and agrees to the terms and covenants contained in this instnunent and in any rider executed by Borrower and

recorded with this instrument b/%/L
M,/@,j /
5§:’””"

 

ES RAN'DY LA.FLEUR
Borrower

“"BONNIE ROBER'I LAFLEUR
Co-Borrower

WITNESSES:

QM§M

PENNY GY§)'

   

NOTARY PUBLIC

usa z. date 3'/7?2£// rsA-1927-1 LA (09-2r-05) Page 4 afa

  

 

 

“ ¢ase 1:18-cv-01539-D|SD§J|i’-|\/| Document 1-11 Filed 11/2§/-18 Page '6 of l Page-|D #: _136

EXHIBIT -A- LEGAL DESCRIPTION
\ LAMESAWM

TRACT 1: A certain tract or parcel of land, containing 71.38 acres, located in Sectious
46 and 47, Township 3 South, Range 3 East, La. Mer. And in Section 39 and 40,
Township 3 South, Range 4 East, La. Mer., described and designated as Tract No. 2 of
that certain plat of survey made by Paul N. 'Fontenot, Registered Land Surveyor, dated
January lS, 1977, duly recorded in the Clerlc of Court’s office of St. Landry Parish,
Louisiana.

Less and Except:

A tract of one and 14/100 (1.14) acre sold to St. Landry Parish Fire District No. 3 by act
dated 3-31-86 and recorded under original act #706595 at COB 27, page 80 official
records of St. Landry Parish, Louisiana.

Less and Except: _

A certain tract or parcel of land containing thirty (3 0) acres located in the fourth police
jury ward of St. Landry Parish,-Louisiana, and in Section 45, Township Tln'ee So_uth
('T3S), Range Three East (R3E), and in Section 19 and 40, Township Three South (T3S)
Range Four East (R4E) La. Mer. This tract is more particularly described as follows:
Beginning at a point on the Northeast side of property of So_utheru Pacific Railroad
adjacent to the property ofVerna S. Guillory or assigns which is the point of beginning
Thence proceeding along the property of Verna S. Guillory or assigns N44 degrees 13 ’
39” E a distance of7,246.73 feet to a point which is adjacent to the property of Verna S.
Guillory or assigns and the property of Wiiliams, Inc. or assigns; thence proceeding 542
degrees 02” 34” E a distance 0f424.73 feet; thence proceeding S44 degrees 13’ 47” W a
distance of 2,864.40” adjacent to property belonging to Melvin Soileau or assigns; thence
proceeding N45 degrees 46’ 21” W a distance of 403.72 feet, thence proceeding 844
degrees 13’ 39” W a distance of4,352.95 feet; thence proceeding N55 degrees 47’ 44” W
a distance of 20.08 feet back to the point of beginning This is more particularly shown
as “30.00 ACRES” on plat of survey by Morgan Goudeau and Associates for J can Paul
lnhern dated January 5, 2006.

TRACT 2: A certain tract or parcel of Iand, with all buildings and improvements
thereon, containing seventy-two and 772/100 (72.772) acres, situated in Section Forty
(40), Township Four South (1`4S), Range P our East (R4E), St. Landry Parish, Louisiana
and being more particularly shown as Tract Once (l) on a‘Plat of Survey by Doward L.
Guillory, Registered Land Surveyor, dated Deccmber 3, 1986. Said tract being bounded,
nor or fonnerly, as follows: North by property of V. W. Walker, South by Parish Road 5-
205 or property of the Estate of W. J. Reeves and the heirs of Dallas Hagger, East by the
Estate of J. Austiu Perkins, and West by Tract Two (2) of said plat or property of
Clarence Forest, et al.

 

1 Case 1:'18-Cv-01539-DDD___-.]PN| Document 1-11 Filed 11/26/13 E_’,age 7 of 7 Page|D #., 137

TRACT 3: A certain town lot, situated in the Town of Bunlcie, Avoyelles Parish,
Louisiana, and South Knoll Avenue, with all buildings and improvements thereon
situated or thereto belonging Having a front on said South Knoll avenue of Sixty (60’)
feet and running back between parallel lines a distance of One Hundrcd Fifcy (150’) feet,
bounded on the North by lot of Alfred L. Dupont, formerly L. T. Guillory, Sonth by lot of
Jeansonne; West by Haas lot; and East by said South K.noll Avenue -

 

TRACT 4: A certain piece, parcel or tract of land located in the Town of Bunl<ie, Parish
of Avoyellec, State of Louisiana, together With all buildings and improvements thereon
located and all rights, ways and privileges thereunto appertaining, and being more
particularly described as follows:

The north ninety (90’) feet on Lots 4, 5 and 6 ofBlock “BB” of the Burgess Addition to
the Town of Bunkie, fronting One Hundred Fil’ty (150’) feet on MaCarthur Street
(formerly “B” Street, also formerly known as Irion Gravel Road) and running back
between parallel lines for a distance of ninety (90’) feet along South Knoll Avenue, being
bounded on the North by MaCarthur Street, on the East by Knoll Avenue, on the South
by the lot of Louise T. Guillory, and on the West by Lot 3 of Block ‘_‘B” of the Burgess`
Addition to the Town of Bunkie, being that property acquired by John Harry Dupont
from Alfred L. Dupont by deed dated February 21, 1946, recorded February 23, 1946 at
Conveyance BK, A-lZl, page 615,' of the records of Avoyelles Parish, Louisiana.

MC 1:18'@“'0.1539'“>“>“>' tennessee tennessee 1 Of 5 PaQQ'D #1 138

Samue| G. Couvil|on

 

   
 

EXH!B\T

_. C|erk of Court
; _ LQ 312 N_ train
" ""`"' P. O. Box 219
-e-“~*"""""“ Marksville, LA 71351

  

(3‘\ 8) 253-7523

Received From :
JAIV|ES R F_AFLEUR

Firsr MORTGAGOR
|LAFLEUR, JAMES RANDY . l

First MoRTGAGEE '
|uNlTEo sTArEs DEPT oF AGRlcuLTuRE - |

lndex Type : Mortgages Inst. Number: 2006-00001219

Type of Document: Reinscription Of Niortgage
Book : 553 Page :412

Recording Pages : 5

Recordect |nformation
l hereby certify that the attached document Was filed for registry and recorded in the Clerk of Court's ofdce for

Avoye!ies Parish, Loutsiana

 

 

 

 

Deputy C|erk
On (Recorded Date) : 02/1 612006
At (Recorded Tlme) : 9:18:53AN| CLERK OF COURT
SAMUEL G. COUV!L!_ON
Parish of Avoye||es
' . t certify that this is a true copy of the attached
document that Was filed for-registry and
Recorded 02)'16/2006 at 9:18:53
DOC |D - 000435210005 Recorded m Book 553 Page 412
guam Number20 06-00 01219
Deputy C|erk

Return To :

Do not Detach this Recording Page from Origina| Document

"-' ` '~Case 1:18-cv-01539-DDD-.]F}M\ Document 1-12 Filed 11/26/18 Page 2 of 5 Page|D #: 139

AGREEl\/[ENT EVIDENCING EX’I`ENSION BY

REAMORTIZA'I`ION OR RESCHEDULING AND REQUEST FOR
REINSCRIPTION OF REA_L ESTATE MORTGAGE

l _
THlS AGREEMENT, made between the United States of America, acting by and
Through the Farmers Horne Administration, United States Department of
Agriculture, represented herein by CI:`[RIS J. NORMAND, County Supervisor, for
AVOYELLES Parish, Louisiana, herein called the “Government’-’ and

Jarnes R Lafleur & Bonnie Lafleur of 504 Sot_l£h Knoll, Bllnkie LA 71322

, (Narne of Borrower) ( Street Address, City and Parish)

Louisiana, herein called the “Borrowe ”:

WITNESS:

WHEREAS, the Government and Borrower have agreed to reamortize, reschedule,
or otherwise extend the maturity of the Promissory Notes(s) described below which
were executed by the Borrower and are owned and held by the Government so that
the Promissory Note(s) shall now be finally due and payable on the dates identified
as “the new due date.” '

I

Prom_i_ssorv Notes E;_t_el_xded

 

DUE DA'I`E DUE DATE
})A'I`E AMOUN'I` BEFORE EXTENSION AFTER EXTENSION
04-20-05 $163,550.00 04-20-2020 02-16-2021
04-20-05 S 52,574.97 _ 04-20-2020 02-16-2021
04-20-05 $ 96,620.93 04-20-2020 02-16-2021
04-20-05 $ 22,271.65 04-20-2020 02-16-2021
04-20-05 $ 10,044.75 04-20-2020 _ 02-16-2021

 

 

W '~Case 1:18-cV-01539-DDD-.]P/|vl~ Document 1-12 Filed 11/26/18 Page 3 of 5 Page|D #: 140

Farm FmHA 1951-1 LA
(2-19-88)

And

WHREAS, the extension shall be carried out by the Borrower executing an FmI-IA
Promissory Note form designated as the Reschcduled or Reamortized note. The
Reamortized or Res_cheduled note shall be attached to the note extended by
rescheduling or reamort;ization and shall be evidenced of the new payment schedule

AND ‘
WHEREAS, the above described notes are secured by a real estate/chattel mortgage
or mortgages encumbering property owned by Borrower which real estate
mortgages are subject to reinscription or extension pursuant to LSA-Civil Code
Article 3369. These mortgages are specifically described as follows:

II

Mortgaaes Securing Extended Notes

MORTGAGE BOOK-PAGE _ NOTE NOTE EXTENDED
DA'I`E RECORDED DATE AMOUNT Q__U_E___D_A_'II
*04-»20-05 1250,/ 907 04-20-05 $163,550.00 02-16-2021
04-20-05 531 / 103 04-20-05 7 $163,550.00 02~16~2021
*05-12-03 1150 / 979 _05-11-03 $ 52,690.00 02-16-2021
*05-12-03 1150 f 979 05-07-03 $ 98,450.99 02-16-2021
*05-12-03 1150 / 979 05-07-03 $ 22.,693.63 02-16-2021
*05-12-03 1150 / 979 05-07-03 $ 10,300.55 02-16-2021
05-12-03 121/ 05-11-03 $ 52,690.00 02-16-2021
05-12-03 121 / 05-07-03 $ 98,450.99 02-16-2021
05-12-03 121 / 05-07-03 $ 22,693.63 02-16-2021

05-12-03 121 / 05-07-03 $ 10,300.55 02-16-2021

* Mortgages recorded in St. Landry Parish

 

c ~Case 1:18-cv-Ol539-DDD-.]F?'Ivl~. Document 1-12 Filed 11/26/18 Page 4 of 5 Page|D #: 141

NOW THEREFORE,' the Government and the Borrower agree that the above
described Promjssory Notes have been extended as described above and as further
set forth in the Rescheduled or Reamortized Promissory Note executed to evidence
and carry out the extension by reamortization, renewal, or extension, the terms of
which are referred to and incorporated herein by reference The Government and
the Borrower further agree that the Extension, Reamortization, Rescheduling, or
Consolidation of any of the above described Promissory Notes shall not constitute a
novation or the creation of a new debt but shall be merely an extension of an
existing indebtedness The Government and Borrower further agree that this
instrument shall be lodged for record pursuant to LSA Civil Code 3369 to effect the
extension of the real estate mortgage securing the extended Promissory Notes.

 

BY £h¢i/%n s

Borr/¢rw//:` James R. Lafle}r»i:/ Chris .I. ormand, Farm Loan Manager

Farm Service Agency
M U. S. Depa;rtment of Agriculture
BY M /-\

€o/-Borrower: Bonnie Robert l%leur

 

 

"’Case 1:18-CV-Ol539-DDD-.]PI\/|"'"Document 1-12 Filed 11/26/18 Pag”‘e 5 of 5 Page|D #: 142

A_C@_€m`_nmm.__w_r_

STA'I`E OF: Louisiana

PARISH: Avoyelles

On this day personally appeared before the undersigned, a Notary Public in and for
the Parish and State aforesaid, duly qualified and acting, Chris J. Normand, to
me well known to be the person whose name appears in the foregoing instrument
and stated they had executed the same for the consideration, uses and purposes
therein mentioned and set forth.

IN WITNESSES WHEREOF, I have hereunto set my hand and seal this 16th, day
of Februa;y , 2005.

   

Notary Public

(sEAL)

My Commission Expires:

\_ f~

 

\~CJ'R|\/| Ocu ent. 1-[1.3RFiled chZG/J}S':g Page 1 of 4 Page|D #: 143 l

CaS€ lilS-CV-OlBSQ-DD
`,.)ye 65 arlS e(.`vOlll

...

 
 

T

Samuel G. Couvillon
EXHlBl-r C|erk of Court

,- §§ ..._. "~ f '-"r'r 312 N. Main
' `7 P. O. Box 219
---'-"'~'_"'“"'"“ I\/larksville, E_A 7135‘1
(3'18) 253-7523

 

Received From :
FAR[VE SER\/ICE AGE`NCY
313 N. NLONROE STREET
¥VlARKS\/|LLE, LA 71351

First MORTGAGOR
{LAFLEUR, JAN:ES RANDY l

First NIORTGAGEE
lUN|TED STATES DEPT OF AGRlCUL`E'URE l

|ndex Type : Nlortgages lnst. Number : 2007-00001533

Type of Document : Reinscription Of N[ortgage
Book: 582 Page : 892

Recording Pages : 5

Recorded Information
d r corded in the C|erk fCourt“s othce for

   
 

| hereby certify that the attached document Was fifed for registry
Avoye||es Parish Louisiana

  

Deputy C|erk

On (Recorded Date) : 03/01/2007

At (Recorded T§me) : 2:‘|6:52PM ` CLERK OF COURT
sAr\nuEr_ G. COUV|LLON

l!|ll|i|\!lt|t|ltl||!i|lIU|lll|t|U|IIUN|!lt||t|t|||ilil|t||lll\|!1|)||!. ` w

DOC lD - 000953440005

 

 

 

Return To :

Do not Detach this Recording Page from Original Document

Case 1:18-cv-01539-DDQTUPM Document 1-13 Fi|e_d 11/26/:§" Page 2 of 4 Page|D #: 144

AGREEMENT EVI]_)ENCING EX'I`ENSION BY
REANIORTIZATION OR RESCHEDULING AND REOUEST FOR
RE]_"NSCR]]’TION OF REAL ESTATE MORTGAGE

THIS AGREEMEN':, made between the United States of America, acting by and
Through the Farmers Home Administration, United States Department of
Agriculture, represented hereinrby CHRIS J. NORMAND, County Supervisor, for
AVOYELL]ElS Parish, Louisiana, herein called the “Government” and

of 504 South Knoll St, Bunkje

( Street Address, City and Parish)

Ja;mes Randv & Bonnie Robert Lafleur

(Name of Borrower)

-Lonisia:naz 71322

Louisiana, herein called the “Borrower”:
WITNESS:

WHEREAS, the Government and Borrower have agreed to reamortize, reschedule,
or otherwise extend the maturity of the Promissory Notes(s) described below which
were executed by the Borrower and are owned and held by the Government so that
the Promissory Note(s)' shall now be finally due and payable on the dates identified
as “the new due date.”

I

Promisso;y Notes Extended

 

DUE DATE DUE BA'I`E
DATE Al\/IOUNT BEFORE EXTENSION AFI`ER EXTENSION
02-16-06 $168,361.21 01-01-2021 ` 01-01-2022
02»16-06 S 10,31_4.86 01-01-2021 01-01-2022
02-16-06 $ 54,206.23 01-01-2021 01-01-2022
02-16-06 S 99,618.82 01-01-2021 01-01-2022
02-1 6-06 01-01-2021 01~01-2022

$ 22,962.68

 

 

Form FInHA 1951-1 LA

(2-19-88)

A.nd

Case 1:18-c`v-O-1539-DDD|/€§§’|\/| Document 1-13 Filed 11/26/1@\ Page 3 of 4 Page|D #: 145

WHREAS, the extension shall be carried out by the Borrower executing_an FrnHA
Promissory Note form designated as the Rescheduled or Reamortized note. The
Reamortized or Rescheduled note shall be attached to the note extended by
rescheduling or reamortization and shall be evidenced of the new payment schedule.

AND

WHEREAS, the above described notes are secured by a real estate/chattel mortgage
or mortgages encumbering property owned by Borrower which real estate
mortgages are subject to reinscription or extension pursuant to LSA-Civil Code

Article 3369. These mortgages are specifically described as follows:

MORTGAGE
DATE

7"02~1 6-06
*02~1 6-06
* 02-16-06
*02-16-06
"‘02-16-06
02~16-06
02-1 6-06

l 02-1 6-06
02~1 6-€)6
02-1 6-|}6
* 04-20~05
|}4-20-05
*05-12-03
""05-12-03
*05-12-03
*05-12-03
05-12-03
05-1 2-03
05~1 2-€|3
05-1 2-03

II

Mortgages Securing Exteg_lded Notes

BOOK-PAGE
RECORDED

1233/466
1238/466
1283/466
1288/466
1233/466
553 / 406
553 / 496
553 / 496
553 / 406
553 / 406
1250/907
531/103
1150/979
1150/979
1150/979
1150/979
121/

121/

1211

1211

NOTE
DATE

62-16~(}6
02~16-06
02-16-06
02~1 6-06
02-1 6-06
02-1 6-{|6
02-16-06
02-16-06
02-16-06
02-16~06
04-20`-05
04~2 0-05
05-1 1-03
05-07-{]3
95-07-93
05-07-03
05-11~03

. 05~07-03

05-€]7-03
05-07-03

* Mortgages recorded in St. Landry Parish

Ntrrn
MU.U..T_

$168,361.21
$ 10,314.86
$ 54,206.23
$ 99,618.82
$ 22,962.68
$168,361.21
$ 10,314.86
$ 54,2£]6.23
$ 99,618.82
$ 22,962.68
3163,550.00
$163,550.00
$ 52,690.€]0
$ 98,450.99
_S 22,693.63
$ 10,30{].55
$ 52,690.00
$ 98,450.99
$ 22,693.63
$ 10,300.55

EXTENDED
DUE DATE

03-01»2022
03-01-2022
03~01 -2 |}22
03-01-2022
63-01*2022
03-9 1~2022
03-0 1-2022
03-(}1-2022
03-01-2022
03-01 -2 022
03-01-2622
63-01-2022
03-01-2022
03-€) 1-2022
03-01-2022
03-01-2022
03-01 -2922
03-01 -2022
03-01-2(}22
03-01-2022

 

ll

éase 1:18-cv-01539-DDDQJ»|§’|\/| Document 1-13' Filed 11/26/18`-\ Page 4 of 4 Page|D #: 146

ACKNOWLED Gl\/[ENT

STATE OF: ' Louisiana

PARISH: Avoyen'es

On this day personally appeared before the nndersigned, a Notary Public in and for
the Parish and State aforesaid, duly qualified and acting, Chris J. Normand, to
me well known to be the person whose name appears in the foregoing instrument
and stated they had executed the same for the consideration, uses and purposes
therein mentioned and set forth.

/<SFUU~

IN WITNESSES WHEREOF, I have hereunto set my hand and seal this j§__d_:_
day of March, 2007.

 

QEAD

My §ommission Expires:

 

 

 

CaSe 1218-CV-01539-DDR-`7]5:|§A.."li)e O§upi§n Slhli:{e|:é|%drc]|l{_lZG/i§aé;a

_z.s‘.,‘\:i Samuei G. Couvi£[on
EXH!B\T .. ' Clerk of Court

_» 312 N.Masn
_ P.o.eox219
._--------~* ' Nlarksvi|ie LA 7135*!

(313) 2'53-7523

 

Received From :
JA|VIES R LAFLEUR

First MORTGAGOR
ILAFLEUR, JAMES RANDY `

First MORTGAGEE
|UNETED STATES DEPT OF AGR|CULTURE

|ndex 'E'ype : |Vlortgages

Type of Document: Reinscription Of Mortgage
Book: 634

‘Recording Pages : - 6

Recorded information

___ge 1 of 6 Page|D #: 147

lnst. Number: 2009-00002333

Page : 788

l hereby certify that the attached document was hled for registry and recorded in the Clerk of Court‘s office for

Avoyelfes Parish, i_ou§slana

On (Recorded Date) : 04/09/2009

At (Reeorded Time) ; 10:09:47ANE CLERK OF COURT
` SAMUEL G. COuvlLLoN

Parish of'Avoyeites
l certify that this is a true copy of the attached
_ document that was hied for registry and _

 

 

Recol'ded 04/09/2009 at 10209;47
E)OC lD ~ 001669890006 Recorded m Book 634 Page3 788

File Number 2009-0000

Deputy C|erk

Return To :

Do not Detach this Reeording Page from Origina| Document

Case 1:18-cv-01539-DDD-.]PM Document 1-14 Filed 11/26/18 Page 2 of 6 Page|D #: 148

4\

AGREEl\/£ENT EVlDENCING EXTENSION BY
REAMOR'I`IZATION OR RESCHEDULING AN]) RE()UEST FOR
REINSCRIPTION OF R~__]i“lAL ESTATE MORTGAGE

THIS AGREEMEN'I`, made between the United States of America, acting by and
through the Farm Service Agency, United States Department of Agriculture,
represented herein by Chris J. Normand, Farm Loan Manager, for Avoyelles

Parish, Louisiana, herein called the “Government” and J ames R. Lafleur and
Bonnie R. Lafleur of 504 Sonth Knoll St., Bnn__l_<ie. Louisiana, herein called the
“Borrower”; ‘

wITNEss; 7

WHEREAS, the Government and Borrower have agreed to reamortize, resched-
ule, or otherwise extend the maturity of the Promissory Note(s) described below .
which were executed by the Borrower and are owned and held by the Government
so that the Promissory Note(s) shall now be finally due and payable on the dates
identified as “the new due date.”

I

 

 

Prornissorv Notes Extended
DUE DATE DUE I)`ATE
DATE AMOUNT BEFORE EXTENSION AFTER EXTENSION
03-01-07 $ 164,634.84 01-01-2022 01-01-2024
03-01-07 $ 8,895.76 01-01-2022 01-01-2024
' 03-01-07 $ 56,311.37 01-01-2022 01~01-2024
03-01-07 $ 103,487.58 01-01-2022 01~01~2024`

03-01-07 s 23,854.45 01-01~2022 ' 01-01-2024

 

 

L

Case 1:18-cv-01539-DDD-.]Pivt Document 1-14 Filed 11/26/18 ”`Page 3 of 6 Page|D #: 149

l

And

WHEREAS, the extension shall be carried out by the Borrower executing an FSA
Promissory Note form designated as the Rescheduled or Reamortized note. The
Reamortized or Rescheduled note shall be attached to the note extended by
rescheduling or reamortization and shall be evidenced of the new payment schedule.

And

WHEREAS, the above described notes are secured by a real estate/ chattel
mortgage or mortgages encumbering property owned by Borrower which real estate
mortgages are subject to reinscription or extension pursuant to LSA-Civil Code
Article 3369. These mortgages are specifically described as follows:

lI

Mortgages Secnring Extended Notes

 

MORTGAGE BooK-PAGE NOTE NOTE EXTENDED
I)ATE RECoRnEI) DATE AMoUN'r DUE nA'rn
04-20-05 - 531 - 103 04~20-05 s 163,550.00 04-09-24
02-16~06 553 _ 406 02-16-06 ' s 168,361.21 04-09-24
03-01-07 582 _ 885 03-01-07 s 164,634.84 04-09-24
504-20-05 1250 _ 907 04-20-05 s 163,550.00 04-09-24
502-16~06 1288 - 466 02~16~06 s 168,361.21 04-09_24
7’¢03-01-07 1 1340 m456 03-01-07 8164,634.84 04-09-24
03~25-99 03-25-99 s 12,520.00 04-09-24
02-21~02 spmtg. 104 02-21-02 s 9,742.68 04-09-24
05-12-03 121 - 05-07-03 s 10,300.55 044)9-24
04-20-05 531 - 103 04-20-05 s 10,044.75 04-09-24
02-16-06 553 4 406 02-16-06 s 10,314.86 04-09-24
03-01~07 582 _ 885 03~01~07 s 8,895.76 04-09-24
*02-26~02 1094 »758 02~21-02 s 9,742.68 04_09-24
jt05-12-03 1150 -- 979 05-07-03 s 10,300.55 04-09-24
=’=02-16-06 1288 ~» 466 02-16-06 s 10,314.86 04~09~24
*03-01-07‘ 1340 _ 456 03-01-07 s 8,895.76 04-09-24

 

1

05-12-03
04-20~05
02-16-06
03-01-07
"‘05-12-03
1502-16-06
"‘03-01-07

02-21-02
05~07-03
04-20-05
l02-16-06
03-01-07
*02-26~02
*05-12-03
*02-16-06
*03-01-07

03-25-99
02»21~02
05-12-03
04-20-05
02-16-06
03»01-07
*02~26-02
*05-12-03
*02-16-06
*03-01-07

121 -

531 - 103

553 - 406

582 - 885

1 150-979

1288 - 466
1340 ~`-» 456

Spmtg. 104
121 -

531 _ 103
553 - 406
582 - 885
1094 - 758
1150 - 979
1288 - 466
1340 _ 456

Spmtg 104

121 -

531 - 103
553 - 406
582 - 885
1094 _ 758
1150 _ 979
1288 - 466
1340 - 456

05-11-03
04-20~05
02-16-06
03-01-07
05-11-03
02-16-06
03-01-07

02-21-02
05-07-03
04-20-05
02-16-06
03-01-07
02-21-02
05~07»03
02-16-06
03-01-07

03-25-99
02-21-02
05-0'7-03
04-20-05
02-16-06
03-01-07
02-21~02
05-07-03
02-16-06

\ 03-01-0'7

* Mortgages recorded in St. Landry Parish

 

eeaeeeeaeaeeeegaea cam\%eaee%€€

9966€£%99999999€6€6

52,690.00
52,574.97
54,206.23
56,311.37
52,690.00
54,206.23
56,311.37

94,230.00
98,450.99
96,620.93
99,618.82
103,487.58
94,230.00
98,450.99
99,618.82
103,487.58

28,480.00
21,712.13
22,693.63

22,271.65

22,962.68
23,854.45
21,712.13
22,693.63
22,9_62.68
23,854.45

`Case 1:'18-cV-01539-DDD-J!?M Document 1-14 Filed 11/26/18 fPage 4 of 6 Page|D #: 150

04-09-24
04-09-24
04-09-24
04-09-24
04-09-24
04~09»24
04-09-24

04-09-24
04-09-24
04-09-24
04-09-24
04-09-24
04-09-24
04-09-24
04-09-24
04-29~24

04-09-24
04-09-24
04-0`9-24
04~09-24
04-09-24
04-09-24
04-09~24
04-09-24
04-09-24
04-09-24

 

`,Case 1:18-cv-01539-DDD-M Document 1-14 Filed 11/26/18'/bage 5 Ot 6 Page|D #: 151

NOW THEREFORE, the Government and the Borrower agree that the above
described Promissory Notes have been extended as described above and as further
set forth in the Rescheduled or Reamortized Promissory Note executed to evidence
and carry out the extension by reamortization, renewal, or extension, the terms of
which are referred to and incorporated herein by reference The Government and
the Borrower further agree that the Extension, Reamortization, Res chedu]ing, or
Consolidation of any of the above described Promissory Notes shall not constitute a -
novation or the creation of a new debt but shall be merely an extension of an
existing indebtedness The Government and Borrower further agree that this
instrument shall be lodged for record pursuant to LSA Civil Code 3369 to effect the
extension of the real estate mortgage securing the extended Promissory Notes.

FAR.M LOAN MANAGER
FARM SERVICE AGENCY
U.S. DEPART. OF AG.

 

 

~ ` `Case 1:18-cv-01539-DDD-.]F’M Document 1-14 Filed 11/26/18 "Page 6 of 6 Page|D #: 152

ACKNOWLEDGMENT

STATE OF LOUISIANA

PARISH AVOYELLES

On this day personally appeared before the undersigned, a Notary Public in and
for the Parish and State aforesaid, duly qualified and acting, Chris J. Normand to
me well known to be the person whose name appears in the foregoing instrument
and stated they had executed the same for the consideration, uses and purposes
therein mentioned and set forth.

IN WITNESS WHEREOF, I have hereunto set my hand and seal this day of q

 
       

Aer 9, 2009 .
cum D.Mos 000467
NoTARY PUBLIC
(sEAL)

My Commission Expires:

Lifetime

 

‘Case 1:18_-6\/-0,1539-DD[`).-=mee£tteeniearilstn Rle'eondirngi"e-'me 1 014 Pagelo #: 153

Connie B. Couvii|on

l
E)\H!B§T 1 C|erk of COUI'|£
- dam q 312 N. iViain
' P. O. BO)< 219
M

i\/[arksvitie, LA 71351
(316) 253-7523

 

Received Frorn :
JAi\/|ES R L/~\FLEUR

First MoRteAGoR
|LA:~'LEUR, JAMES RANDY

First MORTGAGEE
|UNI"E`ED STA'§'ES DEPT OF AGR|CULTURE

index Type : Mortgages lnst. Number : 2014-00001459

Type of Document : Reinscription Of i\/Eortgage
Book : 744 Page : 620
Recording Pages : 4

Recorded lnformation

t hereby certify that the attached document was fried for registry and recorded in the C|ert< of Court's othce for
Avoye||es Farish, Louisiana

On (Recorded Date) : 03/17/2014

CLERK OF COURT
CONN[E B. COUV|LL.ON

At (Recorded Time} : 9116:1‘1ANI
_` .Parish""ofA`voye`||es "
l certify that this"is`a tree copy of e attached
document that was tried for gi try and

Recorded 03/?7/2014 9 6:11

Doch-002630140004 Recorde in Book 744 P e 820
, iEe omber2014- 0 ;:(MM

eputy ca§rk \/

 

 

  

Retu rn To :
JAMES R LAFLEUR

Do not Detach this Recording Page from Origina| Document

 

" `Case 1:18.-cv-O1539-DD[1`13PM Document 1-15 Filed 11/26/1'8 Page 2 of 4 Page|D #: 154

FORM FSA 1951-1 LA
{Rev. 2-2010)

AGREENIENT EV|DENCENG EXTENS|ON BY
REAMORTIZAT|ON OR RESCHEDUL|NG AN_D REQUEST FOR
RE|NSCR|PT|ON OF REAL ESTATE N|ORTGAGE

THlS AGREE|V|ENT, made between the United States of America, acting by and through the
Farm Service Agehcy, United States Departrnent of Agricu|turef represented herein by
Randal W. Fontenot , Farm Loan |Vlanager, for Avoyelles Parish, Louisiana, herein
called the ”Government" and James Randv Lafleur and Bonnie Robert l_afleur

(Name of Borrower)

of 504 South l<nol| St., Bunl<ie, LA 71322
Avoyelles

Louisiana, herein called the ”Borrower";

WlTN ESS:

WHEREAS, the Government and Borrower have agreed`to reamortize, reschedule, or
otherwise extend the maturity of the promissory note(s) described below which were executed
by the Borrower and are owned and held by the Government so that the Promissory Note(s)
shall how be finally due and payable on the dates 'indentlfied as ”the new due date.”

l
Promissory Notes Extended

DUE DATE ' DUE DATE

,,QAJ'_§ A¢vlooNT BEFoRE ExTENsloN AFTER sxTENsaoN
1/29/2013 $162,000.00 1/1/2014 1 1/1/2029

1 3/5/2012 $62,566.46 1/1/2027 1/1/2029
3/5/2012 $111,237.74 1/1/2027 `_ 1/1/2029
3/5/2012 $56,590.33 1/1/2027 1/1/2029
3/5/2012 $104,000.57 1/1/2027 1/1/2029

3/5/2012 523,971.94 1/1/2027 1/1/2029

 

j `Case 1:18=60!01539-DDS'LJPM Documen11-15 Filed 11/25/18 Page 3 014 Pagelo #: 155

FORM FSA 1951-1 LA

and

WH£REAS, the extension shall be carried out by the Borrower executing an FSA
Promissory note form designated as the Rescheduled or Reamoritized note. The Reschedu|ed
or Reamortized note shali be attached to the note extended by rescheduling or reamortization
and shall be evidence of the new payment schedule

and

* WHEREAS, the above described notes are secured by a real estate mortgage of
mortgages encumbering property owned by the borrower which real estate mortgages are
subject to reinscription or extension pursuant to LSA-Civii Code Articles 3357 through 3365, as
applicable These mortgages are specifically described as follows:

il
Morteaees Securing Extended Notes

l\/IORTGAGE BOOK-PAGE NOTE NOTE EXTENDED
DATE RECORDED M AlVlOUNT DUE DATE

1/ 29/ 2013 697 / 569 1/29/2013 162,000.00 3/17/2029

4/ 20/ 2005 53 1 / 103 4/ 20/ 2005 163,550.00 3/17/2029
4/9/2009 634 / 782 4/9/2009 109,470.00 3/17/2029
5/11/2003 121 5/11/2003 52,690.00 3/17/2029
2/21/2002 Spmtg 104 2/21/2002 94,230.00 3/17/2029
3/25/1999 3/25/1999 28,480.00 3/17/2029

*Strike Inapplicab|e

 

aCase 1:18-Cv-01539-DDD>JPI\/| Document 1-15 Filed 11/26/18' Page 4 'of 4 Page|D #: 156

FORM FSA 1951-1 l.A

NOW THEREFORE, the Government and the Borrower agree that the above described
Promissory Notes have been extended as described above and as further set forth in the
Rescheduled or Reamortized Promissory Note executed tod evidence and carry out the
extension by reamortization, renewal, or extension, the terms of which are referred to and
incorporated herein by reference The Government and the Borrower further agree that the
Extension, Reamortization, Rescheduling, or Consolidation of any of the above described

. Promissory Notes shall not constitute a novation or the creation of a new debt but shall be
merely an extension of an existing indebtedness The Government and Borrower further agree
that this instrument shall be lodged for record pursuant to LSA»CiviI Code 3357 through 3365,
as applicabie, to effect the extension of the real estate mortgage securing the extended
promissory Notes n

W/ /&W _
BVJM%‘ / ”`”///`W Bv= …_
BMAl\/l ES RAN DY LAFLEUR F»\ ANDAL F NTENOT

BORROWER FARN| LOAN IV|ANAGER

FAR|V| SERVICE AGENCY
BYL&?n/&MMU. S. DEPARTMENT OF AGR]CULTURE
BONN|E ROBERT LAFLEUR
BORROWER

 

wlTN ESSES: `

QM 615
O/

P£NNY COCO

Mm, eca/c

léHNNY BéRDEN

  

- - 1 o MosEs 00d467
NOTARY PuBuc(sEAL}

‘_
lVly Commission Expires: L')HML___

 

 

case 1:18--@\/--01539 DDD JPM~ D u 11=1 lied 11//1erpe e 1 012 Pa elD # 157
. ._ yes(lle aris(f\ §ecori ing ge g

  
 

Connie B. Couvillon
C|erk of Court
312 N. lViain
P. O. Box 219
i\/larksviiie, LA 71351
(318) 253-7523

   

Exnien'
ls 10
M

Received From :
FARl\/| SERVICE AGENCY

629 TUN]CA DR|VE WEST
lVlARKS\/ELLE, l_A 71351

  

Firsi nnoR'rvooR
|LAFLEuR, JAMES RANDY

First N|ORTGAGEE
[UN|TED STATES DEPT OF AGRlCULTURE

index Type : |VIORTGAGES
Type of Document : REENSCR|PTEON OF MORTGAGE

lnst. Number : 2015-00001408

Book: 766 Page: 15
Recording Pages : ' 2
Recorded information

l hereby certify that the attached document Was filed for registry and recorded in the Clerl< of Court‘s oche for
Avoyelles Parish1 Louisiana

on (Recorded bate)`: 03/16/2015

At (Recorded Time) : 2:14:38P|Vi CLERK OF COURT
CONN|E B. COUVILLON
Parish of Avoyelles

ill lilll ill ill l|ll ll ill ill ll ill ill ||ll il ill l 15 a of
document that Was filed for registry and

Rec.orded 03/16/2015 at 2:14:38

ill

DOC lD - 002764740002

 

 

 

 

 

oepmy clerk "

Return To :
FARN| SERVICE AGENCY

' 629 TUN!CA DRl\/E WEST
IVlARKSVlLl..E, LA 71351

Do not Detach this Recording Page from Original Document

'TCase 1:18-cv-01539-DDD-,}PM\ Document 1-16 Filed 11/26/13/'Page 2 of 2 Page|D #: 158

Form FmHA 1962~1 LA

(2-19-88)
UNITED STATES DEPARTMENT OF AGR_ICULTURE
Farmers Home Administration
STATE OF LOUISIANA

PAR.ISH OF Avo};elles
This is to certify that James Randy Lafleur and Bonnie Lafleur
gave a chattel / real estate mortgage, dated March 17th, 2014,

To the United States of Ame:rica, Mortgagee, to secure the payment of an indebtedness of
Eighty Nine Thousand Nine I~Iundred & N0/100 Dollars

‘1 ($89,900.00 l, Which mortgage Was filed or recorded in the Office of the Clerk of Court
And Ex-Oflicio Recorder of Parish of Avo);elles= State of Louisiana, on the “1_,'._7“1;~]_1, day of
Marchl 2014, lnstrurnent Number 2014-00001460 . Book Number ___')§li____,
Page Number 824
The United State of Ameiica is the owner and holder of said chattel / real estate mortgage
and the debt secured thereby, and at the time of the making of this request there-is a
balance due on said indebtedness and to Secure the payment ofthis sum= the United States

hereby extends the lien of said mortgage in accordance With the statute in Such cases
made and provided, and asks that the said mortgage be reinscri_bed.

MW, mac

james aetna remuneration
U. S. Department of Agziculture

* Strike Inapplicable

 

 

PI\/| Document1-17 Filed'11/26/18 Page 1 of 2 Page|D #:‘ 159

 
 
 

ReouE`sT FoR NoTicE_ oF `
ElzuR___ELoF» lmMovABLE PRQ__E_r-;RTY

NAME OF MORTGAGOR AND OWNER:‘ -JAMES RANDY LAFLEUR & BONN!E
. ROBERT LAFLEUR; `

 

in accordance with Louisiana-Revised Statutes 13:3`886, l hereby
‘ request any notice of seizure of the following described property located

in AV('JYELLESl -Parish, Louisiana, to "wit:

1 A certain town lot, situated-in the Town of Bunkie, Avoye!les
7 Parish, Louisian_a, on South Knoll Avenue, with all buildings

And improvements thereon situated or thereto belonging,
Having a_ front on said South Knoll Avenue of Sixty (60') feet
An_d running'back between parallel iines;a distance of one
Hundred fifty (150?) feet, bounded on the'North by lot of_ .
Alfred L. Dupo_nt, formerly L. T.'Gu`i|iory;. South by lot of `

Jeansonne; West by Haas |ot; and East by‘said South Knoll
Avenue. ` ‘ '

Be`lng the same property acquired by Pearl Normand Lemoine,`
‘ Et ai from the Succession of Feiix Pierre Lemoine, Probate
' Docket No.'84-505, through Judgement of 'Possession dated

June 21, 1984, duly recorded in the official records of Avoyelles
,Parish, Louisiana. ' ' ` '

   

 

       

 

 

_ 41. `....... ,, ....…|. M_ .l ' | 1
§ Case 1:18--cv -01539- DDD- .]PI\/| Document 1- 17 Filed 11/26/18 l3age 2 of 2 Page|D #:160'

/_,

lThis Notice should be provided to: Avoyeiies County FSA Office
313 North Monroe Street, Su_ite 3
Marksville, LA 71351 '

cared at Marksvine,_ Lpuisiana, this _2_1:‘ day of Februag, zooz. '
FARM seizon AeENcY, MoRTcAeE '

_BY: Cé“%v_/~/bv<¢o¢_,, /

FARM»ZOAN MANAGER

stare enoust
masHoFAonaLseiaa at ,,,-
umwamongauw:,,£° m°°["°

of
unnamed misan w
- epi afie-

 

 

Case 1:18-cv-01539-DDD-.]PI\/| Document 1-18 Filed 11/26/18 Page 1 of 1 Page|D #: 161

EXHIBIT C-l

TRACT I (TMCT3 IN ORIGINAL MORTGAGE):

A certain town lot, situated in the Town of Bunl<ie, Avoyelles Parish, Louisiana, and South Knoll
Avenue, With all building and improvements thereon situated or thereto befonging, having a front on said
South Knoli avenue of Sixty (60’) feet and running back between parallel lines a distance of One I-lundred
Fifty (150’) feet, bounded on the North by lot of Alfred L. Dupontj formerly L. T. Guiilory, Sonth by lot
of Jeansonne; West by Haas lot; and East by said South Knoll Avenue.

TRACT II (TRACT4 INORIGINAL MORTGAGE!:

A certain piece, parcel or tract of land located in the Fl`ovvn of Bunl<ie, Parish of Avoyelles, State of
Louisiana, together with all buildings and improvements thereon located and all rights, Ways and
privileges thereunto appertaining, and being more particularly described as follows:

The north ninety (90’) feet on Lots 4, 5 and 6 of Block “BB” of the Burgess Addition to the Town of
Bunl<ie, fronting One Hundred Fifty (lSO’) feet on MaCarthur Street (forrnerly “B” StreetJ also formerly
known as Irion Gravel Road) and running back between parallel lines for a distance of ninety (90’) feet
along South Knoll Avenue, being bounded on the North by MaCarthur Street, on the East by Knoll
Avenue, on the South by the lot of Louise T. Guillory, and on the West by Lot 3 of Block “B” of the
Burgess Addition to the Town of Bunl<ie, being that property acquired by lohn Harry Dupont from Alfred
L. Dupont by deed dated Februaly 21, 1946, recorded February 23, 1946 at Conveyance Book A-lZl,
page 615, of the records of Avoyelles Parish, Louisiana.

 

ocument1-19 Filed 11/26/18 Page 1 of 3 Page|D #: 162

AFFIDAVIT

 

STATE OF LOU|S|ANA

PAR|SH OF RAP|DES

Before me, the undersigned authority, personally came and appeared Craig`A.
lV|cCaEn, A|exandria, Louisiana, Who, after being duly sworn, depose and say:

1. l, Craig A. lVlcCain, am State Executive Dtrector of the Farm Service
Agency (FSA) (former|y Farmers Home Administration) (FmHA)), United
States Department of Agricu|ture, Aiexandria, Louisiana, and my duties inciude
the oversight of alt FSA farm accounts for the State of Louisiana.

2. For valuabfe consideration by obtaining Operating and Emergency Loans from
the United States of America, acting through the Farm Service Agency, United
States Department of Agricu!ture, the Defendants, James Randy Laf|eur and
Bonnie Robert Laf|eur executed and delivered to the United States the
Promissory Notes as shown beEoW, and said notes are annexed to the

Compfaint.

Loan Code Date Principa| Amount_ - interest
OL (44-11} 03-17~2014 $ 89,900.00 2.00%
EM (43-55) 03-17-2014 $109,563.34 3.75%
Resch 03'-05-201 2 $1 t 'l ,237.74 3.75%
Resch 05-06-_20'1 0 $11 3,833.81 3.75%
Resch 04»-09-2009 $109,470.00 3.75%
EIV| (43-56) 03-17~20‘¥4 $ 55,737.84 3.75%
Resch 03-05-2012 $ 56,590.33 3.75%
Resch 05-06-2010 $ 57,906.24 3.75%
Resch 04-09-2009 5 55,664.42 3.75%
Resch 03-0‘1~2007 $ 56,31‘£.37 3_75%
Resch 02-16-.2006 $ 54,206.23 3.75%
Resch 04-20-2005 $ 52,574.97 3.75%
Resch 01-01-2003 S 52,690.00 3.75%
E|Vl (43-57) 06-11-2007 $102,434.47 3.75%
Resch - 03-05-20‘12 $104,000.57 3.75%
Resch - 05-06-2010 $106,418.17 3.75%
Resch 04-09-2009 $102,298.22 3.75%
Reseh » 03-01-2007 $103,487.58 3.75%
Resch 02-16-2006 $ 99,618.82 3.75%
Resch 04-20-2005 $ 96,620.93 3.75%
Resch 05-07-2003 $ 98,450.99 3.75%
Resch 02-21-2002 $ 94,230.00 3.75%

 

Page 2

EN| (43-58)
Resch
Resch
Resch
Resch
Resch
Resch
Resch
Resch
Resch

03-17-2014
03-05-2012
05-06-2010
04-09-2009
03-01-2007
02-16-2006
04_20-2005
05_-07-2003
02-21-2002
03-25”1999

$ 23,610.68
$ 23,971.94
$ 24,529.35
$ 23,579.70
$ 23,854.45
3 22,962.68
3 22,271.65
$ 22,693.63
$ 21 ,712.13
$ 28,480.00

Case 1:18-cv-01539-DDD-.]PI\/| Document 1-19 Filed 11/26/18 Page 2 of 3 Page|D #: 163

3.75%
3.75%
3.75%
3.75%
3.75%
3.75%
3.75%
3.75%

` 3.75°/0

3. 75°/0

3. Concurrentiy with the execution and delivery of the above described promissory
notes and for the purpose of securing payment of the indebtedness evidenced
by Defendants, dames Randy Laf|eur and Bonnie Robert Lafleur executed
acknowledged in the manner required by law and delivered to the United States

‘ real estate mortgages which are properly recordedl encumbering certain real
property situated in Avoyel|es Parish, Louisiana, more fully described in the copy
of said mortgages attached to the United States’ Comp|aint.

4. Jarnes Randy Laf|eur and Bonnie Robert Lafleur are obligated to discharge the
indebtedness represented by the above described notes, which are in defauit as
to the payments required by them, and are now owing to United States the
foliowing unpaid balance as of the 30th day of June 2018, plus interest

accruing thereafter at the daily rate shown beiow.

Loan Code UnDaid Principa|

44~1‘1 $ 89,093.62
43~55 $ 68,516.35
43-56 $ 55,737.84
43-57 $ 102,434.47
43-58 $ 23,6'¥ 0.68

Recoverable Cost Item
43-95 $ 700.00

Totals 3 340,092.96

UnDaid interest

$ 2,143.63
$ 5,898.93
$ 8,612.64
$15,823.24
s 3,648.34

$ 22.23

$ 37,722.77

Dai|y Accrual

$ 4.88'| 8
$ 7.0394
3 5_7265
$ 10.5241
3 2.4258

$ .07'!9

$ 30.6695

|nt. Rate

2.00%
3.75%
3.75%
3.75%
3.75%

lnterest will accrue thereafter at the rate per annum as provided for in each

promissory note until paid.

5. Because the Defendant failed to pay the principai and interest when due, the
United States accelerated maturity of all principal and interest owing under the
above described indebtedness on i\/larch 2, 2017. The defendant faiied and

refused to pay notwithstanding demand, thereby placing them in default of the
' above described notes and mortgages

6. The aforesaid defendant is not an infant or incompetent and is note member of
the Arrned Services of the United States.

 

Case 1:18-cv-01539-DDD-.]PI\/| Document 1-19 Filed 11/26/18 Page 3 of 3 Page|D #: 164
Page3 l

| have personal knowledge of the facts herein setf rth.

i/.”/¥/%('? aff

Craig A.,l\/lcCain
State Executive Director

Thus done and signed in the presence of me, Notary Public on g§d ‘@ 010
Agjr ri ge ry _ fn '
< _
/ ,{/./£d }’LL{‘.§L. \ d MW%

VERoNicA FAYE HoRNsevL
NoTARY Puei_ic #83233

 

|VlY COMN|?SS|ON EXP|RES:

AT DEATH

 

